Exhibit 10.1

EXECUTION VERSION

 

LOGO [g827826g1101121625631.jpg]

Dated November 1, 2019

Credit Agreement

between

Hercules Merger Sub LLC

as Initial Borrower

Buckeye Energy Services LLC, Buckeye Caribbean Terminals LLC and

Buckeye West Indies Holdings LP

as Closing Date Additional Borrowers

Buckeye Partners, L.P.

as Borrower upon and after the effectiveness of the Merger

The Lenders and Issuing Banks party hereto

and

Credit Suisse AG, Cayman Islands Branch

as Administrative Agent and Collateral Agent

 

 

Credit Suisse Loan Funding LLC, Credit Suisse AG, Cayman Islands Branch,

Goldman Sachs Bank USA, BofA Securities, Inc., Canadian Imperial Bank of

Commerce, New York Branch, MUFG Bank, Ltd., National Australia Bank

Limited, SunTrust Robinson Humphrey, Inc. and TD Securities (USA) LLC

as Joint Lead Arrangers and Bookrunners

White & Case LLP

1221 Avenue of the Americas

New York, New York 10020-1095



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I   DEFINITIONS; CONSTRUCTION  

Section 1.01

  Definitions      1  

Section 1.02

  Classifications of Loans and Borrowings      70  

Section 1.03

  Accounting Terms and Determination      70  

Section 1.04

  Terms Generally      70  

Section 1.05

  Divisions      71  

Section 1.06

  Additional Alternative Currencies      71  

Section 1.07

  Currency Translation      72  

Section 1.08

  Required Financial Statements      73  

Section 1.09

  Certain Calculations and Tests      73  

Section 1.10

  Acknowledgement Regarding any Supported QFCs      75  

Section 1.11

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      76  

Section 1.12

  Borrower Representative      76  

Section 1.13

  Additional Borrower      76  

Section 1.14

  Calculation of Baskets and Ratios      78  

Section 1.15

  Certifications      78   ARTICLE II   AMOUNT AND TERMS OF THE COMMITMENTS  

Section 2.01

  Term Loans      78  

Section 2.02

  Revolving Loans      78  

Section 2.03

  Procedure for Borrowings      79  

Section 2.04

  Funding of Borrowings      79  

Section 2.05

  Interest Elections      80  

Section 2.06

  Optional Reduction and Termination of Commitments      81  

Section 2.07

  Repayment of Loans      82  

Section 2.08

  Repayment of Term Loans      82  

Section 2.09

  Evidence of Indebtedness      82  

Section 2.10

  Optional Prepayments      83  

Section 2.11

  Mandatory Prepayments      83  

Section 2.12

  Interest on Loans      86  

Section 2.13

  Fees      86  

Section 2.14

  Computation of Interest and Fees; Retrospective Adjustments of Applicable Rate
     87  

Section 2.15

  Inability to Determine Interest Rates      88  

Section 2.16

  Illegality      88  

Section 2.17

  Increased Costs      89  

Section 2.18

  Funding Indemnity      90  

Section 2.19

  Taxes      91  

Section 2.20

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      93  

Section 2.21

  Letters of Credit      95  

Section 2.22

  Incremental Facilities      100  

Section 2.23

  Refinancing Facilities      105  

Section 2.24

  Mitigation of Obligations; Replacement of Lenders      105  

Section 2.25

  Defaulting Lenders      106  

Section 2.26

  Extension of Term Loans and Revolving Commitments      108  

Section 2.27

  Repricing Event      110  

Section 2.28

  No Joint and Several Liability      110  

 

(i)



--------------------------------------------------------------------------------

         Page   ARTICLE III

 

CONDITIONS PRECEDENT TO CREDIT EXTENSION

 

Section 3.01   Conditions Precedent to Credit Extensions on the Closing Date   
  110   Section 3.02   Conditions to Additional Credit Extensions      113  
ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01   Existence; Power      114   Section 4.02   Organizational Power;
Authorization      114   Section 4.03   Governmental Approvals; No Conflicts   
  114   Section 4.04   No Material Adverse Effect      114   Section 4.05  
Litigation and Environmental Matters      115   Section 4.06   Compliance with
Laws and Agreements      115   Section 4.07   Investment Company Act      115  
Section 4.08   Taxes      115   Section 4.09   Margin Regulations      115  
Section 4.10   ERISA      115   Section 4.11   Ownership of Property      116  
Section 4.12   Disclosure      116   Section 4.13   Patriot Act; Anti-Corruption
Laws; Sanctions; Anti-Terrorism      117   Section 4.14   Security Documents   
  117   Section 4.15   Beneficial Ownership Certification      118  
Section 4.16   Solvency      118   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.01   Financial Statements and Other Information      118  
Section 5.02   Notices of Material Events      121   Section 5.03   Existence;
Conduct of Business      121   Section 5.04   Compliance with Laws      121  
Section 5.05   Books and Records      121   Section 5.06   Visitation and
Inspection      121   Section 5.07   Maintenance of Properties; Insurance     
122   Section 5.08   Use of Proceeds and Letters of Credit      122  
Section 5.09   Unrestricted Subsidiaries      123   Section 5.10   Further
Assurance; Additional Security      123   Section 5.11   Post Closing Matters   
  127   ARTICLE VI

 

FINANCIAL COVENANTS

 

Section 6.01   Financial Covenants      127   ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.01   Indebtedness      129   Section 7.02   Liens      134  
Section 7.03   Mergers, Consolidations and Asset Sales      138  

 

(ii)



--------------------------------------------------------------------------------

         Page   Section 7.04   Restricted Payments      139   Section 7.05  
Investments      144   Section 7.06   Transactions with Affiliates      148  
Section 7.07   Accounting Changes      150   Section 7.08   Sanctions      150  
ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01   Events of Default      151   Section 8.02   Right to Cure     
153   ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.01   Appointments      154   Section 9.02   Nature of Duties of
Administrative Agent      157   Section 9.03   Lack of Reliance on the
Administrative Agent      158   Section 9.04   Certain Rights of the
Administrative Agent      158   Section 9.05   Reliance by the Administrative
Agent      158   Section 9.06   The Administrative Agent in its Individual
Capacity      158   Section 9.07   Successor Administrative Agent      158  
Section 9.08   Withholding Tax      159   Section 9.09   Administrative Agent
May File Proofs of Claim      160   Section 9.10   Authorization to Execute
other Loan Documents      160   Section 9.11   Indemnification      160  
Section 9.12   Certain ERISA Matters      161   Section 9.13   Documentation
Agent; Co-Syndication Agents      162   ARTICLE X

 

MISCELLANEOUS

 

Section 10.01   Notices      162   Section 10.02   Waiver; Amendments      164  
Section 10.03   Expenses; Indemnification      167   Section 10.04   Successors
and Assigns      169   Section 10.05   Governing Law; Jurisdiction; Consent to
Service of Process      177   Section 10.06   WAIVER OF JURY TRIAL      178  
Section 10.07   Right of Set-off      178   Section 10.08   Counterparts;
Integration      179   Section 10.09   Survival      179   Section 10.10  
Severability      179   Section 10.11   Confidentiality      179   Section 10.12
  Interest Rate Limitation      180   Section 10.13   Waiver of Effect of
Corporate Seal      180   Section 10.14   Release of Liens and Guarantees     
180   Section 10.15   Security Documents; Acceptable Intercreditor Agreement   
  181   Section 10.16   Patriot Act; Beneficial Ownership Regulation Notice     
181   Section 10.17   No Advisory or Fiduciary Responsibility      182  
Section 10.18   Cashless Settlement      182   Section 10.19   Judgment Currency
     182  

 

(iii)



--------------------------------------------------------------------------------

          Page Schedules       Schedule I    -    Commitments Schedule II    -
   Specified Terminals Schedule III    -    Unrestricted Subsidiaries Schedule
1.01    -    Scheduled Transaction Schedule 2.21    -    Existing Letters of
Credit Schedule 5.11    -    Post Closing Matters Schedule 7.01(c)    -   
Existing Indebtedness Schedule 7.05(p)    -    Existing Investments Exhibits   
   Exhibit A    -    Form of Assignment and Acceptance Exhibit B    -    Form of
Non-Debt Fund Affiliate Assignment and Acceptance Exhibit C    -    Form of
Collateral Agreement Exhibit D    -    Form of Acceptable Intercreditor
Agreement (Pari Passu Secured Debt) Exhibit E       Form of Acceptable
Intercreditor Agreement (Junior Secured Debt) Exhibit 1.12(a)    -    Form of
Additional Borrower Joinder Exhibit 1.12(b)    -    Form of Additional Borrower
Termination Exhibit 2.03    -    Form of Notice of Borrowing Exhibit 2.05    -
   Form of Notice of Conversion/Continuation Exhibit 3.01(i)    -    Form of
Solvency Certificate Exhibit 3.01(j)(i)    -    Form of Officer’s Certificate
Exhibit 5.01(c)    -    Form of Compliance Certificate

 

(iv)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
November 1, 2019 by and among HERCULES MERGER SUB LLC, a Delaware limited
liability company (the “Initial Borrower”), whose rights and obligations herein
will be assumed by BUCKEYE PARTNERS, L.P., a Delaware limited partnership (the
“Company”), upon consummation of the Merger (as defined below), BUCKEYE ENERGY
SERVICES LLC, a Delaware limited liability company, BUCKEYE CARIBBEAN TERMINALS
LLC, a limited liability company formed under the laws of the Commonwealth of
Puerto Rico and BUCKEYE WEST INDIES HOLDINGS LP, a Cayman Islands limited
partnership (the three aforementioned entities, collectively, the “Closing Date
Additional Borrowers”), the LENDERS from time to time party hereto, the ISSUING
BANKS from time to time party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, in its capacity as administrative agent (in such capacity, and as
further defined in Section 1.01, the “Administrative Agent”) and as collateral
agent (in such capacity, and as further defined in Section 1.01, the “Collateral
Agent”).

W I T N E S S E T H :

WHEREAS, the Sponsor formed the Initial Borrower pursuant to the Agreement and
Plan of Merger dated as of May 10, 2019 (together with all exhibits, annexes and
schedules thereto, the “Merger Agreement”) among the Initial Borrower, the
Company and the other parties thereto, the Initial Borrower will acquire all of
the outstanding equity interests in the Company, by means of a merger of the
Initial Borrower with and into the Company with the Company being the surviving
entity of the merger transaction (the “Merger”).

WHEREAS, in connection with the consummation of the Merger, the Lenders have
agreed to extend credit to the Borrowers in the form of a Term Facility on the
Closing Date in an aggregate principal amount of $2,250,000,000 and a Revolving
Facility in an aggregate principal amount of $600,000,000, which revolving
credit facility shall provide for the issuance of Letters of Credit.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.01 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“2021 Notes” means the 4.875% Notes due February 1, 2021 issued by the Company
pursuant to the Existing Indenture.

“2023 Notes” means the 4.150% Notes due July 1, 2023 issued by the Company
pursuant to the Existing Indenture.

“2024 Notes” means the 4.350% Notes due October 15, 2024 issued by the Company
pursuant to the Existing Indenture.

“2026 Notes” means the 3.950% Notes due December 1, 2026 issued by the Company
pursuant to the Existing Indenture.

“2027 Notes” means the 4.125% Notes due December 1, 2027 issued by the Company
pursuant to the Existing Indenture.

 

1



--------------------------------------------------------------------------------

“2033 Notes” means the 6.750% Notes due August 15, 2033 issued by the Company
pursuant to the Existing Indenture.

“2043 Notes” means the 5.850% Notes due November 15, 2043 issued by the Company
pursuant to the Existing Indenture.

“2044 Notes” means the 5.600% Notes due October 15, 2044 issued by the Company
pursuant to the Existing Indenture.

“2078 Notes” means the 6.375% Junior Notes due January 22, 2078 issued by the
Company pursuant to the Existing Indenture.

“Acceptable Intercreditor Agreement” means, as applicable: (a) in the case of
any Pari Passu Secured Debt, an intercreditor agreement substantially in the
form of Exhibit D (as such form may be modified in a manner (i) reasonably
acceptable to the Company and the Administrative Agent or (ii) where such
modifications are posted for review by the Lenders and the Required Lenders do
not object in writing within five Business Days after such agreement is posted),
(b) in the case of any Junior Secured Debt, an intercreditor agreement
substantially in the form of Exhibit E (as such form may be modified in a manner
(i) reasonably acceptable to the Company and the Administrative Agent or
(ii) where such modifications are posted for review by the Lenders and the
Required Lenders do not object in writing within five Business Days after such
agreement is posted) or (c) in the case of any other Indebtedness secured by all
or any portion of the Collateral, (i) an intercreditor agreement the terms of
which are consistent with market terms (as determined by the Company and the
Administrative Agent in good faith) governing arrangements for the sharing and
subordination of liens and/or arrangements relating to the distribution of
payments, as applicable, at the time the intercreditor agreement is proposed to
be established in light of the type of Indebtedness subject thereto or (ii) any
other intercreditor agreement which is reasonably acceptable to the Company and
the Administrative Agent so long as, in each case, such intercreditor agreement
is posted for review by the Lenders and not objected to in writing by the
Required Lenders within five Business Days thereafter.

“Account Debtor” means a Person who is obligated under an Account Receivable.

“Account Party” means any of the Borrowers or any Restricted Subsidiary for
whose account a Letter of Credit has been issued.

“Account Receivable” means an “account” or “payment intangible” (as such terms
are defined in the Uniform Commercial Code) of a Merchant Service Company or any
of its Subsidiaries.

“Acquisition” means the acquisition by any Person of Equity Interests of another
Person, or one or more assets, operating lines, businesses or divisions of
another Person, in each case, whether through purchase, merger or other business
combination or transaction.

“Additional Borrower” means (a) any Closing Date Additional Borrower and (b) any
Restricted Subsidiary of the Company from time to time which becomes a Borrower
in respect of the Revolving Facility in accordance with Section 1.13, in each
case, unless and until such time as the respective Additional Borrower ceases to
be a Borrower in accordance with the terms and provisions of this Agreement.

“Additional Borrower Joinder” means a joinder agreement, in substantially the
form of Exhibit 1.12(a) (or such other form as reasonably satisfactory to the
Administrative Agent and the Company), pursuant to which an Additional Borrower
agrees to become an Additional Borrower in respect of the Revolving Facility.

 

2



--------------------------------------------------------------------------------

“Additional Borrower Termination” means an Additional Borrower Termination, in
substantially the form of Exhibit 1.12(b) (or such other form as reasonably
satisfactory to the Administrative Agent and the Company).

“Additional Lender” means, at any time, any bank, financial institution or
institutional lender or institutional investor (but not a natural person) that,
in any case, is not an existing Lender and that agrees to provide any portion of
(a) any Incremental Facility in accordance with Section 2.22 or (b) any
Refinancing Loan in accordance with Section 2.23; provided that each Additional
Lender shall be subject to the approval of the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed), solely to the
extent that any such consent would be required from the Administrative Agent
under Section 10.04(b) for an assignment of Term Loans to such Additional
Lender, and, in the case of Incremental Revolving Commitments and Refinancing
Revolving Commitments, each Issuing Bank (such approval not to be unreasonably
withheld, conditioned or delayed), solely to the extent any such consent would
be required under Section 10.04(b) for an assignment of Revolving Commitments
and/or Revolving Loans to such Additional Lender; and provided further that no
Disqualified Institution may be an Additional Lender.

“Adjusted LIBO Rate” means, with respect to each Interest Period for a
Eurodollar Borrowing or Base Rate Borrowing accruing interest pursuant to clause
(c) of the definition of “Base Rate”, the rate per annum obtained by dividing
(a) LIBOR for such Interest Period by (b) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage. Other than for the purposes of clause (c) of the
definition of “Base Rate”, if the Adjusted LIBO Rate as of any date of
determination is less than 0.00 percent per annum, then such rate shall be
deemed to be 0.00 percent per annum for purposes of this Agreement.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent for itself and the Lenders hereunder, and any
duly appointed successor in such capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Affiliated Lender” means the Sponsor and each of its Affiliates, other than
(a) the Company and any of its Subsidiaries or (b) any natural person.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternative Currency” means Euros, Sterling and each other currency (other than
Dollars, Euros and Sterling) that is approved in accordance with Section 1.06.

“Annual Financial Statements” has the meaning set forth in Section 5.01.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any Borrower and the Restricted Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the FCPA, as amended.

 

3



--------------------------------------------------------------------------------

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or such Affiliate of such Lender) as
such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office by which its Loans of such Type are to be made and
maintained.

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to the Initial Term Loans, (i) 1.75%, in the case of Base Rate
Loans and (ii) 2.75%, in the case of Eurodollar Loans; and

(b) with respect to Revolving Loans, the Commitment Fee or the Letter of Credit
Fee, as the case may be, (i) until the delivery of the financial statements and
the corresponding Compliance Certificate (pursuant to Section 5.01(a) or
Section 5.01(b), as applicable, and Section 5.01(c)) for the first full Fiscal
Quarter of the Company ending after the Closing Date, the percentage specified
in the pricing grid below (the “Revolving Pricing Grid”) based on Pricing Level
IV and (ii) thereafter, the applicable percentage specified in the Revolving
Pricing Grid based on the First Lien Net Leverage Ratio as set forth in the most
recently delivered Compliance Certificate:

Revolving Pricing Grid

 

Pricing

Level

  

First Lien Net

Leverage Ratio

  

Applicable

Margin for

Eurodollar

Loans

  

Applicable

Margin for

Base Rate

Loans

  

Applicable
Percentage for
Commitment

Fee

  

Applicable

Percentage
for Letter of

Credit Fee

I

   Equal to or greater than 3.50:1.00    2.00% per annum    1.00% per annum   
0.40% per annum    2.00% per annum

II

   Less than 3.50:1.00 but equal to or greater than 3.00:1.00    1.75% per annum
   0.75% per annum    0.35% per annum    1.75% per annum

III

   Less than 3.00:1.00 but equal to or greater than 2.50:1.00    1.50% per annum
   0.50% per annum    0.30% per annum    1.50% per annum

IV

   Less than 2.50:1.00 but equal to or greater than 2.00:1.00    1.25% per annum
   0.25% per annum    0.225% per annum    1.25% per annum

V

   Less than 2.00:1.00    1.00% per annum    0.00% per annum    0.15% per annum
   1.00% per annum

Any increase or decrease in the Applicable Margin for Revolving Loans, Initial
Term Loans, Commitment Fees or Letter of Credit Fees resulting from a change in
the First Lien Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(c); provided that, upon written notice to the
Company from the Administrative Agent, the highest pricing level shall apply as
of the first Business Day after the date on which a Compliance Certificate
pursuant to Section 5.01(c) was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.14(b).

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Applicable Margin, Commitment Fees and Letter
of Credit Fees, as applicable, in respect of the Incremental Facilities,
Refinancing Loans, Refinancing Revolving Commitments (and corresponding
Refinancing Revolving Loans), Extended Term Loans and Extended Revolving
Commitments (and corresponding Extended Revolving Loans) shall be the rates per
annum specified in the amendment or definitive documentation, as applicable,
establishing such facilities.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Approved Jurisdiction” means any of the Cayman Islands, Puerto Rico or any
other jurisdiction approved by the Administrative Agent (acting reasonably).

“Asset Sale” means any Disposition, other than:

(a) a disposition of cash, Cash Equivalents or Investment Grade Securities or
excess, damaged, obsolete or worn out property or assets in the ordinary course
of business, any disposition of property or assets in connection with scheduled
turnarounds, maintenance and equipment and facility updates or any disposition
of inventory or goods held for sale in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Company or
a Borrower in compliance with Section 7.03 or any disposition that constitutes a
Change in Control pursuant to this Agreement;

(c) the making of any Restricted Payment or any transaction specifically
excluded from the definition of the term “Restricted Payment” that in each case
is permitted to be made, and is made, under Section 7.04 or any Permitted
Investment;

(d) any disposition of property or other assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate Fair Market Value not to exceed the greater of
(i) $50,000,000 and (ii) 0.50% of Consolidated Net Tangible Assets on the last
day of the most recently ended Test Period at the time of such deposition (or,
at the option of the Company, at time a binding agreement was entered into with
respect to such disposition);

(e) any disposition of property or assets or issuance of securities by the
Company or any Restricted Subsidiary to the Company or any Restricted
Subsidiary;

(f) to the extent allowable under Section 1031 of the Code or any comparable or
successor provisions, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(g) the lease, assignment, license, sub-license or sub-lease of any real or
personal property in the ordinary course of business and that do not materially
interfere with the business of the Company and its Restricted Subsidiaries taken
as a whole;

(h) any issuance, disposition or pledge of Equity Interests in, or Indebtedness
or other securities of, an Unrestricted Subsidiary;

 

5



--------------------------------------------------------------------------------

(i) foreclosures, condemnation, expropriation, forced dispositions, eminent
domain or any similar action with respect to assets;

(j) sales of accounts receivable, or participations therein or related assets,
in connection with any Receivables Financing;

(k) sales of hydrocarbon inventory and/or accounts receivable in connection with
any Intermediation Facility;

(l) the unwinding of any Hedging Obligations;

(m) the sale, lease, assignment, abandonment, license, sub-license or sublease
of equipment, inventory, accounts receivable or other assets in the ordinary
course of business;

(n) the licensing, sub-licensing, sale, assignment or other disposition of
intellectual property or other general intangibles in the ordinary course of
business or consistent with past practice or that is immaterial;

(o) any sale or other disposition deemed to occur as a result of creating,
granting or perfecting a Lien not otherwise prohibited by this Agreement;

(p) (i) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business, (ii) the termination or collapse of cost sharing agreements with
the Company or any Subsidiary and the settlement of any crossing payments in
connection therewith, or (iii) the settlement, discount, write-off, forgiveness,
or cancellation of any Indebtedness owing by any present or former consultants,
directors, officers, or employees of the Company (or any Parent Entity) or any
Subsidiary or any of their successors or assigns;

(q) any Event of Loss to any property or asset or receipt of insurance proceeds
in connection therewith, which shall be applied in compliance with
Section 2.11(b);

(r) the disposition of any assets (including Equity Interests) (i) acquired in a
transaction permitted under this Agreement, which assets are not used or useful
in the core or principal business of the Company and its Restricted
Subsidiaries, or (ii) made in connection with the approval of any applicable
antitrust authority or otherwise necessary or advisable in the good faith
determination of the Company to consummate any Acquisition permitted under this
Agreement;

(s) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(t) the sale, lease, assignment, license, sublease or discount of inventory,
equipment, accounts receivable, notes receivable or other current assets in the
ordinary course of business or the conversion of accounts receivable to notes
receivable or other dispositions of accounts receivable in connection with the
collection or compromise thereof;

(u) any financing transaction with respect to property built or acquired by the
Company or any Restricted Subsidiary after the Closing Date, including asset
securitizations not prohibited by this Agreement (but excluding any sale and
lease-back transaction); and

(v) the Scheduled Transaction.

“Assignee” has the meaning set forth in Section 10.04(b).

 

6



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04(b)) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted in accordance with GAAP
at the financing or interest rate implied in the applicable lease) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Lease-Back Transaction (including any period for
which such lease has been extended); provided, however, that if such Sale and
Lease-Back Transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby shall be determined in accordance with the
definition of “Capital Lease Obligation”.

“Availability Period” means the period from and including the Closing Date to
but excluding the Revolving Commitment Termination Date.

“Available Amount” means, as of any date:

(a) the sum, without duplication, of:

(i) the greater of (A) $350,000,000 and (y) 35% of Consolidated Adjusted EBITDA
for the most recently ended Test Period, calculated on a Pro Forma Basis; plus

(ii) an amount equal to 50% of cumulative Consolidated Net Income of the Company
for the period (taken as one accounting period) from the first day of the fiscal
quarter during which the Closing Date occurs to the end of the most recently
ended Test Period, or, in the case such Consolidated Net Income for such period
is a deficit, minus 100% of such deficit; provided that the amount determined in
accordance with this clause (a)(ii) shall not be less than zero; plus

(iii) the cumulative amount of cash proceeds and the Fair Market Value of
marketable securities or other property (other than cash) received by the
Company or any Parent Entity in connection with the sale or issuance of Equity
Interests of the Company or any Parent Entity after the Closing Date and on or
prior to such date (including upon exercise of warrants or options or in
connection with an Acquisition or Investment not otherwise prohibited by the
terms of the Loan Documents) which, with respect to proceeds or property
received in connection with the sale or issuance of Equity Interests of a Parent
Entity, have been contributed to the capital of the Company or exchanged for
Equity Interests (other than Disqualified Stock) of the Company (in each case
other than pursuant to an Excluded Contribution and/or (if the Freeport Assets
or one or more Subsidiaries through which they are held are designated as an
Unrestricted Subsidiary upon the completion of such contribution) the Freeport
Contribution); plus

(iv) 100% of the aggregate amount of cash contributions to the capital of the
Company and the Fair Market Value of marketable securities or other property
(other than cash) contributed to the capital of the Company after the Closing
Date, other than the proceeds of Disqualified Stock and other than pursuant to
an Excluded Contribution and/or (if the Freeport Assets or one or more
Subsidiaries through which they are held are designated as an Unrestricted
Subsidiary upon the completion of such contribution) the Freeport Contribution;
plus

 

7



--------------------------------------------------------------------------------

(v) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Company or any Restricted Subsidiary issued after
the Closing Date (other than Indebtedness (including Disqualified Stock) issued
to a Parent Entity, the Company or a Restricted Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
of the Company or any Parent Entity; plus

(vi) 100% of the aggregate amount of cash (and the Fair Market Value of property
other than cash) received by the Company or any of its Restricted Subsidiaries
after the Closing Date from (A) the sale or disposition (other than to a Parent
Entity, the Company or any Restricted Subsidiary) of the Equity Interests of any
Unrestricted Subsidiary or (B) any dividend or other distribution by any such
Unrestricted Subsidiary; plus

(vii) in the event any Unrestricted Subsidiary becomes a Restricted Subsidiary
or has been merged, consolidated or amalgamated with or into, or transfers or
conveys all or substantially all of its assets to, or is liquidated into, a
Parent Entity, the Company or any Restricted Subsidiary, the lesser of (A) the
Fair Market Value of the Investments of the Company and the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time such Unrestricted
Subsidiary becomes a Restricted Subsidiary or at the time of such merger,
consolidation, amalgamation, transfer or liquidation (or of the assets
transferred or conveyed, as applicable) and (B) the Fair Market Value of the
original Investments by the Company and the Restricted Subsidiaries in such
Unrestricted Subsidiary, in each case, as determined by a Responsible Officer of
the Company in good faith; plus

(viii) 100% of the aggregate net cash proceeds received by the Company and its
Restricted Subsidiaries of any sale or disposition of Investments (other than to
a Parent Entity, the Company or any Restricted Subsidiary) made using the
Available Amount; plus

(ix) 100% of the aggregate returns, profits, distributions and similar amounts
received in cash or Cash Equivalents by the Company and its Restricted
Subsidiaries on any Investments made using the Available Amount (to the extent
not already included in Consolidated Net Income); plus

(x) 100% of the aggregate mandatory prepayments of Term Loans declined by
Lenders; minus

(b) the sum of any Available Amount used to make Restricted Payments pursuant to
Section 7.04(a) or Investments pursuant to Section 7.05(ww) (provided that, for
purposes of determining the Available Amount that is available for a
contemplated transaction, this clause (b) shall be determined prior to giving
effect to any intended usage of the Available Amount for such transaction).

“Available Incremental Facility Amount” has the meaning set forth in
Section 2.22.

“Bahamas Group” means Baproven Ltd., a corporation organized under the laws of
the commonwealth of the Bahamas, and its Subsidiaries.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

8



--------------------------------------------------------------------------------

“Base Rate” means the highest of (a) the rate which the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (b) the Federal Funds Rate, as in effect from time to time, plus 0.50% per
annum and (c) the Adjusted LIBO Rate determined on a daily basis at
approximately 11:00 a.m. (London, England time) for an Interest Period of one
month, plus 1.00% per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate. If the Base Rate as of any date of determination is
less than 0.00 percent per annum, then such rate shall be deemed to be
0.00 percent per annum for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Beneficial Owner” has the meaning given to that term in Rule 13d-3 under the
Exchange Act. The terms “Beneficially Owns”, “Beneficially Owned” and
“Beneficial Ownership” have a corresponding meaning.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means, (a) in the case of the Initial Term Loans under the Term
Facility on the Closing Date, initially, the Initial Borrower and, following
consummation of the Merger, the Company, (b) in the case of any other Term
Facility, the Company and (c) in the case of any Revolving Facility,
(i) initially, the Initial Borrower and, following consummation of the Merger,
the Company and (ii) each Additional Borrower from time to time, and “Borrowers”
means any two or more of them.

“Borrower Materials” has the meaning set forth in Section 5.01.

 

9



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of Loans of the same Class and Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.

“BPSC Services Agreement” means that certain Services Agreement dated as of
February 21, 2013, among the Company, the subsidiaries of the Company thereto
and any other subsidiaries or affiliates of the Company acceding to the same
from time to time as services recipients on one hand, and Buckeye Pipe Line
Services Company as provider on the other hand (as the same may be amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time in respect of services that are the same as or similar,
reasonably related, complementary, corollary, incidental or ancillary thereto or
reasonable extensions, developments or expansions thereof).

“Buckeye Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of the Company dated as of the Closing Date.

“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to close (b) if such day relates to a Borrowing of, a funding, a disbursement or
settlement, a payment or prepayment of principal of or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan denominated in Dollars
or a notice with respect to any of the foregoing, any day on which banks are not
open for dealings in Dollar deposits in the London interbank market, and (c) if
such day relates to a funding, a disbursement or settlement, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, a Eurodollar Loan or Letter of Credit denominated in Euros or a
notice with respect to any of the foregoing, any day on which the Trans-European
Automated Real Time Gross Settlement Express Transfer (TARGET) payment system
(which utilizes a single shared platform and which was launched on November 19,
2007) is not open for the settlement of payment in Euros, and (d) if such day
relates to a funding, a disbursement or settlement, a payment or prepayment of
principal of or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or Letter of Credit denominated in a currency other than
Dollars or Euros, any day on which banks are not open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Captive Insurance Company” means a Wholly-Owned Subsidiary of the Company
created solely for providing self-insurance for the Company and its Subsidiaries
and engaging in no other activities other than activities ancillary thereto and
necessary for the maintenance of corporate existence.

 

10



--------------------------------------------------------------------------------

“Carve-out Suspension Provision” has the meaning set forth in Article VII.

“Cash Collateralize” means, in respect of any obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars with the Administrative Agent pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means:

(a) Dollars, Canadian dollars, Japanese yen, Sterling, Euros or the national
currency of any participating member of the European Union or, in the case of
any Foreign Subsidiary, any local currencies held by it from time to time in the
ordinary course of business and not for speculation;

(b) direct obligations of the U.S. or any member of the European Union or the
United Kingdom or any agency thereof or obligations guaranteed by the U.S. or
any member of the European Union or the United Kingdom or any agency thereof, in
each case, with maturities not exceeding two years;

(c) time deposits, eurodollar time deposits, certificates of deposit and money
market deposits, in each case, with maturities not exceeding one year from the
date of acquisition thereof, and overnight bank deposits, in each case, with any
commercial bank having capital, surplus and undivided profits of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

(d) repurchase obligations for underlying securities of the types described in
clause (b) or (c) above or clause (f) below entered into with a bank meeting the
qualifications described in clause (c) above;

(e) commercial paper or variable or fixed rate notes maturing not more than two
years after the date of acquisition issued by a corporation rated at least “P-2”
by Moody’s or “A-2” by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

(f) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the U.S.,
or by any political subdivision or taxing authority thereof, having one of the
two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized rating
agency);

(g) Indebtedness issued by Persons (other than the Sponsor) with a rating of at
least “A-2” by Moody’s or “A” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency), in each case, with maturities
not exceeding two years from the date of acquisition, and marketable short-term
money market and similar securities having a rating of at least “P-2” or “A-2”
from either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

(h) Investments in money market funds with average maturities of 12 months or
less from the date of acquisition that are rated “Aaa3” by Moody’s and “AAA” by
S&P (or reasonably equivalent ratings of another internationally recognized
rating agency);

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above customarily utilized in the countries where any
Restricted Subsidiary is located or in which such Investment is made;

 

11



--------------------------------------------------------------------------------

(j) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (i)
above;

(k) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (j) above; and

(l) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (j) or
other high quality short term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under this
Agreement regardless of the treatment of such items under GAAP.

“Cash Management Bank” means any provider of Cash Management Services designated
by the Company to the Administrative Agent in writing as a “Cash Management
Bank”.

“Cash Management Obligations” means obligations owed by any Loan Party or any of
their Restricted Subsidiaries to any Cash Management Bank in respect of or in
connection with Cash Management Services and designated by the Cash Management
Bank and the Company in writing to the Administrative Agent as “Cash Management
Obligations” under this Agreement (which designation shall include such Cash
Management Bank’s agreement to be bound by Section 9.01, Section 9.11 and the
exculpatory provisions set forth in Article IX).

“Cash Management Services” means any treasury or cash management services
(including, without limitation, controlled disbursement, automated clearing
house transactions, return items, overdrafts and interstate depository network
services), depository, pooling, netting, stored value card, purchase card
(including so-called “procurement card” or “P-card”), debit card, credit card,
Worldwide Interbank Financial Telecommunication transfers, operational foreign
exchange management, dealer incentive, supply chain finance services (including,
without limitation, trade payable services and supplier accounts receivables
purchases) and similar services.

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Restricted Subsidiary of any insurance proceeds in respect of any real or
personal property (including any improvements thereon) to replace or repair such
real or personal property.

“Certain Funds Provisions” has the meaning given to such term in the Commitment
Letter; provided that such term shall also be deemed to include clauses (B) and
(C) of the first paragraph of Section 6 of the Commitment Letter.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means the occurrence of the following after the Closing
Date:

(a) at any time prior to the consummation of a Qualified IPO, the Permitted
Holders, taken together, cease to Beneficially Own, directly or indirectly,
Voting Stock that would entitle such Person or group to vote Voting Stock
representing, in the aggregate, at least 50% of the total voting power of the
Voting Stock of the Company; or

 

12



--------------------------------------------------------------------------------

(b) at any time after the consummation of a Qualified IPO, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act, but
excluding any employee benefit plan of such Person and its subsidiaries and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders, acquires
Beneficial Ownership of Voting Stock of the Company representing (i) more than
35% of the total voting power of the Voting Stock of the Company and (ii) more
than the total voting power of the Voting Stock of the Company that are at the
time Beneficially Owned, directly or indirectly, by the Permitted Holders, taken
together, provided that (A) as long as the Company is a Subsidiary of any Parent
Entity, no Person shall be deemed to be or become a Beneficial Owner of more
than 50% of the total voting power of the Voting Stock of the Company unless
such Person shall be or become a Beneficial Owner of more than 50% of the total
voting power of the Voting Stock of such Parent Entity and (B) any Voting Stock
of which any Permitted Holder is the Beneficial Owner shall not in any case be
included in the calculation of any Voting Stock of which any such Person or
“group” first referred to above in this clause (b) (other than a Permitted
Holder) is the Beneficial Owner; or

(c) any Additional Borrower is not a Wholly-Owned Subsidiary of the Company.

“Change in Law” means (a) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (b) any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(c) compliance by any Lender (or its Applicable Lending Office) or any Issuing
Bank (or, for purposes of Section 2.17(b), by the Parent Company of such Lender
or Issuing Bank, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that for purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law, regardless of the date enacted, adopted, implemented or
issued.

“Charge” means any charge, expense, cost, accrual, reserve or loss of any kind.

“Class” means, with respect to a Term Facility or a Revolving Facility, (a) when
used with respect to Lenders, the Lenders under such Term Facility or Revolving
Facility, as applicable, and (b) when used with respect to Loans, Commitments or
Borrowings, Loans, Commitments or Borrowings under such Term Facility or
Revolving Facility, as applicable.

“Closing Date” means November 1, 2019.

“Closing Date Additional Borrowers” has the meaning set forth in the
introductory paragraph hereof.

“Closing Date Refinancing” means the repayment, redemption, defeasance,
discharge, refinancing or termination of the debt with respect to which section
5.04(e) of the Merger Agreement requires the delivery of a payoff letter (for
the avoidance of doubt, excluding any Existing Letters of Credit).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the “Collateral” as defined in the Collateral Agreement and
also includes all other property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document.

 

13



--------------------------------------------------------------------------------

“Collateral Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as Collateral Agent for itself and the other Secured Parties, and any
duly appointed successor in that capacity.

“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
the Closing Date, among the Company, the Guarantors and the Collateral Agent in
the form of Exhibit C or any other form approved by the Administrative Agent.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means a Term Commitment or a Revolving Commitment, or any
combination thereof (as the context shall permit or require).

“Commitment Fee” has the meaning set forth in Section 2.13(b).

“Commitment Letter” means that certain commitment letter dated as of May 10,
2019, executed originally by Credit Suisse Loan Funding LLC, Credit Suisse AG,
Cayman Islands Branch, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and accepted by the Initial Borrower,
as amended and restated as of May 31, 2019, by and among Credit Suisse Loan
Funding LLC, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., BofA
Securities, Inc., Canadian Imperial Bank of Commerce, New York Branch, MUFG
Bank, Ltd., National Australia Bank Limited, SunTrust Bank, SunTrust Robinson
Humphrey, Inc., The Toronto-Dominion Bank, New York Branch, and TD Securities
(USA) LLC and the Initial Borrower.

“Company” has the meaning set forth in the introductory paragraph hereof.

“Compliance Certificate” means a certificate from a Responsible Officer of the
Company in the form of, and containing the certifications set forth in,
Exhibit 5.01(c) (or such other form as reasonably satisfactory to the
Administrative Agent and the Company).

“Condemnation” means any taking by a government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) of property or assets, or any part thereof or interest therein, for public
or quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period:

(a) increased, without duplication, other than with respect to clauses (a)(xii)
and (a)(xxi) below, to the extent deducted in computing Consolidated Net Income,
by the following items of such Person and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP:

(i) Consolidated Interest Expense; plus

 

14



--------------------------------------------------------------------------------

(ii) taxes and any provision for taxes, including based on gross receipts,
income, profits or capital, franchise, excise, commercial activity, unitary or
similar taxes, property taxes, foreign withholding taxes, unreimbursed value
added taxes, state taxes in lieu of business fees, payroll tax credits, income
tax credits and similar tax credits, including (A) penalties and interest and
(B) tax distributions made to any direct or indirect holders of Equity Interests
of such Person in respect of any such taxes attributable to such Person and/or
its Restricted Subsidiaries which will be included as though such amounts had
been paid as income taxes directly by such Person; plus

(iii) depreciation and amortization Charges, including the amortization of
deferred financing fees or costs, debt issuance costs, commissions, fees and
expenses, capitalized expenditures (including all expenditures (whether paid in
cash or accrued as liabilities) in respect of licensed or purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs), customer
acquisition costs and incentive payments, conversion costs and contract
acquisition costs of such Person and its Restricted Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP; plus

(iv) [reserved]

(v) non-cash Charges, including any write-offs or write-downs; provided that if
any such non-cash Charge represents an accrual or reserve for potential cash
items in any future period, (A) the Company may determine not to add back such
non-cash item in the current period and (B) to the extent the Company decides to
add back such non-cash Charge, the cash payment in respect thereof in such
future period will be subtracted from Consolidated Adjusted EBITDA in such
future period), including the following: (1) expenses in connection with, or
resulting from, stock option plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other similar rights and (2) currency translation losses related to changes
in currency exchange rates (including re-measurements of Indebtedness (including
intercompany Indebtedness) and any net loss resulting from Hedging Transactions
for currency exchange risk); plus

(vi) unusual, extraordinary or non-recurring items, whether or not classified as
such under GAAP; plus

(vii) Charges related to or incurred in connection with: (A) restructuring
(including restructuring Charges, whether or not classified as such under GAAP),
severance, relocation, consolidation, integration or other similar items,
(B) strategic initiatives, business optimization (including costs and expenses
relating to business optimization programs) and new systems design and
implementation, as well as consulting fees and any one-time expense relating to
enhanced accounting function, (C) business or facilities (including greenfield
facilities) start-up, opening, pre-opening, transition, consolidation, shut-down
and closing, (D) signing, retention and completion bonuses, (E) severance,
relocation or recruiting, (F) public company registration, listing, compliance,
reporting and related expenses, (G) litigation (including threatened
litigation), any investigation or proceeding (or any threatened investigation or
proceeding) by a regulatory, governmental or law enforcement body (including any
attorney general), legal settlements, fines, judgments and/or orders, and
(H) Casualty Events, Condemnations, or Asset Sales or other Dispositions outside
the ordinary course of business; plus

 

15



--------------------------------------------------------------------------------

(viii) all (A) Charges relating to the Transactions, (B) Charges (including
diligence and integration costs) incurred in connection with (1) Investments in
any Person, acquisitions of the Equity Interests of any Person, acquisitions of
all or a material portion of the assets of any Person or constituting a line of
business of any Person, and financings related to any of the foregoing or to the
capitalization of any Subsidiary Loan Party or any Restricted Subsidiary,
recapitalizations, mergers, option buyouts and the incurrence, modification or
repayment of Indebtedness permitted to be incurred under the Loan Documents
(including any Permitted Refinancing Indebtedness in respect thereof) or any
amendments, waivers or other modifications under the agreements relating to such
Indebtedness or similar transactions or (2) other transactions that are out of
the ordinary course of business of such Person and its Restricted Subsidiaries
(in each case of clauses (1) and (2), including transactions considered or
proposed but not consummated), including equity issuances, Investments,
acquisitions, Dispositions, recapitalizations, mergers, option buyouts and the
incurrence, modification or repayment of Indebtedness (including all consent
fees, premium and other amounts payable in connection therewith) and
(C) non-operating or non-recurring professional fees, costs and expenses; plus

(ix) items reducing Consolidated Net Income to the extent (A) covered by a
binding indemnification or refunding obligation or insurance to the extent
actually paid or reasonably expected to be paid, (B) paid or payable (directly
or indirectly) by a third party that is not a Loan Party or a Restricted
Subsidiary (except to the extent such payment gives rise to reimbursement
obligations) or with the proceeds of a contribution (other than any Excluded
Contribution) to equity capital of such Person by a third party that is not a
Loan Party or a Restricted Subsidiary or (C) such Person is, directly or
indirectly, reimbursed for such item by a third party; plus

(x) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related indemnities, Charges and expenses
paid, payable or accrued; plus

(xi) the effects of purchase accounting, fair value accounting or
recapitalization accounting (including the effects of adjustments pushed down to
such Person and its Subsidiaries) and the amortization, write-down or write-off
of any such amount; plus

(xii) the proceeds of business interruption insurance actually received or
reasonably expected to be received; plus

(xiii) minority interest expense, consisting of income attributable to equity
interests held by third parties in any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary; plus

(xiv) all expenses or deductions attributable to minority interests of third
parties in any Restricted Subsidiary that is not a Wholly-Owned Subsidiary; plus

(xv) all Charges in connection with the rollover, acceleration or payout of
Equity Interests held by officers or employees and all Charges related to
payments made to holders of options or other derivative Equity Interests of such
Person or any direct or indirect parent thereof in connection with, or as a
result of, any distribution being made to equity holders of such Person or any
direct or indirect parent thereof, including (A) payments made to compensate
such holders as though they were equity holders at the time of, and entitled to
share in, such distribution, and (B) all dividend equivalent rights owed
pursuant to any compensation or equity arrangement; plus

 

16



--------------------------------------------------------------------------------

(xvi) Charges resulting from the payment or accrual of indemnification or
refunding provisions, earn-outs and contingent consideration obligations,
bonuses and other compensation paid to employees, payments in respect of
dissenting shares, and purchase price adjustments, in each case, made in
connection with an Investment or Acquisition not prohibited by the terms of the
Loan Documents; plus

(xvii) any losses from abandoned, closed, disposed or discontinued operations or
operations that are anticipated to become abandoned, closed, disposed or
discontinued; plus

(xviii) any Charges (including any payroll taxes) incurred by such Person or its
Restricted Subsidiaries pursuant to any management equity plan, profits interest
or stock option plan or any other management or employee benefit plan or
agreement (including as a result of curtailments or modifications to pension and
post-retirement employee benefit plans) or any stock subscription, stockholders
or partnership agreement and any payments in the nature of compensation or
expense reimbursement made to independent board members; plus

(xix) the amount of loss or discount on a sale of receivables, securitization
assets and other related assets in connection with a securitization transaction
or Receivables Financing or Intermediation Facility; plus

(xx) the cumulative effect of a change in accounting principles; plus

(xxi) pro forma “run rate” synergies, cost savings, operating expense
reductions, restructuring Charges, strategic initiatives, purchasing
improvements and operational improvements that are reasonably identifiable and
factually supportable (in the good faith determination of the Company) related
to (A) the Transactions, (B) any Asset Sale, Acquisition, Investment,
disposition, operating improvement, restructuring, cost saving initiative and/or
other initiatives and actions (including the renegotiation of any contract
and/or other arrangement) and any specified transaction consummated prior to or
on the Closing Date, and (C) any Asset Sale, Acquisition, Investment,
disposition, operating improvement, restructuring, cost saving initiative and/or
other initiatives or actions (including the renegotiation of any contract and/or
other arrangement) and any specified transaction consummated after the Closing
Date, in each case, that are projected by the Company in good faith to result
from actions taken, committed to be taken or expected to be taken no later than
36 months after the end of such period (which amounts will be determined by the
Company in good faith and calculated on a Pro Forma Basis as though such amounts
had been realized on the first day of the period for which Consolidated Adjusted
EBITDA is being determined), net of the amount of actual benefits realized
during such period from such actions; plus

(xxii) any Charges in connection with any single or one-time event, including,
without limitation, (A) any Charge in connection with the Transactions or
acquisitions or similar investments after the Closing Date, (B) the
consolidation, closing or reconfiguration of any facility and (C) one-time
consulting costs; plus

(xxiii) any other add-back or adjustment reflected in, or of the type set forth
in, any quality of earnings report or any financial due diligence report
prepared by a nationally-recognized accounting or financial advisory firm with
respect to the Company or any of its Subsidiaries (which add-backs or
adjustments shall not, for the avoidance of doubt, be limited to any time
periods in respect of which such add-backs or adjustments were reflected
therein); plus

 

17



--------------------------------------------------------------------------------

(xxiv) costs of surety bonds incurred in such period in connection with
financing activities; plus

(xxv) interest income on fiduciary funds and shareholder loans; and

(b) decreased, without duplication, by the following items of such Person and
its Restricted Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP:

(i) any non-cash items increasing Consolidated Net Income, excluding any
non-cash gain that represents the reversal of any accrual of, or cash reserve
for, anticipated cash Charges in any prior period (other than such cash charges
that have been added back to Consolidated Net Income in calculating Consolidated
Adjusted EBITDA in accordance with this definition); plus

(ii) any net income from disposed or discontinued operations (excluding held for
sale discontinued operations until actually disposed of); plus

(iii) unusual, extraordinary or non-recurring gains,

in each case, as determined on a consolidated basis for such Person and its
Restricted Subsidiaries on a Pro Forma Basis.

For the avoidance of doubt, to the extent included in Consolidated Net Income,
there shall be excluded in determining Consolidated Adjusted EBITDA for any
period any adjustments resulting from the application of ASC 815 and its related
pronouncements and interpretations, or the equivalent accounting standard under
GAAP or an alternative basis of accounting applied in lieu of GAAP.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the cash Consolidated Interest Expense of the Company and the Restricted
Subsidiaries for such period, including all cash commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financings and net cash costs under Hedging Transactions, but
excluding:

(a) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting);

(b) any fees (including any periodic agency fees) and expenses associated with
the Transactions, any Asset Sale or other Disposition, Acquisition, Investment,
equity issuances or debt issuances (in each case, whether such transaction is
consummated or not);

(c) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Transactions or other derivative
instruments pursuant to FASB Accounting Standards Codification No.
815-Derivatives and Hedging;

(d) any one-time cash costs associated with breakage in respect of Hedging
Transactions for interest rates;

(e) commissions, discounts, yield, make whole premium and other fees and charges
(including any interest expense) incurred in connection with any Receivables
Financing or Intermediation Facility;

(f) any “additional interest” owing pursuant to a registration rights agreement
with respect to any securities;

 

18



--------------------------------------------------------------------------------

(g) any payments with respect to make-whole premiums or other breakage costs of
any Indebtedness, including, without limitation, any Indebtedness issued in
connection with the Transactions;

(h) penalties and interest relating to taxes;

(i) accretion or accrual of discounted liabilities not constituting
Indebtedness;

(j) interest expense attributable to a direct or indirect Parent Entity
resulting from pushdown accounting;

(k) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting;

(l) pay-in-kind interest expense of the Company and the Restricted Subsidiaries
payable pursuant to the terms of the agreements governing such debt for borrowed
money;

(m) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any inventory financing agreement;

(n) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto and with respect to any Acquisition or
Investment not prohibited by the terms of the Loan Documents; and

(o) any other non-cash items included in determining Consolidated Interest
Expense,

in each case, as calculated on a consolidated basis in accordance with GAAP,
provided that only cash interest items shall be taken into account in
determining Consolidated Cash Interest Expense for the purposes of this
definition.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(a) the aggregate interest expense of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP, to the extent such expense was deducted in computing Consolidated Net
Income (including (i) pay-in-kind interest payments; (ii) amortization of
original issue discount; (iii) the interest component of Capital Lease
Obligations and Attributable Debt; (iv) net payments and receipts (if any)
pursuant to Hedging Transactions relating to interest rates (other than in
connection with the early termination thereof); (v) all amortization and
write-offs of deferred financing fees; (vi) debt issuance costs; (vii) debt
discount, commissions, fees, premium and expenses and expensing of any bridge,
commitment or other financing fees; (viii) all discounts, commissions, yield,
make whole premium, fees and other charges and expenses associated with any
Receivables Financing or Intermediation Facility; (ix) all commissions,
discounts, yield and other fees, charges and expenses owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and Receivables Financings and/or Intermediation Facilities; (x) all interest
paid or payable with respect to discontinued operations; (xi) all interest on
any Indebtedness that is (A) Indebtedness of others secured by any Lien on
property owned or acquired by the referent Person or its Restricted
Subsidiaries, whether or not the obligations secured thereby have been assumed
or (B) contingent obligations in respect of Indebtedness; and (xii) consolidated
capitalized interest of the referent Person or its Restricted Subsidiaries for
such period, whether paid or accrued); provided that such interest expense shall
be calculated after giving effect to Hedging Transactions related to interest
rates (including associated costs) but excluding any non-cash interest expense
or unrealized gains or losses attributable to the movement in the mark-to-market
valuation of Hedging Obligations; plus

 

19



--------------------------------------------------------------------------------

(b) consolidated capitalized interest of the referent Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus

(c) any amounts paid or payable in respect of interest on Indebtedness the
proceeds of which have been contributed to the referent Person and that has been
Guaranteed by the referent Person;

provided that when determining Consolidated Interest Expense in respect of any
four-quarter period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense will be calculated by multiplying the aggregate
Consolidated Interest Expense accrued since the Closing Date by 365 and then
dividing such product by the number of days from and including the Closing Date
to and including the last day of such period. For purposes of this definition,
interest on Capital Lease Obligations or Attributable Debt will be deemed to
accrue at the interest rate reasonably determined by the Company to be the rate
of interest implicit in such Capital Lease Obligations or Attributable Debt, as
applicable, in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) attributed to such Person and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP and before any reduction in respect of Preferred Stock (other than
Disqualified Stock) dividends; provided that there shall be excluded from
Consolidated Net Income (to the extent otherwise included therein):

(a) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including relating to the Transactions
or any multi-year strategic initiatives or any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facility opening costs and other restructuring and business optimization
expenses (including related to strategic or cost savings initiatives),
restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves),
whether or not classified as restructuring expense on the consolidated financial
statements, signing costs, retention or completion bonuses, other executive
recruiting and retention costs, transition costs, costs related to
closure/consolidation of facilities or other locations (including through any
acquisition), one-time compensation charges and curtailments or modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities and charges resulting from changes in estimates, valuations
and judgments);

(b) the cumulative effect of a change in accounting principles and changes as a
result of adoption or modification of accounting policies;

(c) the fees and expenses related to the Transactions;

(d) the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or, if not paid in cash or Cash
Equivalents, but later converted into cash or Cash Equivalents, upon such
conversion) by such Person to the referent Person or a Restricted Subsidiary
thereof in respect of such period;

 

20



--------------------------------------------------------------------------------

(e) any Charges (including any transaction fee or retention bonus or similar
payment but excluding depreciation or amortization expense) incurred during such
period, or any amortization thereof for such period, in connection with any
Qualified IPO, Acquisition, Investment, restructuring, recapitalization,
Disposition, Asset Sale, issuance or repayment of Indebtedness, Restricted
Payment, issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument and any Permitted Refinancing Indebtedness
in respect thereof (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed)
and any Charges or non-recurring costs incurred during such period as a result
of any such transaction, in each case whether or not successful (including, for
the avoidance of doubt, the effects of expensing all transaction-related
expenses in accordance with FASB Accounting Standards Codification Topic
805—Business Combinations and gains or losses associated with FASB Accounting
Standards Codification Topic 460—Guarantees);

(f) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness, Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),

(g) accruals and reserves, contingent liabilities and any gains or losses on the
settlement of any preexisting contractual or non-contractual relationships that
are established or adjusted as a result of the Transactions in accordance with
GAAP (including any adjustment of estimated payouts on existing earn-outs) or
changes as a result of the adoption or modification of accounting policies
during such period;

(h) any non-cash compensation charge or expense, including any such charge
related to earn-outs or similar arrangements or arising from employee benefit
plans or post-employment benefit plans, grants of stock appreciation or similar
rights, phantom equity, stock options, profits interest, restricted stock,
restricted units or other rights to officers, directors, managers, employees or
non-employees, any cash charges associated with the acceleration or payout of
Equity Interests by management or other employees of the Company, any of its
Restricted Subsidiaries or any Parent Entity in connection with the Transactions
or any Services Company in connection with the BPSC Services Agreement, in each
case, including any expense resulting from the application of ASC 718;

(i) any income (or loss) attributable to deferred compensation plans or trusts;

(j) any gain (or loss) (less all fees and expenses relating thereto) on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business) or discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of);

(k) any non-cash gain (or non-cash loss) attributable to the mark-to-market
movement in the valuation of Hedging Obligations or other derivative instruments
pursuant to FASB Accounting Standards Codification Topic 815—Derivatives and
Hedging or mark to market movement of other financial instruments pursuant to
FASB Accounting Standards Codification Topic 825—Financial Instruments; provided
that any cash payments or receipts relating to transactions realized in a given
period shall be taken into account in such period;

(l) any non-cash gain (or non-cash loss) related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Hedging Obligations
for currency exchange risk and revaluations of intercompany balances and other
balance sheet items);

 

21



--------------------------------------------------------------------------------

(m) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made);

(n) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities) or as a result of a change in law or regulation, in
each case pursuant to ASC 350 and Financial Accounting Standards Codification
Topic 360—Impairment and Disposal of Long-Lived Assets (ASC 360) (formerly
Financial Accounting Standards Board Statement No. 144) or relating to
investments in debt or equity securities and the amortization of intangibles
arising pursuant to ASC 805;

(o) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.04(a) and Investments under Section 7.05(ww), the net
income for such period of any Restricted Subsidiary (other than any Subsidiary
Loan Party) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
Governmental Approval (which has not been obtained) or, directly or indirectly,
is otherwise restricted by the operation of the terms of its Organization
Documents or any Contractual Obligation or Governmental Requirements applicable
to that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions (i) has been
legally waived or released (or the Company reasonably believes such restriction
could be waived or released and is using commercially reasonable efforts to
pursue such waiver or release), (ii) is imposed pursuant to this Agreement, or
(iii) arises pursuant to Contractual Obligation if the encumbrances and
restrictions contained in any such Contractual Obligation taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in this Agreement (as determined by the Company in good
faith); provided that Consolidated Net Income of the Company will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash or Cash Equivalents (or, if not paid in cash or Cash Equivalents,
but later converted into cash or Cash Equivalents, upon such conversion) to the
Company or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein; provided further the Consolidated Net
Income attributable to the Bahamas Group shall not be excluded from Consolidated
Net Income of the Company by virtue of this clause (o), except that during any
period starting with the 30th day after the applicable Governmental Authority
has disapproved of the payment of a dividend or similar distribution intended to
be made by the Bahamas Group (assuming such disapproval has not been withdrawn,
reversed or superseded by an approval of such payment on or prior to such 30th
day), and ending on the earlier of (A) the date that such disapproval has been
withdrawn, reversed or superseded by an approval of such payment and (B) the
date that the payment of another dividend or similar distribution by the Bahamas
Group has been approved by the applicable Governmental Authority, the
Consolidated Net Income attributable to the Bahamas Group, unless otherwise
agreed to by the Required Lenders, shall be reduced immediately and in full,
which reduction shall be effective until such period has concluded (it being
understood that the Required Lenders may agree to reductions only in part or
pursuant to a schedule);

(p) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions or any Acquisition, or the
release of any valuation allowance related to such item;

 

22



--------------------------------------------------------------------------------

(q) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company costs;

(r) adjustments (including the effects of such adjustments pushed down to the
Company and its Restricted Subsidiaries) in any line item in such Person’s
consolidated financial statements required or permitted by Financial Accounting
Standards Codification Topic 805—Business Combinations and Topic 350—Intangibles
Goodwill and Other (ASC 805 and ASC 350) (formerly Financial Accounting
Standards Board Statement Nos. 141 and 142, respectively) resulting from the
application of purchase accounting, including in relation to the Transactions,
any Acquisition consummated prior to the Closing Date and any other Acquisition
(by merger, consolidation, amalgamation or otherwise) or other Investment or the
amortization or write-off of any amounts thereof; and

(s) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Company has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (i) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (ii) in fact reimbursed within 365 days of the date of the
determination by the Company that there exists such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
losses and expenses with respect to liability or Casualty Events or business
interruption.

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to such Person and its Restricted Subsidiaries), as a result of the
Transactions, any Acquisition consummated prior to the Closing Date and any
other Acquisition (by merger, consolidation, amalgamation or otherwise) or other
Investment or the amortization or write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount (a) is not denied by the applicable carrier or
indemnifying party in writing within 180 days and (b) will in fact reimbursed
within 365 days of the date of the insurable or indemnifiable event (net of any
amount so added back in any prior period to the extent not so reimbursed within
the applicable 365-day period), due from business interruption insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any Acquisition or Investment
or any Disposition permitted under this Agreement.

“Consolidated Net Tangible Assets” means as of any date of determination, the
total assets of the Company and the Restricted Subsidiaries as set forth on a
consolidated balance sheet of the Company and the Restricted Subsidiaries for
their most recently completed Test Period, prepared in accordance with GAAP,
after deducting therefrom: (a) all current liabilities, excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, and (ii) current maturities of
long-term Indebtedness; and (b) the book value (net of any applicable reserves
and accumulated amortization) of all goodwill, trade names, trademarks, patents
and other like intangible assets, all as set forth, or on a Pro Forma Basis
would be set forth, on the consolidated balance sheet of the Company and its
Restricted Subsidiaries for their most recently completed Test Period, prepared
in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

“Consolidated Total Funded Debt” means, on any date of determination, (a) the
sum (without duplication) of all third party Indebtedness (other than letters of
credit or bank guarantees, to the extent undrawn) consisting of Capital Lease
Obligations, Indebtedness for borrowed money and purchase money Indebtedness of
the Company and its Restricted Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP based upon the financial statements
for the most recent Test Period as of the date of determination, calculated on a
Pro Forma Basis (but excluding, for the avoidance of doubt, all earn-out
obligations and all deferred purchase price obligations unless not paid after
such amounts have become due and payable), as such amount may be adjusted to
reflect the effect (as determined by the Company in good faith) of any Hedging
Transaction entered into in respect of the currency exchange risk relating to
such Indebtedness, calculated on a mark-to-market basis, minus (b) the aggregate
amount of all Unrestricted Cash of the Company and its Restricted Subsidiaries
as of such date.

“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than the Sponsor, which directly or indirectly controls, is controlled by,
or is under common control with such Person and is organized by such Person (or
any Person controlling such Person) primarily for making direct or indirect
equity or debt investments in the Company and/or other Persons.

“Corpus Christie Terminals” means each of the following terminals:

(a) Corpus Christi, TX (Buckeye Texas Hub) Terminal located at 7002 Marvin L.
Berry Road, Corpus Christi, Texas 78409 and owned by Buckeye Texas Hub LLC as of
the date of this Agreement;

(b) Corpus Christi, TX (Buckeye Texas Processing) Terminal and Processing
Facility located at 7349 Up River Road, Corpus Christi, Texas 78409 and owned by
Buckeye Texas Processing LLC as of the date of this Agreement;

(c) Corpus Christi, TX (Buckeye Texas Processing) Terminal and Processing
Facility located at 1501 Southern Minerals Road, Corpus Christi, Texas 78409 and
owned by Buckeye Texas Processing LLC as at the date of this Agreement; and

(d) Corpus Christi, TX Property located at Intersection of Texas State Highway
44 and Texas Farm-to-Market Road 3386, Corpus Christi, Texas 78380 and owned by
Corpus Fuels LLC.

“Corpus Christie Terminals Title Report” means a title report for each of the
Corpus Christie Terminals.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

24



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Company or, in the case of Revolving Commitments or
Revolving Loans borrowed by a Borrower other than the Company, one or more other
Borrowers, in the form of one or more series of term loans (whether secured or
unsecured), revolving commitments (and corresponding revolving loans), senior
notes (whether secured or unsecured), or junior lien notes, provided that:

(a) such Indebtedness is incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part (and such exchange,
extension, renewal, replacement or refinancing occurs substantially concurrently
with, or within one Business Day of, such incurrence or obtainment),
Indebtedness (the “Refinanced Debt”) that is existing Term Loans, Revolving
Loans, Revolving Commitments or other Credit Agreement Refinancing Indebtedness;

(b) the original aggregate principal amount (or accreted value, if applicable)
of such Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Refinanced Debt (plus the amount of unpaid accrued or
capitalized interest and premiums thereon (including tender premiums),
underwriting discounts, defeasance costs, fees, commissions and expenses in
connection therewith) and any unutilized commitments in respect of such
Refinanced Debt;

(c) other than with respect to Customary Bridge Loans, the final maturity date
of such Credit Agreement Refinancing Indebtedness is not earlier than the
maturity date of the Refinanced Debt at the time of incurrence thereof;

(d) other than with respect to Customary Bridge Loans, the Weighted Average Life
to Maturity of such Indebtedness is equal to or longer than the remaining
Weighted Average Life to Maturity of the Refinanced Debt at the time of
incurrence thereof; provided that, notwithstanding the foregoing, such Credit
Agreement Refinancing Indebtedness may amortize at a rate of up to 1.00% per
annum of the original principal amount of such Credit Agreement Refinancing
Indebtedness;

(e) (i) if such Indebtedness is Junior Secured Debt, it shall not be refinanced
by Pari Passu Secured Debt, (ii) if such Indebtedness is Guaranteed Debt, it
shall not be refinanced by Pari Passu Secured Debt or Junior Secured Debt, and
(iii) if such Indebtedness is Unsecured Debt, it shall not be refinanced by Pari
Passu Secured Debt, Junior Secured Debt or Guaranteed Debt;

(f) if such Indebtedness is Pari Passu Secured Debt or Junior Secured Debt, it
shall be subject to an Acceptable Intercreditor Agreement; and

(g) subject to the preceding clauses (a) through (f) above, such Indebtedness
shall be on terms (including pricing, interest rate margins, rate floors,
discounts, fees, premiums and optional prepayment or redemption terms) and
pursuant to documentation to be determined by the applicable Borrower(s) and the
lenders thereunder;

provided, further, that other than the requirements set forth above in this
definition, no Credit Agreement Refinancing Indebtedness shall be subject to any
restriction (including any “most favored nation” pricing provisions).
Indebtedness constituting Credit Agreement Refinancing Indebtedness will not
cease to constitute Credit Agreement Refinancing Indebtedness as a result of the
subsequent extension of the Latest Maturity Date after the date of original
incurrence thereof.

 

25



--------------------------------------------------------------------------------

“Credit Extension” means, as the context may require, (a) the making of a Loan
by any Lender or (b) the issuance of any Letters of Credit, or the amendment or
extension of any outstanding Letter of Credit, by the Issuing Bank.

“Cure Expiration Date” has the meaning set forth in Section 8.02.

“Cure Right” has the meaning set forth in Section 8.02.

“Currency Conversion Date” has the meaning set forth in Section 10.19(a).

“Customary Bridge Loans” means customary bridge loans with a maturity date of no
longer than one year that provides for an automatic extension or conversion into
permanent loans or notes; provided that (a) the Weighted Average Life to
Maturity of any loan or note which is exchanged for or otherwise replaces such
bridge loans (including by way of automatic conversion) is not shorter than the
Weighted Average Life to Maturity of the then existing Term Loans (or, in the
case of Credit Agreement Refinancing Indebtedness, the applicable Refinanced
Debt) at the time of incurrence of such bridge loans, and (b) the final maturity
date of any loan or note which is exchanged for or otherwise replaces such
bridge loans (including by way of automatic conversion) is not earlier than the
Latest Maturity Date of the Term Loans (or, in the case of Credit Agreement
Refinancing Indebtedness, the applicable Refinanced Debt) on the date of the
incurrence of such bridge loans.

“Debt Fund Affiliate” means:

(a) any Affiliate of the Sponsor that is a bona fide bank, debt fund, distressed
asset fund, hedge fund, mutual fund, insurance company, financial institution or
an investment vehicle that is engaged in the business of investing in, acquiring
or trading commercial loans, bonds and similar extensions of credit in the
ordinary course, in each case, that is not organized primarily for the purpose
of making equity investments;

(b) any Affiliate, division or internal group of a Permitted Holder that has the
principal purpose of investing in, acquiring or trading commercial loans, bonds
or similar extensions of credit in the ordinary course, and

(c) any investment fund or account of a Permitted Holder managed by third
parties (including by way of a managed account, a fund or an index fund in which
a Permitted Holder has invested) or a division or internal group within a
Permitted Holder that is not organized or used primarily for the purpose of
making equity investments,

in each case, with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.

“Debt Representative” means, with respect to any Indebtedness that is secured on
a pari passu basis with, or on a junior basis to, the Facilities, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Declining Lender” has the meaning set forth in Section 2.26.

“Default” means any condition or event that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

“Default Interest” has the meaning set forth in Section 2.12(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

26



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, constitutes a Lender Default.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Disposition” means:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Company or any
Restricted Subsidiary;

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions; and

(c) any Event of Loss.

“Disqualified Institution” means:

(a) any Person that is a competitor of the Company or any of its Subsidiaries
and identified by the Company in writing to the Lead Arrangers on or prior to
the Closing Date;

(b) any Person that is a competitor of the Company or any of its Subsidiaries
and identified by the Company in writing to the Administrative Agent from time
to time after the Closing Date; and

(c) together with any Affiliates of such competitors described in the foregoing
clauses (a) and (b) that are (i) reasonably identifiable as such on the basis of
such Affiliate’s name or (ii) otherwise identified in writing by the Company to
the Administrative Agent from time to time (other than any such Affiliate that
is a bank, financial institution or fund that regularly invests in commercial
loans or similar extensions of credit in the ordinary course of business and for
which no personnel involved with the relevant competitor (i) participate in
making investment decisions or recommendations or (ii) have access to Non-Public
Information relating to the Company or any Person that forms part of the
Company’s business (including its Subsidiaries)).

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
redeemable or exchangeable at the option of the holder thereof), or upon the
happening of any event or condition:

(a) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale are subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments);

(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part;

 

27



--------------------------------------------------------------------------------

(c) provide for the scheduled payments of dividends in cash; or

(d) either mandatorily or at the option of the holders thereof, are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is 91 days after the earlier of: (i) the Latest Maturity Date of the Term Loans
at the time of issuance thereof and (ii) the Termination Date;

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of the Company or
its Subsidiaries or any Services Company or by any such plan to such employees,
such Equity Interests will not constitute Disqualified Stock solely because they
may be required to be repurchased by Company or any of its Subsidiaries or any
Services Company in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability;
and provided, further, that any class of Equity Interests of such Person that by
its terms authorizes such Person to satisfy its obligations thereunder by
delivery of Equity Interests that is not Disqualified Stock will not be deemed
to be Disqualified Stock.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event”.

“Dollar” and the sign “$” means lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amounts in Euros,
Sterling or any other Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.07 using
the Exchange Rate with respect to Euros, Sterling or such other Alterative
Currency at the time in effect under the provisions of Section 1.07 (except as
otherwise expressly provided herein).

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of the United States or any political subdivision thereof, and
“Domestic Subsidiaries” means any two or more of them. Unless otherwise
indicated in this Agreement, all references to Domestic Subsidiaries means
Domestic Subsidiaries of the Company.

“Dutch Auction” means an auction of Term Loans conducted (a) pursuant to
Section 10.04(r) to allow an Affiliated Lender to acquire Term Loans at a
discount to par value and on a pro rata basis; or (b) pursuant to
Section 10.04(v) to allow a Purchasing Borrower Party to prepay Term Loans at a
discount to par value and on a pro rata basis within a Class of Term Loans, in
each case, in accordance with the applicable Dutch Auction Procedures.

“Dutch Auction Procedures” means, with respect to a purchase of Term Loans in a
Dutch Auction, Dutch auction procedures as reasonably agreed upon by the
applicable Affiliated Lender or Purchasing Borrower Party, as the case may be,
and the Administrative Agent; provided that the Administrative Agent shall have
no obligation to act as the manager in any Dutch Auction and any such Dutch
Auction may instead be managed by any other bank or another investment bank of
recognized standing selected by the Company in consultation with the
Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

 

28



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts Receivable” means, as of any date of determination, all
Accounts Receivable of the Merchant Service Companies and their Subsidiaries
valued at the then invoiced but outstanding unpaid balance thereof as of such
date as to which the following requirements have been fulfilled:

(a) such Account Receivable arises from the conduct of the energy-related
businesses (other than power) of any Merchant Service Company or its
Subsidiaries;

(b) a Merchant Service Company or one of its Subsidiaries has lawful and
absolute title to such Account Receivable, and such Account Receivable is not
subject to any Liens other than Permitted Liens;

(c) such Account Receivable is a valid, legally enforceable obligation of the
party who is obligated under such Account Receivable;

(d) the aggregate amount of all Accounts Receivable included as Eligible
Accounts Receivable due from a particular Account Debtor shall be reduced by the
amount that is, or which the relevant Merchant Service Company and its
Subsidiaries have a reasonable basis to believe may be, subject to any dispute,
offset, counterclaim or other claim or defense on the part of such Account
Debtor;

(e) such Account Receivable has been invoiced with net terms no longer than
30 days, and such Account Receivable is not more than 30 days past due;
provided, further, that, an “Eligible Account Receivable” shall include any
Account Receivable for which an extension of three days or less has been granted
by the applicable Merchant Service Company or its applicable Subsidiary if such
Account Receivable has been paid during the period of such extension;

(f) such Account Receivable complies with all applicable Requirements of Law to
which the Merchant Service Companies and their Subsidiaries are subject;

(g) such Account Receivable is reduced by any prepayment or, without
duplication, cash margin deposit;

(h) if the Account Debtor of such Account Receivable is a debtor under
Chapter 11 of the United States Bankruptcy Code (a “Chapter 11 Debtor”), then
such Account Receivable arose after the commencement of the bankruptcy case (the
“Petition Date”) of such Account Debtor or has been assumed by such Account
Debtor;

(i) at the time of the sale giving rise to such Account Receivable, the Account
Debtor is not in contractual default on any other obligations to the Merchant
Service Companies and their Subsidiaries (other than any amounts subject to a
good faith dispute under the applicable contract and any Account Debtor that is
a Chapter 11 Debtor solely with respect to contractual defaults that occurred
prior to the Petition Date of such Account Debtor) and the Merchant Service
Companies and their Subsidiaries have no other reason to anticipate that any
such prior Indebtedness or newly arising Indebtedness of such Account Debtor
will not be paid when due; and

 

29



--------------------------------------------------------------------------------

(j) the Account Debtor obligated on such Account Receivable (i) has not admitted
in writing its inability to pay its debts generally or made a general assignment
for the benefit of its creditors, (ii) has not instituted or had instituted
against it a proceeding seeking to adjudicate it a debtor, bankrupt or insolvent
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official of it or for any substantial part of its property, and
(iii) has not taken any corporate action to authorize any of the foregoing,
unless in each case such Account Receivable arose after the Petition Date of
such Account Debtor or has been assumed by such Account Debtor.

“Eligible Inventory” means (a) inventories of Petroleum Products in which the
Merchant Service Companies and their Subsidiaries have lawful and absolute
title, which are not subject to any Lien in favor of any Person (other than
Permitted Liens), minus (without duplication) the amount of any Permitted Liens
on such inventory and (b) inventory to be delivered to the Merchant Service
Companies for which title has not yet passed to the Merchant Service Companies
as of such date of determination, to the extent the Merchant Service Companies
have paid in cash the purchase price; provided that with respect to the
inventory described in this clause (b), (i) but for the passing of title to the
Merchant Service Companies, such inventory would fulfill the requirements of the
immediately preceding clause (a), (ii) the Merchant Service Companies shall have
the absolute and unqualified contractual right to obtain such inventory and
(iii) (A) the purchase price of such inventory must have been prepaid and
(B) such inventory must be scheduled to commence transfer of title of such
inventory to the Merchant Service Companies within three Business Days of the
effective prepayment date.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to health and safety matters but only to the extent such health and
safety matters arise out of exposure to Hazardous Materials, as now or hereafter
in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Restricted Subsidiary resulting
from or based upon (a) any actual or alleged violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any actual or alleged exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement in
writing pursuant to which liability is assumed or imposed with respect to any of
the foregoing.

“Equity Contribution” means the contribution to the Initial Borrower or a direct
or indirect parent of the Initial Borrower of cash (with any such cash
contributed to a direct or indirect parent of the Initial Borrower being
subsequently contributed as cash to the Initial Borrower) and/or retained or
rollover equity in exchange for common equity (or qualified preferred equity or
other equity or instruments, in either case, reasonably acceptable to the Lead
Arrangers) of the Initial Borrower or a direct or indirect parent of the Initial
Borrower, which contribution shall be made by the Sponsor and certain other
equity investors (which may include members of the Company’s (and its
affiliates) management and existing direct and indirect equity holders of the
Company) arranged by or designated by the Sponsor (provided that the Sponsor
will control, and own at least a majority of the equity or ownership interests
in, the Initial

 

30



--------------------------------------------------------------------------------

Borrower on the Closing Date) on or before the Closing Date and shall be in an
aggregate amount of not less than 35.0% of the sum of (a) the aggregate gross
proceeds of the Revolving Loans borrowed on the Closing Date (excluding Letters
of Credit, Revolving Loans borrowed to cash collateralize letters of credit
issued for the account of the Company or any of its subsidiaries or their
respective businesses, Revolving Loans borrowed to fund any original issue
discount, upfront fees or similar amounts as agreed with the Lead Arrangers in
the Commitment Letter and Revolving Loans borrowed to fund working capital needs
of the Company and its Subsidiaries as of the Closing Date), (b) the aggregate
gross proceeds of the Term Loans borrowed on the Closing Date and the aggregate
gross proceeds of any debt security issued in lieu of the Term Facility (in each
case, excluding Loans borrowed or securities issued to fund any original issue
discount, upfront fees or similar amounts as agreed with the Lead Arrangers in
the Commitment Letter), (c) the aggregate principal amount of Existing Notes
outstanding as of the Closing Date and (d) the amount of such cash and/or
retained or rollover equity contributed, in each case, on or prior to the
Closing Date.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Company or any of its
Restricted Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA with respect to a Pension Plan (other than an event as to which the PBGC
has waived the requirement of Section 4043(a) of ERISA that it be notified of
such event); (b) any failure to make a required contribution to any Pension Plan
that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303 or 4068 of
ERISA, or the arising of such a lien or encumbrance, there being or arising any
“unpaid minimum required contribution” or failure to satisfy the minimum funding
standard set forth in Section 412 of the Code and Section 303 of ERISA, whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Pension Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Pension Plan is, or is expected to be, in at-risk status
under Title IV of ERISA; (c) any incurrence by the Company, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to any Pension Plan or
Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (d) any institution of proceedings, or the occurrence of
an event or condition which would reasonably be expected to constitute grounds
for the institution of proceedings by the PBGC, under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (e) any incurrence by the Company, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan, or
the receipt by the Company, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (f) any receipt by the
Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (g) any filing of
a notice of intent to terminate any Pension Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Pension Plan, or
the termination of any Pension Plan under Section 4041(c) of ERISA.

 

31



--------------------------------------------------------------------------------

“ESOP” means that certain Buckeye Pipe Line Services Company Employee Stock
Ownership Plan, as amended and restated effective January 1, 2016 and further
amended, effective April 1, 2018 (as further amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro”, “EUR” and the sign “€” means the lawful currency of the Participating
Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards, if
necessary, to the next 1/100 of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without the
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Event of Default” has the meaning set forth in Section 8.01.

“Event of Loss” means, with respect to any asset or property of the Company and
its Restricted Subsidiaries, any (a) Casualty Event, (b) Condemnation or seizure
(other than pursuant to foreclosure or confiscation or requisition of the use of
such asset or property) or (c) settlement in lieu of clause (b) above, in each
case, (i) individually having a Fair Market Value in excess of the greater of
(A) $20,000,000 and (B) 2.0% of Consolidated Adjusted EBITDA as of the then most
recently ended Test Period and (ii) in an aggregate having a Fair Market Value
in excess of the greater of (A) $100,000,000 and (B) 10% of Consolidated
Adjusted EBITDA as of the then most recently ended Test Period (and thereafter
only net cash proceeds in excess of such amount shall be applied in compliance
with Section 2.11(b)).

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the
applicable Bloomberg LP page (or another commercially available source providing
quotations of such rate as designated by the Administrative Agent from time to
time) for such currency (or to the extent applicable, the rate at which Dollars
may be exchanged into such other currency). In the event that such rate does not
appear on such applicable Bloomberg LP page (or another commercially available
source providing quotations of such rate as designated by the Administrative
Agent from time to time), the Exchange Rate shall be determined by reference to
such other publicly

 

32



--------------------------------------------------------------------------------

available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company (or with respect to calculations to be made
by the relevant Issuing Bank, such Issuing Bank and the Company), or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent (or with
respect to calculations to be made by the relevant Issuing Bank, such Issuing
Bank) in the market where its foreign currency exchange operations in respect of
such currency are then being conducted, at or about such time as the
Administrative Agent (or with respect to calculations to be made by the relevant
Issuing Bank, such Issuing Bank) shall elect after determining that such rates
shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later, provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent (or with respect to calculations to be made by
the relevant Issuing Bank, such Issuing Bank) may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error. For purposes of determining the Exchange Rate
in connection with a Loan, LC Disbursement or a Letter of Credit, in each case,
denominated in an Alternative Currency, such Exchange Rate shall be determined
as of the Exchange Rate Determination Date for such Loan, LC Disbursement or
Letter of Credit.

“Exchange Rate Determination Date” means, for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Loan, LC Disbursement or Letter of Credit denominated in an Alternative
Currency, the date which is two Business Days prior to such date of
determination.

“Excluded Asset” has the meaning given to such term in the Collateral Agreement.

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate Fair Market
Value of other assets that are used or useful in a business of the Company or
its Restricted Subsidiaries, received by the Company after the Closing Date
(a) from contributions to its common equity capital; (b) from the sale of
Capital Stock of the Company or (c) contributed to the Company or any Restricted
Subsidiary in accordance with Section 7.04(n), in each case of clauses (a) and
(b) above, designated as Excluded Contributions pursuant to a certificate of a
Responsible Officer of the Company, less the aggregate amount of Investments
made pursuant to Section 7.05(dd) and Restricted Payments pursuant to
Section 7.04(q), in each case prior to such date; provided that the proceeds of
Disqualified Stock or Specified Equity Contribution may not be treated as
Excluded Contributions.

“Excluded Equity Interests” means “Excluded Equity Interests” as defined in the
Collateral Agreement.

“Excluded MSC” means a Merchant Service Company that is or becomes an Additional
Borrower but is not a Subsidiary Loan Party.

“Excluded Subsidiary” means:

(a) an Immaterial Subsidiary;

(b) a Subsidiary that is not a Wholly-Owned Subsidiary of the Company;

(c) an Unrestricted Subsidiary;

(d) a Foreign Subsidiary;

(e) a Domestic Subsidiary of a Foreign Subsidiary;

 

33



--------------------------------------------------------------------------------

(f) a Domestic Subsidiary that has no material assets other than stock
(including debt treated as equity for U.S. federal income tax purposes) or stock
(including debt treated as equity for U.S. federal income tax purposes) and
indebtedness in one or more Subsidiaries that are CFCs;

(g) a Subsidiary with respect to whom acting as a Guarantor, or its Guarantee,
would (and only so long as it would) (i) be prohibited by any Requirement of Law
applicable to such Subsidiary or any Contractual Obligation existing on (but not
incurred in anticipation of) the Closing Date or on the date such Subsidiary is
acquired or organized (as long as, in the case of an acquisition or organization
of a Subsidiary, such prohibition did not arise as part of or in anticipation of
such acquisition or organization) or (ii) require a consent, approval, license
or authorization from any Governmental Authority (unless such consent, approval,
license or authorization has been received, but provided that nothing in this
Agreement shall obligate or require the Company or any of its Subsidiaries to
apply for or otherwise obtain or maintain any such consent, approval, license or
authorization);

(h) any Subsidiary that is a Captive Insurance Company, not-for-profit
Subsidiary or Subsidiary which is a special purpose entity for securitization
transactions (including any permitted Receivables Financing or Intermediation
Facility);

(i) any Subsidiary that is treated as a disregarded entity or partnership for
U.S. federal income tax purposes the assets of which consist of Equity Interests
and/or Indebtedness of one or more Subsidiaries that are CFCs;

(j) any Subsidiary for which the provision of a Guarantee would result in
material adverse tax, accounting or regulatory consequences, in each case, as
reasonably determined by the Company in consultation with the Administrative
Agent;

(k) any acquired Restricted Subsidiary, the purchase of which is financed with
Indebtedness incurred not in violation of Section 7.01 and constituting assumed
Indebtedness, and any Restricted Subsidiary thereof that guarantees such
Indebtedness, in each case to the extent such Indebtedness prohibits or therein
prevents such Restricted Subsidiary from becoming a Guarantor and such
prohibition or prevention was not entered into in contemplation of such
acquisition;

(l) for so long as it or any tariffs which it is or may be eligible to receive
is subject to regulation by any Governmental Authority, Laurel Pipe Line
Company, L.P.;

(m) for so long as it or any tariffs which it is or may be eligible to receive
is subject to regulation by any Governmental Authority, Wood River Pipe Line
LLC;

(n) an Excluded MSC; and

(o) any Subsidiary in circumstances where the Company reasonably determines in
consultation with the Administrative Agent that any of the cost, difficulty,
burden or consequence of providing a Guarantee is excessive in relation to the
value to the Lenders afforded thereby,

in each case, unless the Company determines in its sole discretion, upon notice
to the Administrative Agent, that any of the foregoing Persons that is a
Restricted Subsidiary should not be an Excluded Subsidiary; provided that such
designation shall remain in effect until the date on which the Company has
informed the Administrative Agent in writing that it elects to have such
Restricted Subsidiary redesignated as an Excluded Subsidiary, and such
redesignation shall be permitted so long as, after giving effect thereto,
(i) such Restricted Subsidiary would qualify as an Excluded Subsidiary pursuant
to one of

 

34



--------------------------------------------------------------------------------

the above provisions and (ii) if immediately after such designation it shall be
a Restricted Subsidiary any Investments made by a Loan Party into such
Restricted Subsidiary after the Closing Date while it is a Loan Party shall be
deemed made for purposes of Section 7.05 immediately following such
redesignation (net of Returns actually received in respect of such Investments),
and any incurrence of Indebtedness by such Restricted Subsidiary and the
incurrence of Liens on the assets of such Restricted Subsidiary, in each case,
after the Closing Date that remains outstanding on the date of such designation
shall be deemed incurred for purposes hereof immediately following such
redesignation, and no Specified Event of Default would result therefrom from
such designation.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (a
“Swap Obligation”), if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a Master Agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrowers hereunder, (a) Taxes imposed
on or measured by net income (however denominated), gross income or capital,
franchise Taxes and branch profits or other similar Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, and (b) any U.S.
federal withholding Taxes that (i) are imposed on amounts payable to such
Recipient pursuant to a Requirement of Law in effect on the date on which such
Recipient becomes a Recipient under this Agreement (other than pursuant to an
assignment request by the Company under Section 2.24) or designates a new
lending office, except in each case to the extent that amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new lending office, (ii) are
attributable to such Recipient’s failure to comply with Section 2.19(e) or
(iii) are imposed under FATCA.

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of September 30, 2014, among, inter alias, the Company and certain of its
Subsidiaries as borrowers, the lenders party thereto and SunTrust Bank, as
administrative agent (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time prior to the
Closing Date).

“Existing Indenture” means that certain Indenture of the Company as issuer with
SunTrust Bank as trustee, dated as of July 10, 2003 and outstanding as at the
date hereof, together with all supplemental indentures, and any exhibits,
annexes and schedules thereto.

 

35



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.21.

“Existing Notes” means the 2021 Notes, the 2023 Notes, the 2024 Notes, the 2025
Notes, the 2026 Notes, the 2027 Notes, the 2033 Notes, the 2043 Notes, the 2044
Notes and the 2078 Notes, or any one or more of them, collectively, in each
case, to the extent outstanding on the Closing Date.

“Extended Revolving Commitments” means the Revolving Commitment held by an
Extending Lender (and so extended) accepting a request for Extension pursuant to
Section 2.26.

“Extended Revolving Loans” means the Revolving Loans made pursuant to the
Extended Revolving Commitments.

“Extended Term Loan Installment Date” has the meaning set forth in Section 2.08.

“Extended Term Loans” means the Term Loans held by an Extending Lender (and so
extended) accepting an Extension Request pursuant to Section 2.26.

“Extending Lender” has the meaning set forth in Section 2.26.

“Extension” has the meaning set forth in Section 2.26.

“Extension Amendment” has the meaning set forth in Section 2.26.

“Extension Effective Date” has the meaning set forth in Section 2.26.

“Extension Request Date” has the meaning set forth in Section 2.26.

“Facilities” means the Term Facilities, the Revolving Facilities and/or LC
Sublimit hereunder, as the context may require.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Company).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“FC Compliance Period” has the meaning set forth in Section 6.01.

“FCPA” has the meaning set forth in Section 4.13.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System as published by the Federal Reserve Bank of New York on the next
succeeding Business Day or, if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwards, if necessary, to the next 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent. If the Federal Funds Rate as of any date of determination is less than 0%
per annum, then such rate shall be deemed to be 0% per annum for purposes of
this Agreement.

 

36



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of May 10, 2019, executed
originally by Credit Suisse Loan Funding LLC, Credit Suisse AG, Cayman Islands
Branch, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and accepted by the Initial Borrower, as amended and
restated as of May 31, 2019 by and among Credit Suisse Loan Funding LLC, Credit
Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A. and BofA Securities, Inc.,
Canadian Imperial Bank of Commerce, New York Branch, MUFG Bank, Ltd., National
Australia Bank Limited, SunTrust Bank, SunTrust Robinson Humphrey, Inc., The
Toronto-Dominion Bank, New York Branch, and TD Securities (USA) LLC and the
Initial Borrower.

“Financial Covenant” has the meaning set forth in Section 6.01.

“Financial Officer” means, with respect to any Person, the chief financial
officer, president, principal accounting officer, director of financial
services, treasurer, assistant treasurer or controller of such Person.

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of:

(a) (i) Consolidated Total Funded Debt that is Pari Passu Secured Debt of the
Company and its Restricted Subsidiaries that are Loan Parties, as of the last
day of the most recently ended Test Period, minus (ii) the applicable Net
Leverage Ratio Deductions; to

(b) the sum of (i) Consolidated Adjusted EBITDA of the Company for the most
recently ended Test Period plus (ii) to the extent not already added to
Consolidated Net Income in the determination of Consolidated Adjusted EBITDA for
the relevant period, Material Project EBITDA Adjustments, if any for the most
recently ended Test Period.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any fiscal year of the Company.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of:

(a) the sum of (i) Consolidated Adjusted EBITDA of the Company for the most
recently ended Test Period plus (ii) to the extent not already added to
Consolidated Net Income in the determination of Consolidated Adjusted EBITDA for
the relevant period, Material Project EBITDA Adjustments, if any, for the most
recently ended Test Period; to

(b) Consolidated Cash Interest Expense of the Company for the most recently
ended Test Period.

“Fixed Incremental Amount” has the meaning set forth in Section 2.22.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), (b) the Flood
Insurance Reform Act of 2004 and (c) the Biggert-Waters Flood Insurance Reform
Act of 2012 and any and all official rulings and interpretation thereunder or
thereof.

“Flood Zone” means areas having special flood hazards as determined by the
Federal Emergency Management Agency or any successor Governmental Authority
performing a similar function.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Freeport Assets” has the meaning set forth in the definition of “Freeport
Contribution”.

 

37



--------------------------------------------------------------------------------

“Freeport Contribution” means, upon any direct or indirect transfer or
contribution to the Company or any of its Restricted Subsidiaries, all or any
portion of the Sponsor’s 57.56% Equity Interest in FLIQ 2 Holdings LLC held as
of the date of this Agreement (the “Freeport Assets”), which, as of the date of
this Agreement, embodied the Sponsor’s interest in Freeport LNG Development,
L.P.’s existing receiving and regasification terminal and the export facility
expansion project on Quintana Island, near Freeport, Texas.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Exposure, other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to Revolving Lenders that
are not Defaulting Lenders or cash collateralized in accordance with the terms
hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect from time to time and subject
to the terms of Section 1.03.

“General Partner” means, for as long as the Company is a partnership, Buckeye GP
LLC, a Delaware limited liability company, or any other Restricted Subsidiary
that is admitted to the Company as a general partner of Company, in its capacity
as general partner of Company.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, executive order, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement (whether or not having the force of law), including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which Guarantee is made or, if not
so stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

 

38



--------------------------------------------------------------------------------

“Guaranteed Debt” means any (a) unsecured Indebtedness of the Company which is
guaranteed by one or more Restricted Subsidiaries that are Guarantors and
(b) unsecured Indebtedness incurred by one or more Restricted Subsidiaries that
are Guarantors, in each case, incurred in reliance on the Guaranteed Net
Leverage Ratio or pursuant to the Fixed Incremental Amount and which is pari
passu in right of payment with the Facilities.

“Guaranteed Net Leverage Ratio” means, as of any date of determination, the
ratio of:

(a) (i) Consolidated Total Funded Debt that is Pari Passu Secured Debt, Junior
Secured Debt or Guaranteed Debt of the Company and its Restricted Subsidiaries
that are Loan Parties, in each case, as of the last day of the most recently
ended Test Period, minus (ii) the applicable Net Leverage Ratio Deductions; to

(b) the sum of (i) Consolidated Adjusted EBITDA of the Company for the most
recently ended Test Period plus (ii) to the extent not already added to
Consolidated Net Income in the determination of Consolidated Adjusted EBITDA for
the relevant period, Material Project EBITDA Adjustments, if any, for the most
recently ended Test Period.

“Guarantor” means (a) the Company (other than with respect to its own
Obligations), (b) each Subsidiary Loan Party and (c) any other Subsidiary of the
Company that the Company may elect in its sole discretion, from time to time,
upon written notice to the Administrative Agent, to cause to Guarantee the
Obligations until the date on which the Company has informed the Administrative
Agent that it elects not to have such Person Guarantee the Obligations.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, petroleum products, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, and all other
substances or wastes regulated pursuant to any Environmental Law.

“Hedged Eligible Inventory” means Eligible Inventory with respect to which the
value has been effectively hedged on a net hedge basis for delivery within the
next 180 days by either (a) a NYMEX contract or an over-the-counter contract or
(b) a contract for physical delivery to a counterparty on a written list of
counterparties provided by the Company from time to time to the Administrative
Agent (and updated at least once per Fiscal Quarter) but excluding any such
counterparties on such written list that have been affirmatively rejected by the
Administrative Agent in its reasonable discretion; provided, however, that
Petroleum Products that would constitute Hedged Eligible Inventory except that
such inventory has been hedged for delivery within the next 365 days but more
than 180 days out (the “Long Term Hedged Inventory”) shall be included as Hedged
Eligible Inventory to the extent such Long Term Hedged Inventory does not exceed
25% of the total Hedged Eligible Inventory.

“Hedging Obligations” of any Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions,
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedging Transaction” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse

 

39



--------------------------------------------------------------------------------

repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that in either case no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or any of its
Subsidiaries or any Services Company will be a Hedging Transaction.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Company or a financing vehicle of the Company (other
than common stock or limited partnership units) that meet the following
criteria: (a) the Company demonstrates that such securities receive at least 50%
equity credit from at least two Nationally Recognized Statistical Rating
Organizations (NRSROs), and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the latest of (i) the Termination Date, (ii) the Latest
Maturity Date of the Term Loans at the time such applicable securities are
issued and (iii) the repayment in full of the Obligations. As used in this
definition, “mandatory redemption” shall not include conversion of a security
into common stock or limited partnership units.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary that
(a) did not, as of the last day of the most recent Test Period, have
Consolidated Adjusted EBITDA attributable to such Restricted Subsidiary
(calculated on the same basis as Consolidated Adjusted EBITDA) for such Test
Period with a value in excess of 2.50% of the Consolidated Adjusted EBITDA of
the Company and the Restricted Subsidiaries on a consolidated basis for such
Test Period; and (b) taken together with all Immaterial Subsidiaries designated
pursuant to clause (a) above, as of the last day of the most recent Test Period,
did not have Consolidated Adjusted EBITDA attributable to such Restricted
Subsidiaries for such Test Period (calculated on the same basis as Consolidated
Adjusted EBITDA) with a value in excess of 5.0% of the Consolidated Adjusted
EBITDA of the Company and the Restricted Subsidiaries on a consolidated basis
for such Test Period., provided that, notwithstanding the foregoing, any
Restricted Subsidiary that owns or holds, directly or indirectly, Equity
Interests in an Additional Borrower shall not be an Immaterial Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law (including
adoptive relationships), and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“Incremental Equivalent Term Debt” means secured or unsecured Indebtedness in
the form of loans, notes or any bridge facility (including Customary Bridge
Loans) which is Pari Passu Secured Debt, Junior Secured Debt, Guaranteed Debt or
Unsecured Debt; provided that:

(a) the aggregate outstanding principal amount of such Indebtedness on any date
that such Indebtedness is incurred pursuant to Section 7.01(a) shall be subject
to the limitations set forth in Section 2.22(c) to the extent expressed therein
to be applicable to it;

(b) other than with respect to (i) Customary Bridge Loans and (ii) Incremental
Equivalent Term Debt the aggregate principal amount of which does not exceed the
Inside Maturity Basket, such Incremental Equivalent Term Debt has a final
maturity date that is not earlier than the Latest Maturity Date of the Term
Loans at the time of incurrence thereof;

 

40



--------------------------------------------------------------------------------

(c) other than with respect to (i) Customary Bridge Loans and (ii) Incremental
Equivalent Term Debt the aggregate principal amount of which does not exceed the
Inside Maturity Basket, the Weighted Average Life to Maturity of such
Incremental Equivalent Term Debt may not be shorter than the longest remaining
Weighted Average Life to Maturity of the Term Loans at the time of incurrence
thereof; provided that, notwithstanding the foregoing, Incremental Equivalent
Term Debts may amortize at a rate of up to 1.00% per annum of the aggregate
principal amount of such Incremental Equivalent Term Debts;

(d) if such Incremental Equivalent Term Debt is Pari Passu Secured Debt or
Junior Secured Debt, a Debt Representative acting on behalf of the holders of
such Indebtedness shall become party to or otherwise become subject to the
provisions of an Acceptable Intercreditor Agreement; and

(e) if such Incremental Equivalent Term Debt is in the form of broadly
syndicated term loans secured equally and ratably with the Initial Term Loans,
the pricing of such Indebtedness shall comply with Section 2.22(h).

“Incremental Facility” has the meaning set forth in Section 2.22.

“Incremental Facility Amendment” has the meaning set forth in Section 2.22.

“Incremental Lenders” has the meaning set forth in Section 2.22.

“Incremental Loans” has the meaning set forth in Section 2.22.

“Incremental Revolving Commitments” has the meaning set forth in Section 2.22.

“Incremental Revolving Lender” has the meaning set forth in Section 2.22.

“Incremental Revolving Loan” has the meaning set forth in Section 2.22.

“Incremental Term Facility” has the meaning set forth in Section 2.22.

“Incremental Term Loan Installment Date” has the meaning set forth in
Section 2.08.

“Incremental Term Loans” has the meaning set forth in Section 2.22.

“Incremental Yield” has the meaning set forth in Section 2.22.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services,
(d) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, to the
extent the same would be required to be shown as a long-term liability on a
balance sheet prepared in accordance with GAAP, (e) all Capital Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (g) all Guarantees of such Person of the type of Indebtedness
described in clauses (a) through (f) above, (h) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, the amount of such Indebtedness
being deemed to be the lesser of the Fair Market Value (as determined reasonably
and in good faith by such Person) of such property or assets and the amount of
the Indebtedness so secured, (i) the amount of all obligations of such Person
with respect to the redemption,

 

41



--------------------------------------------------------------------------------

repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock) and (j) all Hedging Obligations, provided that Indebtedness
will not include: (i) trade payables, Cash Management Obligations, accrued
expenses and intercompany liabilities (among any of the Company and its
Restricted Subsidiaries) arising in the ordinary course of business,
(ii) prepaid or deferred revenue arising in the ordinary course of business,
(iii) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy warranty or
unperformed obligations of the seller of such asset, (iv) any earn-out, purchase
price or working capital adjustment obligation, non-compete agreement
obligations, consulting obligations and deferred compensation obligations until
any such obligation is not paid within five Business Days after becoming due and
payable, (v) Guarantees incurred in the ordinary course of business,
(vi) accruals for payroll and other liabilities accrued in the ordinary course
of business, and (vii) liabilities associated with customer prepayments and
deposits. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Information” has the meaning set forth in Section 10.11.

“Initial Borrower” has the meaning set forth in the introductory paragraph
hereof.

“Initial Revolving Loan Borrowing” means one or more borrowings of Revolving
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in the definition of “Permitted Initial Revolving Borrowing”.

“Initial Term Loans” means the term loans made on the Closing Date to the
Initial Borrower pursuant to Section 2.01.

“Inside Maturity Basket” means $100,000,000.

“Interest Period” means with respect to any Eurodollar Borrowing, a period of
one, two, three or six months (or (i) 12 months or less than one month, if
approved by all Lenders or (ii) such other periods as agreed to by the
Administrative Agent to facilitate the alignment of interest payments with other
borrowings under this Agreement or the end of a fiscal or calendar period
subject to the Administrative Agent’s reasonable discretion); provided that:

(a) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of a Type
to another Type), and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

 

42



--------------------------------------------------------------------------------

(d) no Interest Period may extend beyond the applicable Maturity Date; and

(e) the initial Interest Period(s), commencing on the Closing Date, will be as
specified in the Notice of Borrowing delivered by the Initial Borrower to the
Administrative Agent on or prior to the Closing Date.

“Intermediate Investment Account” means a deposit account or deposit accounts
held in the name of any of the Borrowers or their respective Restricted
Subsidiaries holding (a) the proceeds of Accounts Receivable relating to
Intermediate Investments and credit card purchases of transportation fuels from
retail distributors that have received Intermediate Investments and (b) funds
transferred from time to time by any of the Borrowers or their respective
Restricted Subsidiaries to pay operating expenses in the ordinary course of
business; provided that, the oil companies that have provided the Intermediate
Loans may have access and withdrawal rights with respect to such account.

“Intermediate Investments” means loans and advances made by any MSC Restricted
Subsidiary to retail distributors of transportation fuels in connection with the
Intermediate Loans.

“Intermediate Loans” means Indebtedness incurred by any MSC Restricted
Subsidiary and owed to major oil companies to, among other things, make
Intermediate Investments.

“Intermediation Facility” means any transaction or series of transactions that
may be entered into by the Company or any Restricted Subsidiary pursuant to
which the Company or any Restricted Subsidiary may sell, convey or otherwise
transfer to a Person, or may grant security interest in, any Petroleum Product
inventory (whether now existing or arising or acquired in the future) of the
Company or any Restricted Subsidiary, and any assets related thereto, all
contracts and all guarantees or other obligations in respect of such inventory,
proceeds of such inventory and any account into which such proceeds are to be
deposited and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with Petroleum
Product intermediation transactions and any Hedging Transaction entered into by
the Company or any such Restricted Subsidiary in connection with such Petroleum
Product.

“Interpolated Rate” means, at any time and in relation to an Interest Period,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
LIBOR Screen Rate for the longest period (for which that LIBOR Screen Rate is
available) that is shorter than such Interest Period and (b) the LIBOR Screen
Rate for the shortest period (for which that LIBOR Screen Rate is available)
that exceeds such Interest Period, in each case, at approximately 11:00 a.m.
(London, England time), or 11:00 a.m. (Brussels time), as applicable, two
Business Days prior to the commencement of such Interest Period.

“Investment” means, as to any Person, the acquisition or investment by such
Person, by means of (a) the purchase or other acquisition (including by merger
or otherwise) of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Company and the Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including by merger or otherwise)
of all or substantially all of the property and assets of another Person or
assets constituting a line of business or division or business or operating unit
of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made (which, in the case of any Investment constituting the contribution of
an asset or property, shall be based on the Company’s good faith estimate of the
Fair Market Value of such asset or property at the time such Investment is
made)), without adjustment for subsequent changes in the value of such
Investment, net of any Returns with respect to such Investment.

 

43



--------------------------------------------------------------------------------

“Investment Grade Effective Period” means any period of time commencing from
(and including) (a) the date on which (i) senior, unsecured non-credit enhanced
long-term indebtedness for borrowed money of the Company has a rating equal to
or higher than any Investment Grade Rating and (ii) no Default or Event of
Default has occurred and is continuing to (but excluding) (b) the date on which
one or both of the rating agencies withdraw their Investment Grade Rating or
downgrade the rating so assigned below an Investment Grade Rating.

“Investment Grade Rating” means a rating equal to or higher than any one of
(a) Baa3 (or the equivalent) by Moody’s or (b) BBB- (or the equivalent) by S&P
(or, if either such rating agency ceases to rate any relevant indebtedness for
reasons outside of the Company’s control, reasonably equivalent ratings of
another internationally recognized rating agency registered under Section 15E of
the Exchange Act selected by the Company as a replacement agency).

“Investment Grade Securities” means:

(a) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries;

(c) corresponding instruments in countries other than the U.S. customarily
utilized for high quality investments and in each case with maturities not
exceeding two years from the date of acquisition; and

(d) investments in any fund that invests at least 95.0% of its assets in
investments of the type described in clauses (a), (b) and (c) above which fund
may also hold immaterial amounts of cash pending investment and/or distribution.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) Credit Suisse AG, Cayman Islands Branch, (b) each of
those Lenders listed on Schedule I, (c) SunTrust Bank as Issuing Bank only in
respect of the Existing Letters of Credit (for the avoidance of doubt, SunTrust
Bank shall not be obliged to issue any renewal, extension or amendment of an
Existing Letter of Credit unless SunTrust Bank otherwise agrees in its sole
discretion); and (d) each other Lender designated by the Company (with the
written approval of the Administrative Agent (such approval not to be
unreasonably withheld)) that agrees to act as an Issuing Bank in respect of a
Letter of Credit requested by any Borrower to be issued under this Agreement,
and its successors in such capacity as provided in Section 2.21(l); provided
that Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA and Bank of
America, N.A. shall only be obligated to issue standby Letters of Credit. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by any Affiliate of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Junior Secured Debt” means any Indebtedness of the Company or one or more
Restricted Subsidiaries that are Loan Parties which is pari passu in right of
payment with the Facilities and secured by Liens on all or any portion of the
Collateral that are contractually subordinated to the Liens on all or the
relevant Collateral securing one or more of the Facilities, and, if guaranteed,
is guaranteed by one or more Loan Parties.

 

44



--------------------------------------------------------------------------------

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Term Facilities in effect on such date.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law.

“LC Commitment” means with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.21. The LC
Commitments of each of the Issuing Banks on the Closing Date shall be those
Letter of Credit Commitments listed on Schedule I. Any Issuing Bank shall be
permitted at any time to increase its LC Commitment with the written consent of
the Borrowers and notice to the Administrative Agent of such increase, so long
as such Issuing Bank’s LC Commitment does not exceed the LC Sublimit.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by the Issuing Bank in Euros,
Sterling or other Alternative Currency and not reimbursed by the Borrowers shall
be determined as set forth in Section 2.21(d).

“LC Documents” means all applications, agreements and instruments relating to
the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in Dollars at such time, plus
(b) the Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit denominated in Euros, Sterling or any other Alternative
Currency at such time, plus (c) the aggregate amount of all LC Disbursements
made in Dollars that have not been reimbursed by or on behalf of the Borrowers
at such time, plus (d) the Dollar Equivalent of the aggregate amount of all LC
Disbursements made in Euros, Sterling or any other Alternative Currency that
have not been reimbursed by or on behalf of the Borrowers at such time. The LC
Exposure of any Revolving Lender shall be its Pro Rata Share of the total LC
Exposure at such time.

“LC Sublimit” means the aggregate LC Commitments of all of the Issuing Banks, in
an amount not to exceed $200,000,000.

“LCA Election” has the meaning set forth in Section 1.09(a).

“LCA Test Date” has the meaning set forth in Section 1.09(a).

“Lead Arrangers” means Credit Suisse Loan Funding LLC, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Bank USA, BofA Securities, Inc., Canadian Imperial
Bank of Commerce, New York Branch, MUFG Bank, Ltd., National Australia Bank
Limited, SunTrust Robinson Humphrey, Inc. and TD Securities (USA) LLC, as joint
lead arrangers and bookrunners.

“Lender Default” means:

(a) the refusal (which may be given verbally or in writing and has not been
retracted) or failure of any Lender to make available its portion of any
Borrowing or reimbursement obligations hereunder, which refusal or failure is
not cured within two Business Days after the date of such refusal or failure,
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied;

 

45



--------------------------------------------------------------------------------

(b) the failure of any Lender to pay over to the Administrative Agent, an
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due;

(c) any Lender has notified the Company or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
similar agreements in which it commits to extend credit;

(d) the failure of any Lender within three Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent and the Company);

(e) any Lender or a direct or indirect parent company of such Lender becoming
subject to a Bail-in Action; or

(f) the admission in writing by any Lender that it is insolvent or such Lender
becoming subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls a Lender (each, a “Distressed Person”), as
the case may be, such Distressed Person is the subject of a bankruptcy,
insolvency, reorganization, litigation or similar proceeding, or a voluntary or
involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets or such Distressed Person has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or such Distressed Person or any Person that directly or indirectly controls
such Distressed Person is subject to a forced liquidation, or such Distressed
Person makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof so long as such
ownership or acquisition does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Lenders” means each financial institution listed on Schedule I (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.04 as a Lender), and any Person that
becomes a Lender hereunder pursuant to Section 10.04 and any Additional Lender.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.21 by
any Issuing Bank for the account of any Account Party pursuant to the LC
Commitment and any Existing Letter of Credit.

“Letter of Credit Fee” has the meaning set forth in Section 2.13(c).

“LIBOR” means, for any Interest Period with respect to a Eurodollar Borrowing
for any applicable currency and for any Interest Period, the interest rate per
annum as (a) the London interbank offered rate as administered by ICE Benchmark
Administration, or (b) in the case of Euros, the euro interbank offered rate
administered by the European Money Markets Institute (or any other Person that

 

46



--------------------------------------------------------------------------------

takes over the administration of such rate) for the relevant currency for the
period equal in length to such Interest Period appearing on Reuters Screen pages
LIBOR01, LIBOR02 or EURIBOR01, as applicable (or on any successor or substitute
page of such service or any successor to such service, or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time)) (the “LIBOR Screen Rate”) at
approximately 11:00 a.m. (London, England time) (in the case of the rate
referred to in the foregoing clause (a)) or at approximately 11:00 a.m.
(Brussels time) (in the case of the rate referred to in the foregoing clause
(b)) two Business Days prior to the first day of such Interest Period (unless,
in the case of a currency other than Dollars, Euros and Sterling, market
practice differs in the relevant market where the LIBOR for such currency is to
be determined, in which case the date of quotation will be determined by the
Administrative Agent in accordance with market practices in such market (and if
quotations would normally be given on more than one day, then the date of
quotation will be the last of those days)) with a maturity comparable to such
Interest Period. If for any reason (other than a LIBOR Discontinuance Event)
such rate is not available at any such time for any reason, LIBOR for such
Interest Period shall be the Interpolated Rate.

If at any time (a) the Administrative Agent determines in good faith or (b)(i)
any of the Borrowers or (ii) the Required Lenders notify the Administrative
Agent in writing (with, in the case of the Required Lenders, a copy to the
Company) that any of the Borrowers or the Required Lenders (as applicable) have
determined in good faith that a LIBOR Discontinuance Event has occurred, then
the Administrative Agent and the Company shall endeavor to establish an
alternate benchmark rate to replace the LIBOR under this Agreement and shall
enter into an amendment to this Agreement to reflect such alternate benchmark
rate, together with any spread or adjustment to be applied to such alternate
benchmark rate to account for the effects of transition from LIBOR to such
alternate benchmark rate, giving due consideration to the then prevailing market
convention for determining a rate of interest (including the application of a
spread and the making of other appropriate adjustments to such alternate
benchmark rate and this Agreement to account for the effects of transition from
LIBOR to such replacement benchmark, and such other related changes to this
Agreement as may be necessary or appropriate, as the Administrative Agent and
the Company may determine in good faith (which determination shall be conclusive
absent manifest error), including any changes necessary to reflect the available
interest periods and timing for determining such alternate benchmark rate) for
syndicated leveraged loans of this type in the United States at such time and
any recommendations (if any) therefor by a Relevant Governmental Sponsor,
provided that any such alternate benchmark rate and adjustments shall be
required to be commercially practicable for the Administrative Agent to
administer (as determined by the Administrative Agent in its sole discretion)
(any such rate, the “Successor LIBOR”), and, notwithstanding anything to the
contrary in Section 10.02, such amendment shall become effective for each
Class of Loans and Lenders without any further action or consent of any other
party to this Agreement on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment; provided, that if no Successor LIBOR has been determined
pursuant to the foregoing and a Scheduled Unavailability Date (as defined in the
definition of “LIBOR Discontinuance Event”) has occurred, the Administrative
Agent will promptly so notify the Company and each Lender and thereafter, until
such Successor LIBOR has been determined pursuant to this paragraph, (i) any
request for Borrowing, the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) (A) all
outstanding Borrowings denominated in Dollars shall be converted to a Base Rate
Borrowing (but for this purpose only, with “Base Rate” determined only in
accordance with clause (b) of the definition of “Base Rate”) until a Successor
LIBOR has been chosen pursuant to this paragraph and (B) all outstanding
Borrowings denominated in an Alternative Currency shall be subject to an
alternate rate mutually acceptable to the Company and the Administrative Agent
until a Successor LIBOR has been chosen pursuant to this paragraph.
Notwithstanding anything else herein, any definition of Successor LIBOR shall
provide that in no event shall such Successor LIBOR be less than zero for
purposes of this Agreement. No replacement of LIBOR pursuant to this paragraph
shall occur prior to the LIBOR Discontinuance Event Time.

 

47



--------------------------------------------------------------------------------

“LIBOR Discontinuance Event” means any of the following:

(a) an interest rate is not ascertainable pursuant to the provisions of the
definition of “LIBOR” and the inability to ascertain such rate is unlikely to be
temporary;

(b) the regulatory supervisor for the administrator of the LIBOR Screen Rate,
the central bank for the currency of LIBOR, an insolvency official with
jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR, has
made a public statement, or published information, stating that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely on a specific date, provided that, at that time, there is no
successor administrator that will continue to provide LIBOR; or

(c) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or the administrator of the
LIBOR Screen Rate has made a public statement identifying a specific date after
which LIBOR or the LIBOR Screen Rate shall no longer be made available, or used
for determining the interest rate of loans; provided that, at that time, there
is no successor administrator that will continue to provide LIBOR (the date of
determination or such specific date in the foregoing clauses (a) through (c),
the “Scheduled Unavailability Date”).

“LIBOR Discontinuance Event Time” means, with respect to any LIBOR
Discontinuance Event, (a) in the case of an event under clause (a) of the
definition of “LIBOR Discontinuance Event”, the Business Day immediately
following the date of determination that such interest rate is not ascertainable
and such result is unlikely to be temporary, and (b) for purposes of an event
under clause (b) or clause (c) of the definition of “LIBOR Discontinuance
Event”, on the date on which LIBOR ceases to be provided by the administrator of
LIBOR or is not permitted to be used (or if such statement or information is of
a prospective cessation or prohibition, the 90th day prior to the date of such
cessation or prohibition (or if such prospective cessation or prohibition is
fewer than 90 days later, the date of such statement or announcement)).

“LIBOR Screen Rate” has the meaning set forth in the definition of “LIBOR”.

“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, collateral assignment, deposit
arrangement, or other arrangement having the practical effect of any of the
foregoing (including any conditional sale, capital lease or other title
retention agreement and any financing lease having the same economic effect as
any of the foregoing); provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Limited Condition Transaction” means any acquisition or other investment
(including by way of merger) or irrevocable debt repurchase or repayment, or
Restricted Payment (including with respect to any debt contemplated or incurred
in connection therewith) by the Company or one or more of its Restricted
Subsidiaries permitted pursuant to the Loan Documents whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Liquidation Currency” has the meaning set forth in Section 10.19(b).

 

48



--------------------------------------------------------------------------------

“Loan” means the Term Loans, the Revolving Loans and any other loan made by any
Lender to any of the Borrowers pursuant to this Agreement, any Incremental
Facility Amendment and/or any Refinancing Amendment.

“Loan Documents” means, collectively, this Agreement, any Notes, the LC
Documents, the Security Documents, any Additional Borrower Joinders, all Notices
of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, any Incremental Facility Amendment, any Extension Amendment, any
Refinancing Amendment, any Acceptable Intercreditor Agreement, and, solely for
the purposes of Section 3.01, Section 3.02 and Section 8.01(b), the Fee Letter,
and each other document that is designated by the Company and the Administrative
Agent in writing as a “Loan Document”.

“Loan Parties” means the Initial Borrower, the Company, each Additional Borrower
and the Guarantors.

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Initial Borrower, any Parent
Entity, the Company or the Restricted Subsidiaries.

“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of common Equity Interests of the Company or any Parent
Entity on the date of the declaration of a Restricted Payment permitted pursuant
to Section 7.04(z) multiplied by (b) the arithmetic mean of the closing prices
per share of such common Equity Interests on the principal securities exchange
on which such common Equity Interests are traded for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Hedging
Transaction”.

“Material Adverse Effect” means a material adverse effect on:

(a) the business, financial condition or results of operations, in each case, of
the Company and the Restricted Subsidiaries (taken as a whole); or

(b) the rights and remedies of the Administrative Agent and the Lenders (taken
as a whole) under the Loan Documents.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) and Hedging Obligations of the Borrowers or any Loan Party,
individually or in an aggregate having an outstanding principal amount exceeding
the greater of (a) $200,000,000 and (b) 20% of Consolidated Adjusted EBITDA for
the most recently ended Test Period at the time of determination. For purposes
of determining the amount of attributed Indebtedness from Hedging Obligations,
the “principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.

“Material Project” means the construction or expansion of any capital project of
the Company, any of the Restricted Subsidiaries or any other Person in which the
Company or any of the Restricted Subsidiaries owns any Equity Interests, the
aggregate capital cost of which to the Company and the Restricted Subsidiaries
is expected to exceed $20,000,000 (or such lesser amount as may be agreed by the
Administrative Agent) in the reasonable judgment of the Company; provided that
so long as the Freeport Assets are held directly or indirectly by one or more
Unrestricted Subsidiaries, the Freeport Assets will not constitute a Material
Project.

 

49



--------------------------------------------------------------------------------

“Material Project EBITDA Adjustments” means, with respect to each Material
Project:

(a) prior to the Commercial Operation Date of a Material Project (but including
the first Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount determined by the Company in good faith as the projected
Consolidated Adjusted EBITDA attributable to such Material Project for the first
12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on contracts or term sheets
relating to such Material Project, the creditworthiness of the other parties to
such contracts and term sheets, and projected revenues from such contracts and
term sheets, capital costs and expenses, scheduled Commercial Operation Date
(which shall be no later than 18 months after the last day of the first Fiscal
Quarter for which such Material Project EBITDA Adjustments shall be included for
purposes of calculating the First Lien Net Leverage Ratio, the Guaranteed Net
Leverage Ratio or the Fixed Charge Coverage Ratio), projected dividends and
distributions, and other factors reasonably deemed appropriate by the Company),
which may, at the option of the Company, be included as “Material Project EBITDA
Adjustments” for purposes of the First Lien Net Leverage Ratio, the Guaranteed
Net Leverage Ratio and/or the Fixed Charge Coverage Ratio for the Fiscal Quarter
in which construction of such Material Project commences and for each Fiscal
Quarter thereafter until the Commercial Operation Date of such Material Project
(including the Fiscal Quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated Adjusted EBITDA attributable to such Material
Project following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for Fiscal Quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
Fiscal Quarter after its actual Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer), but with any delay
resulting from a force majeure event not counting as a delay for purposes of
these time periods to the extent approved by the Administrative Agent: (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

(b) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount determined by the Company in good faith as the
projected Consolidated Adjusted EBITDA attributable to such Material Project
(determined in the same manner as set forth in clause (a) above) for the balance
of the four full Fiscal Quarter period following such Commercial Operation Date,
which may, at the option of the Company, be included as Material Project EBITDA
Adjustments for purposes of the First Lien Net Leverage Ratio, the Guaranteed
Net Leverage Ratio and/or the Fixed Charge Coverage Ratio for such Fiscal
Quarters (but net of any actual Consolidated Adjusted EBITDA attributable to
such Material Project following such Commercial Operation Date).

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless not later than 20 days (or such shorter period of time as the
Administrative Agent shall agree) prior to the delivery of any Compliance
Certificate required by the terms and provisions of Section 5.01(c) to the
extent Material Project EBITDA Adjustments will be made to Consolidated Adjusted
EBITDA in determining the First Lien Net Leverage Ratio, the Guaranteed Net
Leverage Ratio and/or the Fixed Charge Coverage Ratio, the Company shall have
delivered to the Administrative Agent written Pro Forma projections of
Consolidated Adjusted EBITDA attributable to such Material Project; and

 

50



--------------------------------------------------------------------------------

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated Adjusted EBITDA
for such period (which total actual Consolidated Adjusted EBITDA shall be
determined without including any Material Project EBITDA Adjustments); provided,
that (i) the portion of all Material Project EBITDA Adjustments during any
period that are based on term sheets rather than contracts shall be limited to
5% of the total actual Consolidated Adjusted EBITDA for such period (which total
actual Consolidated Adjusted EBITDA shall be determined without including any
Material Project EBITDA Adjustments) and (ii) no Material Project EBITDA
Adjustments during any period that are based on term sheets shall continue to be
included for more than 120 days (or such longer period of time as the
Administrative Agent shall agree) after such term sheet is executed unless
within such time period such term sheet is converted to a binding contract.

“Material Real Property” means any Real Property in the United States owned in
fee by the Company or any Guarantor that has a Fair Market Value, on a
per-property basis (as determined in good faith by a Responsible Officer of the
Company) at the time of acquisition thereof by the Company or any Guarantor of
at least the greater of (i) $10,000,000 and (ii) 1.00% of Consolidated Adjusted
EBITDA for the most recently ended Test Period at such time.

“Maturity Date” means, as the context may require:

(a) with respect to the Initial Term Loans that have not been extended pursuant
to Section 2.26, November 1, 2026;

(b) with respect to Revolving Commitments and Revolving Loans and Letters of
Credit in respect thereof that have not been extended pursuant to Section 2.26,
November 1, 2024;

(c) with respect to any Incremental Term Loans and Incremental Revolving
Commitments (and corresponding Incremental Revolving Loans), the final maturity
date specified therefor in the applicable Incremental Facility Amendment;

(d) with respect to any Refinancing Term Loans or Refinancing Revolving
Commitments (and/or corresponding Refinancing Revolving Loans), the final
maturity date specified therefor in the applicable Refinancing Amendment; and

(e) with respect to any Extended Term Loans or Extended Revolving Commitments
and Extended Revolving Loans and Letters of Credit in respect thereof, the final
maturity date specified therefor in the applicable Extension Amendment.

“Maximum Rate” has the meaning set forth in Section 10.12.

“Merchant Service Companies” means (a) Buckeye Energy Services LLC, a Delaware
limited liability company, (b) Buckeye Caribbean Terminals LLC, a limited
liability company formed under the laws of the Commonwealth of Puerto Rico and
(c) Buckeye West Indies Holdings LP, a limited partnership formed under the laws
of the Cayman Islands, and (d) any other Subsidiary within the merchant services
segment of the Company’s group and as designated by the Company as such from
time to time to the Administrative Agent.

“Merger” has the meaning set forth in the introductory paragraph hereof.

“Merger Agreement” has the meaning set forth in the introductory paragraph
hereof.

 

51



--------------------------------------------------------------------------------

“Merger Documents” means the collective reference to the Merger Agreement, all
material exhibits and schedules thereto and all agreements expressly
contemplated thereby.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means all Real Property as to which the Collateral Agent
for the benefit of the Secured Parties shall be granted a Mortgage pursuant to
this Agreement.

“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party, reasonably acceptable to the Administrative Agent, in favor of, or for
the benefit of, the Collateral Agent for the benefit of the Secured Parties.

“MSC Restricted Subsidiary” means, at any time, any Restricted Subsidiary that
is a Merchant Service Company at that time.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute by) any of the Borrowers or a Restricted
Subsidiary or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which any of the Borrowers, a
Restricted Subsidiary or an ERISA Affiliate contributed to or had an obligation
to contribute to such plan.

“Net Cash Proceeds” means:

(a) in respect of an Asset Sale, Casualty Event or Condemnation, 100% of the
cash proceeds actually received by the Company or any of its Restricted
Subsidiaries (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but in each case only as and when received) from any
Asset Sale, Casualty Event or Condemnation, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees and expenses actually incurred in connection therewith,
(ii) the principal amount of any Indebtedness that is secured by a Lien (other
than a Lien that is pari passu or subordinated to the Liens securing the
Obligations) on the asset subject to such Asset Sale and that is required to be
repaid in connection with such Asset Sale (other than Indebtedness under the
Loan Documents), together with any applicable premium, penalty, interest and
breakage costs, (iii) in the case of any Asset Sale, Casualty Event or
Condemnation by or suffered by a non-wholly-owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Company or a wholly-owned Restricted
Subsidiary as a result thereof, (iv) Taxes and tax distributions permitted under
this Agreement paid or reasonably estimated to be payable or, without
duplication, permitted to be paid as a result thereof, (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (A) related to any of the applicable assets and (B) retained
by the Company or any of its Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such Asset Sale, Casualty Event or
Condemnation occurring on the date of such reduction) and (vi) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that to the extent that
any amounts

 

52



--------------------------------------------------------------------------------

are released from such escrow to the Company or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Cash Proceeds);
provided that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless the aggregate amount of
such net cash proceeds shall exceed, in any Fiscal Year, individually for each
such transaction, the greater of (i) $20,000,000 and (ii) 2.0% of Consolidated
Adjusted EBITDA as of the then most recently ended Test Period and, in an
aggregate for all such transactions, the greater of (i) $100,000,000 and (ii)
10% of Consolidated Adjusted EBITDA as of the then most recently ended Test
Period (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Cash Proceeds under this definition); and provided, further that,
to the extent the Company or its Subsidiaries use any portion of such proceeds
to redeem or repay all or any portion of the 2021 Notes and/or to pay any
interest, premiums, coupons, fees, expenses, indemnity, cost or any other amount
accrued and unpaid or capitalized, in each case, associated with such redemption
or repayment, such portion of such proceeds shall not constitute Net Cash
Proceeds; and

(b) in respect of the incurrence, issuance or sale by the Company or any
Restricted Subsidiary of any Indebtedness, 100% of the cash proceeds from such
incurrence, issuance or sale, net of all Taxes and tax distributions permitted
under this Agreement paid or reasonably estimated to be payable or, without
duplication, permitted to be paid as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such issuance or sale.

“Net Leverage Ratio Deductions” means each of the following items:

(a) the lesser of (i) the principal amount of any Revolving Loans borrowed by or
for the benefit of any, and the stated amount of Letters of Credit issued for
the benefit of any MSC Restricted Subsidiaries and (ii) the sum of (A) 100% of
Hedged Eligible Inventory of any MSC Restricted Subsidiaries and (B) 75% of
outstanding Eligible Accounts Receivable of any MSC Restricted Subsidiaries
(provided, however, that in no event shall the amount in clause (ii) exceed 25%
of the sum of clauses (i) and (ii));

(b) to the extent included in Consolidated Total Funded Debt which is Pari Passu
Secured Debt (in the case of the First Lien Net Leverage Ratio or the Guaranteed
Net Leverage Ratio) or which is Junior Secured Debt or Guaranteed Secured Debt
(in the case of the Guaranteed Net Leverage Ratio), 100% of performance bonds
issued by, and letter of credit reimbursement obligations incurred by, any MSC
Restricted Subsidiaries (and guarantees thereof by the Company and its
Restricted Subsidiaries) with respect to fuel tax liabilities of such MSC
Restricted Subsidiaries and obligations of such MSC Restricted Subsidiaries
under product purchase and/or supply agreements, in an aggregate amount not to
exceed $100,000,000;

(c) 100% of Intermediate Loans not to exceed $5,000,000;

(d) to the extent included in Consolidated Total Funded Debt which is Pari Passu
Secured Debt (in the case of the First Lien Net Leverage Ratio or the Guaranteed
Net Leverage Ratio) or which is Junior Secured Debt or Guaranteed Secured Debt
(in the case of the Guaranteed Net Leverage Ratio) and without duplication of
cash and Cash Equivalents deducted in Consolidated Total Funded Debt, the
principal amount of any bond issuance by the Company or any of its Restricted
Subsidiaries which are Loan Parties (so long as 100% of the net proceeds of such
bond issuance are held by a Borrower that is a U.S. Person in cash or Cash
Equivalents and such proceeds are not subject to any Liens other than Permitted
Liens);

 

53



--------------------------------------------------------------------------------

(e) to the extent included in Consolidated Total Funded Debt which is Pari Passu
Secured Debt (in the case of the First Lien Net Leverage Ratio or the Guaranteed
Net Leverage Ratio) or which is Junior Secured Debt or Guaranteed Secured Debt
(in the case of the Guaranteed Net Leverage Ratio), the principal amount of
Hybrid Equity Securities in an aggregate amount not to exceed 15% of Total
Capitalization, in each case, measured on a consolidated basis as of the most
recently ended Test Period.

“Net Mark-to-Market Exposure” of any Person means, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. In this definition, “unrealized losses” means the then
current market value of the cost to such Person of replacing the Hedging
Transaction giving rise to such Hedging Obligation as of the date of
determination (assuming such Hedging Transaction were to be terminated as of
that date), and “unrealized profits” means the then current market value of the
gain to such Person of replacing such Hedging Transaction as of the date of
determination (assuming such Hedging Transaction were to be terminated as of
that date).

“New Lender” has the meaning set forth in Section 2.26.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Debt Fund Affiliate” means any Affiliated Lender other than a Debt Fund
Affiliate.

“Non-Debt Fund Affiliate Assignment and Acceptance” has the meaning set forth in
Section 10.04(r).

“Non-Public Information” means information that is not (a) publicly available or
(b) information of the type that would be required to be made publicly available
if a Person was a public reporting company.

“Notes” means, collectively, any promissory note made by one or more Borrowers
in favor of a Lender evidencing Loans made by such Lender.

“Notice of Borrowing” has the meaning set forth in Section 2.03.

“Notice of Conversion/Continuation” has the meaning set forth in Section 2.05.

“Obligations” means (a) all amounts owing by the Loan Parties to the Agents, the
Issuing Banks, the Lenders, and the Lead Arrangers pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan or Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reimbursable fees and expenses of counsel to the
Agents, the Issuing Banks and any Lender incurred pursuant to this Agreement or
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings of any of the foregoing, (b) any Specified Hedging Obligations, and
(c) Cash Management Obligations, provided that: (i) the Specified Hedge
Obligations and Cash Management Obligations will be secured and Guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and Guaranteed; (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement or
any Security Document will not require the consent of any Cash Management Bank
or Qualified Counterparty; and (iii) Obligations shall not, in any event,
include any Excluded Swap Obligation.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

54



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts, notes
receivable or inventory sold by such Person pursuant to any Receivable Financing
or Intermediation Facility, (b) any Attributed Debt of such Person under any
Sale and Lease-Back Transactions that does not create a liability on the balance
sheet of such Person, (c) any Synthetic Lease Obligation or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of borrowing but which does not constitute a liability on the balance sheet of
such Person.

“Organizational Documents” means (a) for any corporation, the certificate or
articles of incorporation or equivalent document, the bylaws, any certificate of
designation or instrument relating to the rights of preferred shareholders of
such corporation, and any stockholders agreement, (b) for any partnership, the
partnership agreement, any certificate of limited partnership or formation or
equivalent document, and any other instrument or agreement relating to the
rights between or among the partners or pursuant to which such partnership is
formed, (c) for any limited liability company, the operating agreement, any
limited liability company agreement, any articles of organization or formation,
any equivalent document, and any other instrument or agreement relating to the
rights between the members, pertaining to the manager, or pursuant to which such
limited liability company is formed, and (d) for any trust, the trust agreement
and any other instrument or agreement relating to the rights between the
trustors, trustees and beneficiaries pursuant to which such trust is formed.

“Original Lead Arrangers” means Credit Suisse Loan Funding LLC, Credit Suisse
AG, Cayman Islands Branch, Goldman Sachs Bank USA and BofA Securities, Inc.

“Original Term Loan Installment Date” has the meaning set forth in Section 2.08.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other First Lien Indebtedness” has the meaning set forth in Section 2.11(f).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.24).

“Parent” means Hercules Intermediate Holdings LLC, a Delaware limited liability
company.

“Parent Company” means, with respect to a Lender, the “bank holding company” (as
defined in Regulation Y), if any, of such Lender and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Parent Entity” means the Parent and any other Person with respect to which the
Company is a direct or indirect Subsidiary.

“Pari Passu Secured Debt” means any Indebtedness of the Company or one or more
Restricted Subsidiaries that are Loan Parties which is pari passu in right of
payment, and secured by all or any portion of the Collateral on a first priority
basis, or constitutes purchase money Indebtedness or Capital Lease Obligations
or any other Indebtedness secured by a first priority Lien on the asset or
assets subject thereto and if Guaranteed, is Guaranteed by one or more Loan
Parties.

 

55



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 10.04(h).

“Participant Register” has the meaning set forth in Section 10.04(h).

“Participating Member State” means any member state of the European Union that
has Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

“Patriot Act” means Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (signed into law October 26, 2001).

“Payment Office” means the office of the Administrative Agent located at Eleven
Madison Avenue, New York, NY 10010, or such other location as to which the
Administrative Agent shall have given written notice to the Borrowers and the
other Lenders.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Pension Plan” means any Plan, other than a Multiemployer Plan, which is subject
to Section 412 of the Code or Section 302 of ERISA.

“Permitted Business Acquisition” means any acquisition of all or substantially
all the assets of, or a majority of the Equity Interests (or any acquisition of
Equity Interests in a Person if, following the acquisition of such Equity
Interests, a majority of the Equity Interests of such Person is owned by, the
Company and its Restricted Subsidiaries and such Person is or becomes a
Restricted Subsidiary) in a Person that is or becomes a Restricted Subsidiary,
or merger, consolidation or amalgamation with, a Person (provided that the
survivor of any such merger, consolidation or amalgamation is a Restricted
Subsidiary or if with the Company, the Company or a Successor Company that
expressly assumes all the Obligations of the Company pursuant to documentation
reasonably satisfactory to the Administrative Agent) or any acquisition of
assets constituting a business or operating unit, division or line of business
of a Person (or any subsequent investment made in a Person, business or
operating unit, division or line of business previously acquired in a Permitted
Business Acquisition) by the Company or any Restricted Subsidiary if the Company
complies with Section 5.10 to the extent applicable.

“Permitted Holders” means each of:

(a) the Sponsor;

(b) any member of the Management Group (or any controlled Affiliate thereof) or
any Affiliate of any of the foregoing that have direct or indirect ownership
interests in the Company or (in each case) family members or relatives thereof,
or trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any time beneficially own or have a right to acquire
directly or indirectly Equity Interests of the Company;

(c) the ESOPs or any employee benefit plan of the Company or any of its
Subsidiaries or any Services Company;

 

56



--------------------------------------------------------------------------------

(d) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any Person described in the
foregoing clauses (a), (b) or (c) are members; provided that, in the case of
such group and without giving effect to the existence of such group or any other
group, Persons described in clauses (a), (b) and (c) collectively have
Beneficial Ownership of more than 50% of the total voting power of the Voting
Stock of the Company or of the Voting Stock of any Parent Entity; and

(e) any Permitted Parent.

“Permitted Indebtedness” has the meaning set forth in Section 7.01.

“Permitted Initial Revolving Borrowing” means (a) one or more Borrowings of
Revolving Loans in an aggregate amount not to exceed (i) $200,000,000 plus
(ii) such amount as may be required for working capital related purposes and for
any working capital or purchase price adjustment under the Merger Agreement plus
(iii) such amounts as may be necessary to cash collateralize letters of credit
issued for the account of the Company or any of its Subsidiaries or their
respective businesses and outstanding on the Closing Date to the extent not
backstopped with a Letter of Credit plus (iv) such amounts as may be necessary
to fund any original issue discount, upfront fees or similar amounts in respect
of the Facilities as agreed with the Lead Arrangers in the Commitment Letter and
(b) the issuance of Letters of Credit in replacement of, or as a backstop for,
letters of credit of Company or any of its Subsidiaries outstanding on the
Closing Date (including by grandfathering any existing letters of credit issued
and outstanding under the Existing Credit Agreement as Letters of Credit under
the Revolving Facility) or for other general corporate purposes.

“Permitted Investment” has the meaning set forth in Section 7.05.

“Permitted Liens” has the meaning set forth in Section 7.02.

“Permitted Parent” means (a) any direct or indirect Parent Entity of the Company
that at the time it became a Parent Entity of the Company was a Permitted Holder
pursuant to clause (a), (b) or (e) of the definition of “Permitted Holders”, and
(b) any Public Company (or Wholly-Owned Subsidiary of such Public Company),
except to the extent (and until such time as) any Person or group is deemed to
be or becomes a beneficial owner of Voting Stock of such Public Company
representing more than 50% of the total voting power of the Voting Stock of such
Public Company.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease, retire, discharge, repurchase, exchange or refund (collectively,
“Refinance”) the Indebtedness being Refinanced (or previous refinancings thereof
constituting Permitted Refinancing Indebtedness); provided that:

(a) the original aggregate principal amount (or accreted value, if applicable)
of such Permitted Refinancing Indebtedness does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so Refinanced (plus the
amount of unpaid accrued or capitalized interest and premiums thereon (including
tender premiums), underwriting discounts, defeasance costs, fees, commissions
and expenses in connection therewith);

(b) other than with respect to Customary Bridge Loans, the Weighted Average Life
to Maturity of such Permitted Refinancing Indebtedness is equal to or longer
than the remaining Weighted Average Life to Maturity of the Indebtedness being
Refinanced; provided that notwithstanding the foregoing, such Permitted
Refinancing Indebtedness may amortize at a rate of up to 1.00% per annum of the
original principal amount of such Permitted Refinancing Indebtedness;

 

57



--------------------------------------------------------------------------------

(c) if the Indebtedness being Refinanced is subordinated in right of payment to
any Obligations under this Agreement, such Permitted Refinancing Indebtedness is
subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders (as determined in good faith by a Responsible Officer
of the Company) as those contained in the documentation governing the
Indebtedness being Refinanced;

(d) in the case of Permitted Refinancing Indebtedness that is Pari Passu Secured
Debt secured by Collateral (other than purchase money Indebtedness or Capital
Lease Obligations), a Debt Representative acting on behalf of the holders of
such Indebtedness has become party to or is otherwise subject to the provisions
of the applicable Acceptable Intercreditor Agreement;

(e) in the case of Permitted Refinancing Indebtedness that is Junior Secured
Debt, a Debt Representative acting on behalf of the holders of such Indebtedness
has become party to or is otherwise subject to the provisions of the applicable
Acceptable Intercreditor Agreement; and

(f) such Permitted Refinancing Indebtedness does not have any guarantors or
obligors other than those for the Indebtedness being Refinanced,

provided, further, that other than the requirements set forth above in this
definition, no Permitted Refinancing Indebtedness shall be subject to any
restriction (including any “most favored nation” pricing provisions).
Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness as a result of the subsequent
extension of the Latest Maturity Date after the date of original incurrence
thereof.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products,
bio-fuels or any blend thereof.

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) maintained or contributed to by any of the Borrowers
or any ERISA Affiliate or to which of the Borrowers or any ERISA Affiliate has
or may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which any of the Borrowers or any ERISA Affiliate maintained, contributed to
or had an obligation to contribute to (or is deemed under Section 4069 of ERISA
to have maintained or contributed to or to have had an obligation to contribute
to, or otherwise to have liability with respect to) such plan.

“Plan of Reorganization” has the meaning set forth in Section 9.09(b).

“Platform” has the meaning set forth in Section 5.01.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Principal Properties” has the meaning given to such term in the Existing
Indenture.

“Pro Forma Basis” or “Pro Forma” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Guaranteed Net Leverage Ratio, the Fixed
Charge Coverage Ratio, Consolidated Adjusted EBITDA, or any other calculation
under any applicable provision of the Loan Documents, as of any date, that
(a) pro forma effect will be given to Specified Transactions, in each case that
have occurred during the four consecutive Fiscal Quarter period of the Company
being used to calculate such financial ratio (the “Reference Period”), or, other
than with respect to the calculation of Applicable Margin and actual compliance
with the Financial Covenant, subsequent to the end of the Reference Period but
prior to such date or prior to or simultaneously with the event for which a
determination under this definition is

 

58



--------------------------------------------------------------------------------

made (including any such event occurring at a Person who became a Restricted
Subsidiary after the commencement of the Reference Period), as if each such
event occurred on the first day of the Reference Period, and (b) without
duplication with any addback in the definition of “Consolidated Net Income” or
“Consolidated Adjusted EBITDA”, pro forma effect may be given to pro forma “run
rate” synergies, cost savings, operating expense reductions, restructuring
charges, strategic initiatives, purchasing improvements and operational
improvements that are reasonably identifiable and factually supported (in the
good faith determination of the Company) related to (A) the Transactions,
(B) any Asset Sale, Acquisition, Investment, disposition, operating improvement,
restructuring, cost saving initiative and/or other initiatives and actions
(including the renegotiation of any contract and/or other arrangement) and any
specified transaction consummated prior to or on the Closing Date, and (C) any
Asset Sale, Acquisition, Investment, disposition, operating improvement,
restructuring, cost saving initiative and/or other initiatives or actions
(including the renegotiation of any contract and/or other arrangement) and any
specified transaction consummated after the Closing Date, in each case, that are
projected by the Company in good faith to result from actions taken, committed
to be taken or expected to be taken no later than 36 months after the end of
such period (which amounts will be determined by the Company in good faith as
certified in writing by a Responsible Officer of the Company).

“Pro Rata Share” means with respect to any Commitment of any Lender at any time,
a percentage, the numerator of which shall be such Lender’s Commitment and, if
applicable and without duplication, Loans of such Lender under the applicable
Facility or Facilities at such time (provided that, in the case of the Revolving
Facility, if the Commitment of such Revolving Lender has been terminated or
expired or the Revolving Loans have been declared to be due and payable, the
numerator shall be such Revolving Lender’s Revolving Credit Exposure), and the
denominator of which shall be the sum of such Commitments of all Lenders and, if
applicable and without duplication, the aggregate Loans under the applicable
Facility or Facilities at such time (provided that, in the case of the Revolving
Facility, if such Commitments have been terminated or expired or the Revolving
Loans have been declared to be due and payable, the Denominator shall be all
Revolving Credit Exposure of all Revolving Lenders).

“Public Company” means any Person with a class or series of Voting Stock that is
traded on the New York Stock Exchange, the NASDAQ or the London Stock Exchange.

“Public Lenders” has the meaning set forth in Section 5.01.

“Purchasing Borrower Party” means a Parent Entity of the Company or any
Subsidiary of such Parent Entity that becomes an Assignee or Participant
pursuant to Section 10.04(v).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
designated by the Company to the Administrative Agent in writing as a “Qualified
Counterparty” (it being understood that one notice may designate a counterparty
as a “Qualified Counterparty” with respect to all transactions under a specified
Master Agreement).

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualified IPO” means an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-4 or Form S-8) of the
Equity Interests of the Company or any Parent Entity pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
of 1933 (whether alone or in connection with a secondary public offering), or to
the equivalent registration documents filed with the equivalent authority in the
applicable foreign jurisdiction (whether alone or in connection with a secondary
public offering).

 

59



--------------------------------------------------------------------------------

“Quarterly Financial Statements” has the meaning set forth in Section 5.01.

“Ratio Debt” has the meaning set forth in Section 7.01.

“Ratio Incremental Amount” has the meaning set forth in Section 2.22.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property (including terminals and related fixtures and facilities) owned in fee
or leased by the Company or any Guarantor, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, and all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Company or any Restricted Subsidiary pursuant to which
the Company or any Restricted Subsidiaries may sell, convey or otherwise
transfer to any Person, or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
Restricted Subsidiary, and any assets related thereto including all collateral
securing such accounts receivable, all contracts and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and any account to which such proceeds are to be deposited and other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable and any Hedging Transaction entered
into by the Company or any such Restricted Subsidiary in connection with such
accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Receivables Financing to repurchase receivables arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.

“Received Currency” has the meaning set forth in Section 10.19(a).

“Recipient” means, as applicable, the Administrative Agent, any Lender or any
Issuing Bank.

“Refinance” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness” and the terms “Refinanced” and “Refinancing” have
correlative meanings.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement (and, as necessary,
each other Loan Document) executed by each of the applicable Borrowers, the
Administrative Agent and each Lender that agrees to provide any portion of the
Refinancing Loans in accordance with Section 2.23.

“Refinancing Loans” has the meaning set forth in Section 2.23.

“Refinancing Revolving Commitments” has the meaning set forth in Section 2.23.

“Refinancing Revolving Loans” has the meaning set forth in Section 2.23.

“Refinancing Term Loan Installment Date” has the meaning set forth in
Section 2.08.

“Refinancing Term Loans” has the meaning set forth in Section 2.23.

“Register” has the meaning set forth in Section 10.04(e).

 

60



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.

“Regulation Y” means Regulation Y of the Board of Governors of the Federal
Reserve System.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate amount of Net Cash Proceeds received by the Company or a
Restricted Subsidiary in connection therewith that are not applied to prepay the
Term Loans as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale, Casualty Event or Condemnation in
respect of which the Company has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that the Company or any Restricted Subsidiary uses, or intends and
expects to use any portion of Net Cash Proceeds of an Asset Sale, Casualty Event
or Condemnation to (a) acquire, maintain, develop, construct, improve, upgrade
or repair assets used or useful in the business of the Company or its Restricted
Subsidiaries or to make any Acquisition or Investment not otherwise prohibited
by the terms of the Loan Documents, (b) purchase or otherwise acquire (in one
transaction or a series of related transactions) (i) Equity Interests of any
Person that becomes a Subsidiary, (ii) all or substantially all the assets of a
Person or any business unit, division or line of business thereof or (iii) all
or substantially all of the customer lists of any Person or any business unit,
division or line of business thereof (including, for the avoidance of doubt,
“tuck in” acquisitions) or (c) make any subsequent Investment in a Person,
business unit, division, line of business (or assets constituting all or
substantially all of the assets or customer lists of any Person or any business
unit, division or line of business thereof) previously acquired by the Company
or its Restricted Subsidiaries.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended by
the Company or a Restricted Subsidiary prior to the relevant Reinvestment
Prepayment Date in connection with such actions or transactions the subject of
the relevant Reinvestment Notice.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the date occurring 18 months after such Reinvestment Event or, if the Company or
a Restricted Subsidiary has entered into a legally binding commitment in respect
of such actions or transactions the subject of the relevant Reinvestment Notice
within such 18-month period, the date falling 12 months from the last day of
such 18-month period.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, members, shareholders, administrators,
trustees, partners, directors, officers, agents, members, employees,
accountants, legal counsel or other advisors of such Person and such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for LIBOR.

 

61



--------------------------------------------------------------------------------

“Repricing Event” means (a) any prepayment of Initial Term Loans with the
proceeds of, or any conversion of Initial Term Loans into, any new or
replacement tranche of term loan debt financing of any Loan Party bearing
interest at “effective” yield that is less than the “effective” yield applicable
to Initial Term Loans, the primary purpose of which is to reduce such
“effective” yield and (b) any amendment to the Initial Term Loans that, directly
or indirectly, reduces the “effective” yield applicable to the Initial Term
Loans (in each case, calculating such “effective” yield consistent with the
methodology for calculating the “yield” of any Term Loans and any “Incremental
Yield” pursuant to the terms of Section 2.22(h)), the primary purpose of which
is to reduce such “effective” yield; provided that no Repricing Event will be
deemed to occur in connection with a dividend recapitalization, any Change in
Control, initial public offering or Transformative Event.

“Required Financial Statements” has the meaning set forth in Section 5.01.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate Revolving Commitments (and after such Revolving Commitments are
terminated, Revolving Credit Exposures), Term Commitments and outstanding
principal amount of Term Loans at such time; provided, that to the extent that
any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments, Revolving Credit Exposure, Term Commitments and the
outstanding principal amount of all Term Loans owed to such Defaulting Lender
shall be excluded for purposes of determining Required Lenders.

“Required Revolving Lenders” means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Commitments (and after such Revolving
Commitments are terminated, Revolving Credit Exposures) representing more than
50% of the aggregate Revolving Commitments (and after such Revolving Commitments
are terminated, Revolving Credit Exposures) at such time (calculated, in each
case, using the Exchange Rate in effect on the applicable date of
determination); provided, that to the extent that any Revolving Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments
and Revolving Credit Exposures shall be excluded for purposes of determining
Required Revolving Lenders.

“Requirement of Law” for any Person means Governmental Requirements applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, secretary, assistant secretary or any
Financial Officer of such Loan Party or any other individual designated in
writing to the Administrative Agent by an existing Responsible Officer of such
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder.

“Restricted Payment” means, for any Person, any dividend or distribution on any
class of its Equity Interests (other than dividends and distributions on Equity
Interests payable solely by the issuance of additional Equity Interests (other
than Disqualified Stock) of the Person paying such dividend or distribution), or
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, retirement, defeasance or other acquisition
of, any shares of its Equity Interests, any Subordinated Indebtedness or any
options, warrants, or other rights to purchase such Equity Interests or such
Indebtedness, whether now or hereafter outstanding (other than through the
issuance of additional Equity Interests (other than Disqualified Stock) of the
Person redeeming, purchasing, retiring or acquiring such shares).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary of the Company.

 

62



--------------------------------------------------------------------------------

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a disposition or otherwise) and any other amount received or
realized in respect thereof in cash (or the Fair Market Value of property and
assets received as determined by the Company in good faith) thereof.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans to the Borrowers pursuant to
Section 2.02 and to acquire participations in Letters of Credit in an aggregate
principal amount not exceeding the amount set forth with respect to such
Revolving Lender on Schedule I under the caption “Letter of Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and includes an Extended Revolving Commitment, a
Refinancing Revolving Commitment and/or any Incremental Revolving Commitment, as
the context may require. As of the Closing Date, the aggregate amount of the
Revolving Commitments of all Revolving Lenders is $600,000,000.

“Revolving Commitment Termination Date” means, with respect to the Revolving
Commitment of any Lender, the earliest of (a) the applicable Maturity Date of
such Revolving Commitment and (b) the date on which the Revolving Commitments
are terminated in full pursuant to Section 2.06.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of:

(a) the aggregate principal amount of such Lender’s Revolving Loans denominated
in Dollars outstanding at such time;

(b) the Dollar Equivalent of the aggregate principal amount of such Lender’s
Revolving Loans denominated in Euros, Sterling or any other Alternative Currency
outstanding at such time; and

(c) the LC Exposure at such time.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made hereunder by the Revolving Lenders. Following the establishment of
any Incremental Revolving Commitments (other than an increase to an existing
Revolving Facility), Refinancing Revolving Commitments or Extended Revolving
Commitments, such Incremental Revolving Commitments, Refinancing Revolving
Commitments or Extended Revolving Commitments will be considered a separate
Revolving Facility hereunder.

“Revolving Lender” means each Lender with a Revolving Commitment or outstanding
Revolving Credit Exposure.

“Revolving Loan” means a loan made by a Revolving Lender pursuant to
Section 2.02, which may either be a Base Rate Loan or a Eurodollar Loan.

“Revolving Pricing Grid” has the meaning set forth in the definition of
“Applicable Margin”.

“S&P” means Standard & Poor’s Ratings Services.

“Sale and Lease-Back Transaction” means any arrangement entered into by any
Person, directly or indirectly, with any other Person whereby the first
mentioned Person sells or transfers any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

63



--------------------------------------------------------------------------------

“Sanctioned Territory” has the meaning set forth in Section 4.13.

“Sanctions” means any sanction administered or enforced by the U.S. government
(including, without limitation, OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, or Her Majesty’s Treasury.

“Scheduled Transaction” means the transaction or series of transactions
described on Schedule 1.01.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its principal functions.

“Secured Parties” means the collective reference to the “Secured Parties” as
defined in the Collateral Agreement.

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages and each of the security agreements and other instruments and
documents executed and delivered by the Initial Borrower, the Company or any
Guarantor pursuant hereto, thereto or pursuant to which the Initial Borrower,
the Company or any Guarantor grants a lien on collateral to secure the
Obligations.

“Services Company” means Buckeye Pipe Line Services Company or any other
Affiliate of the Company which from time to time provides services to the
Company and/or its Subsidiaries under the BPSC Services Agreement or other
services to the Company and/or its Subsidiaries that are similar, reasonably
related, complementary, corollary, incidental or ancillary thereto or a
reasonable extension, development or expansion thereof.

“Similar Business” has the meaning set forth in Section 7.05(ii).

“Specified Equity Contribution” has the meaning set forth in Section 8.02.

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(b), Section 8.01(g), Section 8.01(h) or Section 8.01(i).

“Specified Hedge Agreement” means any Hedging Transaction entered into or
assumed (including any Hedging Transaction in effect on the Closing Date)
between or among the Company or any Restricted Subsidiary and any Qualified
Counterparty and designated by the Qualified Counterparty and the Company in
writing to the Administrative Agent as a “Specified Hedge Agreement” under this
Agreement (it being understood that one notice with respect to a specified
Master Agreement may designate all transactions thereunder as being a “Specified
Hedge Agreement”, without the need for separate notices for each individual
transaction thereunder).

“Specified Hedge Obligations” means all Hedge Obligations arising under or
pursuant to one or more Specified Hedge Agreements.

“Specified Merger Agreement Representations” means such of the representations
and warranties made with respect to the Company and its Subsidiaries by the
Company in the Merger Agreement to the extent a breach of such representations
and warranties is material to the interests of the Lenders, but only to the
extent that the Initial Borrower (or any of its Affiliates) has the right
(taking into account any applicable notice or cure provisions), pursuant to the
Merger Agreement, to terminate (or decline to consummate the Merger under) the
Merger Agreement (after giving effect to any applicable notice and cure
provisions) as a result of a breach of such representations and warranties in
the Merger Agreement.

 

64



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties of each of
the Initial Borrower, the Company and the other Guarantors set forth in the
following sections of this Agreement:

(a) Section 4.01(a) (but solely with respect to its organizational existence and
status);

(b) Section 4.02 (but solely with respect to (i) its organizational power and
authority as to execution, delivery and performance of this Agreement and the
other Loan Documents, (ii) its authorization of this Agreement and the other
Loan Documents, and (iii) execution and delivery by it, and enforceability
against it, of this Agreement and the other Loan Documents);

(c) Section 4.03 (but solely with respect to the non-conflict of this Agreement
and the other Loan Documents with its Organizational Documents);

(d) Section 4.07;

(e) Section 4.09(a);

(f) Section 4.13(a) (but solely with respect to the Patriot Act),
Section 4.13(c) and Section 4.13(e);

(g) Section 4.14 (subject to Permitted Liens and subject to the Certain Funds
Provisions); and

(h) Section 4.16;

“Specified Terminals” means each terminal listed in Schedule II owned by the
Company or a Guarantor that is (a) not a Principal Property and (b) not an
Excluded Asset, in each case of clauses (a) and (b), other than the Corpus
Christie Terminals.

“Specified Transaction” means any Acquisition or Investment (including any
Limited Condition Transaction) not prohibited by the terms of the Loan
Documents, any fundamental changes, any issuance, incurrence, assumption or
repayment of Indebtedness (including Indebtedness issued, incurred, assumed or
repaid as a result of, or to finance, any relevant transaction and for which any
such financial ratio or other calculation is being calculated), any designation
of Restricted Subsidiary or Unrestricted Subsidiary, all sales, transfers and
other dispositions or discontinuance of any Subsidiary, line of business or
division, Restricted Payment, incurrence of Liens, or any conversion of a
Restricted Subsidiary to an Unrestricted Subsidiary or of an Unrestricted
Subsidiary to a Restricted Subsidiary and restructuring, strategic and other
cost savings initiatives or actions or events or Incremental Facility that, by
the terms of this Agreement, is to be calculated on a Pro Forma Basis, provided
further that, at the election of the Company, any such Specified Transaction
(other than a Restricted Payment) having an aggregate value of less than or
equal to the greater of (x) $50,000,000 million and (y) 5.00% of Consolidated
Adjusted EBITDA as of the then most recently ended Test Period shall not be
calculated on a “Pro Forma Basis”.

“Sponsor” means any of the IFM Global Infrastructure Fund, an exempted trust
registered under the laws of the Cayman Islands (acting through Conyers Trust
Company (Cayman) Limited, a company incorporated under the laws of Cayman
Islands, as its trustee) or any of its Affiliates and investment managers, and
any of its or its Affiliates’ Subsidiaries and any feeder funds, parallel funds
or other funds, partnerships, co-investment vehicles or other accounts
comprising or managed or advised by the IFM Investors Pty Ltd or any of such
Affiliate or any entity that manages or advises the IFM Global Infrastructure
Fund, in each case, other than the Company and any Subsidiary of the Company and
any portfolio company of any of the foregoing.

 

65



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the Company
or any Subsidiary of the Company that a Responsible Officer of the Company has
determined in good faith to be customary in a Receivables Financing including
those relating to the servicing of the assets of a Subsidiary, it being
understood that any Receivables Repurchase Obligation will be deemed to be a
Standard Securitization Undertaking.

“Sterling”, “GBP” or the sign “£” means the lawful currency for the time being
of the United Kingdom.

“Sub-Agents” has the meaning set forth in Section 9.01(e).

“Subordinated Indebtedness” means Indebtedness of any Loan Party that is not
guaranteed by a non-Loan Party and that is subordinated in right of payment to
the Obligations or any Guarantee thereof.

“Subsidiary” means, with respect to any Person:

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person (or a combination thereof); and

(b) any partnership (i) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof);

provided that notwithstanding anything herein to the contrary, Buckeye Pipeline
Services Company shall not be considered a Subsidiary of the Company, unless
otherwise elected by the Company, so long as (i) it would only be considered a
Subsidiary because it consolidates into the financial statements of the Company
pursuant to GAAP, (ii) its activities are substantially similar to its
activities on the Closing Date and (iii) it does not have material operating
assets. Unless otherwise indicated, all references to “Subsidiary” hereunder
means a Subsidiary of the Company.

“Subsidiary Loan Parties” means each Restricted Subsidiary which is (a) a
Wholly-Owned Domestic Subsidiary of the Company on the Closing Date or (b) a
Wholly-Owned Domestic Subsidiary of the Company that becomes a party to this
Agreement after the Closing Date as a Guarantor, in each case, excluding any
Restricted Subsidiary which is an Excluded Subsidiary.

“Successor Company” has the meaning set forth in Section 7.03.

“Suspended Covenants” has the meaning set forth in Article VII.

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Accounting Standards Codification Sections 840-10 and 840-20, as amended, and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” means, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication and (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

66



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholdings) or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Lender to make Term Loans to the Company hereunder in an aggregate maximum
principal amount of the Term Loans to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
this Agreement and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Facility Amendment, (iii) a Refinancing Amendment or (iv) an
Extension Amendment. The amount of each Lender’s initial Term Commitment is set
forth on Schedule I under the caption “Initial Term Commitment” and the amount
of each Lender’s other Term Commitments shall be as set forth in the Assignment
and Assumption, Extension Amendment, Incremental Facility Amendment or
Refinancing Amendment pursuant to which such Term Lender shall have assumed or
made its Term Commitment, as the case may be, as such amounts may be adjusted
from time to time in accordance with this Agreement. As of the Closing Date, the
aggregate amount of the Term Commitments of all Term Lenders is $2,250,000,000.

“Term Facility” means the facility and commitments utilized in making Initial
Term Loans hereunder. Following the establishment of any Incremental Term Loans
(other than an increase to an existing Term Facility), Refinancing Term Loans or
Extended Term Loans, such Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans will be considered a separate Term Facility hereunder.

“Term Lender” means any Lender that holds Term Loans and/or Term Commitments at
such time.

“Term Loan Installment Date” means, as the context requires, an Original Term
Loan Installment Date, an Incremental Term Loan Installment Date, a Refinancing
Term Loan Installment Date or an Extended Term Loan Installment Date.

“Term Loans” means, collectively, the Initial Term Loans and, unless the context
otherwise requires, any Incremental Term Loans, any Refinancing Term Loans and
any Extended Term Loans, which may either be a Base Rate Loan or a Eurodollar
Loan.

“Termination Date” means the date the Commitments have been terminated and the
Obligations (other than (a) Specified Hedge Obligations and Cash Management
Obligations that are not then due and payable or for which other arrangements
reasonably satisfactory to the Qualified Counterparty or Cash Management Bank,
as applicable, have been made and (b) contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) have been indefeasibly paid in full and all Letters of
Credit have expired, terminated or been cash-collateralized or back stopped or
grandfathered into another facility on terms reasonably satisfactory to the
applicable Issuing Bank.

“Test Period” means, at any time, the most recently ended four-Fiscal Quarter
period for which, at the option of the Company in its sole discretion,
(a) financial statements are internally available or (b) Required Financial
Statements have been delivered (or were required to have been delivered)
pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) all Indebtedness of the Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP plus (b) the
consolidated partners’ equity of the Company and its Restricted Subsidiaries.

 

67



--------------------------------------------------------------------------------

“Trade Date” has the meaning set forth in Section 10.04(m).

“Transaction Documents” means the Merger Documents and the Loan Documents.

“Transactions” means collectively, the transactions to occur pursuant to the
Transaction Documents, including:

(a) the consummation of the Merger;

(b) the execution and delivery of the Loan Documents, the creation of the Liens
pursuant to the Security Documents and the initial Borrowings and other initial
extensions of credit hereunder on the Closing Date;

(c) the Equity Contribution;

(d) the Closing Date Refinancing; and

(e) the payment of all fees, costs and expenses in connection with the
foregoing.

“Transformative Event” means any Acquisition (including by merger or
consolidation), Investment, dissolution, liquidation, consolidation or
disposition by the Company, a Restricted Subsidiary or any Parent Entity (other
than the Permitted Holders) that is either (a) not permitted by the terms of the
Loan Documents immediately prior to the consummation of such transaction or
(b) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such transaction, would not provide the Company and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Company acting in good faith.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection, effects of perfection or priority of, or remedies with respect to,
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the State of New York, the term “UCC” means
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such perfection, effect
of perfection, priority or remedies.

“Unfunded Pension Liability” of any Pension Plan means the amount, if any, by
which the value of the accumulated plan benefits under the Pension Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the Fair Market Value of all Pension Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

“United States” or “U.S.” means the United States of America, but not including,
for the avoidance of doubt, the Commonwealth of Puerto Rico for the purposes of
this Agreement and other Loan Documents.

“Unrestricted Cash” means, as of any date, the aggregate of (a) all cash and
Cash Equivalents of the Company and its Restricted Subsidiaries as of such date
that would not appear as “restricted” on the Required Financial Statements,
determined on a consolidated basis in accordance with GAAP, determined based
upon the financial statements for the then most recently ended Test Period as of
such date, and

 

68



--------------------------------------------------------------------------------

calculated on a Pro Forma Basis and (b) all cash and Cash Equivalents of the
Company and its Restricted Subsidiaries that appear as “restricted” on the
Required Financial Statements, determined on a consolidated basis in accordance
with GAAP, which are restricted in favor of all or any portion of the Facilities
or any other Indebtedness constituting Pari Passu Secured Debt (which may also
include cash and Cash Equivalents securing other Indebtedness that is secured by
a Lien on the Collateral along with one or more of the Facilities or that is
secured by assets on a senior basis to one or more of the Facilities and/or any
other Indebtedness constituting Pari Passu Secured Debt or that is secured by
assets on a senior basis to all or any portion of the Facilities) whether or not
held in a pledged account.

“Unrestricted Subsidiary” means (a) to the extent such Person is a Subsidiary of
the Company, any Persons listed on Schedule III, (b) any other Subsidiary of the
Company designated in writing by the Company to the Administrative Agent as an
Unrestricted Subsidiary in accordance with Section 5.09 and (c) any Subsidiary
of an Unrestricted Subsidiary, in the case of clauses (a) and (b) above, until
such Subsidiary is redesignated as a Restricted Subsidiary in accordance with
Section 5.09.

“Unsecured Debt” means any unsecured Indebtedness of the Company that is not
Pari Passu Secured Debt, Junior Secured Debt or Guaranteed Debt, and does not
otherwise benefit from guarantee by any Restricted Subsidiary.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.19(e)(iii)(C).

“Voting Stock” means, as of any date, the Capital Stock of any Person that is at
the time entitled to vote (without regard to the occurrence of any contingency)
in the election of the Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (ii) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (b) the
then outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended (the “Applicable Indebtedness”), the effects of any prepayments or
amortization made on such Applicable Indebtedness prior to the date of the
applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

“Wholly-Owned Domestic Subsidiary” means, with respect to any Person, a Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary. Unless otherwise
indicated in this Agreement, all references to Wholly-Owned Domestic
Subsidiaries means Wholly-Owned Domestic Subsidiaries of the Company.

“Wholly-Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly-Owned Subsidiary of
such Person. Unless otherwise indicated in this Agreement, all references to
Wholly-Owned Subsidiaries means Wholly-Owned Subsidiaries of the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

69



--------------------------------------------------------------------------------

“Withholding Agent” means any of the Borrowers or the Administrative Agent, as
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.03 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any provision to eliminate
the effect of any change in GAAP on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend any provision for such purpose), then the Company’s compliance with such
provision shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Company
and the Required Lenders; and the Company shall provide to the Administrative
Agent such line item reconciliations as the Administrative Agent may reasonably
request. It is understood and agreed that, solely with respect to any change in
GAAP with respect to the accounting for any obligation as either operating
leases or financing or capital leases, any lease that is not (or would not be) a
financing or capital lease (and, for the avoidance of doubt, not a straight-line
or operating lease) on both the balance sheet and income statement for financial
reporting purposes in accordance with GAAP as in effect on December 31, 2017
will not be treated as a financing or capital lease hereunder solely as a result
of such change in GAAP. At any time after the Closing Date, the Company may
elect to apply the international financial reporting standards and
interpretations issued by the International Accounting Standards Board (“IFRS”)
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided that any such election, once made, shall
be irrevocable; provided, further, any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Company’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Company shall
give notice of any such election made in accordance with this Section 1.03 to
the Administrative Agent. For the avoidance of doubt, solely making an election
(without any other action) referred to in this Section 1.03 will not be treated
as an incurrence of Indebtedness. Notwithstanding any other provision contained
herein, (a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB Accounting Standards
Codification Topic 825—Financial Instruments, or any successor thereto
(including pursuant to the FASB Accounting Standards Codification) to value any
Indebtedness or other liabilities of the Company or any Subsidiary thereof at
“fair value”, as defined therein and (b) the amount of any Indebtedness under
GAAP with respect to Capital Lease Obligations shall be determined in accordance
with the definition of “Capital Lease Obligations”.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined unless expressly
specified herein otherwise. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without

 

70



--------------------------------------------------------------------------------

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, amended and restated, supplemented or waived
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereof”, “herein” and “hereunder” and words of similar
import shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement, (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated and (vi) references to any
Governmental Requirement shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Governmental Requirement.

Section 1.05 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized (and, if applicable, treated as a newly formed or acquired Restricted
Subsidiary) on the first date of its existence by the holders of its Equity
Interests at such time. Any reference herein and in the Loan Documents to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
or plan of division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

Section 1.06 Additional Alternative Currencies. (a) The Company may from time to
time request that Revolving Loans be made and/or Letters of Credit be issued in
a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Revolving Loans, such request shall be subject to the approval of
the Administrative Agent and each of the Revolving Lenders under the applicable
Revolving Facility; and in the case of any such request with respect to the
issuance of relevant Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the relevant Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
10:00 a.m. (London time), five Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the relevant Issuing Bank, in its or their sole discretion). In the
case of any such request pertaining to Revolving Loans, the Administrative Agent
shall promptly notify each relevant Revolving Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the relevant Issuing Bank thereof. Each Revolving Lender (in the
case of any such request pertaining to Revolving Loans) or each relevant Issuing
Bank (in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 10:00 a.m. by (London time), within three
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of the Loans or the issuance of the Letters of Credit,
as applicable, in such requested currency.

 

71



--------------------------------------------------------------------------------

(c) Any failure by a Lender or an Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding clause shall
be deemed to be a refusal by such Lender or such Issuing Bank, as the case may
be, to permit Revolving Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all Revolving Lenders
under the applicable Revolving Facility consent to making Revolving Loans in
such requested currency, the Administrative Agent shall so notify the Borrowers
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Revolving
Loans; and if the Administrative Agent and such Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrowers.

Section 1.07 Currency Translation. (a) The Administrative Agent (or the relevant
Issuing Bank to the extent otherwise set forth in this Agreement) shall
determine the Dollar Equivalent of any Letter of Credit denominated in Euros,
Sterling or any other Alternative Currency as of (i) each date (with such date
to be reasonably determined by the Administrative Agent or such Issuing Bank, as
applicable) that is on or about the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, (ii) the date of
payment of the Letter of Credit Fee due and owing under Section 2.13(c), (iii)
each date of determination of the rates applicable to the Letter of Credit Fee
in the definition of “Applicable Margin” and (iv) from time to time with notice
to the Company in its reasonable discretion.

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing of Revolving Loans denominated in Euros, Sterling or any other
Alternative Currency as of (i) each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of a Notice
of Borrowing or the beginning of each Interest Period with respect to any
Borrowing, (ii) the date of payment of the Commitment Fee due and owing under
Section 2.13(b), (iii) each date of determination of the rates applicable to the
Commitment Fee in the definition of “Applicable Margin” and (iv) from time to
time with notice to the Company in its reasonable discretion.

(c) The Dollar Equivalent of any LC Disbursement made by an Issuing Bank in
Euros, Sterling or any other Alternative Currency and not reimbursed by the
Borrowers shall be determined as set forth in Section 2.21(d).

(d) The Administrative Agent (or the Issuing Bank) shall notify the Borrowers,
the applicable Lenders and the relevant Issuing Banks of each calculation of the
Dollar Equivalent of each Letter of Credit, Borrowing and LC Disbursement.

(e) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness under Section 7.01 or any other
provisions of this Agreement, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded

 

72



--------------------------------------------------------------------------------

so long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced, plus the aggregate
amount of accrued but unpaid interest, dividends, premiums (including tender
premiums), defeasance costs, underwriting discounts, fees, costs and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with such refinancing. The principal amount of any Indebtedness
incurred to refinance other Indebtedness, if incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

Wherever in this Agreement in connection with a Credit Extension, conversion,
continuation, prepayment or assignment of a Loan or Commitment reduction, an
amount, such as a required minimum or multiple amount, is expressed only in
Dollars, but such Credit Extension or Loan is denominated in Euro, Sterling or
any other Alternative Currency, such amount shall be (i) in the case of such
Credit Extension, Loan or Commitment denominated in Euros or Sterling, the same
numerical amount as expressed in Dollars except expressed in Euros or Sterling,
as applicable, and (ii) in the case of such Credit Extension, Loan or Commitment
denominated in an Alternative Currency (other than Euros and Sterling), a like
amount.

Section 1.08 Required Financial Statements. With respect to the determination of
Consolidated Adjusted EBITDA, Consolidated Net Tangible Assets, the First Lien
Net Leverage Ratio, the Guaranteed Net Leverage Ratio, the Fixed Charge Coverage
Ratio or any determination under any other applicable provision of the Loan
Documents (including the definition of “Immaterial Subsidiary”) made on or prior
to the date on which Required Financial Statements have been delivered (or were
required to have been delivered) or are internally available, as applicable, for
the first Fiscal Quarter ending on or after the Closing Date, such calculation
will be determined for the period of four consecutive Fiscal Quarters ended
June 30, 2019, and calculated on a Pro Forma Basis. Notwithstanding anything to
the contrary herein, for purposes of determining compliance with any test
contained in this Agreement with respect to any period during which any
Specified Transaction occurs, Consolidated Adjusted EBITDA, Consolidated Net
Tangible Assets, the First Lien Net Leverage Ratio, the Guaranteed Net Leverage
Ratio, the Fixed Charge Coverage Ratio or any determination under any other
applicable provision of the Loan Documents (including the definition of
“Immaterial Subsidiary”) shall be calculated with respect to such period and
such Specified Transaction on a Pro Forma Basis.

Section 1.09 Certain Calculations and Tests. (a) Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when calculating any
applicable ratio or determining other compliance with this Agreement (including
the determination of compliance with any provision of this Agreement which
requires that no Specified Event of Default, Default or Event of Default has
occurred, is continuing or would result therefrom or the accuracy of
representations and warranties) in connection with any action (including a
Specified Transaction) undertaken in connection with the consummation of a
Limited Condition Transaction, the date of determination of such ratio and
determination of compliance with this Agreement (including whether any Specified
Event of Default, Default or Event of Default has occurred, is continuing or
would result therefrom or the accuracy of such representations and warranties
(in each case, other than in the case of clause (i) below, the Specified
Representations or, at the option of the Company, European “certain funds”
provisions as reasonably agreed between the Administrative Agent and the Company
consistent with European precedent of the Sponsor) or other applicable covenant
shall be determined, or any default or event of default blocker shall be tested,
in each case, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCA
Election” and such date selected, the “LCA Test Date”), (i) in the case of any
acquisition or other Investment (including with respect to any Indebtedness
contemplated or incurred in connection therewith), either, at the option of the
Company, (A) as of the date the definitive acquisition agreement or binding
letter of intent for such acquisition or other

 

73



--------------------------------------------------------------------------------

Investment is entered into (or prior to the effectiveness of any documentation
or agreement with a substantially similar effect as a binding acquisition
agreement), (B) at the time that binding commitments to provide any Indebtedness
contemplated or incurred in connection therewith are provided or at the time
such Indebtedness is incurred or (C) at the time of the consummation of the
relevant acquisition or other Investment, (ii) in the case of any Restricted
Payment (including with respect to any Indebtedness contemplated or incurred in
connection therewith), either, at the option of the Company, (A) at the time of
the declaration of such Restricted Payment, (B) at the time that binding
commitments to provide any Indebtedness contemplated or incurred in connection
therewith are provided or at the time such Indebtedness is incurred or (C) at
the time of the making of such Restricted Payment and/or (iii) in the case of
any irrevocable Indebtedness repurchase or repayment (including with respect to
any Indebtedness contemplated or incurred in connection therewith), either, at
the option of the Company, (A) at the time of delivery of notice with respect to
such repurchase or repayment, (B) at the time that binding commitments to
provide any debt contemplated or incurred in connection therewith are provided
or at the time such Indebtedness is incurred or (C) at the time of the making of
such repurchase or repayment, in each case, after giving effect to the relevant
transaction, any related Indebtedness (including the intended use of proceeds
thereof) and all other permitted pro forma adjustments on a Pro Forma Basis and
if, after such applicable ratios and other provisions are measured on a Pro
Forma Basis after giving effect to such Limited Condition Transaction and such
other related and specified actions to be entered into in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) as if
they occurred at the beginning of the four consecutive fiscal quarter period
being used to calculate such financial ratio ending prior to the LCA Test Date,
the Company could have taken such action on the relevant LCA Test Date in
compliance with such applicable ratios and provisions, such applicable ratios
and provisions shall be deemed to have been complied with. For the avoidance of
doubt, (1) if any of such ratios or other financial test are not complied with
as a result of fluctuations in such ratio or other financial measurement
(including due to fluctuations in Consolidated Adjusted EBITDA of the Company)
at or prior to the consummation of the relevant Limited Condition Transaction,
such ratios and other provisions will nevertheless be deemed to have been
complied with solely for purposes of determining whether the Limited Condition
Transaction is permitted hereunder; provided that if such ratios or other
financial test improve as a result of such fluctuations, such improved ratios
and other financial measurements, as the case may be, may be utilized and (2) if
such applicable LCA Election is made, such ratios and other provisions shall not
be tested at the time of consummation of such Limited Condition Transaction or
related and specified actions. If the Company has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Limited Condition Transaction and related and specified actions on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or binding letter of intent, as applicable, for such Limited Condition
Transaction is terminated or expires or irrevocable notice is rescinded, as
applicable, without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other related and specified actions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement under any covenant that does not require compliance
with a financial ratio or test (including, without limitation, Pro Forma
compliance with any First Lien Net Leverage Ratio test, Guaranteed Net Leverage
Ratio test and/or Fixed Charge Coverage Ratio test but excluding any
Consolidated Adjusted EBITDA test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement under the
same covenant as such Fixed Amount that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts being

 

74



--------------------------------------------------------------------------------

substantially concurrently incurred (other than, in the case of any Fixed
Amounts contained in Section 7.01 or Section 7.02, any refinancing of any
Indebtedness that was previously incurred) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts shall be taken
into account for purposes of any Incurrence Based Amounts under any covenant
other than Incurrence Based Amounts contained in Section 7.01 or Section 7.02.

(c) For purposes of determining compliance at any time with Section 2.22,
Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05 and
Section 7.06, in the event that any Lien, Indebtedness, Guarantee, Asset Sales
and other dispositions, Investments, Acquisitions, Restricted Payments,
Affiliate transactions or prepayment of Indebtedness meet the criteria of more
than one of the categories of transactions or items (or any combination of one
or more thereof) permitted pursuant to any provision of such Section 2.22,
Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05 and
Section 7.06, the Company, in its sole discretion, may classify and/or
reclassify (as if incurred such later time) such transaction or item (or portion
thereof) from time to time and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category. In the event
that a transaction (or any portion thereof) meets the criteria of an Asset Sale
and would also be a Restricted Payment permitted under Section 7.04 or a
Permitted Investment, the Company, in its sole discretion, will be entitled to
divide and classify such transaction (or a portion thereof) as an Asset Sale
and/or one or more of the types of permitted Restricted Payments or Permitted
Investments and will only be required to include the amount and type of such
transaction (or portion thereof) in any one category.

Section 1.10 Acknowledgement Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Transactions or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

75



--------------------------------------------------------------------------------

Section 1.11 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 1.12 Borrower Representative. Each Additional Borrower (other than the
Initial Borrower and, immediately following consummation of the Merger, the
Company) hereby designates the Initial Borrower (and, immediately following
consummation of the Merger, the Company) as its Borrower Representative. The
Borrower Representative will be acting as agent on the behalf of each of the
Additional Borrowers for the purposes of issuing Notices of Borrowing and
Notices of Conversions/Continuation of any Loans or similar notices, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the Loan
Documents and taking all other actions (including in respect of compliance with
covenants and certifications) on behalf of any Borrower or the Borrowers under
the Loan Documents. Additionally, the Additional Borrowers hereby appoint the
Borrower Representative as their agent to receive and direct all of the proceeds
of the Loans, at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Additional Borrower. The Borrower Representative
hereby accepts such appointment. Each undertaking made on its behalf by the
Borrower Representative shall be deemed for all purposes to have been made by
such Additional Borrower and shall be binding upon and enforceable against such
Additional Borrower to the same extent as if the same had been made directly by
such Additional Borrower.

Section 1.13 Additional Borrower.

(a) Addition of Additional Borrowers. From time to time on or after the Closing
Date, and with at least 10 Business Days’ notice to the Administrative Agent,
the Company may designate one or more of its Restricted Subsidiaries (each, a
“Designated Subsidiary”) as a co-borrower in respect of the Revolving Facility
on a several but not joint basis with the other Borrowers, provided, that, such
Designated Subsidiary shall not become an Additional Borrower hereunder unless
and until each of the following has occurred:

(i) such Designated Subsidiary shall either be a Domestic Subsidiary or be
organized in the same jurisdiction as an existing Additional Borrower or in an
Approved Jurisdiction;

 

76



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received a fully executed Additional
Borrower Joinder, and where otherwise required under other provisions of this
Agreement, a joinder to the Collateral Agreement, together with other
deliverables reasonably required pursuant to such other provisions as applied to
such Additional Borrower (it being understood and agreed that the Administrative
Agent and the Company may waive or modify any such requirements to the extent
they deem in their mutual discretion such changes are necessary or appropriate
under the circumstances taking into account the jurisdiction of organization of
such Designated Subsidiary and applicable laws);

(iii) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received, on behalf of itself and the Lenders,
an opinion of counsel (local and/or New York, depending on the circumstances and
the relevant market standard), in form and substance reasonably satisfactory to
the Administrative Agent with respect to the relevant Additional Borrower
Joinder and joinder to the Collateral Agreement (if any);

(iv) the Administrative Agent shall have received certified copies of the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other Organizational Documents of the Additional Borrower,
together with certificates of good standing or existence or the equivalent
thereof, as may be available from the Secretary of State of the jurisdiction of
organization (or other equivalent Governmental Authority) of the Additional
Borrower; and

(v) the Administrative Agent and the Revolving Lenders shall have received all
documentation and other information that they reasonably determine to be
required by Governmental Authorities under applicable “know your customer” and
anti-money laundering rules and regulations (including without limitation the
Patriot Act and the Beneficial Ownership Regulation) with respect to such
Additional Borrower as has been reasonably requested in writing by the
Administrative Agent.

(b) Status of Additional Borrowers

(i) Once a Designated Subsidiary has become an Additional Borrower in accordance
with clause (a) above, it shall be a Borrower under the Revolving Facility and
will have the right to directly request for the Borrowing of Revolving Loans and
the issuance of any Letters of Credit (or the amendment or extension of any
outstanding Letter of Credit) in accordance with Article II from time to time
during the Availability Period.

(ii) For the avoidance of doubt, each Additional Borrower shall be liable solely
for its direct Borrowing of Revolving Loans and utilization of Revolving
Commitments and its direct request for the issuance of any Letters of Credit (or
the amendment or extension of any outstanding Letter of Credit) and any
reimbursement obligations to the Administrative Agent, the Revolving Lenders and
the Issuing Banks that may arise in respect of the foregoing, and no Additional
Borrower in its capacity as such shall have any direct liability whatsoever for
any of the Obligations of the Company or any other Additional Borrower.
Notwithstanding the term “Additional Borrower” or the inclusion of any
Additional Borrower in the term “Borrowers”, which is used for convenience only,
under no circumstance shall any Additional Borrower in its capacity as such be
deemed to be jointly and severally liable for the Obligations of any other Loan
Party under any Loan Document. Notwithstanding anything to the contrary set
forth

 

77



--------------------------------------------------------------------------------

herein, this Section 1.13(b)(ii) shall in no way limit the obligations of such
Additional Borrower under the Guarantee to the extent such Additional Borrower
is required under any other provisions of this Agreement to, and has since,
become a party to the Collateral Agreement as a Guarantor.

(iii) Resignation of Additional Borrowers. An Additional Borrower may elect to
terminate its eligibility to request Borrowings of Revolving Loans and
utilization of Revolving Commitments and the issuance of any Letters of Credit
(or the amendment or extension of any outstanding Letter of Credit) under this
Agreement and to cease to be an Additional Borrower, provided that:

(A) no Event of Default is continuing or would result from the resignation of
such Additional Borrower (and the Company has confirmed this is the case);

(B) such resigning Additional Borrower has indefeasibly paid in full in cash all
of its direct Obligations with respect to Revolving Loans;

(C) such resigning Additional Borrower has delivered to the Administrative Agent
an Additional Borrower Termination; and

(D) where the Additional Borrower is required to be a Guarantor, its obligations
in its capacity as a Guarantor continue to be legal, valid, binding and
enforceable and in full force and effect and the amount guaranteed by it is not
decreased (and the Company has confirmed this to be the case).

Upon the satisfaction of the requirements set out in paragraphs (A) through (D)
above, the relevant Additional Borrower shall cease to be an Additional
Borrower.

Section 1.14 Calculation of Baskets and Ratios. If any of the baskets set forth
in Article VI of this Agreement are exceeded solely as a result of fluctuations
in Consolidated Adjusted EBITDA for the most recently completed Test Period
after the last time such baskets were calculated for any purpose under Article
VI, such baskets will not be deemed to have been exceeded solely as a result of
such fluctuations.

Section 1.15 Certifications. All certificates and other statements required to
be made by any director, officer, employee or member of management or other
Responsible Officer of a Loan Party pursuant to any Loan Document are and will
be made on the behalf of such Loan Party and not in such officer’s, director’s,
employee’s, or Responsible Officer’s or member of management’s individual
capacity.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.01 Term Loans. Subject to and upon the terms and conditions herein,
each Term Lender severally agrees to make a Term Loan, ratably in proportion to
its Pro Rata Share of the aggregate Term Commitments, to the Initial Borrower on
the Closing Date, in Dollars, in an aggregate principal amount equal to such
Lender’s initial Term Commitment. Amounts repaid or prepaid in respect of Term
Loans may not be reborrowed.

Section 2.02 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the aggregate Revolving Commitments, to the
Borrowers, in Dollars, Euros, Sterling or any other Alternative Currency, on the
Closing Date (to the extent required) and from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s

 

78



--------------------------------------------------------------------------------

Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
aggregate Revolving Commitments. During the Availability Period, the Borrowers
shall be entitled to borrow, prepay and reborrow Revolving Loans (without
premium or penalty, subject to payments required under Section 2.18) in
accordance with the terms and conditions of this Agreement. Revolving Loans
denominated in Dollars may be Eurodollar Loans or Base Rate Loans and Revolving
Loans denominated in an Alternative Currency may only be Eurodollar Loans.

Section 2.03 Procedure for Borrowings. The applicable Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing which, for the avoidance of doubt, may be delivered by e-mail in
accordance with Section 10.01) of each Borrowing substantially in the form of
Exhibit 2.03 (or such other form as reasonably satisfactory to the
Administrative Agent and the Company) (a “Notice of Borrowing”) (a) prior to
12:00 noon on the requested date of each Base Rate Borrowing and (b) prior to
12:00 noon three Business Days prior to the requested date of each Eurodollar
Borrowing; provided that such Notice of Borrowing may be submitted no later than
one Business Day prior to the Closing Date with respect to any Borrowings made
on the Closing Date. Each Notice of Borrowing shall be irrevocable and shall
specify (i) the applicable Borrower, (ii) the aggregate principal amount of such
Borrowing and, in the case of Borrowings of Revolving Loans, the currency of
such Borrowing, (iii) whether the applicable Borrower is requesting a Borrowing
of Term Loans or a Borrowing of Revolving Loans, (iv) the date of such Borrowing
(which shall be a Business Day), (v) the Type of such Loan comprising such
Borrowing and (vi) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of “Interest Period”). Each Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the applicable Borrower may request. The
aggregate principal amount of each Eurodollar Borrowing shall not be less than
$3,000,000 or a larger multiple of $1,000,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000 (and, in the case of a Borrowing of Loans denominated in
Euro, Sterling or any other Alternative Currency, each of the foregoing minimum
and multiple amounts shall be determined pursuant to Section 1.07); provided
that Base Rate Loans made pursuant to Section 2.21(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurodollar
Borrowings of Loans outstanding at any time exceed 12. Promptly following the
receipt of a Notice of Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Loan to be made as part of the requested Borrowing. The proceeds of the
Loans requested under this Section 2.03 will be disbursed by the Administrative
Agent in immediately available funds by wire transfer to such bank account or
accounts as designated by the applicable Borrower in the Notice of Borrowing. If
no currency is specified with respect to any Eurodollar Borrowing, the
applicable Borrower shall be deemed to have selected Dollars. If no election as
to the Type of Borrowing is specified in the applicable Notice of Borrowing,
then the requested Borrowing shall be (A) in the case of a Borrowing denominated
in Dollars, a Base Rate Borrowing, and (B) in the case of a Borrowing
denominated in Euros, Sterling or any other Alternative Currency, a Eurodollar
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in the applicable Notice of Borrowing, then the applicable Borrower
will be deemed to have selected an Interest Period of one-month’s duration.

Section 2.04 Funding of Borrowings. (a) Each Lender will make available each
Loan to be made by it hereunder on such proposed date thereof by wire transfer
in immediately available funds by 12:00 noon (New York City time) in the case of
Loans denominated in Dollars and by 8:00 a.m. (New York City time) in the case
of Loans denominated in an Alternative Currency to the Administrative Agent at
the Payment Office. The Administrative Agent will make such Loans available to
the applicable Borrower promptly on the proposed date (and in any event no later
than close of business) by crediting the amounts that it receives, in like
funds, to an account maintained by such applicable Borrower with the
Administrative Agent or, at such applicable Borrower’s option, by effecting a
wire transfer of such amounts to an account designated by such applicable
Borrower to the Administrative Agent; provided that Revolving Loans made to
finance the reimbursement of an LC Disbursement shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

79



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one Business Day prior to the date on which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the applicable Borrower on such date a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender on the date of such Borrowing, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest (i) (in the case of such Borrowing denominated in
Dollars) at the Federal Funds Rate until the second Business Day after such
demand or (in the case of such Borrowing denominated in Euro, Sterling or an
Alternative Currency) the rate reasonably determined in accordance with
customary practices by the Administrative Agent to be the cost to it of funding
such amount and (ii) at the Base Rate at all times thereafter. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the applicable
Borrower, and such applicable Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this clause (b) shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrowers may have against any Lender as a
result of any default by such Lender hereunder. With respect to any share of a
Borrowing not made available by a Lender as contemplated above, if such Lender
subsequently pays its share of such Borrowing to the Administrative Agent, then
the Administrative Agent shall promptly forward such amount to applicable
Borrower.

(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing. Thereafter, the Borrowers
may elect to convert such Borrowing into a different Type or to continue such
Borrowing, and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.05, the applicable Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing which, for the avoidance of doubt, may be
delivered by e-mail in accordance with Section 10.01) of each Borrowing that is
to be converted or continued, as the case may be, substantially in the form of
Exhibit 2.05 attached hereto (a “Notice of Conversion/Continuation”) (i) prior
to 12:00 noon on the requested date of a conversion into a Base Rate Borrowing
and (ii) prior to 12:00 noon three Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (A) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to sub-clauses (C) and (D) below
shall be specified for each resulting Borrowing), (B) the effective date of the
election made pursuant to such Notice of

 

80



--------------------------------------------------------------------------------

Conversion/Continuation, which shall be a Business Day, (C) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and (D) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of “Interest Period”. If any such Notice
of Conversion/Continuation requests a Eurodollar Borrowing but does not specify
an Interest Period, the applicable Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.03.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the applicable Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, in the case of a Borrowing denominated in Dollars, the applicable
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing, and in the case of a Borrowing denominated in Euros, Sterling or
any Alternative Currency, such Borrowing shall continue as a Eurodollar
Borrowing with an Interest Period of one month. If an Event of Default exists,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing, no Borrowing denominated in Dollars may be converted into,
or continued as, a Eurodollar Borrowing and no Borrowing denominated in Euros,
Sterling or any Alternative Currency may be continued for an Interest Period of
more than one month’s duration. No conversion of any Eurodollar Loan shall be
permitted except on the last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.06 Optional Reduction and Termination of Commitments. (a) Unless
previously terminated, (i) all Revolving Commitments and LC Commitments shall
terminate on the applicable Maturity Date of the Facility to which it relates
and (ii) each Class of Term Commitments shall terminate on the applicable
Maturity Date of the Facility to which it relates (or with respect to the
initial Term Commitments, the Closing Date) (after giving effect to any
Borrowings on such date).

(b) Upon at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing which, for the avoidance of doubt, may be
delivered by e-mail in accordance with Section 10.01) to the Administrative
Agent (which notice shall be irrevocable except that a notice of commitment
reduction or termination under this Section 2.06(b) may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the incurrence of other Indebtedness or any other event, in
which case such notice of commitment reduction or termination may be revoked or
postponed by the Borrowers (by notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied)), the aggregate
Revolving Commitments may be reduced in part or terminated in whole by the
Company or Additional Borrowers (if any) and the aggregate Term Commitments may
be reduced in part or terminated in whole by the Company; provided that (i) any
partial reduction shall apply to reduce proportionately and permanently the
Revolving Commitment or the Term Commitment (as the case may be) of the
applicable Class of each Lender, (ii) any partial reduction pursuant to this
Section 2.06 shall be in an amount of at least $3,000,000 and any larger
multiple of $1,000,000, and (iii) with respect to Revolving Commitments, no such
reduction shall be permitted which would reduce the aggregate Revolving
Commitments to an amount less than the aggregate outstanding Revolving Credit
Exposure of all Revolving Lenders. So long as no Event of Default has occurred
and is continuing, with the written approval of the Administrative Agent, the
Borrowers may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.25 will apply to all amounts thereafter paid by the Borrowers for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim that the
Borrowers, the Administrative Agent, the Issuing Banks or any other Lender may
have against such Defaulting Lender.

 

81



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans. (a) The outstanding principal amount of all
Revolving Loans of any Revolving Lender shall be due and payable (together with
accrued and unpaid interest thereon) on the applicable Maturity Date applicable
to the Revolving Commitment of such Lender.

(b) The outstanding principal amount of the Term Loans of any Term Lender shall
be due and payable (together with accrued and unpaid interest thereon) as
provided in Section 2.08.

Section 2.08 Repayment of Term Loans. (a) The Company will repay to the
Administrative Agent for the ratable account of the applicable Lenders holding
Initial Term Loans on the last Business Day of each March, June, September and
December, commencing with the second full Fiscal Quarter ending after the
Closing Date, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of Initial Term Loans outstanding on the Closing Date, which
payments for Initial Term Loans will be (i) reduced as a result of the
application of prepayments of Initial Term Loans in accordance with the order of
priority set forth in Section 2.10 or Section 2.11, as applicable and
(ii) subject to adjustments as set forth in any Incremental Facility Amendment
that increases the aggregate principal amount of the Initial Term Loans (each
such date being referred to as an “Original Term Loan Installment Date”).

(b) (i) In the event that any Incremental Term Loans are made, the Company will
repay Borrowings consisting of Incremental Term Loans on the dates (each an
“Incremental Term Loan Installment Date”) and in the amounts set forth in the
applicable Incremental Facility Amendment, (ii) in the event that any
Refinancing Term Loans are made, the Company will repay Borrowings consisting of
Refinancing Term Loans on the dates (each an “Refinancing Term Loan Installment
Date”) and in the amounts set forth in the applicable Refinancing Amendment and
(iii) in the event that any Extended Term Loans are made, the Company will repay
Borrowings consisting of Extended Term Loans on the dates (each an “Extended
Term Loan Installment Date”) and in the amounts set forth in the applicable
Extension Amendment.

(c) To the extent not previously paid, all outstanding Term Loans will be due
and payable on the applicable Maturity Date for such applicable Class of Term
Loans; together, in each case, with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

Section 2.09 Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitments, (ii) the amount of each Loan made hereunder by
each Lender, the Class, Type and the currency thereof and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of any
continuation of any Loan pursuant to Section 2.05, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to
Section 2.05, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
in respect of the Loans and (vi) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrowers in respect of the Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.

 

82



--------------------------------------------------------------------------------

(b) This Agreement evidences the obligation of the Borrowers to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender at any time, the applicable Borrowers agree that they will execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.10 Optional Prepayments. The applicable Borrowers shall have the right
at any time and from time to time to prepay any Borrowing made by them
respectively, in whole or in part, without premium or penalty (other than, in
the case of the Initial Term Loans, as set forth in Section 2.27), in an
aggregate principal amount that is an integral multiple of (in the case of a
Base Rate Borrowing) $100,000 or (in the case of a Eurodollar Borrowing)
$1,000,000 and not less than (in the case of a Base Rate Borrowing) $1,000,000
or (in the case of a Eurodollar Borrowing) $3,000,000 (or, in each case, if
less, the amount outstanding or such other amount as agreed by the
Administrative Agent) (and, in the case of a prepayment of any Loans denominated
in Euro, Sterling or any other Alternative Currency, each of the foregoing
minimum and multiple amounts shall be determined pursuant to Section 1.07), in
each case, by giving written notice (or telephonic notice promptly confirmed in
writing which, for the avoidance of doubt, may be delivered by e-mail in
accordance with Section 10.01) to the Administrative Agent no later than (a) in
the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three Business Days prior to the date of such prepayment, and (b) in the case of
any prepayment of any Base Rate Borrowing, prior to 11:00 a.m. on the date of
such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of optional prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice of prepayment may be
revoked or postponed by the applicable Borrowers (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid. Any optional prepayment of Term Loans pursuant to this
Section 2.10 shall be applied among the Classes of Term Loans as directed by the
Company (or, in the case of no such direction, pro rata to each of the Classes
of Term Loans) and within each Class of Term Loans subject to such prepayment
will be applied to the remaining scheduled amortization payments of such
applicable Class of Term Loans as directed by the Company (or in the absence of
such direction, in direct order of maturity, to the amortization payments of
such applicable Class of Term Loans) and will be applied ratably to the Term
Loans of such Class included in the prepaid Borrowing; provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Company shall also pay all amounts required
pursuant to Section 2.18. Each prepayment of a Borrowing shall be applied
ratably to the Loans comprising such Borrowing.

Section 2.11 Mandatory Prepayments. (a) If at any time the aggregate Revolving
Credit Exposure of all Lenders exceeds the aggregate Revolving Commitments, as
reduced pursuant to Section 2.06 or otherwise, the Borrowers shall immediately
repay their respective Revolving Loans (if any) in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.18. Each prepayment under this clause (a) shall
be applied first to the

 

83



--------------------------------------------------------------------------------

Revolving Loans which are Base Rate Loans to the full extent thereof, and second
to Revolving Loans which are Eurodollar Loans to the full extent thereof. If
after giving effect to prepayment of all Revolving Loans, the aggregate
Revolving Credit Exposure of all Lenders exceeds the aggregate Revolving
Commitments, the Borrowers shall Cash Collateralize their respective
reimbursement obligations (if any) with respect to all Letters of Credit in an
amount equal to such excess plus any accrued and unpaid fees thereon.

(b) The Company will apply 100% of the Net Cash Proceeds received in an Asset
Sale, Casualty Event or Condemnation to prepay Term Loans within 10 Business
Days following receipt of such Net Cash Proceeds, unless the Company has
delivered a Reinvestment Notice on or prior to the end of such Business Day;
provided that on each Reinvestment Prepayment Date the Company will apply an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event to the prepayment of the Term Loans.

(c) The Company will apply 100% of the Net Cash Proceeds from the incurrence,
issuance or sale by the Company or any Restricted Subsidiary of any Indebtedness
after the Closing Date (i) that is not permitted to be incurred or issued
pursuant to Section 7.01 or (ii) that is intended to constitute Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, in each case, to
the prepayment of Term Loans, on or prior to the date which is three Business
Days after the receipt of such Net Cash Proceeds.

(d) The Company will deliver to the Administrative Agent, at the time of each
prepayment of Term Loans required under this Section 2.11 (other than
Section 2.11(a)), (i) a certificate signed by a Responsible Officer of the
Company setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least three Business Days
prior written notice of such prepayment. Each notice of prepayment shall specify
the prepayment date, the Type of each Term Loan being prepaid and the principal
amount of each Term Loan (or portion thereof) to be prepaid. Notwithstanding
anything in this Section 2.11 to the contrary, any Lender, at the sole and
absolute discretion of such Lender, may elect, by notice to the Administrative
Agent in writing by hand delivery, facsimile transmission or e-mail at least two
Business Days prior to the required prepayment date, to decline all (but not
less than all) of any mandatory prepayment of its Term Loans pursuant to this
Section 2.11 (other than clause (b) of this Section 2.11), in which case the
aggregate amount of the prepayment that would have been applied to prepay Term
Loans but was so declined will be retained by the Company. Prepayment of the
Term Loans pursuant to this Section 2.11 will be made without premium or penalty
(subject to payments required under Section 2.18), in the case of Eurodollar
Loans, accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment, and applied as directed by the
Company or, absent such direction, to reduce scheduled amortization payments of
Term Loans under Section 2.08(a) in direct order of maturity; provided that any
prepayment of Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans will be applied in the order specified in the applicable Permitted
Amendment. In the event of any prepayment of Term Loans pursuant to this
Section 2.11 at a time when Term Loans of more than one Class remain
outstanding, the aggregate amount of such prepayment will be allocated between
each Class of Term Loans pro rata based on the aggregate principal amount of
outstanding Term Loans of each such Class (except as otherwise provided in the
applicable Permitted Amendment, in each case with respect to the applicable
Class of Term Loans or, in the case of Section 2.11(c)(ii), where it shall be
applied to the Class of Term Loans intended to be repaid with the Credit
Agreement Refinancing Indebtedness).

(e) Notwithstanding any provisions of this Section 2.11 to the contrary:

 

84



--------------------------------------------------------------------------------

(i) to the extent that any or all of the Net Cash Proceeds giving rise to a
prepayment event of Term Loans pursuant to clause (b) of this Section 2.11 is
prohibited or delayed by (A) applicable local law (including laws related to
financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance and similar legal principles, and in respect
of restrictions on upstreaming of cash intra-group and the fiduciary and
statutory duties of the Board of Directors of the applicable Restricted
Subsidiaries) or (B) material organizational document or other contractual
restrictions as a result of minority ownership or in any material agreements, in
each case from being repatriated to the United States, the portion of such Net
Cash Proceeds so affected will not be required to be applied to prepay Term
Loans at the times provided in clause (b) of this Section 2.11, but may be
retained by the Company or the applicable Subsidiary for so long, but only so
long, as the applicable local law or restriction will not permit repatriation to
the United States. Once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law or restriction, such
repatriation will be effected promptly and such repatriated Net Cash Proceeds
will be promptly applied (net of additional taxes payable or reserved against as
a result thereof) to the prepayment of the Term Loans pursuant to clause (b) of
this Section 2.11 to the extent provided herein; provided that the Company
hereby agrees, and will cause any applicable Subsidiary, to promptly take all
commercially reasonable actions required by applicable local law to permit any
such repatriation; or

(ii) to the extent that a Responsible Officer of the Company has reasonably
determined in good faith that repatriation of any or all of the Net Cash
Proceeds giving rise to a prepayment event pursuant to clause (b) of this
Section 2.11 would have a material adverse tax cost consequence, the Net Cash
Proceeds so affected will not be required to be applied to prepay Term Loans at
the times provided in clause (b) of this Section 2.11, but may be retained by
the Company or the applicable Subsidiary without being repatriated; provided
that, in the case of this sub-clause (ii), on or before the date on which any
Net Cash Proceeds so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to clause (b) of this Section 2.11: (A)
the Company applies an amount equal to such Net Cash Proceeds to such
reinvestments or prepayments as if such Net Cash Proceeds had been repatriated,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds had been repatriated, or (B) such Net Cash
Proceeds are applied towards the permanent extinguishment (including, in the
case of a revolving facility, a permanent reduction of commitments only) of
Indebtedness of any Subsidiary.

For purposes of this Section 2.11(e), references to “law” mean, with respect to
any Person, (A) the common law and any federal, state, local, foreign,
multinational or international statutes, laws, treaties, judicial decisions,
standards, rules and regulations, guidance, guidelines, ordinances, rules,
judgments, writs, orders, decrees, codes, plans, injunctions, permits,
concessions, grants, franchises, governmental agreements and governmental
restrictions (including administrative or judicial precedents or authorities),
in each case whether now or hereafter in effect, and (B) the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

(f) Notwithstanding anything in this Section 2.11 to the contrary, if at the
time that any mandatory prepayment of Term Loans pursuant to this Section 2.11
would be required or the Company is required to, or is required to offer to,
repurchase, redeem, repay or prepay Indebtedness secured on a pari passu basis
with any of the Obligations, including, but not limited to, any Incremental
Equivalent Term Debt (any such Indebtedness, “Other First Lien Indebtedness”),
then the Company may apply the required prepayment amounts to redeem,
repurchase, repay or prepay all Classes of Term Loans (subject to
Section 2.11(d) above) and Other First Lien Indebtedness required to be prepaid
on a pro rata

 

85



--------------------------------------------------------------------------------

basis (determined on the basis of the aggregate outstanding principal amount of
such applicable Term Loans and Other First Lien Indebtedness at such time);
provided, that the portion of such Net Cash Proceeds allocated to the Other
First Lien Indebtedness will not exceed the amount of such Net Cash Proceeds
required to be allocated to the Other First Lien Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Cash Proceeds will
be allocated to the prepayment of the Term Loans (in accordance with the terms
hereof) and to the repurchase or repayment of Other First Lien Indebtedness, and
the amount of the prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.11(f) will be reduced accordingly; provided
further, that to the extent the holders of Other First Lien Indebtedness decline
to have such Indebtedness repurchased, redeemed, repaid or prepaid with such Net
Cash Proceeds, the declined amount of such Net Cash Proceeds will promptly (and
in any event within 10 Business Days after the date of such rejection) be
applied to prepay the Term Loans and Other First Lien Indebtedness in accordance
with the terms hereof (to the extent such Net Cash Proceeds would otherwise have
been required to be so applied if such series of Other First Lien Indebtedness
which declined payment was not then outstanding).

Section 2.12 Interest on Loans. (a) Each of the applicable Borrowers shall pay
interest on (i) each Base Rate Loan borrowed by it at the Base Rate plus the
Applicable Margin in effect from time to time and (ii) each Eurodollar Loan
borrowed by it at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.

(b) Notwithstanding clause (a) above, at the option of the Required Lenders if a
Specified Event of Default has occurred and is continuing, and automatically
after acceleration or with respect to any past due amount hereunder, each of the
applicable Borrowers shall pay interest (“Default Interest”) with respect to its
portion of all overdue Eurodollar Loans at the rate per annum equal to 2.00%
above the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to its portion of all overdue Base Rate Loans and
all other overdue Obligations hereunder (other than Loans), at the rate per
annum equal to 2.00% above the otherwise applicable interest rate for Base Rate
Loans.

(c) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first full Fiscal Quarter ending after the Closing
Date and on the applicable Maturity Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months, on each day which occurs every three months after the
initial date of such Interest Period, and on the applicable Maturity Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrowers and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.13 Fees. (a) The Company agrees to pay (or cause to be paid) to the
Administrative Agent for its own account fees the agency fees set forth in the
Fee Letter at the times and on the terms specified therein (the “Administrative
Agent Fee”).

 

86



--------------------------------------------------------------------------------

(b) The Company agrees to pay (or cause to be paid) to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a
commitment fee (the “Commitment Fee”), which shall accrue at the applicable
Commitment Fee per annum (determined daily in accordance with the Revolving
Pricing Grid) on the daily amount of the unused Revolving Commitment of such
Revolving Lender during the applicable Availability Period. For purposes of
computing the commitment fees, the Revolving Commitment of each Revolving Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender.

(c) Each Borrower agrees to pay (or cause to be paid) (i) to the Administrative
Agent, for the account of each Lender, a letter of credit fee (the “Letter of
Credit Fee”) with respect to its participation in each Letter of Credit issued
of the account of such Borrower, which shall accrue at the applicable Letter of
Credit Fee per annum (determined daily in accordance with the Revolving Pricing
Grid) on the average daily amount of such Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including, without limitation, any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to each Issuing Banks for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
relevant Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit issued for the account of such
Borrower or processing of drawings thereunder.

(d) The Company shall pay (or cause to be paid) on the Closing Date to the
Administrative Agent and its affiliates all fees in the Fee Letter that are due
and payable on the Closing Date. The Company shall pay (or cause to be paid) on
the Closing Date to the Lenders all upfront fees previously agreed in writing.

(e) Accrued fees under clauses (b) and (c) above shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first full Fiscal Quarter ending after the Closing Date, and
on the Revolving Commitment Termination Date (and if later, the date the Loans
and LC Exposure shall be repaid in their entirety); provided that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees accruing with respect to its Revolving Commitment during such
period pursuant to clause (b) above or Letter of Credit Fees accruing during
such period pursuant to clause (c) above (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(i) to the extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.25, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments, and (ii) to the
extent any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the relevant Issuing Bank.
The pro rata payment provisions of Section 2.20 shall automatically be deemed
adjusted to reflect the provisions of this clause (f).

Section 2.14 Computation of Interest and Fees; Retrospective Adjustments of
Applicable Rate.

(a) Interest hereunder (other than on Loans denominated in Sterling) based on
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day) and interest hereunder on Loans
denominated in Sterling shall be computed on the basis of a year of

 

87



--------------------------------------------------------------------------------

365 days and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and all fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day). Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be made
in good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company and its Subsidiaries or for any other reason, the
Company or the Administrative Agent determines that (i) the First Lien Net
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the First Lien Net Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
promptly on demand by the Administrative Agent (or, after the occurrence of an
Event of Default under Section 8.01(g), Section 8.01(h) or Section 8.01(i),
automatically and without further action by the Administrative Agent), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.

Section 2.15 Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Borrowing,

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market (for the avoidance of doubt, other than
by reason of a LIBOR Discontinuance Event), adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended, (ii) all such affected Loans denominated in Dollars shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrowers prepay such Loans in accordance
with this Agreement and (iii) all such affected Loans denominated in Euros,
Sterling or any other Alternative Currency shall be subject to an alternate rate
mutually acceptable to the Borrowers and the Administrative Agent. Unless the
Borrowers notify the Administrative Agent at least one Business Day before the
date of any Eurodollar Borrowing for which a Notice of Borrowing or Notice of
Conversion/Continuation has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing in Dollars shall be made as, continued as or converted into a Base
Rate Borrowing.

Section 2.16 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrowers and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a

 

88



--------------------------------------------------------------------------------

Base Rate Loan as part of the same Borrowing for the same Interest Period and,
if the affected Eurodollar Loan is then outstanding, such Loan (if denominated
in Dollars) shall be converted to a Base Rate Loan or (if denominated in Euros,
Sterling or any other Alternative Currency) shall be converted to a Loan bearing
interest at an alternative rate mutually acceptable to the Borrowers and the
Administrative Agent, in each case, either (i) on the last day of the then
current Interest Period applicable to such Eurodollar Loan if such Lender may
lawfully continue to maintain such Loan to such date or (ii) immediately if such
Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.17 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement that is not otherwise included in
the determination of the Adjusted LIBO Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

(ii) impose on any Lender or on any Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein; or

(iii) subject any Recipient to any Taxes (other than Indemnified Taxes, clause
(b) of the definition of “Excluded Taxes” and Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto,

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, from time to time, such Lender or such Issuing Bank may
provide the Borrowers (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within 10 Business Days after receipt of such notice and demand the
relevant Borrower shall pay to such Lender or such Issuing Bank, as the case may
be, such additional amounts as will compensate such Lender or such Issuing Bank
for any such increased costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or such Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, such Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy and liquidity), then, from time to time, such Lender or such
Issuing Bank may provide the Borrowers (with a copy thereof to the
Administrative Agent) with written notice and demand with respect to such
reduced amounts, and within 10 Business Days after receipt of such notice and
demand the relevant Borrower shall pay to such Lender or such Issuing Bank, as
the case may be, such additional amounts as will compensate such Lender, such
Issuing Bank or such Parent Company for any such reduction suffered.

 

89



--------------------------------------------------------------------------------

(c) A certificate of such Lender or such Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender, such Issuing Bank or the Parent
Company of such Lender or such Issuing Bank, as the case may be, specified in
clause (a) or clause (b) above and setting forth in reasonable detail the manner
in which such amount or amounts was determined shall be delivered to the
Borrowers (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.17 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the applicable
Issuing Bank pursuant to this Section 2.17 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.18 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by any of the
Borrowers to borrow, prepay, convert or continue any Eurodollar Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the relevant Borrower shall
compensate each Lender, within five Business Days after written demand from such
Lender, for any loss, cost or expense (excluding loss of anticipated profit)
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan (but not including the
Applicable Margin applicable thereto) for the period from the date of such event
to the last day of the then current Interest Period therefor (or in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan) over (ii) the amount of interest
that would accrue on the principal amount of such Eurodollar Loan for the same
period if the Adjusted LIBO Rate were set on the date such Eurodollar Loan was
prepaid or converted or the date on which the relevant Borrower failed to
borrow, convert or continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section 2.18 and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be submitted to the Borrowers by any Lender (with a copy to
the Administrative Agent) and shall be conclusive, absent manifest error.

 

90



--------------------------------------------------------------------------------

Section 2.19 Taxes. (a) Any and all payments by or on account of any obligation
of any of the Borrowers hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes; provided that if any applicable
Requirements of Law requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law and, if
such Tax is an Indemnified Tax or Other Tax, then the sum payable by the
relevant Borrower shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.19) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.

(b) In addition, without limiting the provisions of clause (a) above, each
relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Without duplication of its responsibilities under Section 2.19(a), each
relevant Borrower shall indemnify each Recipient within 15 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid or payable by such Recipient or required to be withheld or deducted
from a payment to such Recipient (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.19) and any penalties, interest and reasonable, documented
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except any such penalties,
interest or expenses resulting from a Recipient’s gross negligence or willful
misconduct. Each Recipient agrees to give written notice to the Borrowers of the
assertion of any claim against such Recipient relating to such Indemnified Taxes
or Other Taxes no later than 180 days after such Recipient obtains knowledge
thereof, and no Borrower shall be required to pay additional amounts, or
indemnify the Recipient, under this Section 2.19 for any such Indemnified Taxes
or Other Taxes to the extent such Recipient fails to provide such written notice
within such 180-day period. A certificate as to the amount of such payment or
liability delivered to the Borrowers by the applicable Recipient (with a copy to
the Administrative Agent in the case of a Recipient other than the
Administrative Agent) shall be conclusive, absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any of the Borrowers to a Governmental Authority, each relevant Borrower
shall deliver to the Administrative Agent an original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Tax Forms.

(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested in writing by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding and as will permit the
Administrative Agent and the Borrowers to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements.

 

91



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, any Recipient that is a
U.S. Person shall deliver to the Borrowers and the Administrative Agent, on or
prior to the date on which such Recipient becomes a Recipient under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), duly executed originals of IRS Form W-9
certifying, to the extent such Recipient is legally entitled to do so, that such
Recipient is exempt from U.S. federal backup withholding tax.

(iii) Each Recipient that is a Person that is not a U.S. Person shall, to the
extent it is legally entitled to do so, (1) on or prior to the date such
Recipient becomes a Recipient under this Agreement, (2) on or prior to the date
on which any such form or certification expires or becomes obsolete, (3) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this sub-clause (e)(iii),
and (4) from time to time upon the reasonable request by the Borrowers or the
Administrative Agent, deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the Borrowers or the
Administrative Agent), whichever of the following is applicable:

(A) if such Recipient is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN,
Form W-8BEN-E, or any successor forms thereto, establishing an exemption from,
or reduction of, U.S. federal withholding tax pursuant to the “interest” article
of such tax treaty, and (2) with respect to any other applicable payments under
any Loan Document, duly executed originals of IRS Form W-8BEN, Form W-8BEN-E, or
any successor forms thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B) duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Recipient are effectively
connected with such Recipient’s conduct of a trade or business in the United
States;

(C) if such Recipient is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN, Form W-8BEN-E, or any successor forms thereto,
together with a certificate (a “U.S. Tax Compliance Certificate”) reasonably
acceptable to the Administrative Agent and the Borrowers, upon which such
Recipient certifies that (1) such Recipient is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, (2) such Recipient is not a “10%
shareholder” of any of the Borrowers within the meaning of Section 871(h)(3) or
Section 881(c)(3)(B) of the Code, (3) such Recipient is not a “controlled
foreign corporation” that is related to either of the Borrowers within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Recipient; or

(D) if such Recipient is not the beneficial owner (for example, a partnership or
a participating Recipient granting a typical participation), duly executed
originals of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS
Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate,
and/or other certification documents from each beneficial owner, as applicable;
provided that if such Recipient is a partnership and one or more direct or
indirect partners of such Recipient are claiming the portfolio interest
exemption, such Recipient may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner.

 

92



--------------------------------------------------------------------------------

(iv) Each Recipient agrees that if any form or certification it previously
delivered under this Section 2.19 expires or becomes obsolete or inaccurate in
any respect and such Recipient is not legally entitled to provide an updated
form or certification, it shall promptly notify the Borrowers and the
Administrative Agent of its inability to update such form or certification.

(f) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 2.19(f), “FATCA” shall be deemed to include any
amendment or successor thereto.

(g) If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made or additional
amounts paid with respect to the Taxes giving rise to such refund) within 30
days after receipt thereof, net of all out-of-pocket expenses (including Taxes)
of such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority). Each relevant Borrower, upon the written
request of such Recipient, shall repay to such Recipient the amount paid over
pursuant to this Section 2.19(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.19(g), in no event will the Recipient
be required to pay any amount to a relevant Borrower pursuant to this
Section 2.19(g) the payment of which would place the Recipient in a less
favorable net after-Tax position than the Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.19(g) shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.

(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 2.20 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each of the Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or
otherwise) prior to 2:00 p.m. (New York City time) in the case of any payments
denominated in Dollars and prior to 9:00 a.m. (New York City time) in the case
of any payment denominated in an

 

93



--------------------------------------------------------------------------------

Alternative Currency, in each case, on the date when due, in immediately
available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans, fees and LC
Disbursements denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made in Dollars and in immediately available funds
on the dates specified herein. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder with respect to principal of and
interest on Loans, fees and LC Disbursements denominated in an Alternative
Currency shall be made in such Alternative Currency and in immediately available
funds on the dates specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to any Issuing Bank as expressly provided herein and except that payments
pursuant to Section 2.17, 2.18 and 2.19 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be made payable for the period of such
extension. If, for any reason, any of the Borrowers is prohibited by any
applicable law from making any required payment hereunder in an Alternative
Currency, it shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due and payable hereunder, ratably
among the parties entitled thereto based on their respective pro rata share so
such principal and unreimbursed LC Disbursements.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Class of Loans or participations in LC Disbursements that would result in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Class of Loans and participations in LC Disbursements and accrued interest
and fees thereon than the proportion received by any other Lender in such Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in LC Disbursements and the Loans of such Class of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders in such Class ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.20(c) shall not be construed to apply to
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any of the Borrowers or any Subsidiary or Affiliate thereof (as to

 

94



--------------------------------------------------------------------------------

which the provisions of this Section 2.20(c) shall apply). Each of the Borrowers
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that a Borrower will
not make such payment, the Administrative Agent may assume that each Borrower
has made all relevant payments on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the relevant Issuing
Bank, as the case may be, the amount or amounts due. In such event, if a
Borrower has not in fact made such payment, then each of the Lenders or the
relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 2.21 Letters of Credit. (a) During the Availability Period, each Issuing
Bank, in reliance upon the agreements of the other Revolving Lenders pursuant to
Section 2.21(d) and Section 2.21(e) shall issue, at the request of any of the
Borrowers, Letters of Credit for the account of any Account Party on the terms
and conditions hereinafter set forth; provided that (i) each Letter of Credit
shall expire on the earlier of (A) the date one year after the date of issuance
of such Letter of Credit (or in the case of any renewal or extension thereof,
one year after such renewal or extension) and (B) the date that is five Business
Days prior to the Revolving Commitment Termination Date; provided that any
Letter of Credit may provide for the automatic extension thereof for any number
of additional periods each of up to one year in duration (none of which, in any
event, shall extend beyond the date referred to in Section 2.21(a)(i)(B) above
unless other provisions or arrangements reasonably satisfactory to the Issuing
Bank thereof shall have been made); (ii) each Letter of Credit shall be for the
account of the Account Party named therein; (iii) none of the Borrowers may
request any Letter of Credit if, after giving effect to such issuance, the
aggregate Revolving Credit Exposure of all Revolving Lenders would exceed the
aggregate Revolving Commitments; provided, further, that unless an Issuing Bank
agrees otherwise, no Issuing Bank shall be required under this Section 2.21 to
issue commercial or trade letters of credit. Notwithstanding anything to the
contrary in this Agreement, any Lead Arranger that is an Issuing Bank shall only
be required to issue standby Letters of Credit, unless otherwise agreed by such
Issuing Bank. Each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant Issuing Bank without
recourse a participation in each Letter of Credit equal to such Revolving
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit (1) on the Closing Date with respect to all Existing Letters of
Credit and (2) on the date of issuance with respect to all other Letters of
Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Revolving Lender by an amount equal to the amount
of such participation. Each Letter of Credit shall be in form and substance
reasonably satisfactory to the applicable Issuing Bank and issued in accordance
with such Issuing Bank’s standard operating procedures and policies.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
give the Issuing Bank and the Administrative Agent an irrevocable Notice of
Borrowing at least three Business Days (or such shorter period as is acceptable
to the Issuing Bank) prior to the requested date of such issuance, amendment,
renewal or extension specifying the Account Party. Such Notice of Borrowing
shall specify the date

 

95



--------------------------------------------------------------------------------

(which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be Dollars, Euros,
Sterling or any other Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be reasonably necessary
to prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
applicable Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the relevant Issuing Bank shall reasonably require; provided that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the relevant Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the relevant Issuing Bank will provide the Administrative Agent with
a copy thereof. Unless the relevant Issuing Bank has received notice from the
Administrative Agent on or before the Business Day immediately preceding the
date such Issuing Bank is to issue the requested Letter of Credit directing such
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.21(a)
above or that one or more conditions specified in Article III are not then
satisfied, then, subject to the terms and conditions hereof, the relevant
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the relevant Issuing Bank’s usual and customary business
practices. Promptly, upon request by the applicable Borrower or the
Administrative Agent, the applicable Issuing Bank will deliver to the applicable
Borrower or the Administrative Agent a true and complete copy of any Letter of
Credit or any amendment to a Letter of Credit.

(d) Each Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. Each Issuing Bank shall notify the applicable Borrower and the
Administrative Agent of such demand for payment and whether such Issuing Bank
has made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to such LC Disbursement. The applicable Borrower shall be irrevocably
and unconditionally obligated to reimburse the relevant Issuing Bank for any LC
Disbursements paid by such Issuing Bank in respect of such drawing, without
presentment, demand or other formalities of any kind. Unless the applicable
Borrower shall have notified the relevant Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the second Business Day immediately after the date
of its receipt of such demand for payment from the relevant Issuing Bank that it
or Account Party intends to reimburse such Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the applicable
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting the Revolving Lenders to make a Revolving
Borrowing of the currency of such LC Disbursement or the Dollar Equivalent
(calculated using the Exchange Rate when such payment is due) of such LC
Disbursement if it is made in Euros, Sterling or any other Alternative Currency
on the date falling two Business Days after the receipt by the applicable
Borrower of such demand for payment from the relevant Issuing Bank; provided
that for purposes solely of such Borrowing, the conditions precedent set forth
in Section 3.02 hereof shall not be applicable. The Administrative Agent shall
notify the Revolving Lenders of such Borrowing in accordance with Section 2.03,
and each Revolving Lender shall make the proceeds of its Base Rate Loan included
in such Borrowing available to the Administrative Agent for the account of such
Issuing Bank in accordance with Section 2.04. The proceeds of such Borrowing
shall be applied directly by the Administrative Agent to reimburse such Issuing
Bank for such LC Disbursement.

 

96



--------------------------------------------------------------------------------

(e) If for any reason a Revolving Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Lender (other than the relevant
Issuing Bank) shall be obligated to fund the participation that such Revolving
Lender purchased pursuant to Section 2.21(a) in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred. Each Revolving Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Revolving Lender or any other
Person may have against the relevant Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrowers or any of their
Subsidiaries, (iv) any breach of this Agreement by any of the Borrowers or any
other Revolving Lender, (v) any amendment, renewal or extension of any Letter of
Credit or (vi) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. On the date that such participation is
required to be funded, each Revolving Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the relevant Issuing Bank. Whenever, at
any time after any Issuing Bank has received from any such Revolving Lender the
funds for its participation in a LC Disbursement, such Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or such Issuing Bank, as the case may be, will distribute
to such Revolving Lender its Pro Rata Share of such payment; provided that if
such payment is required to be returned for any reason to any of the Borrowers
or to a trustee, receiver, liquidator, custodian or similar official in any
bankruptcy proceeding, such Revolving Lender will return to the Administrative
Agent or such Issuing Bank any portion thereof previously distributed by the
Administrative Agent or such Issuing Bank to it.

(f) To the extent that any Revolving Lender shall fail to pay any amount
required to be paid pursuant to Section 2.21(d) or Section 2.21(e) above on the
due date therefor, such Revolving Lender shall pay interest to the relevant
Issuing Bank (through the Administrative Agent) on such amount from such due
date to the date such payment is made at a rate per annum equal to the Federal
Funds Rate; provided that if such Lender shall fail to make such payment to the
relevant Issuing Bank within three Business Days of such due date, then,
retroactively to the due date, such Revolving Lender shall be obligated to pay
interest on such amount at the rate set forth in Section 2.12(c).

(g) If any Event of Default shall occur and be continuing, on the second
Business Day (or such later date as agreed by the Administrative Agent) after
the Borrowers receive notice from the Administrative Agent or the Required
Lenders demanding that their reimbursement obligations with respect to the
Letters of Credit be Cash Collateralized pursuant to this Section 2.21(g), the
applicable Borrowers in respect of such Letter of Credit or the applicable
Account Parties shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Issuing Banks
and the Lenders, an amount in cash equal to its share of the aggregate LC
Exposure of all Lenders as of such date plus any accrued and unpaid interest and
fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrowers with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrowers described in Section 8.01(g)
or Section 8.01(h). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrowers agree to execute any documents and/or certificates to effectuate the
intent of this Section 2.21(g). Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest and profits, if any,

 

97



--------------------------------------------------------------------------------

on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse each Issuing Bank for
LC Disbursements for which it had not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrowers under this Agreement and the other
Loan Documents. If the Borrowers are required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the applicable
Borrowers within three Business Days after all Events of Default have been cured
or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, each
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
each of the Borrowers a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, each Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrowers’ obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) the existence of any claim, set-off, defense or other right which any
Borrowers, any Account Party or any Subsidiary or Affiliate of any of the
Borrowers or any Account Party may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons or entities for whom any such
beneficiary or transferee may be acting), any Lender (including the relevant
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or other document to such Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.21,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder; or

(vi) the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Banks, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any

 

98



--------------------------------------------------------------------------------

Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrowers to the extent of any actual direct damages (as opposed to special,
indirect (including claims for lost profits or other consequential damages), or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by such Issuing Bank’s failure to exercise due care when determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised due care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, any
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(j) Notwithstanding any other provision of this Agreement to the contrary, in
the event that a Letter of Credit is issued on account of an Account Party other
than a Borrower, the Borrowers agree that the Company shall be the primary
obligor with respect to any reimbursement obligations arising under such Letter
of Credit, and that any payments made by the Company to the Administrative Agent
in respect of such reimbursement obligations shall be deemed to be a
contribution of the amount of such payment to the capital of the applicable
Account Party by the Company of a like amount, followed by a payment of such
reimbursement obligations in a like amount, and will be paid by the Company
directly to the Administrative Agent solely to avoid the inefficiency of
multiple transfers of funds.

(k) Unless otherwise expressly agreed by the relevant Issuing Bank and the
applicable Borrower when a Letter of Credit is issued and subject to applicable
laws, (i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the applicable Borrower shall specify the
foregoing in each letter of credit application submitted for the issuance of a
Letter of Credit.

(l) An Issuing Bank may be replaced at any time by written agreement between the
Borrowers, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent will notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement becomes
effective, the Borrowers will pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.13. From and after the effective
date of any such replacement, (i) the successor Issuing Bank will have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” will be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context will require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank will remain a party hereto and will continue to have
all the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but will not
be required to issue additional Letters of Credit.

 

99



--------------------------------------------------------------------------------

(m) From time to time, the Borrowers may, by notice to the Administrative Agent,
designate any Revolving Lender to act as an Issuing Bank; provided that such
Lender agrees in its sole discretion to act as such and such Lender is
reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank will execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval will not be
unreasonably withheld) and will thereafter be an Issuing Bank hereunder for all
purposes. The Borrowers may, in their respective sole discretion, request a
Letter of Credit issuance from any Issuing Bank.

(n) If the applicable Maturity Date in respect of any class of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other classes of Revolving Commitments in respect of which the
applicable Maturity Date shall not have occurred are then in effect, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.21(d)) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
reallocated); provided, in no event shall such reallocation cause a Lender’s
share of the Revolving Commitment to exceed such Lender’s Revolving Commitment,
and (ii) to the extent not reallocated pursuant to sub-clause (n)(i) above, the
applicable Borrower shall Cash Collateralize any such Letter of Credit in a
manner reasonably acceptable to the applicable Issuing Bank. If, for any reason,
such cash collateral is not provided or reallocation does not occur, the
Revolving Lenders under the maturing tranche shall continue to be responsible
for their participating interests in the Letters of Credit. Except to the extent
of reallocations of participations pursuant to sub-clause (n)(i) above, the
occurrence of a Maturity Date with respect to a given tranche of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders in any Letter of Credit issued before
such applicable Maturity Date. Unless otherwise previously agreed, commencing
with the Maturity Date of any tranche of Revolving Commitments, the sublimit for
Letters of Credit (if any) shall be agreed with the Revolving Lenders under the
extended tranches.

Section 2.22 Incremental Facilities. (a) Notice. At any time and from time to
time, on one or more occasions, subject to the terms and conditions set forth
herein, the Company (and, in the case of any Incremental Revolving Commitments,
the Borrowers) may, by notice to the Administrative Agent, (i) increase the
aggregate principal amount of any outstanding Class of Term Loans or add one or
more additional Classes of Term Loans under the Loan Documents (any such new
Class or increase of Term Loans, an “Incremental Term Facility” and any loans
made pursuant to an Incremental Term Facility, “Incremental Term Loans”) and/or
(ii) add one or more new Classes of revolving commitments and/or increase the
Revolving Commitments or any other existing Revolving Facility (any such new
Classes or increase, an “Incremental Revolving Commitment” and, together with
any Incremental Term Facility, “Incremental Facilities”, or either thereof, an
“Incremental Facility”; and the loans thereunder, “Incremental Revolving Loans”
and, together with any Incremental Term Loans, “Incremental Loans”).

(b) Ranking. Incremental Facilities may, at the discretion of the Company, be
secured or unsecured in the form of Pari Passu Secured Debt, Junior Lien Debt,
Guaranteed Debt or Unsecured Debt. If Incremental Facilities are Pari Passu
Secured Debt or Junior Secured Debt, a Debt Representative, acting on behalf of
the holders of such Incremental Facilities, will become party or otherwise
subject to the provisions of an Acceptable Intercreditor Agreement.

(c) Size. The principal amount of Incremental Facilities incurred pursuant to
this Section 2.22 and Incremental Equivalent Term Debt incurred pursuant to
Section 7.01(a) (other than amounts incurred (including through
reclassification) pursuant to the Available Incremental Facility Amount) will
not exceed at the time of such incurrence, in the aggregate, an amount (of which
not more

 

100



--------------------------------------------------------------------------------

than $400,000,000 can be for Incremental Revolving Commitments) equal to the sum
of (i) (A) the greater of (1) $881,000,000 and (2) 100% of Consolidated Adjusted
EBITDA for the most recently ended Test Period on the date of such incurrence,
calculated on a Pro Forma Basis, plus (ii) the amount of all voluntary
prepayments of any Class of Term Loans, Incremental Equivalent Term Debt, Other
First Lien Indebtedness (including, in each case, purchases, redemptions and
other retirements of loans by the Loan Parties in the amount of cash spent on
such Indebtedness subject to such purchases, redemptions and other retirements
of loans) and voluntary permanent commitment reductions of the Revolving
Commitments, any Incremental Revolving Commitments and Refinancing Revolving
Commitments, in each case, so long as such prepayment or commitment reduction is
effected on or prior to the date of any such incurrence (including all loan
buy-backs (whether or not offered to all Lenders) and yank-a-bank payments, with
credit given to the cash amount spent) and such prepayment, repurchase or
reduction is not funded with the proceeds of long-term indebtedness (other than
revolving indebtedness) (collectively, the “Fixed Incremental Amount”); provided
that the Company and (in the case of Incremental Revolving Commitments) the
Additional Borrowers may incur additional Incremental Facilities and Incremental
Equivalent Term Debt without regard to the Fixed Incremental Amount so long as:

(i) with respect to any such Incremental Facility or Incremental Equivalent Term
Debt which is Pari Passu Secured Debt, the First Lien Net Leverage Ratio
(determined on a Pro Forma Basis) is equal to or less than 2.75:1.00 as of the
most recent Test Period;

(ii) with respect to any such Incremental Facility or Incremental Equivalent
Term Debt which is Junior Secured Debt or Guaranteed Debt, the Guaranteed Net
Leverage Ratio (determined on a Pro Forma Basis) is equal to or less than
4.50:1.00as of the most recent Test Period; and

(iii) with respect to any such Incremental Facility or Incremental Equivalent
Term Debt which is Unsecured Debt, the Fixed Charge Coverage Ratio (determined
on a Pro Forma Basis) is equal to or greater than 2.00:1.00 as of the most
recent Test Period (the Indebtedness permitted to be incurred pursuant to
clauses (i) through (iii) of this proviso, the “Ratio Incremental Amount”, and
together with the Fixed Incremental Amount, the “Available Incremental Facility
Amount”),

provided that, in the case of Incremental Facilities that are Incremental
Revolving Commitments, the foregoing ratio calculations shall be tested as if
such Incremental Revolving Commitments are fully drawn.

If any Borrower incurs indebtedness under the Fixed Incremental Amount (and any
fixed debt basket) on the same date that it incurs indebtedness under the Ratio
Incremental Amount (or any other ratio debt incurrence basket), then the First
Lien Net Leverage Ratio, the Guaranteed Net Leverage Ratio or the Fixed Charge
Coverage Ratio (or any other applicable ratio), as applicable, with respect to
the amounts incurred under the Ratio Incremental Amount will be calculated
without including any incurrence under the Fixed Incremental Amount (and any
fixed debt basket). Unless the Company elects otherwise, each Incremental
Facility shall be deemed incurred first under the Ratio Incremental Amount to
the extent permitted, with the balance incurred under the Fixed Incremental
Amount.

(d) Incremental Lenders. Incremental Facilities may be provided by any existing
Lender (it being understood that no existing Lender will have an obligation to
provide Incremental Facilities) or any Additional Lender; provided that the
Administrative Agent shall have consented, and in the case of Incremental
Revolving Commitments structured as an increase to the existing Revolving
Commitments, the Issuing Bank should have consented, (in each case, such consent
not to be unreasonably withheld, delayed or conditioned) to any Additional
Lender’s providing such Incremental Facilities if such consent by the
Administrative Agent or the Issuing Bank would be required under Section 10.04
for an assignment of Term Loans or Revolving Commitments, as applicable, to such
Additional Lender.

 

101



--------------------------------------------------------------------------------

(e) Incremental Facility Amendments. Each Incremental Facility that is Pari
Passu Secured Debt hereunder will become effective pursuant to an amendment
(each, an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the applicable Borrower(s),
each Lender or Additional Lender providing such Incremental Facility (the
“Incremental Lenders”) and the Administrative Agent. Each Incremental Facility
that is Junior Secured Debt shall be subject to an Acceptable Intercreditor
Agreement. The Administrative Agent will promptly notify each Lender as to the
effectiveness of each Incremental Facility Amendment. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary, advisable or appropriate, in the
reasonable opinion of the Administrative Agent and the Company, to reflect the
provisions of this Section 2.22 and the existence and terms of the Incremental
Facility and the Loans evidenced thereby. This Section 2.22 supersedes any
provision in Section 10.02 to the contrary.

(f) Conditions. The availability of Incremental Term Loans will be subject
solely to the following conditions:

(i) no Event of Default shall have occurred and be continuing on the date such
Incremental Facility is incurred or would exist immediately after giving effect
thereto; provided, that if the Incremental Facility is being incurred in
connection with a Limited Condition Transaction and an LCA Election is made, the
date of determination of whether this condition is satisfied shall be the LCA
Test Date; and

(ii) such other conditions (if any) as may be required by the Incremental
Lenders providing such Incremental Loans, unless such other conditions are
waived by such Incremental Lenders.

(g) Terms. Each notice delivered pursuant to this Section 2.22 will set forth
the amount and proposed terms of the relevant Incremental Facility. The terms of
each Incremental Facility will be as agreed between the applicable Borrower(s)
and the Incremental Lenders providing such Incremental Facility; provided that:

(i) other than in connection with (A) Customary Bridge Loans or (B) Incremental
Loans the principal amount of which does not exceed the Inside Maturity Basket,
the final maturity date of such Incremental Loans will be no earlier than the
Latest Maturity Date of the Term Loans;

(ii) other than in connection with (A) Customary Bridge Loans or (B) Incremental
Loans the principal amount of which does not exceed the Inside Maturity Basket,
the Weighted Average Life to Maturity of such Incremental Loans will be no
shorter than the longest remaining Weighted Average Life to Maturity of the Term
Loans at the time of incurrence thereof; provided that, notwithstanding the
foregoing, Incremental Term Loans may amortize at a rate of 1.00% per annum of
the aggregate principal amount of such Incremental Term Loans;

(iii) subject to sub-clauses (g)(i) and (g)(ii) above, the amortization
schedules applicable to such Incremental Term Loans will be determined by the
Company and the Incremental Lenders providing such Incremental Term Loans;

 

102



--------------------------------------------------------------------------------

(iv) such Incremental Term Loans may provide for the ability to participate on
(A) a pro rata basis or less than pro rata basis in any mandatory prepayments of
the Term Loans and (B) a pro rata basis, or greater or less than pro rata basis
in any voluntary prepayments of the Term Loans;

(v) any Incremental Revolving Commitment may participate on a pro rata basis or
a less than pro rata basis with the other outstanding Revolving Facilities in
any reduction or prepayment of the Revolving Commitments or Revolving Loans;

(vi) the proceeds of such Incremental Loans may be used to finance the working
capital needs and other general corporate purposes of the Company and its
Subsidiaries (including for capital expenditures, Acquisitions, Investments,
working capital, earn-out payments, deferred purchase price payments and/or
purchase price adjustments, the payment of transaction fees and expenses (in
each case, including in connection with the Transactions), other Investments,
Restricted Payments, refinancing of indebtedness and any other transactions or
purpose not prohibited by the terms of the Loan Documents; and

(vii) any Incremental Revolving Commitment shall mature no earlier than, and
require no scheduled mandatory commitment reduction prior to, the Maturity Date
applicable to the Revolving Commitments.

(h) Pricing.

(i) Subject to Section 2.22(h)(ii) below, (A) the interest rate, fees and
original issue discount for any Incremental Facility will be as determined by
the Company and the Incremental Lenders providing such Incremental Term Loan and
(B) the interest rate, fees and original issue discount for any Incremental
Equivalent Term Debt will be as determined by the Company and the providers of
such Incremental Equivalent Term Debt.

(ii) If the yield (as determined below) on any Incremental Term Loan or
Incremental Equivalent Term Debt (in each case, in the form of broadly
syndicated term loans secured on a pari passu basis with, and denominated in the
same currency as, the Initial Term Loans, and excluding any Incremental Term
Loan or Incremental Equivalent Term Debt that constitutes a Customary Bridge
Loan) (such yield, the “Incremental Term Yield”) exceeds the yield (as
determined below) on the Initial Term Loans denominated in the same currency as
such Indebtedness by more than 0.50%, then the interest margins for such Initial
Term Loans will automatically be increased to a level such that the yield on
such Initial Term Loans will be 0.50% below the Incremental Yield on such
Incremental Term Loan or Incremental Equivalent Term Debt, as applicable. Any
increase in yield on the Initial Term Loans required pursuant to this
Section 2.22(h) and resulting from the application of an Adjusted LIBO Rate or
Base Rate “floor” on any Incremental Term Loans, Incremental Equivalent Term
Debt in the form of term loans secured on a pari passu basis with the Initial
Term Loans in the form of term loans will be effected solely through an increase
in such “floor” (or an implementation thereof, as applicable) in respect of the
Initial Term Loans. In determining whether the Incremental Yield on Incremental
Term Loan or Incremental Equivalent Term Debt in the form of term loans secured
on a pari passu basis with the Initial Term Loans exceeds the yield on the
Initial Term Loans by more than 0.50%, (A) such determination will take into
account interest margins (and any coupon payable, if applicable), minimum
Adjusted LIBO Rate, minimum Base Rate, upfront fees and original issue discount
on the Term Loans or such other Indebtedness, with upfront fees and original
issue discount being equated to interest

 

103



--------------------------------------------------------------------------------

margins or coupon based on an assumed four-year life to maturity, but will
exclude any arrangement, syndication, structuring, commitment, placement,
underwriting, amendment consent or other fees payable in connection therewith
that is not shared among the applicable lenders or holders of such Indebtedness
on a pro rata basis and (B)(1) with respect to the Initial Term Loans, to the
extent the Adjusted LIBO Rate on the closing date of the Incremental Facility is
less than any Adjusted LIBO Rate floor then applicable to the Initial Term
Loans, the amount of such difference shall be deemed added to the applicable
rate for such Initial Term Loans solely for the purposes of determining whether
an increase in the interest margins for such Initial Term Loans shall be
required and (2) with respect to any Incremental Loan or Incremental Equivalent
Term Debt in the form of term loans (in each case if the interest rate with
respect to such Incremental Equivalent Term Debt is determined on a floating
rate basis by reference to the Adjusted LIBO Rate or any equivalent definition
thereof), to the extent that the Adjusted LIBO Rate or any equivalent definition
thereof on the closing date of the Incremental Facility is less than any
interest rate floor, if any, applicable to the Incremental Loans, the amount of
such difference shall be deemed added to the applicable rate for such
Incremental Loans solely for the purposes of determining the Incremental Yield;
provided, that for purposes of calculating the Adjusted LIBO Rate or any such
equivalent definition for this sub-clause (B), such rate shall be for the same
interest period, which shall be determined by the Company from the interest
periods available to it under this Agreement and such Indebtedness,
respectively. In addition to the foregoing, for purposes of calculating the
Incremental Yield for any Incremental Equivalent Term Debt that constitutes
fixed-rate Indebtedness, the fixed rate coupon of such Indebtedness shall be
swapped to a floating rate on a customary matched-maturity basis, and the
Incremental Yield of such fixed-rate Indebtedness on a floating rate basis shall
be reasonably determined in a customary manner by the Administrative Agent based
on customary financial methodology in consultation with the Company (or, if the
Administrative Agent declines (or is unable) to determine such Incremental Yield
or the appropriate floating rate swap on a matched maturity basis, as reasonably
determined in a customary manner based on customary financial methodology by a
financial institution reasonably acceptable to the Administrative Agent and the
Company).

(i) Incremental Revolving Commitment. Upon each increase in the revolving
commitments under any Revolving Facility pursuant to this Section 2.22, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Additional Lender
providing a portion of the Incremental Revolving Commitment (each, an
“Incremental Revolving Lender”) in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit under such Revolving Facility such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in such Letters of Credit under such Revolving Facility held by each
Revolving Lender (including each such Incremental Revolving Lender), as
applicable, will equal the percentage of the aggregate revolving commitments of
all Revolving Lenders under such Revolving Facility. Additionally, if any
revolving loans are outstanding under a Revolving Facility at the time any
Incremental Revolving Commitments are established as an increase to such
Revolving Facility, the applicable Revolving Lenders immediately after
effectiveness of such Incremental Revolving Commitments shall purchase and
assign at par such amounts of the revolving loans outstanding under such
Revolving Facility at such time as the Administrative Agent may require such
that each Revolving Lender holds its pro rata percentage of all revolving loans
outstanding under such Revolving Facility immediately after giving effect to all
such assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

104



--------------------------------------------------------------------------------

(j) Fungible Tranches. Notwithstanding anything herein to the contrary, the
Company and the Administrative Agent may effectuate changes to the amortization
schedule of any class of existing Loans to the extent (but only to the extent)
necessary to allow for the Incremental Loans to be treated as “fungible” with
such class of existing Loans including by having such Incremental Loans have
modestly higher amortization payments.

Section 2.23 Refinancing Facilities. (a) Credit Agreement Refinancing
Indebtedness may, at the election of the Company, take the form of new Term
Loans under an additional Term Facility hereunder (“Refinancing Term Loans”)
and/or new revolving commitments under an additional Revolving Facility
hereunder (“Refinancing Revolving Commitments” and the loans thereunder,
“Refinancing Revolving Loans”; and together with the Refinancing Term Loans, the
“Refinancing Loans”) pursuant to a Refinancing Amendment.

(b) The effectiveness of any Refinancing Amendment will be subject only to the
satisfaction on the date thereof of such of the conditions set forth in
Section 3.01 and Section 3.02 as may be requested by the providers of
Refinancing Loans. The Administrative Agent will promptly notify each Lender as
to the effectiveness of each Refinancing Amendment.

(c) Any Refinancing Amendment may, without the consent of any Person other than
the Administrative Agent, the Borrowers and the Lenders or Additional Lenders
providing Refinancing Loans, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, advisable or appropriate, in the
reasonable opinion of the Administrative Agent and the Company, to effect the
provisions of this Section 2.23. This Section 2.23 supersedes any provisions in
Section 10.02 to the contrary.

(d) Any Lender approached to provide all or a portion of Refinancing Loans may
elect or decline, in its sole discretion, to provide such Refinancing Loans (it
being understood that there is no obligation to approach any existing Lenders to
provide Refinancing Loans). The consent of the Administrative Agent, and in the
case of Refinancing Revolving Commitments, the Issuing Bank (in each case, such
consent not to be unreasonably withheld, delayed or conditioned) will be
required in respect of any Person providing Refinancing Loans if such consent
would be required under Section 10.04 for an assignment of such Loans to such
Person.

(e) Notwithstanding anything to the contrary in this Section 2.23 or otherwise,
the borrowing and repayment (except for (i) payments of interest and fees at
different rates on Revolving Commitments (and related outstandings), (ii)
repayments required upon the maturity date of the Refinancing Revolving
Commitments and (iii) repayment made in connection with a permanent repayment
and termination of commitments) of Loans with respect to Refinancing Revolving
Commitments after the date of obtaining any Refinancing Revolving Commitments
shall be made on at least a pro rata basis with all other Revolving Facilities.

(f) There is no requirement that any Refinancing Amendment be subject to any
“most favored nation” pricing provisions.

Section 2.24 Mitigation of Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.17, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19, or if any Lender determines it
can no longer make or maintain any Eurodollar Loans pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices,

 

105



--------------------------------------------------------------------------------

branches or affiliates, if, in the reasonable judgement of such Lender, such
designation or assignment would eliminate or reduce amounts payable under
Section 2.16, Section 2.17 or Section 2.19, as the case may be, in the future;
provided that such efforts would not subject such Lender to any material
unreimbursed cost or expenses and would not otherwise be disadvantageous to such
Lender in any material respects.The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation or
assignment.

(b) If (i) any Lender requests compensation under Section 2.17, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
(ii) any Lender is a Defaulting Lender or a Disqualified Institution, or
(iii) in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof as contemplated
by Section 10.02(b), the consent of Required Lenders shall have been obtained
but the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate (and such
Lender agrees to assign and delegate), without recourse (in accordance with and
subject to the restrictions set forth in Section 10.04(b)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.17 or 2.19) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender) (a
“Replacement Lender”); provided that (A) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld (unless such assignment would not require such consent
under Section 10.04), (B) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it and all funded
participations in LC Disbursements, accrued interest thereon, accrued fees, any
breakage costs required under Section 2.18 and all other amounts payable to it
hereunder from the assignee (in the case of such outstanding principal and
accrued interest and fees) and from each relevant Borrower (in the case of all
other amounts), (C) in the case of a claim for compensation under Section 2.17
or payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments, and (D) in the case of a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such terminated Lender was a
Non-Consenting Lender. A Lender (other than a Defaulting Lender or a
Disqualified Institution) shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Nothing in this Section 2.24 shall be deemed to
prejudice any rights that the Borrowers or any Lender that is not a Defaulting
Lender may have against any Lender that is a Defaulting Lender.

Section 2.25 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement is
restricted as set forth in the definition of Required Lenders and Required
Revolving Lenders.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IV or
otherwise), will be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

106



--------------------------------------------------------------------------------

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank hereunder;

(C) third, if so determined by the Administrative Agent or requested by the
Issuing Bank, to be held as cash collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit;

(D) fourth, as the Company or applicable Additional Borrowers may request, to
the funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement;

(E) fifth, if so determined by the Administrative Agent and the Company, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;

(F) sixth, to the payment of any amounts owing to the Lenders or the Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;

(G) seventh, to the payment of any amounts owing to the Company or applicable
Additional Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Company or the applicable Additional Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.25(a)(ii) will be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. Such Defaulting Lender (A) will not be entitled to receive
any Commitment Fee pursuant to Section 2.13(b) for any period during which that
Lender is a Defaulting Lender and (B) will not be entitled to receive any Letter
of Credit Fee pursuant to Section 2.13(c) for any period during which that
Lender is a Defaulting Lender (although the applicable Additional Borrower will
be required to pay any such Letter of Credit Fee that otherwise would have been
required to have been paid to such Defaulting Lender to the non-Defaulting
Lenders or Issuing Bank, in accordance with any reallocation of the Fronting
Exposure to non-Defaulting Lenders or as may be retained by the Issuing Bank, as
the case may be).

 

107



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.21, the Pro Rata
Share of each non-Defaulting Lender will be computed without giving effect to
the Revolving Commitment of such Defaulting Lender, and such obligation to so
acquire, refinance or fund participations in such Letters of Credit shall
automatically be reallocated among the non-Defaulting Lenders with Revolving
Commitments upon such Defaulting Lender becoming a Defaulting Lender; provided
that, each such reallocation will be given effect only to the extent such that
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit will not exceed the positive
difference, if any, of (A) the Revolving Commitment of such non-Defaulting
Lender minus (B) the aggregate outstanding amount of the Revolving Loans of such
non-Defaulting Lender.

(v) Elimination of Remaining Fronting Exposure. At any time that there exists a
Defaulting Lender, promptly upon the reasonable request of the Administrative
Agent or the Issuing Bank, the Company or the applicable Additional Borrowers
will deliver to the Administrative Agent cash collateral in an amount sufficient
to cover all Fronting Exposure of the LC Exposure (after giving effect to
Section 2.25(a)(iv)) which will be held as security for the reimbursement
obligations of the Company or the applicable Additional Borrowers with respect
to the LC Exposure.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and the
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Revolving Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.25(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company or any Additional
Borrower while such Lender was a Defaulting Lender; and provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

Section 2.26 Extension of Term Loans and Revolving Commitments. (a) From time to
time after the Closing Date, the relevant Borrower(s) may, by written notice to
the Administrative Agent, request that the scheduled Maturity Date applicable to
the relevant Class of Term Loans or Revolving Commitments as selected by the
relevant Borrower then in effect be extended, effective as of a date selected by
the relevant Borrower(s) (the “Extension Effective Date”; and such extension, an
“Extension”, and each of Term Loans or Revolving Commitments, as applicable, in
each case as so extended, being a separate Class; any Extended Term Loans shall
constitute a separate Class of Term Loans from the Class of Term Loans from
which they were converted, and any Extended Revolving Commitments shall
constitute a separate Class of Revolving Commitments from the Class of Revolving
Commitments from which they were converted). Upon receipt of the extension
request, the Administrative Agent shall promptly notify each Lender of such
request. If a Lender agrees, in its sole discretion, to so extend the applicable
Maturity Date of the relevant Term Loan or Revolving Commitment (an “Extending
Lender”), it shall deliver to the Administrative Agent a written notice of its
agreement to do so no later than five days after the date on which the relevant
extension request is

 

108



--------------------------------------------------------------------------------

received by the Administrative Agent (the “Extension Request Date”) (or such
later date to which the Borrowers and the Administrative Agent shall agree), and
the Administrative Agent shall promptly thereafter notify the Borrowers of such
Extending Lender’s agreement to extend the relevant Maturity Date applicable to
such Lender’s Term Loans or Revolving Commitment (as applicable) (and such
agreement shall be irrevocable until the Extension Effective Date). The Term
Loans or Revolving Commitment (as applicable) in the relevant Class of any
Lender that fails to accept or respond to the Borrowers’ request for extension
of the Maturity Date (a “Declining Lender”) shall be terminated on the relevant
Maturity Date then in effect for such Lender (without regard to any extension by
other Lenders) and on such Maturity Date the relevant Borrower(s) shall pay in
full the unpaid principal amount of all such Term Loans or Revolving Loans (as
applicable) owing to such Declining Lender, together with all accrued and unpaid
interest thereon and all accrued and unpaid fees owing to such Declining Lender
under this Agreement to the date of such payment of principal and all other
amounts due to such Declining Lender under this Agreement. There is no
requirement that any Extension Request or Extension Amendment be subject to any
“most favored nation” pricing provisions or any minimum extension condition.

(b) The Administrative Agent shall promptly notify each Extending Lender of the
aggregate Revolving Commitments or Term Loans (as applicable) of the Declining
Lenders. Each Extending Lender may offer to increase its respective Revolving
Commitment or Term Loans (as applicable) by an amount not to exceed the
aggregate amount of the Declining Lenders’ Revolving Commitments or Term Loans
(as applicable), and such Extending Lender shall deliver to the Administrative
Agent a notice of its offer to so increase its Revolving Commitment or Term
Loans (as applicable), and such offer shall be irrevocable until the Extension
Effective Date. To the extent the aggregate amount of additional Revolving
Commitments or Term Loans (as applicable) that the Extending Lenders offer
pursuant to the preceding sentence exceeds the aggregate amount of the Declining
Lenders’ Revolving Commitments or Term Loans (as applicable), such additional
Revolving Commitments or Term Loans (as applicable) shall be reduced on a pro
rata basis. To the extent the aggregate amount of Revolving Commitments or Term
Loans (as applicable) that the Extending Lenders have so offered to extend is
less than the aggregate amount of Revolving Commitments or Term Loans (as
applicable) that the Borrowers have so requested to be extended, the Borrowers
shall have the right to seek additional Commitments from other Persons. Once the
Borrowers have obtained offers to provide the full amount of any Declining
Lender’s Commitments (whether from Extending Lenders or other Persons), the
Borrowers shall have the right but not the obligation to require any Declining
Lender to (and any such Declining Lender shall) assign in full its rights and
obligations under this Agreement in respect of such Term Loans or Revolving
Commitments (as applicable) to one or more banks or other financial institutions
(which may be, but need not be, one or more of the Extending Lenders) which at
the time agree to, in the case of any such Person that is an Extending Lender,
increase its Revolving Commitment or Term Loans (as applicable) and in the case
of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with Section 10.04,
(ii) such Declining Lender receives payment in full of the unpaid principal
amount of all Revolving Loans or Term Loans (as applicable) in such applicable
Class owing to such Declining Lender, together with all accrued and unpaid
interest thereon and all fees accrued and unpaid under this Agreement to the
date of such payment of principal and all other amounts due to such Declining
Lender under this Agreement and (iii) any such assignment shall be effective on
the date on or before such Extension Effective Date as may be specified by the
Borrowers and agreed to by the respective New Lenders and Extending Lenders, as
the case may be, and the Administrative Agent.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and any other Loan Document (an “Extension
Amendment”) with the Borrowers as may be necessary in order to establish new
classes in respect of the Extended Revolving Commitments or Extended Term Loans,
as applicable, pursuant to clause (a) above. Any Extension

 

109



--------------------------------------------------------------------------------

Amendment may, without the consent of any Person other than the Administrative
Agent, the applicable Borrowers and the applicable Extending Lenders and New
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary, advisable or appropriate, in the reasonable opinion of the
Company, to effect the provisions of this Section 2.26 and the transactions
contemplated thereby (including, for the avoidance of doubt, payment of any fees
or premium in respect of an Extension). The requirements of any provision of
this Agreement (including Section 2.11 and Section 2.20) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.26 will not apply to any of the transactions
effected pursuant to this Section 2.26; provided that the LC Commitment of any
Issuing Bank shall not be extended in connection with any Extension of Revolving
Commitments unless such Issuing Bank shall have consented thereto. This
Section 2.26 supersedes any provisions in Section 10.02 to the contrary. Except
as otherwise set forth in the request for an Extension, there will be no
conditions to the effectiveness of an Extension Amendment. Extensions will not
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

Section 2.27 Repricing Event. In the event that, prior to the date that is six
months after the Closing Date, the Company refinances or makes any prepayment
of, or amends the terms of, Initial Term Loans in connection with any Repricing
Event, the Company will pay to the Administrative Agent, for the ratable account
of each applicable Lender, a payment of 1.00% of the aggregate principal amount
of any such Initial Term Loans so refinanced, prepaid or amended (or subject to
mandatory assignment), as the case may be, in connection with such Repricing
Event.

Section 2.28 No Joint and Several Liability. Notwithstanding anything herein to
the contrary, in no event shall any Merchant Service Company or Additional
Borrower that is a Foreign Subsidiary and is not required to be Guarantor be
jointly and severally liable for any obligations of the Company or any other
Borrower or Guarantor under this Agreement, the Notes or the other Loan
Documents.

ARTICLE III

CONDITIONS PRECEDENT TO CREDIT EXTENSION

Section 3.01 Conditions Precedent to Credit Extensions on the Closing Date. The
obligations of the Lenders to make Credit Extensions on the Closing Date is
subject solely to the satisfaction or waiver by the Original Lead Arrangers
(other than the conditions precedent described in Section 3.01(e) and
Section 3.01(f), which can only be waived by each of the Lead Arrangers), prior
to or concurrently with the making of the Credit Extensions on the Closing Date,
of the following conditions precedent (the making of such initial Credit
Extensions by a Lender being conclusively deemed to be its satisfaction or
waiver of the conditions precedent):

(a) The Merger shall have been consummated, or will be consummated substantially
concurrently with the initial borrowing under one or more Facilities, in each
case, in all material respects in accordance with the terms of the Merger
Agreement, after giving effect to any modifications, amendments or waivers
thereto, other than those modifications, amendments or waivers by the Initial
Borrower that are materially adverse to the Lenders, in their capacity as such,
unless consented to by the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned), provided that in each case each Lead Arranger
shall be deemed to have consented to such amendment, waiver or modification
unless it shall object in writing thereto within two business days of receipt of
written notice of such amendment, waiver or modification, and provided, further,
that (i) any reduction in the purchase price under the Merger Agreement (or
amendment, waiver or modification to the Merger Agreement related thereto) of up
to 15% of the total purchase price will be deemed not to be materially adverse
to the Lenders so long as such reduction is allocated (A) first, to reduce the
amount of the Equity Contribution to the extent it exceeds the minimum amount
set forth in the definition thereof and (B)

 

110



--------------------------------------------------------------------------------

second, unless the Lead Arrangers otherwise consent, to reduce (1) the amount of
funded debt on the Closing Date under the Term Facility and (2) the Equity
Contribution on a pro rata basis, (ii) any increase in the purchase price will
be deemed to be not materially adverse to the Lenders so long as such increase
is funded by an increase in the Equity Contribution, amounts available to be
drawn under the Facilities or cash on hand at the Company or any of its
subsidiaries, (iii) the granting of any consent under the Merger Agreement that
is not materially adverse to the interests of the Lenders will not otherwise
constitute an amendment, modification or waiver and (iv) any amendment,
modification or waiver to the definition of “Material Adverse Effect” in the
Merger Agreement will be deemed materially adverse to the interests of the
Lenders.

(b) The Equity Contribution shall have been consummated or will be consummated
substantially simultaneously with the initial borrowings under one or more
Facilities, and the Sponsor shall control and own at least a majority of the
outstanding Equity Interests in the Initial Borrower.

(c) The Closing Date Refinancing shall have been consummated, or will be
consummated substantially simultaneously with, or prior to, the initial
borrowing under one or more Facilities.

(d) The Administrative Agent (or its counsel) shall have received (i) to the
extent received by the Initial Borrower pursuant to the Merger Agreement (A) the
audited consolidated balance sheet and the related audited statements of income
and cash flows of the Company for the three most recently completed Fiscal Years
ended at least 90 days prior to the Closing Date, (B) the unaudited consolidated
balance sheet and the related unaudited statements of income and cash flows of
the Company for each subsequent Fiscal Quarter, if any (other than the fourth
Fiscal Quarter of any Fiscal Year of the Company) ended at least 45 days prior
to the Closing Date (provided, that, to the extent received by the Initial
Borrower pursuant to the Merger Agreement, the filing of the financial
statements on Form 10-K and Form 10-Q within such time periods by the Company
shall satisfy the requirements set forth in sub-clauses (d)(i)(A) and (d)(i)(B)
above), and (ii) a pro forma consolidated balance sheet of the Company as of the
last day of the most recent Fiscal Quarter of the Company for which financial
statements have been delivered to satisfy the conditions set forth in the
preceding sub-clause (d)(i)(A) or (d)(i)(B), as applicable, and income statement
for the four-Fiscal Quarter period then ended, in each case, giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the statement of income).

(e) All documentation and other information about the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including without limitation the Patriot Act
and the Beneficial Ownership Regulation), as has been reasonably requested in
writing by the Administrative Agent and the Lead Arrangers at least 10 Business
Days prior to the Closing Date will be provided not later than the date that is
three Business Days prior to the Closing Date.

(f) Payment of (i) all fees required to be paid pursuant to the Fee Letter and
(ii) reasonable (and reasonably documented) out-of-pocket expenses required to
be paid on the Closing Date pursuant to the Commitment Letter, in each case, to
the extent invoiced in reasonable detail at least three Business Days prior to
the Closing Date.

(g) The Administrative Agent (or its counsel) shall have received a counterpart
of this Agreement and the Collateral Agreement, in each case, dated as of the
Closing Date, signed by or on behalf of (in the case of this Agreement and the
Collateral Agreement) each of the Loan Parties thereto (which may include
telecopy or e-mail of a signed signature page of this Agreement), provided that
neither the Company nor any of its Subsidiaries shall be required to execute any
Loan Document prior to, or that becomes effective prior to, the consummation of
the Merger and the funding of the Facilities on the Closing Date.

 

111



--------------------------------------------------------------------------------

(h) In the case of any pledge of Equity Interests of any Loan Party whose Equity
Interests constitute Collateral, to the extent received by the Initial Borrower
prior to the Closing Date, the Administrative Agent (or its counsel) shall have
received any applicable stock certificates with customary stock powers executed
in blank (with delivery of any such certificates on or prior to the Closing Date
to be required in accordance with the Certain Funds Provisions), in each case,
provided that neither the Company nor any of its Subsidiaries shall be required
to execute any such document prior to, or that becomes effective prior to, the
consummation of the Merger and the funding of the Facilities on the Closing
Date.

(i) The Administrative Agent shall have received a solvency certificate
substantially in the form attached hereto as Exhibit 3.01(i), delivered by the
Initial Borrower.

(j) The Administrative Agent shall have received:

(i) a certificate of a Responsible Officer of each Borrower and each Guarantor
dated the Closing Date in the form of Exhibit 3.01(j)(i) and attaching and
certifying copies of its Organizational Documents, and of the resolutions of its
Board of Directors, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each of
its officers executing the Loan Documents to which it is a party; and

(ii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other Organizational
Documents of each Borrower and each Guarantor, together with certificates of
good standing or existence or the equivalent thereof, as may be available from
the Secretary of State of the jurisdiction of organization (or other equivalent
Governmental Authority) of each Borrower or Guarantor, as applicable.

(k) The Administrative Agent shall have received (i) a customary legal opinion
of White & Case LLP, New York counsel to the Loan Parties, (ii) a customary
capacity legal opinion of Pietrantoni Mendez & Alvarez LLC, Puerto Rico counsel
to Buckeye Caribbean Terminals LLC and (iii) a customary capacity legal opinion
of Higgs & Johnson, Cayman Islands counsel to Buckeye West Indies Holdings LP.

(l) The Administrative Agent shall have received, on or prior to the Closing
Date, a duly executed Notice of Borrowing.

(m) The Administrative Agent shall have received a good standing certificate (to
the extent such concept is known in the relevant jurisdiction) from the
applicable Governmental Authority of each Borrower’s and each Guarantor’s
respective jurisdiction of organization dated a recent date prior to the Closing
Date.

(n) Subject to the Certain Funds Provisions, the Specified Merger Agreement
Representations and the Specified Representations will be true and correct in
all material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).

 

112



--------------------------------------------------------------------------------

(o) Since May 10, 2019, there has not occurred and is continuing any change,
event, fact, condition, development, effect or occurrence that, individually or
in the aggregate with all other changes, events, facts, conditions,
developments, effect or occurrences, has had or would reasonably be expected to
have a “Material Adverse Effect” as defined in the Merger Agreement (it being
understood that capitalized terms used in such definition and defined in the
Merger Agreement shall have the meanings ascribed to such terms in the Merger
Agreement as in effect on May 10, 2019).

(p) The Collateral Agent shall have received with respect to each of the Initial
Borrower, the Company and the Guarantors, UCC-1 financing statements in a form
appropriate for filing in their respective states of organization.

Without limiting the generality of the provisions of this Section 3.01, for
purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved of, or accepted or been satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Notwithstanding the foregoing, to the extent any Collateral (other than
Collateral (i) on which a lien may be perfected by the filing of a financing
statement under the applicable Uniform Commercial Code and (ii) consisting of
any Equity Interests owned by a Loan Party evidenced by certificates (other than
any such certificate that has not been received by the Initial Borrower prior to
the Closing Date, to the extent the Initial Borrower has used commercially
reasonable efforts to procure delivery thereof, in each case, that have been
timely provided on or prior to the initial funding on the Closing Date) securing
the Facilities does not attach or become perfected on the Closing Date after the
Initial Borrower’s use of its commercially reasonable efforts to do so, such
creation, validity or perfection will not constitute a condition precedent to
the initial availability of the Facilities and will not affect the size of any
Facility and will not result in a default under any Facility, but will instead
be required within 90 days after the Closing Date pursuant to arrangements to be
mutually agreed (subject to extensions mutually agreed by the Administrative
Agent and the Initial Borrower or, after the Closing Date, the Company).

Section 3.02 Conditions to Additional Credit Extensions. The obligation of each
Lender to make a Credit Extension after the Closing Date (other than, for the
avoidance of doubt, requesting only a conversion of Loans to the other Type, or
a continuation of Eurodollar Loans or selection of Interest Period and other
than in connection with an Incremental Facility Amendment which shall be
governed by Section 2.22 or a Refinancing Amendment which shall be governed by
Section 2.23) is subject to the satisfaction or waiver by the Administrative
Agent of the following conditions:

(a) at the time of and immediately after making such Credit Extension, no
Default or Event of Default shall exist;

(b) at the time of and immediately after making such Credit Extension, all
representations and warranties of each Borrower set forth in the Loan Documents
shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date); and

(c) the applicable Borrower shall have delivered the required Notice of
Borrowing.

Each such Credit Extension shall be deemed to constitute a representation and
warranty by each Borrower on the date thereof as to the matters specified in
Section 3.02(a) and Section 3.02(b).

 

113



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers and the Restricted Subsidiaries represents and warrants to
the Administrative Agent, each Issuing Bank and each Lender, with respect to
Credit Extensions made on the Closing Date, that on the Closing Date the
Specified Acquisition Agreement Representations and the Specified
Representations are true and correct in all material respects.

With respect to any Credit Extensions made after the Closing Date to the extent
required by Section 3.02, each of the Borrowers, with respect to itself and each
of the Restricted Subsidiaries, will represent and warrant to Administrative
Agent, each Issuing Bank and each Lender as follows:

Section 4.01 Existence; Power. Each of the Borrowers, the General Partner and
each of the Restricted Subsidiaries:

(a) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization;

(b) has all requisite power and authority to carry on its business in all
material respects as now conducted except where the absence of such power and
authority would not reasonably be expected to result in a Material Adverse
Effect, and

(c) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.02 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is a
party, when executed and delivered by such Loan Party, will constitute, valid
and binding obligations of such Loan Party, enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, by implied covenants of good faith and fair
dealing, and by general principles of equity.

Section 4.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any Requirement of
Law or any judgment, order or ruling of any Governmental Authority, in each
case, applicable to such Loan Party, (c) will not violate the terms of such Loan
Party’s Organizational Documents, (d) will not violate or result in a default
under any Contractual Obligation of such Loan Party or any of its assets or give
rise to a right thereunder to require any payment to be made by Loan Party, and
(e) will not result in the creation or imposition of any Lien on any asset of
Loan Party, except Liens (if any) created under the Loan Documents and Permitted
Liens, except, with respect to clauses (a) through (d) above, as would not
reasonably be expected to result in a Material Adverse Effect.

Section 4.04 No Material Adverse Effect. Since December 31, 2018, there has been
no event, development or circumstance with respect to the Borrowers and their
Restricted Subsidiaries which have had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

114



--------------------------------------------------------------------------------

Section 4.05 Litigation and Environmental Matters. (a) No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of any Borrowers, threatened
against or affecting any Borrower, the General Partner or any Restricted
Subsidiary (i) that would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which draws into question
the validity or enforceability of this Agreement or any other Loan Document.

(b) Since January 1, 2017, neither any Borrower nor any Restricted Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, in each
case with respect to Environmental Liabilities that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

Section 4.06 Compliance with Laws and Agreements. Each of the Borrowers and each
Restricted Subsidiary is in compliance with (a) all Organizational Documents of
such Person, all Requirements of Law and all judgments, decrees and orders of
any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except, in each case, where
non-compliance, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.07 Investment Company Act. Neither the Borrowers nor any Restricted
Subsidiary is an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time.

Section 4.08 Taxes. The Borrowers and the Restricted Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
(i) would not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (ii) are currently being contested in good
faith by appropriate proceedings and for which such Borrowers or such Restricted
Subsidiaries, as the case may be, shall have set aside on its books adequate
reserves in accordance with GAAP.

Section 4.09 Margin Regulations. (a) None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X.

(b) Neither the Borrowers nor any Restricted Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock”.

Section 4.10 ERISA. Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect; (i) each
Pension Plan is in compliance in form and operation with its terms and with
ERISA and the Code (including, without limitation, the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations; (ii) no ERISA Event has occurred or
is reasonably expected to occur; (iii) there are no actions, suits or claims
pending against or involving a Pension Plan (other than routine claims for
benefits) or, to the knowledge of the any of the Borrowers, any of its
Restricted Subsidiaries or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any

 

115



--------------------------------------------------------------------------------

Pension Plan; and (iv) each of the Borrowers, each of its Restricted
Subsidiaries and each ERISA Affiliate have made all contributions to or under
each Pension Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, the terms of such Pension Plan or Multiemployer
Plan, respectively, or by any contract or agreement requiring contributions to a
Pension Plan or Multiemployer Plan.

Section 4.11 Ownership of Property. (a) Except as would not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect,
each of the Company and each Restricted Subsidiary has good title to, or valid
leasehold interests in, or valid easement rights in, all of its real and
personal property material to the operation of its business. All leases that
individually or in the aggregate are material to the business or operations of
the Company and its Restricted Subsidiaries are valid and subsisting and are in
full force, except as would not reasonably be expected to have a Material
Adverse Effect.

(b) Except as would not have a Material Adverse Effect, (i) each of the Company
and each Restricted Subsidiary owns, or is licensed or otherwise has the right
to use, all patents, trademarks, service marks, trade names, copyrights and
other intellectual property used in its business as currently conducted, and
(ii) each of the businesses of the Company and its Restricted Subsidiaries does
not infringe in any material respect on the rights of any other Person.

Section 4.12 Disclosure. (a) All written information and written data (other
than (i) any projected financial information (including financial estimates,
financial models, forecasts and other forward-looking information) (the
“Projections”), (ii) information of a general economic or industry specific
nature, (iii) third-party memos or reports furnished to any Lender or the
Administrative Agent (“Third Party Material”; it being understood that Third
Party Materials shall not be deemed to include written information (other than
the Projections and information of a general economic or industry specific
nature) on which such Third Party Materials are based to the extent such written
information has been otherwise made available to the Lenders); and (iv) publicly
available information (such written information and data other than that set
forth in the immediately preceding clauses (i) through (iv), the “Information”)
that have been made available to any Lender or the Administrative Agent by or on
behalf of the Company, when taken as a whole after giving effect to all
supplements and updates provided thereto and in light of the circumstances under
which they were made, was, when furnished, supplemented or updated, correct in
all material respects and did not, when furnished, supplemented or updated,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto).

(b) All Projections that have been made available to any Lender or the
Administrative Agent by or on behalf of the Company, when taken as a whole, has
been prepared in good faith based upon assumptions that are believed by the
Company to be reasonable at the time made and at the time furnished to the
Lenders, it being understood by that (i) the Projections are merely a prediction
as to future events and are not to be viewed as facts, (ii) the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company and/or its Affiliates, (iii) no assurance can be
given that any particular Projections will be realized and (iv) actual results
may differ and such differences may be material.

 

116



--------------------------------------------------------------------------------

Section 4.13 Patriot Act; Anti-Corruption Laws; Sanctions; Anti-Terrorism.
(a) To the extent applicable, the Borrowers and the Restricted Subsidiaries are
in compliance, in all material respects, with the Patriot Act, the
Anti-Corruption Laws and Sanctions.

(b) None of the Borrowers or Restricted Subsidiaries, nor, to the knowledge of
the Borrowers, any of the officers, employees, or agents of the Borrowers or
Restricted Subsidiaries, has, directly or indirectly, offered or promised or
paid any money or thing of value to any governmental official or employee,
political party, official of a political party, or candidate for political
office to cause the recipient to act or refrain from acting in the course of his
official duties, to use his influence with other government officials, or to
obtain an undue advantage to assist in obtaining or retaining business in
violation of applicable Anti-Corruption Laws.

(c) No part of the proceeds of the Loans or any Letter of Credit will be used by
the Borrowers or any of their respective Subsidiaries, directly or, to the
knowledge of the Borrowers or any of their respective Restricted Subsidiaries,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”) or other applicable
Anti-Corruption Laws to the extent applicable to such Borrowers or Restricted
Subsidiaries.

(d) None of the Borrowers or any Restricted Subsidiaries, nor, to the knowledge
of the Borrowers or any Restricted Subsidiaries, any director, officer, or
employee of the Borrowers or any Restricted Subsidiary, nor any agent or other
person acting on behalf of the Company or any Restricted Subsidiary is any of
the following:

(i) currently the subject or target of any Sanctions;

(ii) a Person 50% or more owned in the aggregate by or Controlled by, or acting
for or on behalf of, one or more Person that is the subject or target of any
Sanctions;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any laws with respect to Sanctions; or

(iv) located, organized, or resident in a country or territory that is, or whose
government is, the subject or the target of Sanctions that broadly prohibit
dealings with that country or territory, including, without limitation, Cuba,
Iran, North Korea, Syria, Crimea, and Venezuela (each a “Sanctioned Territory”).

(e) None of the proceeds of the Loans or any Letter of Credit will be, directly
or, to the knowledge of the Borrowers or any Restricted Subsidiaries,
indirectly, in violation of applicable Sanctions, offered, lent, contributed or
otherwise made available to any Restricted Subsidiary, joint venture partner or
other Person for the purpose of financing or facilitating the activities of any
Person that is the subject of Sanctions; to finance or facilitate any activities
or business in any Sanctioned Territory; or in any other manner that will result
in a violation by any Person (including any Person participating in the
transaction) of Sanctions or could result in the imposition of Sanctions.

(f) Each of the Borrowers and Restricted Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by
each of the Borrowers and Restricted Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Sanctions and
Anti-Corruption Laws.

Section 4.14 Security Documents. The Security Documents, upon execution and
delivery thereof by the parties thereto, is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) legal and valid Liens
on the Collateral described therein; and when financing statements in
appropriate form are filed in the offices specified on Schedule III to the
Collateral Agreement or, if applicable, the relevant provisions in any other
Security Document, and the “Pledged Collateral” described in the Collateral
Agreement or, as the case may be, the relevant Collateral subject to any other
Security Document, is delivered to the Collateral Agent, the Liens on the
Collateral granted pursuant to the Collateral Agreement or any other Security
Document (as applicable) will constitute fully perfected Liens on all right,
title and interest of the grantors in such Collateral in which (and to the
extent) a security interest can be perfected under Article 9 of the UCC, in each
case prior to and superior in right of the Lien of any other Person (except for
Permitted Liens).

 

117



--------------------------------------------------------------------------------

Section 4.15 Beneficial Ownership Certification. As of the Closing Date and each
other date on which a Beneficial Ownership Certification is provided, the
information included in such applicable Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

Section 4.16 Solvency. On the Closing Date, after giving effect to the
consummation of the Transactions, including the making of the Loans hereunder,
and after giving effect to the application of the proceeds thereof:

(a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

(b) the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

(c) the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

(d) the Company and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Section 4.16, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

ARTICLE V

AFFIRMATIVE COVENANTS

The Company covenants and agrees that from the date hereof until the Termination
Date, the Company will, and where applicable, will cause the Restricted
Subsidiaries to, comply with each of the following affirmative covenants:

Section 5.01 Financial Statements and Other Information. The Company will
deliver by hand or overnight courier service, mailed by certified or registered
mail or sent by facsimile or by email in accordance with Section 10.01 to the
Administrative Agent (for prompt delivery to each Lender):

(a) within 150 days after the end of the first Fiscal Year ending after the
Closing Date, and within 120 days following the end of each Fiscal Year
thereafter, a consolidated balance sheet and the related audited statements of
income and cash flows of the Company and its Restricted Subsidiaries as of the
end of such Fiscal Year and the related consolidated statements of income,
partners’ equity and cash flows (together with all footnotes thereto) of the
Company and its Restricted Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year (or, in
the case of such balance sheet as of the end of the previous Fiscal Year), all
in reasonable detail and reported on by independent public accountants of
nationally recognized standing (without a “going concern” statement, explanatory
note or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception resulting solely from an
upcoming maturity date occurring within one year from the time such opinion is
delivered or anticipated (but not actual) covenant non-compliance)) to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of the Company and its
Restricted Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards (the applicable financial statements
delivered pursuant to this clause (a) being the “Annual Financial Statements”).

 

118



--------------------------------------------------------------------------------

(b) within 75 days of the end of each of the first three Fiscal Quarters ending
after the Closing Date (except for a Fiscal Quarter which is the fourth Fiscal
Quarter of a Fiscal Year), and, thereafter, within 60 days following the end of
each of the first three Fiscal Quarter of each Fiscal Year, an unaudited
consolidated and consolidating balance sheet and the related unaudited
consolidated and consolidating statements of income and cash flows of the
Company and its Restricted Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter and the corresponding
portion of the Company’s previous Fiscal Year (the applicable financial
statements delivered pursuant to this clause (b) being the “Quarterly Financial
Statements” and, together with the Annual Financial Statements, the “Required
Financial Statements”).

(c) concurrently with the delivery of each set of Required Financial Statements,
a Compliance Certificate signed by a Responsible Officer of the Company:

(i) certifying as to whether there exists a Default or an Event of Default on
the date of such certificate and, if a Default or an Event of Default then
exists, specifying the details thereof and the action taken or proposed to be
taken with respect thereto;

(ii) in the case of a Compliance Certificate delivered for a FC Compliance
Period or for purposes of determining the Applicable Margin with respect to any
Revolving Loans, Commitment Fee or Letter of Credit Fee, setting forth in
reasonable detail calculation of the First Lien Net Leverage Ratio for the
period of four consecutive Fiscal Quarters ending as of the close of such Fiscal
Year or such Fiscal Quarter, as applicable; and

(iii) certifying a list of all Unrestricted Subsidiaries at such time;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Restricted Subsidiary with the SEC or with any national securities exchange,
or distributed by the Company to its shareholders generally, as the case may be;
provided that the Company shall be deemed to have furnished the information
specified in this clause (d) on the date that such information is posted at the
Company’s website on the Internet or at such other website as notified to the
Lenders:

(e) promptly following any reasonable request therefor by the Administrative
Agent (on behalf of any Lender), such other information regarding the results of
operations, business affairs and financial condition of the Company or any
Restricted Subsidiary as the Administrative Agent (on behalf of any Lender) may
reasonably request; and

(f) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

 

119



--------------------------------------------------------------------------------

Anything to the contrary notwithstanding, the obligations in clauses (a) and
(b) of this Section 5.01 may be satisfied with respect to financial information
of the Company and the Restricted Subsidiaries by furnishing (i) the applicable
financial statements of any Parent Entity or (ii) the Company’s or such Parent
Entity’s, as applicable, Form 10 K or 10 Q, as applicable, filed with the SEC;
provided that, with respect to each of the foregoing clauses (i) and (ii), (A)
to the extent such information relates to a Parent Entity, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Entity, on the one
hand, and the information relating to the Company and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (B) to the extent
such information is in lieu of information required to be provided under
clause (a) of this Section 5.01, such materials are accompanied by a report and
opinion of independent public accountants of recognized national standing, and
accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” statement, explanatory note or like qualification
or exception (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date of
Indebtedness occurring within one year from the time such opinion is delivered
or anticipated or actual covenant non-compliance)) (it being understood and
agreed that if, in compliance with this paragraph, (1) the Company provides
audited financial statements of any Parent Entity and related report and opinion
of accountants with respect thereto in lieu of information required to be
provided under clause (a) of this Section 5.01, no such audited financial
information, opinion or report shall be required with respect to the Company,
(2) the Company provides unaudited financial statements of any Parent Entity in
lieu of information required to be provided under clause (b) of this
Section 5.01, no such unaudited financial information shall be required with
respect to the Company; provided that for the avoidance of doubt, with respect
to the foregoing clauses (1) and (2), (x) to the extent such information relates
to a Parent Entity, such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to such Parent Entity, on the one hand, and the information relating to
the Company and the Restricted Subsidiaries on a standalone basis, on the other
hand, and (y) to the extent such information is in lieu of information required
to be provided under clause (a) of this Section 5.01, such materials are
accompanied by a report and opinion of independent public accountants of
recognized national standing, and accompanied by an opinion of such accountants
(which opinion shall not be subject to any “going concern” statement,
explanatory note or like qualification or exception (other than a “going
concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date of Indebtedness occurring within
one year from the time such opinion is delivered or anticipated or actual
covenant non-compliance). The obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied by delivery of financial information of the
Company and its Subsidiaries or, as provided above, any Parent Entity and its
Subsidiaries so long as such financial statements include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, of the financial condition and results of operations of the Company and
the Restricted Subsidiaries or, as provided above, any Parent Entity and its
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company.

The Company and the other Borrowers hereby acknowledge that (a) the
Administrative Agent will make available to the Lenders and the Issuing Banks
(other than Disqualified Institutions) on a confidential basis materials and/or
information provided by or on behalf of the Company or any Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), in each case,
subject to a market standard “click through” or similar confidentiality
agreement reasonably approved by the Company or other Borrowers; and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that wish to receive
only information that (i) is publicly available or (ii) is not material with
respect to the Borrowers and their respective subsidiaries or their respective
securities for purposes of United States federal and state securities laws
(collectively, “Public Side Information” and each Lender who wishes to receive
only Public Side Information, a “Public Lender”). At the request of the
Administrative Agent, the Company and the other Borrowers hereby agree to use
commercially reasonable efforts to identify information to the distributed to
Public Lenders by clearly and conspicuously marking the same as “PUBLIC” and the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not specifically identified as “PUBLIC” as being suitable for posting only on a
portion of the Platform not available to or accessible

 

120



--------------------------------------------------------------------------------

by Public Lenders. Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Company notifies the
Administrative Agent promptly that any such document contains material
non-public information: (A) the Loan Documents, (B) any notification from the
Company or other Loan Parties of changes in the terms of the Facilities and
(C) financial statements and the corresponding Compliance Certificate delivered
to the Administrative Agent pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, and Section 5.01(c).

Section 5.02 Notices of Material Events. The Company will furnish by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or by email in accordance with Section 10.01 to the Administrative
Agent (for prompt delivery to each Lender) written notice of the following,
promptly after any Responsible Officer of the Company has actual knowledge
thereof:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Company, affecting the Company or any Restricted Subsidiary as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;

(c) promptly after a Responsible Officer of the Company obtains knowledge that
Moody’s or S&P (or any other replacement rating agency) has changed any credit
rating relevant for determining the Investment Grade Effective Period, written
notice of such change; and

(d) any change in the information provided in the Beneficial Ownership
Certification most recently delivered to the Administrative Agent and the
Lenders that would result in a change to the list of beneficial owners
identified in such certification.

Section 5.03 Existence; Conduct of Business. The Company will, and will cause
each Restricted Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except as such would otherwise reasonably expire or be abandoned or
permitted to lapse in the ordinary course of business or where the failure to do
so (individually or collectively with all such failures other than maintenance
of the existence of any of the Borrowers) would not reasonably be expected to
have a Material Adverse Effect; provided that nothing in this Section 5.03 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03.

Section 5.04 Compliance with Laws. The Company will, and will cause each
Restricted Subsidiary to, comply with all Organizational Documents of such
Person and all Requirements of Law applicable to its business and properties,
except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Books and Records. The Company will, and will cause each Restricted
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Company in conformity with GAAP.

Section 5.06 Visitation and Inspection. The Company will, and will cause each
Restricted Subsidiary to, permit any representative of the Administrative Agent
to visit and inspect its properties, to examine its books and records and to
make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers, all at such reasonable times during
normal business hours and as often as the Administrative Agent may reasonably
request after reasonable prior notice to the Company; provided that the
Administrative Agent may not exercise such rights more often than two times

 

121



--------------------------------------------------------------------------------

during any year unless an Event of Default is continuing and only one such time
will be at the Company’s expense; and provided, further, that when an Event of
Default is continuing, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and upon reasonable advance notice. Notwithstanding anything to the contrary in
this Agreement (including this Section 5.06 and any other Section in Article V)
or any other Loan Documents, none of the Loan Parties or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter with any competitor to the Company or any of its Subsidiaries or
that (a) constitutes non-financial trade secrets or non-financial proprietary
information, (b) in respect of which disclosure is prohibited by any Requirement
of Law or any Contractual Obligations (to the extent not created in
contemplation of the Company’s or any Restricted Subsidiary’s obligations under
this Section 5.06), (c) is subject to attorney-client or similar privilege or
constitutes attorney work product or (d) creates an unreasonably excessive
expense or burden on the Company or any of its Subsidiaries.

Section 5.07 Maintenance of Properties; Insurance. (a) The Company will, and
will cause each Restricted Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear excepted) where a failure to do so, individually or in
the aggregate would not reasonably be expected to result in a Material Adverse
Effect.

(b) The Company will, and will cause each Restricted Subsidiary to, maintain
with financially sound and reputable insurance companies, which are not
Affiliates of the Company, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies of established
reputation engaged in the same or similar businesses and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other business, and, in the case of any such insurance
maintained in the United States, will use commercially reasonable efforts to
cause the Collateral Agent to be listed as a lender loss payee on property
policies covering Collateral and as an additional insured on liability and
casualty policies. Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section 5.07, the Company or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
any through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws. Notwithstanding the foregoing, it is understood and agreed that
no Loan Party will be required to obtain or maintain flood insurance for Real
Property except only to the extent required by Flood Insurance Laws applicable
to it.

Section 5.08 Use of Proceeds and Letters of Credit. (a) The proceeds of the
Initial Term Loans will be used, directly or indirectly, by the Initial Borrower
(and, following completion of the Merger, the Company) to finance a portion of
the Transactions, as additional cash on the balance sheet of and for working
capital or other general corporate purposes of the Company and its Restricted
Subsidiaries (including for capital expenditures, Acquisitions, Investments,
working capital, earn-out payments, deferred purchase price payments and/or
purchase price adjustments, the payment of transaction fees and expenses (in
each case, including in connection with the Transactions), other Investments,
Restricted Payments, refinancing of indebtedness and any other transactions or
purposes not prohibited by the terms of the Loan Documents).

(b) The proceeds of the Initial Revolving Loan Borrowing will be used on the
Closing Date to the extent permitted in accordance with the definition of
“Permitted Initial Revolving Borrowing”.

 

122



--------------------------------------------------------------------------------

(c) The proceeds of the Revolving Loans (other than the Initial Revolving Loan
Borrowing) and Letters of Credit will be used after the Closing Date to finance
the working capital needs and other general corporate purposes of the Borrowers
and their respective Subsidiaries (including for capital expenditures,
Acquisitions, Investments, working capital, earn-out payments, deferred purchase
price payments and/or purchase price adjustments, the payment of transaction
fees and expenses (in each case, including in connection with the Transactions),
other Investments, Restricted Payments, refinancing of Indebtedness and any
other transactions or purposes not prohibited by the terms of the Loan
Documents).

(d) No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X.

Section 5.09 Unrestricted Subsidiaries. (a) Each of the Subsidiaries listed on
Schedule III is designated as an Unrestricted Subsidiary as of the Closing Date.
The Company may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary, and may subsequently re-designate any Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary as a Restricted Subsidiary by
written notice to the Administrative Agent so long as, subject to an LCA
Election made by the Company, immediately before and after such designation or
re-designation (as applicable), no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

(b) The designation or re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
or re-designation (as applicable) of Indebtedness and Liens on the assets of
such Subsidiary, in each case, outstanding on the date of such designation or
re-designation (as applicable).

(c) The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
will constitute an Investment for purposes of Section 7.05 made on the date of
such designation.

(d) No Unrestricted Subsidiary shall be subject to or included within the scope
of any provision herein or in any other Loan Document, including, without
limitation, any representation, warranty, covenant or Event of Default herein or
in any other Loan Document, except as set forth in this Section 5.09.

Section 5.10 Further Assurance; Additional Security. (a) If (i) a Restricted
Subsidiary (other than an Excluded Subsidiary) is formed or acquired (including,
without limitation, upon the formation of any Subsidiary (other than an Excluded
Subsidiary) that is a Delaware Divided LLC)) after the Closing Date, (ii) an
Unrestricted Subsidiary is re-designated as a Restricted Subsidiary that does
not constitute an Excluded Subsidiary, (iii) an Excluded Subsidiary ceases to be
an Excluded Subsidiary (including as a result of notice by the Company pursuant
to the definition of “Excluded Subsidiary” or ceasing to be an Immaterial
Subsidiary as of the date the latest financial statements available pursuant to
the definition of “Immaterial Subsidiary”), in each case, within 60 Business
Days after the delivery of the financial statements for the Fiscal Quarter in
which the applicable event described in clause (i), (ii) or (iii) above has
occurred (or such longer period as the Administrative Agent may agree in its
reasonable discretion), the Company will or will cause such Restricted
Subsidiary to:

(A) deliver a joinder to the Collateral Agreement, substantially in the form
specified therein, duly executed on behalf of such Restricted Subsidiary;

 

123



--------------------------------------------------------------------------------

(B) to the extent required by and subject to the exceptions set forth in the
Security Documents, pledge the outstanding Equity Interests (other than Excluded
Equity Interests) owned by such Restricted Subsidiary, and cause each such
Restricted Subsidiary owning any Equity Interests issued by such Restricted
Subsidiary to pledge such outstanding Equity Interests (other than Excluded
Equity Interests), and deliver all certificates (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank, to the Collateral Agent (or a designated
bailee thereof);

(C) to the extent required by and subject to the exceptions set forth in this
Section 5.10 or the Security Documents, deliver to the Collateral Agent (or a
designated bailee thereof) Uniform Commercial Code financing statements with
respect to such Restricted Subsidiary and such other documents reasonably
requested by the Collateral Agent to create the Liens intended to be created
under the Security Documents and perfect such Liens to the extent required by or
in a manner consistent with the Security Documents;

(D) except as otherwise contemplated by this Section 5.10 or any Security
Document, obtain all consents and approvals required to be obtained by it in
connection with (A) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (B) the performance of its obligations thereunder; and

(E) deliver to the Administrative Agent all documentation and other information
that the Administrative Agent reasonably determines to be required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including without limitation the Patriot Act
and the Beneficial Ownership Regulation) with respect to such Restricted
Subsidiary as has been reasonably requested in writing by the Administrative
Agent.

(b) If the Company or any Guarantor (i) acquires Real Property after the Closing
Date that constitutes Material Real Property at the time of the acquisition
thereof or (ii) enters into a joinder pursuant to Section 5.10(a)(iii)(A) and
owns Material Real Property as at the date of such joinder, then, in each case,
within 180 days (as such period may be extended in accordance with the final
paragraph of this Section 5.10(b) or, in any case, such longer period as the
Administrative Agent may agree in its reasonable discretion) after such
acquisition or entry of a joinder (as applicable), in each case other than with
respect to any Material Real Property that constitutes an Excluded Asset, the
Company or such Guarantor, as the case may be, will:

(A) notify the Administrative Agent thereof of such acquired or owned Real
Property;

(B) cause any such acquired or owned Material Real Property (as applicable) to
be subjected to a Mortgage securing the Obligations unless such Real Property
shall be subject to a Sale and Lease-Back Transaction;

(C) for each Mortgage delivered pursuant to clause (B) above, obtain customary
security interest, perfection and enforceability opinions of local counsel for
the Company or the Guarantors in the states in which such acquired or owned Real
Property in fee simple is located, and customary due authorization, execution
and delivery opinions of local counsel to the Company or the applicable
Guarantor granting the Mortgage on such Mortgaged Property is organized;

 

124



--------------------------------------------------------------------------------

(D) if any Building (as defined in the Flood Insurance Laws) located on any
Material Real Property (other than any Excluded Asset) is at any time located in
Flood Zone, (1) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable Flood Insurance Laws and (2) deliver to the
Administrative Agent evidence of such flood insurance, if any, naming the
Collateral Agent as mortgagee and loss payee and otherwise in form and substance
reasonably acceptable to the Administrative Agent; and

(E) take, or cause the applicable Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to perfect such
Liens, in each case, at the expense of the Company or the Guarantors, subject to
Section 5.10(e),

Notwithstanding the foregoing, prior to causing any Material Real Property to be
subject to a Mortgage (x) the Administrative Agent or the Collateral Agent shall
give at least 45 days’ prior written notice to the Lenders holding Obligations
intended to be secured by such Mortgage and (y) each such Lender shall have
confirmed that its flood insurance due diligence and flood insurance compliance
has been completed; provided that such confirmation shall be deemed to have been
given by each relevant Lender if such Lender has not responded within 15
Business Days after delivery of the notice referred to in the foregoing clause
(x) by the Administrative Agent or the Collateral Agent; and provided, further,
that, in the case of sub-clauses (b)(B) to (b)(E) above, the 180-day time period
(or such longer period as the Administrative Agent may agree in its reasonable
discretion) applicable to such sub-clauses as stipulated in the first paragraph
of Section 5.10(b) shall be extended automatically to the extent necessary to
ensure that it does not expire prior to the end of the fifth Business Day
following satisfaction of clauses (x) and (y) above.

(c) Within 30 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) of the applicable change, the Company will or will
cause such Guarantor to furnish notice to the Administrative Agent of any change
in any Guarantor’s:

(i) corporate or organization name;

(ii) organizational structure;

(iii) location (determined as provided in UCC Section 9-307); or

(iv) organizational identification number (or equivalent) or, solely if required
for perfecting a security interest in the applicable jurisdiction, Federal
Taxpayer Identification Number.

The Company will, subject to Section 5.10(e), cause all filings to be made
within any statutory period, under the Uniform Commercial Code that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest, for the benefit of the
applicable Secured Parties, in all Collateral held by the Company or a Guarantor
that can be perfected by such filing in the state of organization of the Company
or such Guarantor (as applicable) and additional financing statements, if any,
required in the District of Columbia for any Guarantors constituting Foreign
Subsidiaries and fixture filings in connection with Mortgages (if any).

(d) Subject to Section 5.10(e), the Company will or will cause the relevant
Guarantor to execute any and all other documents, financing statements,
agreements and instruments, and take all such other actions (including the
filing and recording of financing statements and other documents), not described
in the preceding clauses (a) through (c) and that the Collateral Agent may
reasonably request to satisfy the requirements set forth in this Section 5.10
and in the Security Documents with respect to the creation and perfection of the
Liens on the relevant Collateral in favor of the Collateral Agent, for the
benefit of the applicable Secured Parties, contemplated herein and in the
Security Documents and to cause such requirement to be and remain satisfied, all
at the expense of the Company, and provide to the Collateral Agent, from time to
time upon reasonable request, evidence as to the perfection and priority of the
Liens created by the Security Documents to the extent required hereby.

 

125



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document:

(i) the other provisions of this Section 5.10 need not be satisfied with respect
to any Excluded Assets or Excluded Equity Interests or any exclusions and
carve-outs from the perfection requirements expressly set forth in the
Collateral Agreement or any other Security Document;

(ii) neither the Company nor the other Loan Parties will be required to grant a
security interest in any asset or perfect a security interest in any Collateral
to the extent the cost, burden, difficulty or consequence of obtaining or
perfecting a security interest therein outweighs the benefit of the security
afforded thereby as reasonably determined by the Company in its reasonable
judgment in consultation with the Administrative Agent;

(iii) neither the Company nor the other Loan Parties will be required to grant a
security interest in any asset or perfect a security interest in any Collateral
to the extent the granting of a security interest in such asset would be
prohibited by enforceable anti-assignment provisions of contracts or applicable
law or, in the case of assets consisting of licenses, agreements or similar
contracts, to the extent the grant of security therein would violate the terms
of such license, agreement or similar contract relating to such asset or would
trigger termination of any contract pursuant to any “change in control” or
similar provision, in each case, after giving effect to any applicable
provisions of the Uniform Commercial Code or other applicable law;

(iv) the Loan Parties will not be required to seek or obtain any landlord lien
waiver, landlord or tenant estoppel, warehouseman or mechanic’s lien waiver or
other collateral access or similar letter or agreement;

(v) the Loan Parties will not be required to seek or obtain any title insurance
policies, any endorsements to any title policy, any affirmative insurance and
reinsurance in any title policy, any title report (other than the Corpus
Christie Terminals Title Report), copies or originals of any recorded documents
listed as exceptions to title or otherwise referred to in any title report
(other than in any Corpus Christie Terminals Title Report), any survey, any
previously obtained surveys or affidavits of “no-change” with respect to any
such previously obtained surveys, any life of loan “Standard Flood Hazard
Determination Form” of the Federal Emergency Management Agency and any successor
Governmental Authority performing a similar function or any flood certificate of
similar function, or any flood insurance (except to the extent required by Flood
Insurance Laws), in each case, with respect to any Real Property (including
terminals and related fixtures and facilities) or pipelines or pipeline assets,
or mortgages or other Liens granted with respect thereto;

(vi) any liens on the following Collateral will not be required to be perfected
other than by filing of a UCC financing statement in the jurisdiction of
organization of the Loan Party owning such Collateral or in the case of
pipelines or pipeline assets, transmitting utility UCC filing in the applicable
U.S. State:

(A) assets requiring perfection through control agreements or other control
arrangements (other than control of pledged capital stock and material
promissory notes to the extent otherwise required pursuant to the Security
Documents (it being understood and agreed that perfection by control will not be
required with respect to cash and Cash Equivalents, other deposit accounts and
securities and commodities accounts (including securities entitlements and
related assets)));

 

126



--------------------------------------------------------------------------------

(B) vehicles and any other assets subject to certificates of title;

(C) commercial tort claims;

(D) letter of credit rights to the extent not perfected as supporting
obligations by the filing of a UCC financing statement on the primary
collateral; and

(E) any pipelines or pipeline assets, including any related real property
rights;

(vii) no actions will be required outside of the United States in order to
create or perfect any security interest in any assets and no foreign law
security or pledge agreements, foreign law mortgages or deeds or foreign
intellectual property filings or searches will be required; and

(viii) each of the Administrative Agent and Collateral Agent may grant
extensions of time in respect of any time period for the delivery of any item of
notification of any event under this Agreement or any other Loan Document
related to the guarantee and security interests in respect of any applicable
Loan Parties (including for the perfection of Liens in particular assets)
(including extensions beyond the Closing Date for the perfection of Liens in the
assets of such Loan Parties on such date) in its reasonable discretion.

Section 5.11 Post Closing Matters. The Company will deliver, or cause to be
delivered, to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the items described on Schedule 5.11
on or before the dates specified with respect to such items on Schedule 5.11
(or, in each case, such later date as may be agreed to by Administrative Agent
in its reasonable discretion). All representations and warranties contained in
this Agreement and the other Loan Documents will be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described on Schedule 5.11 within the time periods specified thereon,
rather than as elsewhere provided in the Loan Documents).

ARTICLE VI

FINANCIAL COVENANTS

Section 6.01 Financial Covenants. The Company agrees and covenants that the
Company will not, except with the written consent of the Required Revolving
Lenders, permit the First Lien Net Leverage Ratio, as of the last day of any
Test Period which is a FC Compliance Period, to exceed 4.50:1.00 (the “Financial
Covenant”). The Company shall only be required to test and comply with the
Financial Covenant for a Test Period (each such Test Period for which compliance
is so required being referenced to herein as a “FC Compliance Period”) if as of
the last day of such Test Period, commencing with the Test Period ending on the
last day of the second full Fiscal Quarter ending after the Closing Date, the
aggregate Revolving Credit Exposure (excluding (without duplication): (a) any
Existing Letters of Credit (including Letters of Credit issued in replacement
thereof), (b) any drawn or undrawn Letters of Credit that have been back-stopped
by any other letters of credit or cash collateralized, (c) undrawn Letters of
Credit with an aggregate face amount not exceeding $50,000,000, (d) the lesser
of (i) the

 

127



--------------------------------------------------------------------------------

principal amount of any Revolving Loans borrowed by or for the benefit of any
MSC Restricted Subsidiaries and (ii) the sum of (A) 100% of Hedged Eligible
Inventory of any MSC Restricted Subsidiaries and (B) 75% of outstanding Eligible
Accounts Receivable of any MSC Restricted Subsidiaries, (e) undrawn Letters of
Credit issued for the benefit of any MSC Restricted Subsidiaries with respect to
fuel tax liabilities of such MSC Restricted Subsidiaries and obligations of such
MSC Restricted Subsidiaries under product purchase and/or supply agreements with
an aggregate face amount not exceeding $100,000,000) exceeds 35% of the
outstanding Revolving Commitments (it being understood that in all cases
calculation of compliance with this Section 6.01 shall be determined as of the
last day of such Test Period).

 

128



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

The Company covenants and agrees that from the date hereof until the Termination
Date the Company will, and where applicable, will cause the Restricted
Subsidiaries to, comply with each of the following negative covenants; provided
that notwithstanding anything to the contrary in any Loan Document, (a) all the
covenants, restrictions and any other provisions contained in Section 7.01,
Section 7.04, Section 7.05 or Section 7.06 (the “Suspended Covenants”) shall, at
all times during the Investment Grade Effective Period, cease to apply to the
Company, any other Loan Parties and any Restricted Subsidiaries;
(b) notwithstanding that the Suspended Covenants may be reinstated upon the
expiry of an Investment Grade Effective Period, no Default, Event of Default or
breach of any kind will be deemed to exist under this Agreement or any other
Loan Document with respect to the Suspended Covenants, and none of the Loan
Parties or any of its Subsidiaries shall bear any liability for any actions
taken or events occurring during the Investment Grade Effective Period, in each
case as a result of a failure to comply with the Suspended Covenants during the
Investment Grade Effective Period (or, upon termination of the Investment Grade
Effective Period or after that time based solely on any action taken or event
that occurred during the Investment Grade Effective Period); (c) following the
expiry of an Investment Grade Effective Period, the Company and each Restricted
Subsidiary will be permitted, without causing a Default or Event of Default, to
honor, comply with or otherwise perform any Contractual Obligations arising
during any Investment Grade Effective Period and to consummate the transactions
contemplated thereby; and (d) to the extent any of the following negative
covenants that is not a Suspended Covenant includes a carve-out or exception
that references a provision of a Suspended Covenant, such carve-out or exception
in such covenant that is not a Suspended Covenant shall be read as if the
Suspended Covenant was in effect at all times after the Closing Date for
purposes of determining compliance with such covenant that is not a Suspended
Covenant (the provisos (a) through (d) above, the “Carve-out Suspension
Provision”):

Section 7.01 Indebtedness. The Company will not, and will not permit any
Restricted Subsidiaries to issue, incur or assume any Indebtedness; provided
that the Company and the Restricted Subsidiaries may issue, incur or assume Pari
Passu Secured Debt, Junior Secured Debt, Guaranteed Debt, Unsecured Debt or
Subordinated Indebtedness so long as immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, in each case determined
on a Pro Forma Basis as of the most recent Test Period: (a) with respect to any
such Indebtedness which is Pari Passu Secured Debt, the First Lien Net Leverage
Ratio is equal to or less than 2.75:1.00; (b) with respect to any such
Indebtedness which is Junior Secured Debt or Guaranteed Debt, the Guaranteed Net
Leverage Ratio is equal to or less than 4.50:1.00; and (c) with respect to any
such Indebtedness which is Unsecured Debt or Subordinated Indebtedness, the
Fixed Charge Coverage Ratio is equal to or greater than 2.00:1.00; and provided,
further, that if any Pari Passu Secured Debt incurred hereunder is in the form
of broadly syndicated term loans, the terms and pricing of such Pari Passu
Secured Debt shall comply with the requirements set forth in the proviso to the
definition of “Incremental Equivalent Term Debt” (the Indebtedness permitted to
be incurred under this paragraph, the “Ratio Debt”).

The limitation in the immediately preceding paragraph will not apply to the
following (collectively, “Permitted Indebtedness”):

(a) Indebtedness created under the Loan Documents (including Incremental Loans,
Refinancing Loans, Extended Revolving Commitments, Extended Revolving Loans and
Extended Term Loans), Incremental Equivalent Term Debt and Credit Agreement
Refinancing Indebtedness;

(b) the Existing Notes;

 

129



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date (other than Indebtedness described
in clauses (a) and (b) above) and, for such Indebtedness the outstanding
principal amount as of the Closing Date of which exceeds the greater of (i)
$50,000,000 and (ii) 5.0% of the Consolidated Adjusted EBITDA, listed on
Schedule 7.01(c);

(d) Capital Lease Obligations, Indebtedness with respect to mortgage financings,
purchase money Indebtedness to finance all or any part of the purchase, lease,
construction, installation, repair or improvement of property (real or
personal), plant or equipment or other fixed or capital assets (whether through
the direct purchase of assets or Equity Interest of any Person owning such
assets) and Indebtedness arising from the conversion of the obligations of the
Company or any Restricted Subsidiary under or pursuant to any Synthetic Lease
transactions to on-balance sheet Indebtedness of the Company or such Restricted
Subsidiary, in an aggregate outstanding principal amount, including all
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (d) (and any successive Permitted
Refinancing Indebtedness), not to exceed, as of any date of incurrence, the
greater of (i) $150,000,000 and (ii) 15% of Consolidated Adjusted EBITDA as of
the then most recently ended Test Period; provided that such Indebtedness is
incurred concurrently or within 270 days after the acquisition or the completion
of the construction, repair, renovation, replacement or improvement (as
applicable) of the property that is the subject of such Indebtedness;

(e) Indebtedness owed to (including obligations in respect of letters of credit
or bank Guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
(whether to current or former employees) or property, casualty or liability
insurance or self-insurance in respect of such items, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims, health, disability or other employee benefits (whether current or
former) or property, casualty or liability insurance;

(f) Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for indemnification, earn-outs, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with the Transactions, any Acquisition or Investment not prohibited
by the terms of the Loan Documents, the disposition of any business, assets or
Subsidiaries not prohibited by the terms of the Loan Documents, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Restricted Subsidiaries for the purpose of financing
any such Acquisition;

(g) intercompany Indebtedness between or among the Company and the Restricted
Subsidiaries;

(h) Indebtedness pursuant to Hedging Transactions not entered into for
speculative purposes;

(i) Indebtedness of Restricted Subsidiaries that are not Loan Parties, together
with any Permitted Refinancing Indebtedness incurred by such Restricted
Subsidiaries to Refinance any Indebtedness originally incurred pursuant to this
clause (i) (and any successive Permitted Refinancing Indebtedness), in an
aggregate principal amount not to exceed on any date of incurrence the greater
of (A) $75,000,000 and (B) 7.5% of Consolidated Adjusted EBITDA for the most
recently ended Test Period as of the date such Indebtedness is incurred;

(j) Indebtedness constituting reimbursement obligations with respect to letters
of credit, bank guarantees or bankers’ acceptances or similar instruments issued
in the ordinary course of business or in respect of performance bonds, bid
bonds, custom bonds, stay bonds, appeal bonds, surety bonds and completion
Guarantees and similar obligations, in each case, provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

130



--------------------------------------------------------------------------------

(k) Guarantees of Indebtedness or other obligations of the Company or the
Restricted Subsidiaries permitted to be incurred under this Agreement (other
than the Existing Notes and any Permitted Refinancing Indebtedness incurred to
Refinance the Existing Notes) to the extent such Guarantees are not prohibited
by other provisions of Article VII;

(l) (i) Indebtedness or Disqualified Stock incurred or assumed in connection
with any Acquisition or Investment not prohibited by the terms of the Loan
Documents and Indebtedness of any Person that becomes a Restricted Subsidiary
(in each case other than pursuant to the Transactions) if such Indebtedness was
not created in anticipation or contemplation of such Acquisition or Investment
or such Person becoming a Restricted Subsidiary, and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance any Indebtedness originally
incurred pursuant to this clause (l) (and any successive Permitted Refinancing
Indebtedness in respect thereof); provided that, in each case of the foregoing
sub-clauses (i) and (ii):

(A) no Specified Event of Default is continuing immediately prior to the
execution of the binding agreement governing such Acquisition or Investment or
would result from the making of such Acquisition or Investment;

(B) the aggregate principal amount of any such Indebtedness or Disqualified
Stock incurred or assumed pursuant to clause (l) above by Restricted
Subsidiaries that are not Guarantors and not immediately upon such incurrence or
assumption designated as Unrestricted Subsidiary pursuant to Section 5.09,
together with any Permitted Refinancing Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors to Refinance any such Indebtedness or
Disqualified Stock originally incurred pursuant to clause (l) (and any
successive Permitted Refinancing Indebtedness), does not exceed an aggregate
outstanding principal amount or liquidation preference as of any date of
incurrence or assumption equal to the greater of (1) $75,000,000 and (2) 7.5% of
Consolidated Adjusted EBITDA for the most recently ended Test Period;

(m) Indebtedness incurred in connection with any Sale and Lease-Back
Transaction, together with any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness originally incurred pursuant to this clause (m) (and
any successive Permitted Refinancing Indebtedness in respect thereof), in an
aggregate principal amount not to exceed on any date of incurrence the greater
of (i) $250,000,000 and (ii) 25% of Consolidated Adjusted EBITDA for the most
recently ended Test Period;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness (other
than credit or purchase cards) is extinguished within 30 Business Days after
notification received by the Company of its incurrence;

(o) Indebtedness supported by a letter of credit, bank guarantee or similar
instrument issued under any credit facility permitted under this Section 7.01,
in a principal amount not in excess of the stated amount of such letter of
credit, bank guarantee or similar instrument, as applicable;

(p) Indebtedness or Disqualified Stock of the Company or any of its Restricted
Subsidiaries in an aggregate outstanding principal amount or liquidation
preference up to 100% of the net proceeds received by the Company since
immediately after the Closing Date from the issue or sale of Equity Interests of
the Company or as a contribution to the capital of the Company after the Closing
Date (in each case, other than proceeds from the issuance or sale of the
Company’s Disqualified Stock or Excluded Contributions);

 

131



--------------------------------------------------------------------------------

(q) Indebtedness consisting of (i) the financing of insurance premiums,
(ii) take or pay obligations contained in supply arrangements or (iii) customs,
value-added tax and other tax guarantee, in each case, in the ordinary course of
business;

(r) Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, in each case with respect to any
Acquisition (by merger, consolidation or amalgamation or otherwise) permitted
under this Agreement;

(s) Cash Management Obligations and other Indebtedness in respect of Cash
Management Services;

(t) Indebtedness issued to future, current or former officers, directors,
managers, employees, consultants or independent contractors (or their respective
Controlled Investment Affiliates or Immediate Family Member_ of the Company, any
Restricted Subsidiary, any Services Company or any Parent Entity, in each case
to finance the repurchase, redemption, retirement or other acquisition of the
Company or any Parent Entity to the extent permitted by Section 7.04;

(u) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures; provided that the aggregate outstanding
principal amount of such Indebtedness (or Guarantee, as applicable), together
with any Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness originally incurred pursuant to this clause (u) (and any successive
Permitted Refinancing Indebtedness) may not exceed on any date of incurrence the
greater of (i) $50,000,000 and (ii) 5.00% of Consolidated Adjusted EBITDA for
the most recently ended Test Period as of the date such Indebtedness is
incurred;

(v) unsecured Indebtedness in respect of short-term obligations to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services so long as such obligations are incurred in the
ordinary course of business and not in connection with the borrowing of money;

(w) Indebtedness representing deferred compensation or other similar
arrangements incurred by the Company or any Restricted Subsidiary (i) in the
ordinary course of business or (ii) in connection with the Transactions, any
Investment or any Acquisition (by merger, consolidation or amalgamation or
otherwise) not prohibited by the terms of the Loan Documents;

(x) any Permitted Refinancing Indebtedness incurred to Refinance Incremental
Equivalent Term Debt, Credit Agreement Refinancing Indebtedness, Incremental
Loans or Indebtedness incurred under clause (b), (c), (d), (i), (l), (p), (u),
(ee), (gg) or (hh) of this Section 7.01 or this clause (x), in each case subject
to the limit set forth in any such clause with respect to the permitted amount
thereof;

(y) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business
and guarantees of Indebtedness incurred by customers in connection with the
purchase or other acquisition of equipment or supplies in the ordinary course of
business;

(z) Indebtedness incurred by the Company or any Restricted Subsidiary in
connection with bankers’ acceptances, discounted bills of exchange, warehouse
receipts or similar facilities or the discounting or factoring of receivables
for credit management purposes, in each case incurred or undertaken in the
ordinary course of business;

(aa) Indebtedness incurred by the Company or any Restricted Subsidiary and which
on application of the proceeds thereof would constitute Permitted Refinancing
Indebtedness to the extent that the net proceeds thereof are promptly deposited
with a trustee to satisfy and discharge Indebtedness in connection with the
indenture or other debt agreement therefor in accordance with the terms thereof;

 

132



--------------------------------------------------------------------------------

(bb) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors, licensees,
sub-licensees and distribution partners;

(cc) unfunded pension fund and other employee benefit plan obligations and
liabilities (including any ESOPs) to the extent that they are permitted to
remain unfunded under applicable Requirement of Law;

(dd) Guarantees of Indebtedness by the Company or any of its Restricted
Subsidiaries secured by Liens permitted by Section 7.02(i); provided that such
Guarantee of Indebtedness is non-recourse to the Company or such Restricted
Subsidiary other than in respect of the assets secured by such Liens;

(ee) Indebtedness incurred in an Intermediation Facility in an aggregate
outstanding principal amount not to exceed as of any date of incurrence thereof
the greater of (i) $300,000,000 and (ii) 30% of Consolidated Adjusted EBITDA for
the most recently ended Test Period;

(ff) Guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness or other obligations of one or more Unrestricted Subsidiaries in an
aggregate outstanding principal amount not to exceed, as of the date as such
Guarantee is incurred or issued, the greater of (i) $25,000,000 and (ii) 2.50%
of Consolidated Adjusted EBITDA as of the then most recently ended Test Period;

(gg) Indebtedness or Disqualified Stock of the Company or any Restricted
Subsidiary in an aggregate principal amount or liquidation preference, which
when aggregated with the principal amount and liquidation preference of all
other Indebtedness or Disqualified Stock then outstanding and incurred or issued
pursuant to this clause (gg) (and any successive Permitted Refinancing
Indebtedness), does not at any time exceed the greater of (i) $150,000,000 and
(ii) 15% of Consolidated Adjusted EBITDA for the most recently ended Test Period
as of the date such Indebtedness is incurred; and

(hh) all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses
(a) through (gg) above or refinancings thereof.

For purposes of determining compliance with this Section 7.01:

(A) in the event that an item of Indebtedness or Disqualified Stock (or any
portion thereof) meets the criteria of more than one of the categories of
Permitted Indebtedness or is entitled to be incurred as Ratio Debt, the Company
may, in its sole discretion, at the time of incurrence, divide, classify or
reclassify (as if incurred at such later time), or at any later time divide,
classify or reclassify, such item of Indebtedness or Disqualified Stock (or any
portion thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Indebtedness or Disqualified
Stock (or any portion thereof) in one of the above clauses or sub-clauses;
provided that all Indebtedness outstanding under the Loan Documents will be
deemed to have been incurred in reliance on the exception in clause (a) of the
definition of “Permitted Indebtedness” and shall not be permitted to be
reclassified pursuant to this paragraph;

(B) all unsecured Permitted Indebtedness of a Loan Party originally incurred
under clause (i), (u) or (gg) of the definition of “Permitted Indebtedness” will
be automatically reclassified as Ratio Debt on the first date on which such
Indebtedness would have been permitted to be incurred as Ratio Debt.

 

133



--------------------------------------------------------------------------------

(C) at the time of incurrence, the Company will be entitled to divide and
classify an item of Indebtedness or Disqualified Stock (or any portion thereof)
in more than one of the types of Indebtedness or Disqualified Stock described in
sub-clause (A) or (B) above without giving pro forma effect to the Indebtedness
(or any portion thereof) incurred pursuant to any other clause or sub-clause of
this Section 7.01 when calculating the amount of Indebtedness or Disqualified
Stock (or any portion thereof) that may be incurred pursuant to any such clause
or sub-clause;

(D) in connection with the incurrence (including with respect to any incurrence
on a revolving basis pursuant to a revolving loan commitment) of any
Indebtedness as Ratio Debt, the Company or the applicable Restricted Subsidiary
may, by written notice to the Administrative Agent at any time prior to the
actual incurrence of such Indebtedness designate such incurrence as having
occurred on the date of such prior notice, and any related subsequent actual
incurrence will be deemed for all purposes under this Agreement to have been
incurred on the date of such prior notice; and

(E) the principal amount of Indebtedness outstanding under any clause of this
Section 7.01 shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness.

For purposes of determining compliance with this Section 7.01, accrual of
interest, the accretion of accreted value, the accretion or amortization of
original issue discount and the payment of interest or dividends in the form of
additional Indebtedness or Disqualified Stock, the accretion of liquidation
preference and increases in the amount of Indebtedness or Disqualified Stock
outstanding solely as a result of fluctuations in the exchange rate of
currencies, will not be deemed to be an incurrence of Indebtedness for purposes
of this Section 7.01. Guarantees of, or obligations in respect of letters of
credit relating to, Indebtedness that is otherwise included in the determination
of a particular amount of Indebtedness will not be included in the determination
of such amount of Indebtedness; provided that the incurrence of the Indebtedness
represented by such Guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.01.

Section 7.02 Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
securing Indebtedness on any of their assets or property now owned or hereafter
acquired except the following (collectively, “Permitted Liens”):

(a) Liens securing Indebtedness incurred in accordance with Section 7.01(a)
(which Liens may (i) if required as a condition to the granting or acceptance
thereof, also secure, on a pari passu basis, any Hedging Obligations and/or Cash
Management Obligations with Lenders or their Affiliates; and (ii) rank pari
passu with or junior to the Liens securing any of the Obligations at that time)
or securing any Permitted Refinancing Indebtedness thereof;

(b) Liens securing Indebtedness incurred in accordance with Section 7.01(c);
provided that such Liens only secure the obligations that they secure on the
Closing Date (and any Permitted Refinancing Indebtedness in respect of such
obligations permitted by Section 7.01) and do not apply to any other property or
assets of the Company or any Restricted Subsidiary other than replacements,
additions, accessions and improvements thereto and any income or profits thereof
or proceeds thereof or of the foregoing;

 

134



--------------------------------------------------------------------------------

(c) Liens securing (i) any Ratio Debt which is Pari Passu Secured Debt or Junior
Secured Debt or (ii) Specified Hedge Obligations and Cash Management
Obligations, which amounts are secured under the Loan Documents, provided, in
the case of clause (i), the applicable Liens are subject to the applicable
Acceptable Intercreditor Agreement(s);

(d) Liens securing Indebtedness incurred in accordance with Section 7.01(d);
provided that (i) any such Lien attaches to such asset concurrently or within
270 days after the acquisition or the completion of the construction, repair,
renovation, replacement or improvement (as applicable) thereof; (ii) any such
Lien extends only to the assets financed with such Indebtedness (and any
replacements, additions, accessions and improvements thereto and any income or
profits thereof or proceeds thereof or of the foregoing); and (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, repairing, renovating, replacing or improving such fixed or
capital assets; provided, further, that individual financings provided by a
lender may be cross-collateralized to other financings provided by such lender
or its affiliates;

(e) Liens in connection with any Receivables Financing factoring arrangement
permitted hereunder to the extent such Lien only extends to the receivables and
related assets subject to such arrangement and proceeds thereof;

(f) Liens on property or assets of any Restricted Subsidiary that is not, or is
not required to be, a Loan Party securing Indebtedness or other obligations of
any Restricted Subsidiary that is not, or is not required to be, a Loan Party;

(g) Liens in favor of the Company or any Restricted Subsidiary;

(h) Liens on property or assets (other than Equity Interests of an Unrestricted
Subsidiary) of any Restricted Subsidiary securing Indebtedness or other
obligations of any Unrestricted Subsidiary or any Guarantee thereof; provided
that the aggregate principal amount of such Indebtedness or other obligations
secured or guaranteed thereby does not, at any time, exceed the greater of (i)
$25,000,000 and (ii) 2.50% of Consolidated Adjusted EBITDA as of the then most
recently ended Test Period;

(i) Liens on Equity Interests in Unrestricted Subsidiaries, joint ventures or
minority interests in any Person (together with assets related thereto and the
proceeds or products of any of the foregoing) (i) securing Indebtedness or other
obligations of such Unrestricted Subsidiary, joint venture or Person or any
Guarantee thereof or (ii) pursuant to the relevant joint venture or equityholder
agreement or arrangement or any other similar binding arrangements entered into
in the ordinary course of business;

(j) Liens securing Permitted Refinancing Indebtedness incurred in accordance
with Section 7.01(x); provided that the Liens securing such Permitted
Refinancing Indebtedness are limited to all or part of the same property that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the original Lien (plus any replacements, additions, accessions
and improvements thereto and any income or profits thereof or proceeds thereof
or of the foregoing); provided, further, that individual financings provided by
a lender may be cross-collateralized to other financings provided by such lender
or its affiliates;

(k) Liens (i) solely on any cash earnest money deposits made by the Company or
any Restricted Subsidiary in connection with any letter of intent or other
agreement in respect of any Investment or other Investment and Liens (in each
case, not prohibited by the terms of the Loan Documents) on advances of cash or
Cash Equivalents in favor of the seller of any property to be acquired in any
Acquisition or Investment not prohibited by the terms of the Loan Documents to
be applied against the purchase price for such Investment or (ii) consisting of
an agreement to sell, transfer or otherwise dispose of any property to the
extent such sale, transfer or disposition is not prohibited by Section 7.03;

 

135



--------------------------------------------------------------------------------

(l) (i) Liens on property or assets or Equity Interests of a Person at the time
such Person becomes a Restricted Subsidiary (together with the proceeds or
products thereof and other after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition (and together with any replacements, additions, accessions and
improvements thereto and any income or profits thereof or proceeds thereof or of
the foregoing)) if such Liens were not created in connection with, or in
contemplation of, such other Person becoming a Restricted Subsidiary and
(ii) Liens on property at the time the Company or a Restricted Subsidiary
acquired such property, including any acquisition by means of a merger or
consolidation with or into the Company or any of the Restricted Subsidiaries, if
such Liens were not created in connection with, or in contemplation of, such
acquisition;

(m) Liens on cash and Cash Equivalents under or with respect to accounts with
brokers or counterparties with respect to Hedging Transactions not entered into
for speculative purposes consisting of cash, commodities or futures contracts,
options, securities, instruments and other like assets securing only Hedging
Transactions not entered into for speculative purposes;

(n) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(o) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Company or any Restricted Subsidiary maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business, including Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code, or any comparable or successor
provision, on items in the course of collection; (ii) attaching to pooling,
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; or (iii) in favor of banking or other financial
institutions or entities, or electronic payment service providers, arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking or finance industry;

(p) Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of the Company or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company or any Restricted Subsidiary or (ii) relating to
purchase orders and other agreements entered into with customers of the Company
or any Restricted Subsidiary in the ordinary course of business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including letters of
credit or bankers acceptances in lieu of any such bonds or to support the
issuance thereof), in each case in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

(s) withdrawal and access rights held by oil companies with respect to any
Intermediate Investment Account;

(t) Liens on vehicles or equipment of the Company or any of the Restricted
Subsidiaries granted in the ordinary course of business;

 

136



--------------------------------------------------------------------------------

(u) any interest or title of a lessor or sublessor, or a licensor or sublicensor
or a grantor of an easement under any leases or subleases or operating agreement
(including with respect to intellectual property and software) or easement
agreement entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;

(v) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit entered into in the ordinary course of business issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(w) Liens securing obligations under inventory financing agreements entered into
in the ordinary course of business and Liens securing inventory financing
agreements encumbering the applicable manufacturer’s or vendor’s identified
goods which are the subject of such inventory financing arrangement, proceeds
thereof (including any accounts receivable proceeds) and customary collateral
ancillary thereto; provided that the agent, lender or other financing source in
respect of such Indebtedness has entered into an Acceptable Intercreditor
Agreement;

(x) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(y) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(z) Liens securing Indebtedness incurred in accordance with Section 7.01(m) or
Section 7.01(ee) encumbering the assets that are subject of such Indebtedness;

(aa) Liens arising from (i) precautionary Uniform Commercial Code financing
statements (or other similar filings in non-U.S. jurisdictions) or (ii) Uniform
Commercial Code financing statements (or other similar filings in non-U.S.
jurisdictions) regarding operating leases entered into by the Company and its
Restricted Subsidiaries in the ordinary course of business;

(bb) survey exceptions and such matters as an accurate survey would disclose,
easements, trackage rights, leases, ground leases, licenses, special
assessments, zoning restrictions, rights-of-way, covenants, building codes,
restrictions, encroachments, protrusions and declarations on or with respect to
the use of real property, servicing agreements, development agreements, site
plan agreements and other similar encumbrances on real property that do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Company and the
Restricted Subsidiaries taken as a whole;

(cc) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations or similar laws and regulations and Liens securing insurance premium
financing arrangements and deposits made or other security provided in the
ordinary course of business to secure liability to insurance carriers or under
self-insurance arrangements in respect of such obligations; (ii) pledges and
deposits and other Liens securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Company or any Restricted Subsidiary and
(iii) pledges and deposits and other Liens for the payment of rent;

(dd) Liens imposed by law for Taxes that are not yet delinquent or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves, if any, are being maintained in
accordance with GAAP;

 

137



--------------------------------------------------------------------------------

(ee) “first-purchaser” Liens, as defined in Texas Bus. & Com. Code
Section 9.343, comparable laws of the states of Oklahoma, Kansas, Wyoming,
Mississippi, Wyoming or New Mexico, or any other comparable Law of any such
jurisdiction or any other applicable jurisdiction;

(ff) statutory Liens of landlords, sub-landlords, carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law (including Liens on
property of the Company or any Restricted Subsidiary in the possession of
storage facilities, pipelines or barges) arising in the ordinary course of
business (and consensual Liens granted in the ordinary course of business that
are substantially similar thereto) for amounts not yet due or not overdue by
more than 60 days, or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(gg) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(hh) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Person, to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;

(ii) judgment and attachment Liens not giving rise to an Event of Default or
inchoate Liens created by or existing from any pending litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(jj) Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited by the terms of this Agreement;

(kk) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (d) of the definition of “Cash
Equivalents”; and

(ll) Liens that secure Indebtedness in an aggregate principal amount not to
exceed at any time outstanding the greater of $150,000,000 and (ii) 15.00% of
Consolidated Adjusted EBITDA as of the last day of the then most recently ended
Test Period.

For purposes of this Section 7.02, Indebtedness will not be considered incurred
under a sub-clause or clause of Section 7.01 if it is later reclassified as
outstanding under another sub-clause or clause of Section 7.01 (in which event,
and at which time, such Indebtedness will be deemed incurred under the
sub-clause or clause to which it is reclassified).

Section 7.03 Mergers, Consolidations and Asset Sales. (a) The Company will not
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided that the limitation in the immediately preceding
sentence will not apply to the Transactions; and provided further that if at the
time thereof and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing, any Person may merge or consolidate with
or into the Company in a transaction in which the surviving Person is (i) the
Company or (ii) another Person organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia (such
Person, the “Successor Company”) and such Successor Company expressly assumes
all the obligations of the Company under the Loan Documents pursuant to an
assumption agreement reasonably acceptable to the Administrative Agent, in which
event such Successor Company will succeed to, and be substituted for, the
Company.

 

138



--------------------------------------------------------------------------------

(b) No Borrower (other than the Company) will merge into or consolidate into any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided
that, if at the time thereof and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing, any Person may merge or
consolidate with or into any such Borrower in a transaction in which the
surviving Person is (i) any of the Borrowers or (ii) another Person organized or
existing under the laws of the United States of America, any State thereof or
the District of Columbia or any Approved Jurisdiction (such Person, the
“Successor Borrower”) and such Successor Borrower expressly assumes all the
obligations of such Borrower under the Loan Documents pursuant to an assumption
agreement reasonably acceptable to the Administrative Agent, in which event such
Successor Borrower will succeed to, and be substituted for, such Borrower.

(c) Notwithstanding the foregoing clauses (a) and (b), and without limiting the
ability of any of the Borrowers to enter into a transaction in accordance with
the proviso above, the foregoing limitations shall not apply to any Merchant
Service Company if it shall cease to be a Borrower hereunder prior to or
substantially contemporaneously with any such transaction. To the extent any
Collateral is sold, transferred or otherwise disposed of in a transaction not
prohibited by Section 7.03, Section 7.04 or Section 7.05 to any Person other
than the Company or any of the Guarantors, such Collateral will be free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
will take, and each Lender hereby authorizes the Administrative Agent to take,
any actions reasonably requested by the Company in order to evidence the
foregoing, in each case, in accordance with Section 10.14.

Section 7.04 Restricted Payments. The Company will not, and will not permit any
of its Restricted Subsidiaries to, make any Restricted Payment, other than:

(a) Restricted Payments in the form of cash or Cash Equivalents in an amount not
to exceed the Available Amount so long as no Specified Event of Default has
occurred and is continuing;

(b) Restricted Payments in any form and at any time in an unlimited amount if
the First Lien Net Leverage Ratio (determined on a Pro Forma Basis) as of the
last day of the most recently ended Test Period is equal to or less than
3.50:1.00;

(c) the distribution, as a return of capital, dividend or otherwise, of shares
of Capital Stock of, Indebtedness issued by, or assets of, one or more
Unrestricted Subsidiaries;

(d) Restricted Payments by the Company payable solely in common Equity Interests
(but not Disqualified Stock) of the Company or in options, warrants or other
rights to purchase such Equity Interests;

(e) Restricted Payments in the form of non-cash assets, including Equity
Interests of or Indebtedness issued by one or more Subsidiaries, to the extent
such assets were (i) held by the Initial Borrower prior to the Closing Date and
were not acquired in connection with the Transactions or (ii) contributed to the
Company or a Restricted Subsidiary (other than by the Company or a Restricted
Subsidiary) after the Closing Date;

 

139



--------------------------------------------------------------------------------

(f) a Restricted Payment to directly or indirectly pay for the repurchase,
redemption, retirement or other acquisition of Equity Interests (other than
Disqualified Stock) of the Company or any Parent Entity held by any future,
present or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members or any
permitted transferee thereof) of the Company, any of its Subsidiaries, any
Services Company or any Parent Entity pursuant to any management equity plan or
equity option plan or any other management or employee benefit plan or agreement
or any equity subscription or equityholder agreement or partnership agreement
(including, for the avoidance of doubt, any principal and interest payable on
any Indebtedness issued by the Company or any Parent Entity in connection with
such repurchase, redemption, retirement or other acquisition), including any
Equity Interests rolled over or otherwise purchased by management, directors or
employees of the Company, any of its Subsidiaries, any Services Company or any
Parent Entity in connection with the Merger; provided, however, that, except
with respect to non-discretionary purchases, repurchases, redemptions,
retirements or acquisitions, the aggregate Restricted Payments made under this
clause (f) do not exceed in any Fiscal Year commencing from the Fiscal Year in
which the Closing Date occurred, $25,000,000 (with unused amounts in any Fiscal
Year being carried over to succeeding Fiscal Years); provided, further, that
such amount in any Fiscal Year may be increased by an amount not to exceed
(without duplication):

(i) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Company and, to the extent contributed to the Company, the cash
proceeds from the sale of Equity Interests of any Parent Entity, in each case to
any future, present or former employees, directors, officers, managers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Company, any of its Subsidiaries, any Services Company or
any Parent Entity that occurs after the Closing Date; provided that the amount
of such cash proceeds utilized for any such repurchase, retirement or other
acquisition for value will not increase the amount available for Restricted
Payments under Section 7.04(c); plus

(ii) the cash proceeds of key man life insurance policies received by the
Company or the Restricted Subsidiaries (or any Parent Entity to the extent
contributed to the Company) after the Closing Date;

provided, further, that cancellation of Indebtedness owing to the Company or any
Restricted Subsidiary from any future, present or former employees, directors,
officers, managers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members, or any permitted transferee thereof) of
the Company, any Services Company, any Parent Entity or any Restricted
Subsidiary in connection with a repurchase of Equity Interests of the Company or
any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.04 or any other provision of this Agreement

(g) Restricted Payments by a Restricted Subsidiary that is not a Wholly-Owned
Subsidiary so long as such Restricted Payments are made to the Company or a
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Company or such Restricted Subsidiary) based on their
relative ownership interests;

(h) Restricted Payments to consummate the Transactions or to pay any amounts
pursuant to the Merger Agreement;

(i) Restricted Payments in the form of cash distributions to the Company, its
Subsidiaries or any Parent Entity of the Company so long as the Company or such
distributing entity, as applicable, is treated as a partnership or a
“disregarded entity” for U.S. federal income tax purposes, in each case, in an
amount not to exceed the product of (i) the aggregate cumulative net taxable
income for all taxable periods of any Parent Entity in respect of its ownership
of equity interests in the Company (determined in good faith of the Company and
without regard to any adjustments or allocations under

 

140



--------------------------------------------------------------------------------

Sections 704(c), 734 and 743 of the Code) and (ii) the highest cumulative U.S.
federal, state and local tax rate applicable to an individual or corporation, as
applicable to each Parent Entity receiving a cash distribution, residing in New
York, New York, net of any such taxes paid directly or withheld by such Parent
Entity;

(j) the declaration and payment of dividends or distributions by the Company to,
or the making of loans to, any Parent Entity to permit any Parent Entity to pay
or cause to be paid, in each case without duplication:

(i) operating, overhead, legal, accounting and other professional fees and
expenses (including directors’ fees and expenses and administrative, legal,
accounting, filing and similar expenses), in each case to the extent related to
its separate existence as a holding company or to its ownership of the Company
and the Subsidiaries; and, following the first public offering of the Company’s
common equity or the common equity of any Parent Entity after the Closing Date,
listing fees and other costs and expenses attributable to being a Public
Company, of any Parent Entity;

(ii) fees and expenses related to (A) any public offering or private placement
of debt or equity securities of, or incurrence of any Indebtedness by, the
Company or any Parent Entity or any disposition or acquisition or any investment
transaction by the Company or any of its Restricted Subsidiaries (or any
acquisition of or investment in any business, assets or property that will be
contributed to the Company or any of its Restricted Subsidiaries as part of the
same or a related transaction) permitted hereunder, in each case, whether or not
consummated and (B) performance of obligations under this Agreement;

(iii) franchise taxes and other similar Taxes and expenses, in each case, in
connection with the maintenance of its legal existence;

(iv) payments under transactions permitted under Section 7.06 (other than
Section 7.06(c)), in each case to the extent such payments are due at the time
of such Restricted Payment;

(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, employees, directors, managers, consultants or
independent contractors of any Parent Entity to the extent related to its
ownership of the Company and the Restricted Subsidiaries; or

(vi) amounts due or expected to be due with respect to payroll, Social Security,
withholding tax or other Taxes in connection with any management equity plan or
stock option plan or any ESOP, or the payment of customary salary, bonus and
other management or employee benefits payable to, and indemnities provided on
behalf of, officers, employees, directors, managers, consultants or independent
contractors of any Services Company or of any Parent Entity to the extent
related to its ownership of the Company and its Subsidiaries;

(k) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(l) Restricted Payments to allow the Company or any Parent Entity to make
payments in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Equity Interests of
the Company or any Parent Entity, in connection with any merger, consolidation,
amalgamation or other business combination, or in connection with any dividend,
distribution or split or reverse split of Equity Interests;

 

141



--------------------------------------------------------------------------------

(m) so long as no Event of Default is continuing, Restricted Payments to any
Parent Entity for the purpose of paying indemnities, reimbursements and
reasonable and documented out-of-pocket fees and expenses of the Sponsor or any
Affiliate of the Sponsor;

(n) Restricted Payments to any Parent Entity to finance, or to any Parent Entity
for the purposes of paying to any other Parent Entity to finance, any Investment
not otherwise prohibited by Section 7.05; provided that (i) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (ii) promptly following the closing thereof, such Parent Entity causes
(A) all property acquired (whether assets or Equity Interests) to be contributed
to the Company or any Restricted Subsidiary of the Company or (B) the merger,
consolidation or amalgamation (to the extent not prohibited by Section 7.03) of
the Person formed or acquired into the Company or any Restricted Subsidiary of
the Company in order to consummate such Investment, in each case, in accordance
with the requirements of Section 5.10;

(o) the payment of any dividend or distribution or consummation of any
redemption within 60 days after the date of declaration thereof or the giving of
a redemption notice, as applicable, if at the date of declaration or the giving
of such notice such payment would have complied with the provisions of this
Agreement;

(p) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Company and the Guarantors;

(q) Restricted Payments in an amount that does not exceed the aggregate amount
of Excluded Contributions; provided, however, that, to the extent any Excluded
Contribution is comprised of the Freeport Contribution, any Restricted Payments
thereafter made pursuant to this clause (q) based solely on the amount of the
Freeport Contribution may only be made using the Freeport Assets or any cash or
non-cash proceeds of any Disposition of the Freeport Assets;

(r) Restricted Payments for (i) payments made or expected to be made by any
Parent Entity, the Company or any Restricted Subsidiary in respect of
withholding or similar Taxes payable or expected to be payable by any future,
present or former director, officer, employee, manager, consultant or
independent contractor of any Parent Entity, the Company or any Subsidiary or
any Services Company (or their respective Affiliates, estates or Immediate
Family Members or permitted transferees) in connection with the exercise of
stock options or the grant, vesting or delivery of Equity Interests and
(ii) loans or advances to officers, directors, employees, managers, consultants
and independent contractors of any Parent Entity, the Company or any Subsidiary
of the Company in connection with such Person’s purchase of Equity Interests of
the Company or any Parent Entity; provided that no cash is actually advanced
pursuant to this sub-clause (ii) other than to pay taxes due in connection with
such purchase, unless immediately repaid;

(s) purchases of receivables or Petroleum Product inventory pursuant to a
Receivables Repurchase Obligation in connection with a Receivables Financing or
Intermediation Facility and the payment or distribution of related fees;

(t) payments or distributions to dissenting equityholders pursuant to applicable
law or pursuant to or in connection with a consolidation, merger or transfer of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries, taken as a whole, that complies with Section 7.03; provided that
if as a result of such consolidation, merger or transfer of assets, a Change in
Control has occurred, such Change in Control has been consented to or waived by
the Required Lenders;

 

142



--------------------------------------------------------------------------------

(u) (i) the conversion or exchange of any Subordinated Indebtedness into or for
Equity Interests of any Parent Entity or other Subordinated Indebtedness and
(ii) any payment that is intended to prevent any Subordinated Indebtedness from
being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code;

(v) the incurrence of Permitted Refinancing Indebtedness in respect of
Subordinated Indebtedness;

(w) (i) payments of regularly scheduled principal and interest; (ii) mandatory
offers to repay, repurchase or redeem (including in connection with the Net Cash
Proceeds of Asset Sales); (iii) mandatory prepayments of principal, premium and
interest; and (iv) payments of fees, expenses and indemnification obligations,
in each case, with respect to Subordinated Indebtedness;

(x) the payment, redemption, defeasance, purchase, repurchase or other
acquisition or retirement of Subordinated Indebtedness of the Company or any
Subsidiary Loan Party in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of payment, redemption, defeasance, purchase, repurchase or acquisition or
retirement;

(y) (i) the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of any Equity Interests, including any accrued and unpaid dividends
thereon (“Treasury Capital Stock”), or Subordinated Indebtedness of the Company
or any Restricted Subsidiary or any Equity Interests of any Parent Entity, in
exchange for Equity Interests of the Company or any Parent Entity (in each case,
other than any Disqualified Stock) (“Refunding Capital Stock”), or out of the
proceeds of a sale or issuance (other than to a Restricted Subsidiary) of, to
the extent contributed to the Company, Refunding Capital Stock made within 120
days of such sale or issuance of Refunding Capital Stock and (ii) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under clause (g) of this Section 7.04, the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any Parent Entity) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

(z) the declaration and payment of dividends on the Company’s common equity (or
the payment of dividends to any Parent Entity to fund a payment of dividends on
such entity’s common equity), following consummation of the first public
offering of the Company’s common equity or the common equity of any Parent
Entity after the Closing Date, in an amount not to exceed a sum of (i) up to
6.0% per annum of the net cash proceeds received by or contributed to the
Company in or from any such public offering, other than public offerings with
respect to the Company’s common equity registered on Form S-8 and other than any
public sale constituting an Excluded Contribution and (ii) an aggregate amount
per annum not to exceed 5.0% of Market Capitalization;

(aa) any “AHYDO catch up payment” with respect to, and required by the terms of,
any Indebtedness of the Company or any of its Restricted Subsidiaries permitted
to be incurred under the terms of this Agreement; and

(bb) one or more Restricted Payments in an amount not to exceed the aggregate
net cash proceeds of the Scheduled Transaction.

For purposes of determining compliance with this Section 7.04, in the event that
an item of any Restricted Payment (or any portion thereof) meets the criteria in
both Section 7.04(b) and any other clause or clauses of Section 7.04, the
Company may, in its sole discretion, at the time of incurrence, divide, classify
or reclassify (as if incurred at such later time), or at any later time divide,
classify or reclassify, such item of Restricted Payment (or any portion thereof)
in any manner that complies with this covenant and will only be required to
include the amount and type of such Restricted Payment (or any portion thereof)
in one of the above clauses or sub-clauses.

 

143



--------------------------------------------------------------------------------

Section 7.05 Investments. The Company will not, and will not permit any of its
Restricted Subsidiaries to, make any Investment except the following (each, a
“Permitted Investment”):

(a) Investments made for Fair Market Value or otherwise for value obtained in a
comparable arm’s length transaction (as determined in good faith by a
Responsible Officer of the Company) in exchange for consideration other than
additional Equity Interests of or Indebtedness issued by an Unrestricted
Subsidiary or a Restricted Subsidiary that is not, or is not required to be, a
Guarantor;

(b) Investments in the form of cash or any other asset (including Equity
Interests of or Indebtedness issued by one or more Subsidiaries) which was
contributed to the equity capital of the Company or any of its Restricted
Subsidiaries (other than by the Company to any Restricted Subsidiary) after the
Closing Date or (other than in the case of cash) which was held by the Initial
Borrower on the Closing Date and was not acquired in connection with the
Transactions (other than transactions undertaken in accordance with
Section 7.04(n));

(c) Investments in the form of non-cash assets to the extent such assets are
held by the Initial Borrower prior to the Closing Date and are not acquired in
connection with the Transactions;

(d) Investments made in joint ventures or minority interests in any Person as
required by, or made pursuant to, the relevant joint venture or equityholder
agreement or arrangement or other similar binding arrangements entered into in
the ordinary course of business;

(e) Investments in any form and at any time in an unlimited amount if the First
Lien Net Leverage Ratio (determined on a Pro Forma Basis) is equal to or less
than 3.50:1.00;

(f) Investments (other than in the form of cash) in the Company or any
Restricted Subsidiary (including guarantees of obligations of its Restricted
Subsidiaries); provided that the amount of such Investments made by the Company
and its Restricted Subsidiaries which are Loan Parties in Restricted
Subsidiaries which are not Loan Parties under this clause (f) shall not exceed
at the time of making each such Investment the greater of (A) $200,000,000 and
(B) 20% of Consolidated Adjusted EBITDA for the most recently ended Test Period;

(g) intercompany Investments in the form of cash or Cash Equivalents between or
among the Company and the Restricted Subsidiaries (including intercompany
Indebtedness);

(h) Permitted Business Acquisitions and pre-existing Investments (not made in
contemplation of such Acquisition) held by Persons acquired in Permitted
Business Acquisitions or acquired in connection with Permitted Business
Acquisitions;

(i) Investments, including loans and advances, to any Parent Entity so long as
the Company or any Restricted Subsidiary would otherwise be permitted to make a
Restricted Payment in such amount; provided that the amount of any such
Investment will be deemed to be a Restricted Payment under the appropriate
clause of Section 7.04 for all purposes of this Agreement;

(j) the Transactions (including payment of the merger consideration under the
Merger Agreement);

(k) Cash Equivalents and, to the extent not made for speculative purposes,
Investment Grade Securities or Investments that were Cash Equivalents or
Investment Grade Securities when made;

 

144



--------------------------------------------------------------------------------

(l) Investments in securities or other assets (including earn-outs) not
constituting cash, Cash Equivalents or Investment Grade Securities and received
in connection with any Asset Sale made pursuant to Section 2.11(b) or any other
Disposition not prohibited by Section 7.03;

(m) accounts receivable, security deposits and prepayments and other credits
granted or made in the ordinary course of business and any Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors and others, including in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such account debtors and others, in each case in the ordinary
course of business;

(n) Investments acquired as a result of a foreclosure by the Company or any
Restricted Subsidiary with respect to any secured Investments or other transfer
of title with respect to any secured Investment in default;

(o) Hedging Transactions and Cash Management Services;

(p) Investments existing on, or contractually committed as of, the Closing Date
or an Investment consisting of any extension, modification, replacement,
reinvestment or renewal of any such Investment existing on the Closing Date or
binding commitment in effect on the Closing Date; and, for such Investment the
amount of which as of the Closing Date exceeds the greater of (i) $50,000,000
and (ii) 5.0% of the Consolidated Adjusted EBITDA, listed on Schedule 7.05(p);
provided that the amount of any such Investment may be increased in such
extension, modification, replacement, reinvestment or renewal only (A) as
required by the terms of such Investment or binding commitment as in existence
on the Closing Date (including as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities)
or (B) as otherwise permitted under this Agreement;

(q) Investments resulting from pledges and deposits that are Permitted Liens;

(r) Guarantees of operating leases (for the avoidance of doubt, excluding
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Company or any Restricted
Subsidiary in the ordinary course of business;

(s) Investments to the extent that payment for such Investments is made with
Equity Interests (other than Disqualified Stock) of the Company or any Parent
Entity;

(t) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 7.04;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(v) loans and advances to officers, directors, employees, managers, consultants
or independent contractors of any Parent Entity, the Company, any Restricted
Subsidiary or any Services Company (i) for business-related travel and
entertainment expenses, moving and relocation expenses and other similar
expenses, in each case incurred in the ordinary course of business,
(ii) relating to indemnification or reimbursement of any officers, directors or
employees in respect of liabilities relating to their serving in any such
capacity or (iii) otherwise not to exceed as of the date such Investment is made
the greater of (A) $20,000,000 and (B) 3.00% of Consolidated Adjusted EBITDA for
the most recently ended Test Period, in an aggregate principal amount
outstanding as of the date such Investment is made (calculated without regard to
write-downs or write-offs thereof after the date made);

(w) acquisitions of obligations of one or more officers or other employees of
any Parent Entity, the Company, any Subsidiary of the Company or, any Services
Company in connection with such officer’s or employee’s acquisition of Equity
Interests of any Parent Entity, so long as no cash is actually advanced by the
Company or any Restricted Subsidiary to such officers or employees in connection
with the acquisition of any such obligations;

 

145



--------------------------------------------------------------------------------

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Company or any
Restricted Subsidiary;

(y) Investments consisting of the leasing or licensing of intellectual property
in the ordinary course of business and, if such leasing or licensing is other
than on a non-exclusive basis, that do not materially interfere with the
business of the Company and the Restricted Subsidiaries (taken as a whole) or
the contribution of intellectual property pursuant to joint marketing
arrangements with other Persons;

(z) purchases or acquisitions of inventory, supplies, materials and equipment or
purchases or acquisitions of contract rights or intellectual property;

(aa) Investments in assets useful in the business of the Company or any
Restricted Subsidiary made with (or in an amount equal to) any Reinvestment
Deferred Amount; provided that if the underlying Asset Sale was with respect to
assets (other than Equity Interests) of the Company or a Restricted Subsidiary,
then such Investment shall be in the form of assets (other than Equity
Interests) owned by the Company or a Restricted Subsidiary;

(bb) any Investment in a Subsidiary or any Investment by a Restricted Subsidiary
in any other Person, in each case in connection with a Receivables Financing or
Intermediation Facility, including Investments of funds held in accounts
permitted or required by the arrangements governing such Receivables Financing
or Intermediation Facility or any related Indebtedness;

(cc) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business in connection with the cash
management operations of the Company and its Subsidiaries;

(dd) Investments that are made with Excluded Contributions; provided, however,
that, to the extent any Excluded Contribution is comprised of the Freeport
Contribution, any Investment thereafter made pursuant to this clause (dd) based
solely the Freeport Contribution may only be made using the Freeport Assets or
any cash or non-cash proceeds of any Disposition of the Freeport Assets;

(ee) performance guarantees and contingent obligations incurred in the ordinary
course of business or consistent with past practice and the creation of Liens on
the assets of the Company or any Restricted Subsidiary in compliance with
Section 7.02;

(ff) Guarantees or Investments in Indebtedness of the Company or any of its
Restricted Subsidiaries permitted under Section 7.01;

(gg) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business;

(hh) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with past practice;

(ii) advances, loans or extensions of trade credit in the ordinary course of
business by the Company or any of its Restricted Subsidiaries;

 

146



--------------------------------------------------------------------------------

(jj) Investments in any Person whose business or business activity falls within
the business or business activity conducted by the Company and the Restricted
Subsidiaries on the Closing Date (after giving effect to the Transactions) or
any similar, corollary, related, ancillary, incidental, related to or
complementary business or business activities or a reasonable extension,
development or expansion thereof or ancillary thereto (a “Similar Business”);
provided that at the time of such Investment the aggregate fair market value of
such Investments, taken together with all other Investments made pursuant to
this clause (jj) that are at that time outstanding, shall not exceed the greater
of (i) $250,000,000 and (ii) 25% of Consolidated Adjusted EBITDA of the Company
for the most recently ended Test Period (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

(kk) Investments in the nature of pledges and deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(ll) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Company or any of
its Restricted Subsidiaries that were issued in connection with the financing of
such assets, so long as the Company or any such Restricted Subsidiary may obtain
title to such assets at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such financing transaction;

(mm) advances of payroll payments to employees or any payments under ESOPs in
the ordinary course of business;

(nn) Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Company or any Restricted Subsidiary;

(oo) guarantees by any Loan Party or any Restricted Subsidiary of leases or of
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

(pp) any Investment acquired by the Company or any of its Restricted
Subsidiaries:

(i) in satisfaction of judgments against other Persons;

(ii) received in compromise or resolution of (A) obligations of trade creditors,
suppliers or customers that were incurred in the ordinary course of business of
the Company or any Restricted Subsidiary or consistent with past practice,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor, supplier or customer, or
(B) litigation, arbitration or other disputes;

(qq) Investments made with the Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(rr) repurchases of the Indebtedness;

(ss) Investments of assets relating to non-qualified deferred payment plans in
the ordinary course of business;

(tt) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the Company;

 

147



--------------------------------------------------------------------------------

(uu) Investments of a Restricted Subsidiary of the Company acquired after the
Closing Date or of an entity merged into or amalgamated or consolidated with a
Restricted Subsidiary of the Company in a transaction that is not prohibited by
Section 7.03 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(vv) additional Investments having an aggregate fair market value at the time of
such Investment, taken together with all other Investments made pursuant to this
clause (vv) that are at that time outstanding, not to exceed the greater of (i)
$250,000,000 and (ii) 25% of Consolidated Adjusted EBITDA of the Company for the
most recently ended Test Period (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value); and

(ww) Investments in the form of cash or Cash Equivalents in an amount not to
exceed the Available Amount so long as no Specified Event of Default has
occurred and is continuing.

For purposes of determining compliance with this Section 7.05, in the event that
an item of Investment (or any portion thereof) meets the criteria in both
Section 7.05(e) and any other clause or clauses of Section 7.05, the Company
may, in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify (as if incurred
at such later time), such item of Investment (or any portion thereof) in any
manner that complies with this covenant and will only be required to include the
amount and type of such Investment (or any portion thereof) in one of the above
clauses or sub-clauses.

Section 7.06 Transactions with Affiliates. The Company will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of their
Affiliates, except for:

(a) transactions, or a series of transactions, taken as a whole, that are at
prices and on terms and conditions not less favorable to the Company or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

(b) transactions between or among the Company and a Restricted Subsidiary or
between or among Restricted Subsidiaries or, in any case, any entity that
becomes a Restricted Subsidiary as a result of such transaction, not involving
any other Affiliates;

(c) Restricted Payments or any other transaction permitted by Section 7.04 or
Section 7.05 or by transactions specifically excluded from the definition of
“Restricted Payment” or “Permitted Investment”;

(d) any Indebtedness (incurred among the Company and its Subsidiaries),
Investments or any other transaction pursuant to, or complying with,
Section 7.01, Section 7.03 or Section 7.05;

(e) the Transactions and transactions pursuant to or contemplated under the
Transaction Documents;

(f) the issuance, sale or transfer of Equity Interests in any Restricted
Subsidiary to the Company and capital contributions by the Company to any
Restricted Subsidiary;

(g) the issuance, sale or transfer of Equity Interests in the Company to any
Parent Entity and capital contributions by any Parent Entity to the Company (and
payment of reasonable out-of-pocket expenses incurred by the Sponsor in
connection therewith);

 

148



--------------------------------------------------------------------------------

(h) investments by the Sponsor or any of its Affiliates in securities or
Indebtedness permitted hereunder of the Company or any Restricted Subsidiary
(and payment of reasonable out-of-pocket expenses incurred by the Sponsor or a
Parent Entity in connection therewith);

(i) (i) Investments in Unrestricted Subsidiaries or joint ventures and
(ii) payments to and from, and transactions with, any joint ventures entered
into in the ordinary course of business or consistent with past practice
(including, without limitation, any cash management activities related thereto);

(j) [reserved]

(k) payments of reasonable fees to members of the Board of Directors of the
Company or any Restricted Subsidiary who are not employees of the direct parent
of the Company, the Company or any such Restricted Subsidiary;

(l) payments to the Sponsor for any financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, and other payment of
indemnification and other similar amounts to the Sponsor and reimbursement of
expenses of the Sponsor, in each case, which payments are approved by the
majority of the Board of Directors of the Company in good faith; payment of
indemnification and other similar amounts to the Sponsor and reimbursement of
expenses of the Sponsor;

(m) compensation and employee benefit arrangements paid to, and any payments or
indemnities under any ESOPs or for the benefit of, directors, officers or
employees of the Company, its Subsidiaries or any Services Company in the
ordinary course of business;

(n) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, ESOPs, employment
agreements, stock options and stock ownership plans approved by the board of
directors (or similar governing body) of the Company or any Subsidiary;

(o) transactions with Restricted Subsidiaries or joint ventures for the purchase
or sale of goods, products, parts, equipment and services entered into in the
ordinary course of business or that are consistent with past practice;

(p) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, in each case, in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement or that are consistent with past practice;

(q) the existence of, or the performance by the Company or any of its Restricted
Subsidiaries of its obligations under the terms of, any stockholders agreement
or principal investors agreement or the equivalent (including any registration
rights agreement or purchase agreement related thereto) to which it (or any
Parent Entity) is a party as of the Closing Date and any similar agreements
which it (or any Parent Entity) may enter into thereafter;

(r) transactions pursuant to or in connection with (i) the BPSC Services
Agreement or (ii) any other similar agreement providing services that are
similar, reasonably related, complementary, corollary, incidental or ancillary
to, or a reasonable extension, development or expansion of, the services
provided under the BPSC Services Agreement as of the date hereof;

(s) transactions that, in the aggregate, involve consideration of less than the
greater of (i) $10,000,000 and (ii) 1.00% of Consolidated Adjusted EBITDA as of
the then most recently ended Test Period;

 

149



--------------------------------------------------------------------------------

(t) payments, loans, advances or guarantees (or cancellation of loans, advances
or guarantees) to future, current or former employees, directors, officers,
managers or consultants (or their respective Controlled Investment Affiliates or
Immediate Family Members) of the Company, any of its Subsidiaries, any Services
Company or any Parent Entity and employment agreements, stock option plans,
ESOPs and other compensatory arrangements (and any successor plans thereto) and
any supplemental executive retirement benefit plans or similar arrangements with
any such employees, directors, officers, managers or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) in the
ordinary course of business or that are consistent with past practice;

(u) the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable;

(v) intellectual property licenses entered into in the ordinary course of
business;

(w) pledges of Equity Interests of Unrestricted Subsidiaries;

(x) any agreement or arrangement as in effect as of the Closing Date or any
amendment thereto (so long as any such amendment is not disadvantageous in any
material respect, in the good faith judgment of the Board of Directors or the
senior management of the Company or the direct parent of the Company, to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the Closing Date) or any transactions or payments contemplated
thereby;

(y) any lease entered into between the Company or any Restricted Subsidiary, as
lessee and any Affiliate of the Company, as lessor, which is approved by the
Board of Directors or the senior management of the Company or General Partner in
good faith; and

(z) (i) investments by Permitted Holders in securities or loans of the Company
or any of its Restricted Subsidiaries (and any payment of reasonable
out-of-pocket expenses incurred by such Permitted Holders in connection
therewith) so long as the investment is being offered generally to other
investors on the same or more favorable terms, and (ii) payments to Permitted
Holders in respect of securities or loans of the Company or any of its
Restricted Subsidiaries contemplated in the foregoing sub-clause (z)(i) or that
were acquired from Persons other than the Company and its Restricted
Subsidiaries, in each case, in accordance with the terms of such securities or
loans.

Section 7.07 Accounting Changes. The Company will not, and will not permit any
of its Restricted Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as permitted or required by GAAP, or
change the fiscal year of the Company or of any of its Restricted Subsidiaries,
except to change the fiscal year of a Restricted Subsidiary to conform its
fiscal year to that of the Company.

Section 7.08 Sanctions. (a) No part of the proceeds of the Loans or any Letter
of Credit will be used by the Company or any of its Restricted Subsidiaries,
directly or, to the knowledge of the Company or any of its Restricted
Subsidiaries, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws or any Sanctions.

 

150



--------------------------------------------------------------------------------

(b) None of the proceeds of the Loans or any Letter of Credit will be, directly
or, to the knowledge of the Company or any of the Restricted Subsidiaries,
indirectly, offered, lent, contributed or otherwise made available to any
Restricted Subsidiary, joint venture partner or other Person for the purpose of
financing the activities of any person that is the subject of Sanctions in
violation of applicable Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or

(b) the Borrowers shall fail to pay any interest on any Loan or any
reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount payable under clause (a) above) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any other Loan Document shall prove to be incorrect in any material respect
(other than any representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall prove to be incorrect in any respect) when made or deemed
made or submitted; provided that, to the extent such representation or warranty
is capable of being cured, such default shall continue unremedied for a period
of 30 days’ notice thereof from the Administrative Agent to the Company; or

(d) any of the Borrowers or any Restricted Subsidiary shall fail to observe or
perform any covenant or agreement contained in Section 5.02(a), Section 5.03
(solely with respect to any Borrower’s legal existence), Article VI or Article
VII (in each case solely to the extent applicable to such Person), provided that
an Event of Default under Section 6.01 is subject to cure pursuant to
Section 8.02 and an Event of Default under any of Section 7.01, Section 7.04,
Section 7.05 or Section 7.06 is subject to the Carve-out Suspension Provision;
provided, further, that an Event of Default under Section 6.01 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Required Revolving Lenders have actually declared all outstanding
Obligations under the Revolving Facility to be immediately due and payable and
terminated the Revolving Commitments as a result of the Company’s failure to
perform or observe any term, covenant or agreement contained in Section 6.01 in
accordance with this Agreement and such declaration has not been rescinded on or
before such date; or

(e) any of the Borrowers or any Restricted Subsidiary shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in clauses (a), (b) and (d) of this Section 8.01) or any other Loan
Document, and such failure shall remain unremedied for 30 days after the earlier
of (i) any officer of the Company becomes aware of such failure, or (ii) notice
thereof shall have been given to the Company by the Administrative Agent or any
Lender; or

(f) any of the Borrowers or any other Restricted Subsidiary (other than an
Immaterial Subsidiary) (whether as primary obligor or as guarantor or other
surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,

 

151



--------------------------------------------------------------------------------

demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to any Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate of the
maturity of such Material Indebtedness; or any such Material Indebtedness shall
be declared to be due and payable (or become capable of being declared to be due
and payable), or required to be prepaid or redeemed (or become capable of being
required to be prepaid or redeemed) (other than by a regularly scheduled
required prepayment or redemption or by customary mandatory prepayment
provisions for asset sales, receipt of insurance or condemnation proceeds, or
the raising of debt or equity), purchased or defeased, or any offer to prepay,
redeem (other than by a regularly scheduled required prepayment or redemption or
by customary mandatory prepayment provisions for asset sales, receipt of
insurance or condemnation proceeds, or the raising of debt or equity), purchase
or defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; provided that this clause (f) will not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(g) any of the Borrowers or any Restricted Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in sub-clause (g)(i) above, (iii) apply for or
consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for any of the Borrowers or any such Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any of the Borrowers or any Restricted Subsidiary or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for any of the Borrowers or any Restricted Subsidiary or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or

(i) any of the Borrowers or any Restricted Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts generally as they become due; or

(j) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(k) any judgment or order for the payment of money in excess of the greater of
(a) $200,000,000 and (b) 20% of Consolidated Adjusted EBITDA for the most
recently ended Test Period at such time of determination (to the extent not
covered by insurance) in the aggregate shall be rendered against any of the
Borrowers or any Restricted Subsidiary, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 60 consecutive days during which either a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or such judgment or order shall not be
satisfied in full; or

 

152



--------------------------------------------------------------------------------

(l) a Change in Control shall occur; or

(m) (i) any material provision of any Loan Document is asserted in writing by
any Loan Party not to be a legal, valid and binding obligation of such party
thereto, (ii) any Lien or security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to the Company
and the Restricted Subsidiaries on a consolidated basis ceases to be, or is
asserted in writing by the Company or any other Loan Party not to be, a valid
and perfected Lien or security interest in the Collateral covered thereby,
except to the extent that any such loss of validity, perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under a
Security Document or to file Uniform Commercial Code continuation statements or
(iii) the Guarantees pursuant to the Collateral Agreement by any Guarantor of
any of the Obligations cease to be in full force and effect (other than in
accordance with the terms thereof) or are asserted in writing by any Guarantor
not to be in effect or not to be legal, valid and binding obligations (other
than in accordance with the terms thereof), except in the cases of
sub-clauses (i) and (ii) above, in connection with a Disposition permitted by
this Agreement with respect to the assets sold;

then, and in every such Event of Default (other than an Event of Default with
respect to any of the Borrowers described in Section 8.01(g) or Section 8.01(h))
and at any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and upon the written request of the Required Lenders
(or, solely with respect to Loans and Commitments under the Revolving Facility
and solely with respect to the action set forth in sub-clauses (l)(i) and
(l)(ii) below, the Required Revolving Lenders, in the case of an Event of
Default in respect of Article VI (subject to the provisos of Section 8.01(d) and
Section 8.02)) shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) exercise all remedies contained in any other Loan Document; provided that
in the case of an Event of Default under Section 8.01(d) in respect of a failure
to observe or perform the covenant under Article VI, the actions set forth above
may not be taken until the ability to exercise the Cure Right under Section 8.02
has expired, and (iv) exercise any other remedies available at law or in equity;
and provided, further that, if an Event of Default specified in either
Section 8.01(g) or Section 8.01(h) with respect to any of the Borrowers shall
occur, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon, and all fees and
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

Section 8.02 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.01, for purposes of determining whether any Default or
Event of Default resulting from the failure to perform or observe any covenant
set forth in Article VI has occurred, as of any date, and at any time during the
applicable Fiscal Quarter or on or after the last day of the applicable Fiscal
Quarter and on or prior to the day that is the 15th Business Day after the date
on which financial statements are required to be delivered pursuant to
Section 5.01(a) or Section 5.01(b), as applicable, with respect to the
applicable Fiscal Quarter hereunder (the “Cure Expiration Date”), the Permitted
Holders (or any other Person) may make a sale or issuance of Qualified Equity
Interests of the Company or any cash contribution to the Company, in each case,
after the Closing Date and which are contributed directly, or indirectly, to the
Company (each, “Specified Equity Contribution”), and the Company may apply the
amount of the net cash proceeds thereof to increase Consolidated Adjusted EBITDA
of the Company and its Restricted Subsidiaries with respect to such Fiscal
Quarter (the “Cure Right”); provided that such net cash proceeds are actually
received by the Company as cash, common equity or any other Qualified Equity
Interests (including through capital contribution of such net cash proceeds to
the Company) no later than the Cure Expiration Date.

 

153



--------------------------------------------------------------------------------

(b) The right to make a Specified Equity Contribution is subject to the
following conditions: (i) no more than two Specified Equity Contributions may be
made in any period of four consecutive Fiscal Quarters, (ii) no more than five
Specified Equity Contributions will be made in the aggregate during the term of
the Revolving Facility, (iii) the net cash proceeds of any Specified Equity
Contribution shall be no more than the amount required to cause the Company to
be in Pro Forma compliance with Section 6.01 for any applicable period,
(iv) there shall be no Pro Forma reduction in Indebtedness with the proceeds of
any Specified Equity Contribution for determining compliance with Section 6.01
for the four Fiscal Quarter period ending with the Fiscal Quarter ended
immediately prior to the exercise of the Cure Right and (v) all Specified Equity
Contributions shall be disregarded for purposes of determining pricing,
financial ratio-based conditions, Excluded Contributions or certain expressly
identified baskets with respect to covenants contained in the Loan Documents.

(c) Notwithstanding anything to the contrary contained in Section 8.01, (i) upon
receipt of a Specified Equity Contribution by the Company or any other Loan
Party, the covenant set forth in Section 6.01 shall be deemed satisfied and
complied with as of the end of the relevant Fiscal Quarter with the same effect
as though there had been no failure to comply with Section 6.01 and any Default
or Event of Default related to any failure to comply with Section 6.01 shall be
deemed not to have occurred for any purpose under the Loan Documents and
(ii) unless the Administrative Agent has received a written notice from the
Company of its intent not to make a Specified Equity Contribution and exercise
its rights under this Section 8.02 prior to the Cure Expiration Date, neither
the Administrative Agent nor any Lender shall exercise any rights or remedies
under Section 8.01 (or under any other Loan Document) available during the
continuance of any Default or Event of Default on the basis of any actual or
purported failure to comply with Section 6.01 until such failure is not cured
with the proceeds of a Specified Equity Contribution on or prior to the Cure
Expiration Date; provided that the Company shall not be permitted to borrow
Revolving Loans or make any request for the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit) until
and unless (A) the Specified Equity Contribution has been received by the
Company or (B) all such Defaults and Events of Default (or the restrictions
contained in this proviso) shall have been waived or cured in accordance with
the terms of this Agreement.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointments. (a) Each Lender (in its capacities as a Lender and on
behalf of itself and its Affiliates as Qualified Counterparties and Cash
Management Banks) and by accepting the benefit of any Loan Document, each Cash
Management Bank and Qualified Counterparty that is not a Lender irrevocably
appoints Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent as
agent of such Lender under this Agreement and the other Loan Documents, as
applicable, including as the collateral agent for such Lender and the other
applicable Secured Parties under the applicable Security Documents, and each
such Lender authorizes the Administrative Agent, including as the collateral
agent, in such capacities, to take such actions on its behalf and to exercise
such powers as are delegated to the Administrative Agent under this Agreement
and the other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the United States, each of the Lenders
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s behalf. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective

 

154



--------------------------------------------------------------------------------

Related Parties. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (in its capacities as a
Lender and on behalf of itself and its Affiliates as Qualified Counterparties
and Cash Management Banks) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to the provisions of Section 9.01(e) for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article IX and Article X, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto. The exculpatory provisions set forth
in this Article IX shall apply to any such sub-agent or attorney-in-fact or the
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as Qualified Counterparties and Cash
Management Banks) and by accepting the benefit of any Loan Document, each Cash
Management Bank and Qualified Counterparty that is not a Lender hereby appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on the Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In
connection therewith, the Administrative Agent (and any Sub-Agent appointed by
the Administrative Agent pursuant to Section 9.01(e) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article IX as though the Administrative Agent (and any such Sub-Agents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

(c) Each Lender (in its capacities as a Lender and on behalf of itself and its
Affiliates as Qualified Counterparties and Cash Management Banks) and, by
accepting the benefit of any Loan Document, each Cash Management Bank and
Qualified Counterparty that is not a Lender, irrevocably authorizes the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document:

(A) upon the Termination Date or (in respect of any Lien on any property
securing solely the Obligations in respect of the Revolving Facility) the
Revolving Commitment Termination Date;

(B) that is sold, or disposed of, or is to be sold or disposed of, as part of or
in connection with any sale or disposition not prohibited by the terms of the
Loan Documents to a Person that is not the Company or a Guarantor; or

(C) if approved, authorized or ratified in writing in accordance with
Section 10.02;

(ii) to release any Loan Party from its obligations under the Loan Documents
(including the Liens on the assets of such Loan Party and the Equity Interests
of such Loan Party) if such Person ceases to be a Restricted Subsidiary (or
becomes an Excluded Subsidiary) as a result of a transaction permitted hereunder
or the Termination Date or (in respect of any Lien on any assets of such Loan
Party and the Equity Interests of such Loan Party securing solely the
Obligations in respect of the Revolving Facility only) the Revolving Commitment
Termination Date occurs; and

 

155



--------------------------------------------------------------------------------

(iii) to enter into any Acceptable Intercreditor Agreement and any other
intercreditor agreement expressly contemplated by this Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or release any Loan Party from its
obligations under the Loan Documents. The parties hereto acknowledge and agree
that the Administrative Agent may rely conclusively as to any of the matters
described in this Section 9.01 and Section 10.14 (including as to its authority
hereunder and thereunder) on a certificate or similar instrument provided to it
by any Loan Party without further inquiry or investigation, which certificate
shall be delivered to the Administrative Agent by the Loan Parties upon request.

(d) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the relevant Issuing Bank with respect
thereto; provided, that each Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the relevant Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included the relevant Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
each Issuing Bank.

(e) The Administrative Agent may execute any of their respective duties under
this Agreement and the other Loan Documents (including for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof)) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of the agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent may also from time to time, when it
deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral sub-agents or attorneys-in-fact
(each, a “Sub-Agent”) with respect to all or any part of the Collateral;
provided that no such Sub-Agent shall be authorized to take any action with
respect to any Collateral unless and except to the extent expressly authorized
in writing by it. Should any instrument in writing from the Company or any other
Loan Party be required by any Sub-Agent so appointed by the Administrative Agent
to more fully or certainly vest in and confirm to such Sub-Agent such rights,
powers, privileges and duties, the Company shall, or shall cause such Loan Party
to, execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent. If any Sub-Agent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Sub-Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the relevant Agent until the
appointment of a new Sub-Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of their respective Sub-Agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such Sub-Agents.

(f) By accepting the benefits of the Security Documents, each Secured Party
(other than the Lenders) shall be deemed to have appointed the Administrative
Agent as its agent under the Security Documents and to have agreed to the
provisions of this Section 9.01. No Qualified Counterparty or Cash Management
Bank that obtains the benefit of the Guarantees or any Collateral by virtue of
the

 

156



--------------------------------------------------------------------------------

provisions hereof or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of any Loan
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or verify that other satisfactory
arrangements have been made with respect to, Obligations with respect to Cash
Management Obligations and Specified Hedge Obligations except to the extent
expressly provided herein and unless the Administrative Agent has received a
written notice from the Company designating such Obligations as Cash Management
Obligations or Specified Hedge Obligations, as the case may be, together with
any documentation or agreement required under the definition of “Specified Hedge
Agreement” or “Cash Management Obligations” and such other supporting
documentation as the Administrative Agent may request from the applicable
Qualified Counterparty or Cash Management Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or with respect to Cash Management Obligations and Specified Hedge
Obligations in the case of a Termination Date.

Section 9.02 Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.02) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent (i) shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Company or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (A) any statement, warranty or representation
made in or in connection with any Loan Document, (B) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (D) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and (ii) shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions or Affiliated Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (A) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution, (B) have any liability with
respect to or arising out of

 

157



--------------------------------------------------------------------------------

any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution or (C) be obligated to ascertain,
monitor or enforce the limitations in connection with any assignment to Debt
Fund Affiliates and Affiliated Lenders or have any liability with respect
thereto or any matter arising thereof. The Administrative Agent may consult with
legal counsel (including counsel for the Loan Parties) concerning all matters
pertaining to such duties.

Section 9.03 Lack of Reliance on the Administrative Agent. Each of the Lenders
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders and each Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking any action under or
based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.

Section 9.04 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.05 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Loan Parties),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.06 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with any Loan Party or any
Subsidiaries or Affiliates of any Loan Party as if it were not the
Administrative Agent hereunder.

Section 9.07 Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent, subject to approval by the Company (such
approval not to be unreasonably withheld or delayed); provided that no Event of
Default shall exist at such time. Any such successor Administrative Agent shall
be a commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30

 

158



--------------------------------------------------------------------------------

days after the retiring Administrative Agent gives notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent after consultation with the
Company, which shall be a commercial bank organized under the laws of the United
States or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.07, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.08 Withholding Tax. (a) To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties and
without limiting the obligation of the Loan Parties to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

(b) Without duplication of any indemnity provided under clause (a) above, each
Lender shall also indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (to the extent that the Administrative Agent has not already been
reimbursed by the Loan Parties and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 9.08(b).

 

159



--------------------------------------------------------------------------------

Section 9.09 Administrative Agent May File Proofs of Claim. (a) In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar judicial
proceeding relative to the Loan Parties, the Administrative
Agent    (irrespective of whether the principal of any Loan or any Revolving
Credit Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Banks and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, Issuing Banks and the Administrative Agent under
Section 10.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
(each, a “Plan of Reorganization”) affecting the Obligations or the rights of
any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 9.10 Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.11 Indemnification. The Lenders agree to indemnify the Administrative
Agent (and any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates acting as Administrative Agent) on demand (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of the Loan
Parties to do so), in the amount of its pro rata share (determined at the time
such indemnity is sought), from and against any and all liabilities, losses,
claims, damages, reasonable, documented and invoiced out-of-pocket fees and
expenses of any kind whatsoever that may at any time (whether before or after
the payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, losses, claims, damages,
reasonable, documented and invoiced out-of-pocket fees and expenses that are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence,
or willful misconduct; provided, further that no action taken in accordance with
the directions of the Required Lenders (or such other number or percentage of
the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.11. The failure of any

 

160



--------------------------------------------------------------------------------

Lender to reimburse the Administrative Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount. The agreements in this Section 9.11 shall survive
the payment of the Loans and all other amounts payable hereunder and the
resignation of the Administrative Agent.

Section 9.12 Certain ERISA Matters. (a) Each Lender (i) represents and warrants,
as of the date such Person became a Lender party hereto, and (ii) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that at least one of the following is and will be true:

(A) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

(B) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(C) (1) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (2) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (3) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections
(b) through (g) of Part I of PTE 84-14 and (4) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(D) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (i) clause (a)(A) above is true with respect to a
Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with clause (a)(D) above, such Lender further
(A) represents and warrants, as of the date such Person became a Lender party
hereto, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such

 

161



--------------------------------------------------------------------------------

Lender’s entrance into, participation in, administration of and performance of
the Loans, the letters of credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

Section 9.13 Documentation Agent; Co-Syndication Agents. Each Lender hereby
designates each Lead Arranger (other than SunTrust Robinson Humphrey, Inc.) and
SunTrust Bank as a Documentation Agent and agrees that the Documentation Agents
shall have no duties or obligations under any Loan Documents to any Lender or
any Loan Party. Each Lender hereby designates each Lead Arranger (other than
SunTrust Robinson Humphrey, Inc.) and SunTrust Bank as a Syndication Agent and
agrees that the Syndication Agents shall have no duties or obligations under any
Loan Documents to any Lender or any Loan Party.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other electronic transmission, including
e-mail, as follows:

To the Company and each other Loan Parties:

Buckeye Partners, L.P.

Buckeye Energy Services LLC

1 Greenway Plaza

Suite 600

Houston TX 77046

Attention: Treasury Department

Telecopy Number: 281-846-7528

Email: Treasury@Buckeye.com

With a copy to:

Buckeye Partners, L.P.

Buckeye Energy Services LLC

1 Greenway Plaza

Suite 600

Houston TX 77046

Attention: General Counsel

Email: TRusso@buckeye.com

To the Administrative Agent:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Manager

Fax Number: 212-322-2291

Email: agency.loanops@credit-suisse.com

 

162



--------------------------------------------------------------------------------

To the Collateral Agent:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Loan Operations – Boutique Management

Fax Number: 212-325-8315

Email: list.ops-collateral@credit-suisse.com

To Credit Suisse AG, Cayman Islands Branch as an Issuing Bank:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 8TH Floor

New York, NY 10010

Attention: Loan Operations – Boutique Management

Fax Number: 212-325-8315

Email: list.ib-lettersofcredit-ny@credit-suisse.com

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

Any party hereto may change its address, telecopy number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All such notices and other communications shall be effective
upon actual receipt by the relevant Person or, if delivered by overnight courier
service, upon the first Business Day after the date deposited with such courier
service for overnight (next-day) delivery or, if sent by telecopy, upon
transmittal in legible form by facsimile machine, or if delivered by electronic
mail or other telecommunications device, when received at an e-mail address
provided in this clause (a), or, if mailed, upon the third Business Day after
the date deposited into the mail or, if delivered by hand, upon delivery;
provided, that notices delivered to the Administrative Agent or any Issuing Bank
shall not be effective until actually received by such Person at its address
specified in this Section 10.01. All notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described above of notification
that such notice or communication is available and identifying the website
address therefor.

(b) Any agreement of the Administrative Agent, any Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrowers. The Administrative Agent, each
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrowers to give such notice
and the Administrative Agent, the Issuing Banks and the Lenders shall not have
any liability to the Borrowers or other Person on account of any action taken or
not taken by the Administrative Agent, any Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrowers to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
any Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, any Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, such Issuing Bank and such Lender to be contained
in any such telephonic or facsimile notice.

 

163



--------------------------------------------------------------------------------

Section 10.02 Waiver; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document, and no course of dealing between the Loan
Parties and the Administrative Agent or any Lender, shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or of any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by clause (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Loan Party therefrom, shall in any event be effective except:

(i) as provided in Section 2.22, Section 2.23 or Section 2.26 or as otherwise
expressly provided in any Loan Document; or

(ii) the same shall be in writing and signed by the Loan Parties and the
Required Lenders, or the Loan Parties and the Administrative Agent with the
consent of the Required Lenders,

provided, however, that, except as provided in Section 2.22, Section 2.23 or
Section 2.26 or as otherwise expressly provided in any Loan Document, no such
agreement shall:

(A) increase or extend the Commitment of any Lender without the written consent
of such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults, Events of Default or a mandatory prepayment or
change in financial ratio shall not constitute an increase or extension of the
Commitments of any Lender);

(B) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that waivers or modifications of conditions precedent, covenants,
default interest, Defaults, Events of Default or a mandatory prepayment or a
change in any financial ratio shall not constitute a reduction of principal
amount of any Loan or LC Disbursement or a reduction of the interest rate);

(C) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend the date fixed for any payment of any
principal of, or interest on, any Loan or LC Disbursement or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that waivers or modifications of conditions precedent, covenants,
default interest, Defaults, Events of Default or a mandatory prepayment or a
change in any financial ratio shall not constitute such extension or waiver or
deduction, as applicable);

 

164



--------------------------------------------------------------------------------

(D) change Section 2.20(b) or Section 2.20(c) (or any other provision hereof or
of any other Loan Documents requiring ratable sharing of payments or order of
payments) in a manner that would alter the pro rata sharing of payments, or the
order of payments, as applicable, required thereby, without the written consent
of each Lender directly and adversely affected thereby;

(E) change any of the provisions of this clause (b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date); or

(F) unless pursuant to a transaction permitted by this Agreement (including
Section 7.03), release all or substantially all of the Collateral or release all
or substantially all of the Guarantees provided by the Subsidiary Loan Parties
hereunder under the Collateral Agreement, in each case, without the prior
written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent or any Issuing Bank without the prior written consent of such Person. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 10.02 and any consent by any Lender pursuant to this Section 10.02
shall bind any assignee of such Lender.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased, the
Revolving Commitment Termination Date or the Maturity Date may not be extended
and, except as otherwise set forth herein, amounts payable to such Lender
hereunder may not be permanently reduced, in each case without the consent of
such Lender (other than reductions in fees and interest in which such reduction
does not disproportionately affect such Lender).

(d) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion), or shall (to the extent
required by any Loan Document) enter into any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the applicable Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the applicable
Secured Parties, in any property or so that the security interests therein
comply with applicable law.

(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Loan Parties and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Section 2.17, Section 2.18 and Section 2.19), such Lender shall have
no other commitment or other obligation hereunder and such Lender shall have
been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.

 

165



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Loan Parties (i) to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (ii) to change,
modify or alter Section 2.20(b) or (c) or any other provision hereof relating to
pro rata sharing of payments among the Lenders to the extent necessary to
effectuate any of the amendments (or amendments and restatements) enumerated in
clause (e) or clause (f)(i) of this Section 10.02.

(g) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrowers may enter into Incremental Facility Amendments in
accordance with Section 2.22, Refinancing Amendments in accordance with
Section 2.23, Extension Amendments in accordance with Section 2.26, and such
Incremental Facility Amendments, Extension Amendments and Refinancing Amendments
shall be effective to amend the terms of this Agreement and the other applicable
Loan Documents, in each case, without any further action or consent of any other
party to any Loan Document.

(h) Notwithstanding the foregoing, any amendment or waiver that by its terms
affects the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the rights or duties of Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders.

(i) Notwithstanding the foregoing, any amendment, waiver or other modification
of, or consent to, the provisions of Article VI or Section 8.02 (or the
component financial definitions solely for purposes of the financial covenant
set forth in Article VI or Section 8.02, as applicable, and for no other purpose
under this Agreement) or any Default or Event of Default resulting from a
failure to perform or observe Article VI or Section 8.02 will require only the
consent of the Required Revolving Lenders.

(j) Notwithstanding the foregoing, no Lender’s consent is required to effect any
amendment, modification or supplement to any Acceptable Intercreditor Agreement
and/or any other intercreditor arrangements entered into in connection herewith
(i) that is for the purpose of adding the holders of Indebtedness (or any
Permitted Refinancing Indebtedness of the foregoing) (or a Debt Representative
with respect thereto) as parties thereto, as expressly contemplated by the terms
of such Acceptable Intercreditor Agreement or such other intercreditor
arrangement, as applicable (it being understood that any such amendment,
modification or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing), (ii) that is
expressly contemplated by any Acceptable Intercreditor Agreement and/or any
other intercreditor arrangements entered into in connection herewith or
(iii) that effects changes that are not material to the interests of the
Lenders; provided that no such agreement shall directly and adversely amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent.

(k) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agent and the Loan
Parties without the need to obtain the consent of any other Lender if such
amendment is delivered in order to correct, amend or cure any ambiguity,
mistake, inconsistency or defect or correct any typographical or obvious error
or other manifest error in any Loan Document or any necessary or desirable
technical change (including, without limitation, to effect administrative
changes of a technical or immaterial nature or incorrect cross

 

166



--------------------------------------------------------------------------------

references or similar inaccuracies in this Agreement or the applicable Loan
Document) and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof. Guarantees, collateral documents, security documents,
intercreditor agreements, and related documents executed in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, modified, terminated or waived, and consent to any departure
therefrom may be given, without the consent of any Lender if such amendment,
modification, waiver or consent is given in order to (i) comply with local law
or advice of counsel or (ii) cause such guarantee, collateral document, security
document or related document to be consistent with this Agreement and the other
Loan Documents. The Loan Parties and the Administrative Agent may, without the
consent of any other Lender, effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Company and
the Administrative Agent to effect the provisions of Section 2.22, Section 2.23
and Section 2.26.

Section 10.03 Expenses; Indemnification. (a) If the Transactions are consummated
and the Closing Date occurs, the Company agrees to pay all reasonable,
documented and invoiced out-of-pocket expenses incurred by the Agents and the
Lead Arrangers (and, in the case of enforcement of this Agreement, each Lender
and Issuing Bank) in connection with the preparation of this Agreement and the
other Loan Documents, or in connection with the syndication of the Facilities,
preparation, execution and delivery, amendment, modification, waiver or
enforcement of this Agreement (including expenses incurred in connection with
due diligence (including third party expenses)) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (limited in the case of legal fees and
expenses, to the reasonable and documented legal fees of a single firm of
counsel for the Administrative Agent and the Lead Arrangers, taken as a whole,
and, if necessary, one firm of counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for the
Administrative Agent and the Lead Arrangers, taken as a whole, (and, in the case
of an actual or perceived conflict of interest, where the party affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of an additional counsel for each group of conflicted persons similarly
situated, taken as a whole) and in the case of enforcement, limited to the
reasonable and documented legal fees of a single firm of counsel for the
Administrative Agent, Lead Arrangers and the Lenders, taken as a whole, and, if
necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for the
Administrative Agent, Lead Arrangers and the Lenders, taken as a whole, (and, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of an additional counsel for each group of conflicted
persons similarly situated, taken as a whole)).

(b) The Loan Parties shall indemnify the Agents (and any sub-agent thereof),
each Lender, each Lead Arranger and each Issuing Bank, and each Related Party of
any of the foregoing Persons and each of their respective successors and
permitted assigns (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, all losses, claims, damages, liabilities and
reasonable, documented and invoiced out-of-pocket fees and expenses (limited in
the case of legal fees and expenses to reasonable and documented legal fees of a
single firm of counsel for all Indemnitees, taken as a whole, and, if necessary,
one firm of counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees taken as a
whole (and, in the case of an actual or perceived conflict of interest, where
the Indemnitee affected by such conflict informs the Company of such conflict
and thereafter retains its own counsel, of an additional counsel for each group
of affected Indemnitees similarly situated, taken as a whole)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their

 

167



--------------------------------------------------------------------------------

respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) the protection, enforcement or
exercise of any rights, benefits or remedies under the Loan Documents, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of their Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of their Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are Taxes or are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (B) a material breach of the
obligations of such Indemnitee or any of its Related Parties under any of the
Loan Documents, or (C) disputes relating to any proceeding between or among
Indemnitees other than (1) claims against the Agents or the Lead Arrangers or
their respective Affiliates, in each case, in their capacity or in fulfilling
their role as the agent or arranger, syndication agent or documentation agent or
any other similar role under the Facilities (excluding their role as a Lender)
to the extent such Persons are otherwise entitled to receive indemnification
under this clause (b) or (2) claims arising out of any act or omission on the
part of the Loan Parties or the Restricted Subsidiaries. No Loan Party shall,
without the prior written consent of any Indemnitee, effect any settlement of
any pending or threatened proceeding in respect of which such Indemnitee is a
party and indemnity has been sought hereunder by such Indemnitee, unless such
settlement includes an unconditional release of such Indemnitee from all
liability on claims that are the subject matter of such indemnity and does not
include any admission of liability. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through Syndtrak, Intralinks or any other Internet or intranet website,
except as a result of such Indemnitee’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final and non-appealable
judgment.

(c) To the extent that the Loan Parties fail to pay any amount required to be
paid to the Administrative Agent or any Issuing Bank under clause (a), (b) or
(c) of this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent or the relevant Issuing Bank, such Lender’s pro rata share
(in accordance with its respective Revolving Commitment (or Revolving Credit
Exposure, as applicable) determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or any Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, neither any Loan Party nor any
Indemnitee shall assert, and each hereby waives, any claim, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(including any loss of profits, business or anticipated savings), as opposed to
actual or direct damages, arising out of, in connection with or as a result of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof, provided, however, that the
foregoing waiver shall not limit the indemnification obligations of the Loan
Parties.

 

168



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, each Indemnitee will be obligated to refund
and return promptly any and all amounts paid by the Loan Parties pursuant to
clause (b) above to such Indemnitee for any such losses, claims, damages,
liabilities and expenses to the extent it has been determined by a court of
competent jurisdiction in a final, non-appealable judgment that such Indemnitee
is not entitled to payment of such amounts in accordance with the terms of this
Section 10.03.

(f) None of the Loan Parties will be liable for any settlement of any claim,
litigation, investigation or proceeding effected without its written consent
(which consent will not be unreasonably withheld, delayed or conditioned), but
if settled with its written consent or if there is a final and non-appealable
judgment by a court of competent jurisdiction in any such claim, litigation,
investigation or proceeding, the Loan Parties agree to indemnify and hold
harmless such Indemnitee in the manner set forth in clause (b) above.

(g) All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Loan
Parties may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Loan Parties without such consent shall
be null and void), except an assignment or transfer by the Initial Borrower to
the Company pursuant to the Merger on the Closing Date pursuant to the
Transactions, and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.04 (and, except
as otherwise provided pursuant to Section 10.04(d) below, any attempted
assignment, transfer or delegation in contravention of this Section 10.04 shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 10.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) Subject to the conditions set forth in Section 10.04(c) (and, with respect
to an assignment to the Borrowers, any Subsidiary or any of their respective
Affiliates, subject to the limitations set forth in Section 10.04(r) or
Section 10.04(v), as applicable), any Lender may assign to one or more assignees
(other than a natural person, a Defaulting Lender or a Disqualified Institution)
(each such non-excluded Person, an “Assignee”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

(i) the Company; provided that no consent of the Company shall be required
(A) in the case of a Term Loan or Term Commitment, for an assignment to a Term
Lender, an Affiliate of a Term Lender, an Approved Fund, (B) in the case of a
Revolving Commitment or Revolving Loan, for an assignment to a Revolving Lender
or Affiliate of a Revolving Lender or an Approved Fund, or (C) if an Event of
Default has occurred and is continuing; provided, further, that such consent
shall be deemed to have been given if the Company has not responded within 10
Business Days after delivery of a written request therefor by the Administrative
Agent;

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan or
Commitment to (A) a Lender, an Affiliate of a Lender or an Approved Fund or
(B) to the extent assigned in accordance with the provisions in this
Section 10.04, to a Debt Fund Affiliate, an Affiliated Lender or a Purchasing
Borrower Party; and

(iii) in the case of any assignment of a Revolving Commitment, the Issuing Bank.

 

169



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing to the contrary, Goldman Sachs Bank USA may
assign all or any portion of its Loan or Commitment to Goldman Sachs Lending
Partners LLC without any notice to, or consent of, any Person.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 and shall be in
an increment of $1,000,000, unless each of the Company and the Administrative
Agent otherwise consent; provided that (A) no such consent of the Company shall
be required if an Event of Default has occurred and is continuing and (B) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Approved
Funds being treated as one assignment for purposes of meeting the minimum
assignment amount requirement), if any;

(ii) the Assignee or assigning Lender to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually or via email), and
shall pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent); provided that such processing and recordation fee shall not be payable
in the case of assignments by any Lead Arranger or any Affiliate of the Lead
Arrangers;

(iii) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including any tax
forms required to be delivered pursuant to Section 2.19; and

(iv) the assignor shall deliver to the Administrative Agent any Note issued to
it with respect to the assigned Loan or Commitment.

(d) Subject to acceptance and recording thereof pursuant to Section 10.04(f),
from and after the effective date specified in each Assignment and Acceptance,
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.17,
Section 2.18, Section 2.19 and Section 10.03 with respect to facts and
circumstances occurring prior to the effective date of such Assignment and
Acceptance). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.04(h)
and Section 10.04(i) to the extent such participation would be permitted by such
provisions.

 

170



--------------------------------------------------------------------------------

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest with respect thereto) of the Loans and the LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender
(solely with respect to such Lender’s Loans) at any reasonable time and from
time to time upon reasonable prior written notice.

(f) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder),
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including all applicable tax forms, any Note outstanding with respect to the
assigned Commitment or Loan, the processing and recordation fee referred to in
Section 10.04(c)(ii) and any written consent to such assignment required by
clauses (b) through (f) of this Section 10.04, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless and until it has
been recorded in the Register as provided in this clause (f).

(g) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:

(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim;

(ii) except as set forth in sub-clause (g)(i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Loan Parties or any Restricted Subsidiary or the performance or observance
by the Loan Parties or any Restricted Subsidiary of any of their respective
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto;

(iii) the Assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance;

(iv) the Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent Required Financial Statements delivered
pursuant to Section 5.01, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance;

(v) the Assignee will independently and without reliance upon the Administrative
Agent or the Collateral Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement;

 

171



--------------------------------------------------------------------------------

(vi) the Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto; and

(vii) the Assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(h) Any Lender may, without the consent of the Administrative Agent or, subject
to Section 10.04(m), the Borrowers, sell participations to one or more banks or
other entities (other than to a Defaulting Lender, a Disqualified Institution or
a natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that:

(i) such Lender’s obligations under this Agreement shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and

(iii) the Loan Parties, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents; provided
that (A) such agreement may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(a)(i) or sub-clauses (A), (B), (C), (D) and (E) in the first
proviso to Section 10.02(b) and (2) directly affects such Participant and (B) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to Section 10.04(i), the
Borrowers agree that each Participant shall be entitled to the benefits of
Section 2.17, Section 2.18 and Section 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.04(b),
provided that such Participant agrees to be subject to the provisions of
Section 2.17(b) and Section 2.19 as if it were an assignee pursuant to
Section 10.04(b) and shall not be entitled to receive any greater payment under
Section 2.17, Section 2.18 or Section 2.19, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the request and expense of the
Borrowers, to use reasonable efforts to cooperate with the Borrowers to
effectuate the provisions of Section 2.24 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.07 as though it were a Lender; provided that such
Participant shall be subject to Section 2.20(c) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of

 

172



--------------------------------------------------------------------------------

credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the United States Proposed Treasury Regulations (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.17, Section 2.18 or Section 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant shall not be entitled to the benefits of
Section 2.19 to the extent such Participant fails to comply with Section 2.19 as
though it were a Lender (it being understood that the documentation required
under Section 2.19 shall be delivered to the participating Lender).

(j) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(k) The applicable Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 10.04(j).

(l) If any of the Borrowers wish to replace the Loans or Commitments with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 10.02 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 10.02(f)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers, and for the avoidance
of doubt, subject to Section 2.27), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Section 10.03(b). By
receiving such purchase price, the Lenders shall automatically be deemed to have
assigned the Loans or Commitments pursuant to the terms of the form of
Assignment and Acceptance attached hereto as Exhibit A, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this Section 10.04(l) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

(m) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment in writing in its sole and
absolute

 

173



--------------------------------------------------------------------------------

discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment or participation). For the
avoidance of doubt, with respect to any Assignee that becomes a Disqualified
Institution after the applicable Trade Date, (i) such Assignee shall not
retroactively be disqualified from becoming a Lender and (ii) the execution by
the Company of an Assignment and Acceptance with respect to such Assignee will
not by itself result in such Assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this Section 10.04(m) shall not be
void, but the other provisions of Section 10.04(n), Section 10.04(q), and
Section 10.04(r) shall apply.

(n) If any assignment or participation is made to any Disqualified Institution
without the Company’s prior written consent in violation of Section 10.04(m)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Company may, at the sole expense and effort of the Disqualified
Institution, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (i) terminate any Commitment of such Disqualified
Institution, (ii) in the case of outstanding Loans held by Disqualified
Institutions, purchase or prepay such Loan by paying the lowest of (A) the
principal amount thereof, (B) the amount that such Disqualified Institution paid
to acquire such Loans and (C) the market price of such Loans (as reasonably
determined by the Company in consultation with the Administrative Agent), in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (iii) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.04), all of its
interest, rights and obligations under this Agreement to one or more Assignees
at the lowest of (1) the principal amount thereof, (2) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations
and (3) the market price of such Loans or Commitments (as reasonably determined
by the Company in consultation with the Administrative Agent), in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(o) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (A) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers or
any other Loan Parties, the Administrative Agent or any other Lender, (B) attend
or participate in meetings attended by the Lenders and the Administrative Agent,
or (C) access any electronic site established for the Lenders or confidential
communications from counsel or financial advisors of the Administrative Agent or
the Lenders and (ii) (A) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (B) for purposes of voting on any Plan of Reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Institution does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing sub-clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other debtor relief laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by any applicable court of competent
jurisdiction, including a bankruptcy court with jurisdiction over any Loan Party
in an insolvency or liquidation proceeding effectuating the foregoing sub-clause
(2).

(p) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions to each Lender requesting the same; provided that the
Lenders shall not be restricted from participating their obligations in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of their Commitments and the Loans owing to it) to Disqualified
Institutions if the Company has not provided the list of Disqualified
Institutions upon request.

 

174



--------------------------------------------------------------------------------

(q) Notwithstanding anything to the contrary contained herein, no Non-Debt Fund
Affiliate shall have any right to:

(i) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Company are not then present;

(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or their representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to this
Agreement); or

(iii) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against the Administrative Agent or any other Lender with respect to any
duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents in the absence, with respect to any
such Person, of the gross negligence, bad faith (including a material breach of
obligations under the Loan Documents) or willful misconduct by such Person and
its Related Parties (as determined by a court of competent jurisdiction by final
and non-appealable judgment).

(r) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Person who, after
giving effect to such assignment, would be an Affiliated Lender; provided that:

(i) such assignment shall be made pursuant to (A) an open market purchase
(including, for the avoidance of doubt, any purchase made during the initial
syndication of the Term Loans) on a non-pro rata basis or (B) a Dutch Auction
open to all Lenders of the applicable Class on a pro rata basis;

(ii) in the case of an assignment to a Non-Debt Fund Affiliate, the assigning
Lender and such Non-Debt Fund Affiliate purchasing such Lender’s Term Loans
shall execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit B (a “Non-Debt Fund Affiliate Assignment
and Acceptance”) in lieu of an Assignment and Acceptance;

(iii) in the case of an assignment to a Non-Debt Fund Affiliate, at the time of
such assignment and after giving effect to such assignment, Non-Debt Fund
Affiliates shall not, in the aggregate, hold Term Loans (and participating
interests in Term Loans) with an aggregate principal amount in excess of 25.0%
of the principal amount of all Term Loans (including, for the avoidance of
doubt, any Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans, if any) then outstanding;

(iv) in the case of an assignment to a Non-Debt Fund Affiliate, such Non-Debt
Fund Affiliate shall not be required to represent or warrant that it is not in
possession of material Non-Public Information with respect to the Company and/or
any Subsidiary thereof and/or their respective securities;

 

175



--------------------------------------------------------------------------------

(v) no proceeds of Revolving Loans shall be used to fund any such purchases; and

(vi) all parties to any such assignment shall render customary “big boy”
disclaimer letters or any such disclaimers shall be incorporated into the terms
of the Assignment and Acceptance; and

(s) Notwithstanding the foregoing, any Affiliated Lender shall be permitted to
contribute any Term Loan so assigned to such Affiliated Lender pursuant to this
Section 10.04(s) to the Company or any of the Restricted Subsidiaries for
purposes of cancellation, which contribution may be made, subject to
Section 7.06, in exchange for Equity Interests (other than Disqualified Stock)
of any Parent Entity or Indebtedness of the Company to the extent such
Indebtedness is permitted to be incurred pursuant to Section 7.01 at such time;
provided that any Term Loans so contributed shall be automatically and
permanently canceled upon the effectiveness of such contribution and will
thereafter no longer be outstanding for any purpose hereunder.

(t) Notwithstanding anything in Section 10.04 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have:

(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom;

(ii) otherwise acted on any matter related to any Loan Document; or

(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document (collectively, “Required Lender Consent Items”):

(A) a Non-Debt Fund Affiliate shall be deemed to have voted its interest as a
Lender in the same proportion as the allocation of voting with respect to such
matter by Lenders that are not Non-Debt Fund Affiliates, unless such Required
Lender Consent Item requires the consent of each Lender or each affected Lender
or the result of such Required Lender Consent Item would reasonably be expected
to deprive such Non-Debt Fund Affiliate of its pro rata share (compared to
Lenders that are not Non-Debt Fund Affiliates) of any payments to which such
Non-Debt Fund Affiliate is entitled under the Loan Documents without such
Non-Debt Fund Affiliate providing its consent or such Non-Debt Fund Affiliate is
otherwise adversely affected thereby compared to the Term Lenders that are not
Non-Debt Fund Affiliates (in which case for purposes of such vote such Non-Debt
Fund Affiliate shall have the same voting rights as other Term Lenders that are
not Non-Debt Fund Affiliates); and

(B) Term Loans held by Debt Fund Affiliates may not account for more than 49.9%
of the Term Loans of consenting Lenders included in determining whether the
Required Lenders have consented to any action pursuant to Section 10.04.

(u) Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that, and each Non-Debt Fund Affiliate Assignment and Acceptance by a Non-Debt
Fund Affiliate shall provide a confirmation that, if a case under Title 11 of
the United States Code is commenced against any Loan Party, such Loan Party
shall seek (and each Non-Debt Fund Affiliate shall consent) to provide that the
vote of any Non-Debt Fund Affiliate (in its capacity as a Lender) with respect
to any plan of reorganization of such Loan Party shall not be counted except
that such Non-Debt Fund Affiliate’s vote (in its capacity as a Lender) may be
counted to the extent any such plan of reorganization proposes to treat the
Obligations or claims held by such Non-Debt Fund Affiliate in a manner that is
less favorable to such Non-Debt Fund Affiliate than the proposed treatment of
the Term Loans or claims held by Lenders that are not Affiliates of the Company.

 

176



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans to any Purchasing Borrower
Party; provided that:

(i) the assigning Lender and the Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent a Non-Debt Fund Affiliate Assignment and Acceptance in lieu
of an Assignment and Acceptance;

(ii) such assignment shall be made pursuant to (A) an open market purchase on a
non-pro rata basis or (B) a Dutch Auction open to all Lenders of the applicable
Class on a pro rata basis;

(iii) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(iv) at the time of and immediately after giving effect to any such purchase, no
Event of Default shall exist;

(v) the applicable Purchasing Borrower Party shall not be required to represent
or warrant that it is not in possession of material Non-Public Information with
respect to the Borrowers and/or any Subsidiary thereof and/or their respective
securities and the assignor will deliver to such Non-Debt Fund Affiliate
customary written assurance that it is a sophisticated investor and is willing
to proceed with the assignment;

(vi) the aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased pursuant to this Section 10.04(v)
and each principal repayment installment with respect to the Term Loans of such
Class shall be reduced as directed by the Company;

(vii) no proceeds of Revolving Loans shall be used to fund any such purchases;
and

(viii) all parties to any such assignment shall render customary “big boy”
disclaimer letters or any such disclaimers shall be incorporated into the terms
of the Assignment and Acceptance.

Section 10.05 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law).

 

177



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York State court or, to the extent permitted by
applicable law, such appellate court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Loan Parties or their properties in the
courts of any jurisdiction.

(c) Each party to this Agreement irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in clause (b) above and brought in any
court referred to in clause (b) above. Each of the parties hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

(e) Each Additional Borrower that is not organized under the laws of the United
States hereby irrevocably appoints the Company as its agent under this Agreement
and the other Loan Documents for service of process in relation to any
proceedings before the New York courts and agrees that failure by a process
agent to notify it (or any other Person) of the process will not invalidate the
proceedings concerned. The Company hereby accepts such appointment as process
agent. If any Person appointed as agent for service of process is unable for any
reason to act as agent for service of process, the Company must immediately (and
in any event within ten days of the event taking place) appoint another agent on
terms acceptable to the Administrative Agent.

Section 10.06 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.07 Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Loan Parties, any such notice being expressly waived
by the Loan Parties to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Loan Parties at any time held or other obligations at any time
owing by such Lender and such Issuing Bank to or for the credit or the account
of the Loan Parties against any and all Obligations held by such Lender or such
Issuing Bank, as the case may be,

 

178



--------------------------------------------------------------------------------

irrespective of whether such Lender or such Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and each
Issuing Bank agrees promptly to notify the Administrative Agent and the Loan
Parties after any such set-off and any application made by such Lender or such
Issuing Bank, as the case may be; provided that the failure to give such notice
shall not affect the validity of such set-off and application. Each Lender and
each Issuing Bank agrees to apply all amounts collected from any such set-off to
the Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Loan Parties and any of their Subsidiaries to such
Lender or such Issuing Bank.

Section 10.08 Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.09 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.17, Section 2.18, Section 2.19, and Section 10.03 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 10.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of Information,
except that such Information may be disclosed (i) to any Related Party of the
Administrative Agent, any such Issuing Bank or any such Lender including,
without limitation, accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and be instructed to keep such
information confidential), (ii) to the extent required by applicable law,
compulsory legal process or regulation or as requested or required by any
governmental or regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iii) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 10.11, or which becomes available to

 

179



--------------------------------------------------------------------------------

the Administrative Agent, any Issuing Bank, any Lender or any Related Party of
any of the foregoing on a non-confidential basis from a source other than the
Loan Parties or any of their Subsidiaries that the Administrative Agent, such
Issuing Bank, such Lender or Related Party reasonably believes not to be in
violation of confidentiality limitations, (iv) in connection with the exercise
of any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (v) subject to execution by such
Person of an agreement containing provisions substantially the same as those of
this Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or other transaction under which payments are to be made
by reference to the Loan Parties and their obligations, this Agreement or
payments hereunder, (vi) to any rating agency, (vii) to the CUSIP Service Bureau
or any similar organization, or (viii) with the consent of the Company. In
addition, the Administrative Agent, any Issuing Bank and any Lender may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.
Any Person required to maintain the confidentiality of any information as
provided for in this Section 10.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information. In the event of any conflict between the terms of
this Section 10.11 and those of any other Contractual Obligation entered into
with any Loan Party (whether or not a Loan Document), the terms of this
Section 10.11 shall govern. For the purposes of this Section 10.11,
“Information” means any information relating to the Loan Parties or any of their
Subsidiaries or any of their respective businesses provided to it by the Loan
Parties or any of their Subsidiaries, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries

Section 10.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Loan Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Loan Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and Loan
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Loan Charges payable to such Lender in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Rate to the date of repayment (to the extent permitted by applicable law), shall
have been received by such Lender.

Section 10.13 Waiver of Effect of Corporate Seal. Each of the Loan Parties
represents and warrants it is not required to affix its corporate seal to this
Agreement or any other Loan Document pursuant to its Organizational Documents or
any Requirement of Law and agrees that this Agreement is delivered by it under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14 Release of Liens and Guarantees. In the event that (a) any Loan
Party conveys, sells, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party to a Person
that is not (and is not required to become) a Loan Party in a transaction not
prohibited by the terms of the Loan Documents, at the request of the Company or
(b) any Equity Interests or assets which at any time constitute or otherwise
become Excluded Equity Interests or an Excluded

 

180



--------------------------------------------------------------------------------

Asset, as applicable, to the extent such Equity Interests or assets are at such
time part of any Collateral, then, in each case of clauses (a) and (b) above,
any Liens created by any Loan Document in respect of such Equity Interests or
assets shall be automatically released and the Administrative Agent and the
Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Company and at the
Company’s expense in connection with such release of any Liens created by any
Loan Document in respect of such Equity Interests or assets. In the case of a
transaction permitted by the Loan Documents (including through merger,
consolidation, amalgamation, re-designation or otherwise) resulting in a
Subsidiary Loan Party ceasing to be a Restricted Subsidiary, such Subsidiary
Loan Party’s obligations under the Collateral Agreement and any other Loan
Document (including any Liens and guarantees) shall be automatically terminated
and released and the Administrative Agent and the Collateral Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent and the
Collateral Agent to) and at the Company’s expense take such action and execute
any such documents as may be reasonably requested by the Company to terminate
and release such Subsidiary Loan Party’s obligations under the Collateral
Agreement and any other Loan Document (including any Liens and guarantees). In
addition, the Administrative Agent and the Collateral Agent agree to take such
actions as are reasonably requested by the Company and at the Company’s expense
to terminate and release the guarantees and Liens and security interests created
by the Loan Documents upon the occurrence of the Termination Date or (in respect
of any Lien on any assets of such Loan Party and the Equity Interests of such
Loan Party securing solely the Obligations in respect of the Revolving Facility
only) the Revolving Commitment Termination Date. Any release hereunder by the
Collateral Agent shall be without representation or warranty by or recourse to
the Collateral Agent. The Lenders hereby authorize the Administrative Agent and
the Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Additional Borrower, Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of the Administrative Agent, the Collateral Agent or any Lender.

Section 10.15 Security Documents; Acceptable Intercreditor Agreement. (a) The
parties hereto authorize the Administrative Agent to enter into any Acceptable
Intercreditor Agreement.

(b) The Administrative Agent may from time to time enter into a modification of
any Acceptable Intercreditor Agreement so long as the Administrative Agent
reasonably determines that such modification is consistent with the terms of
this Agreement or is otherwise permitted under the definition of “Acceptable
Intercreditor Agreement”.

(c) The parties hereto (including each Secured Party (by accepting the benefits
of the Security Documents) agree that in the event of any conflict between any
then in effect Acceptable Intercreditor Agreement and this Agreement or the
Security Documents, that the terms of such Acceptable Intercreditor Agreement
shall govern and control.

Section 10.16 Patriot Act; Beneficial Ownership Regulation Notice. The
Administrative Agent and each Lender hereby notifies the Loan Parties that,
pursuant to the requirements of the Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each of the Loan Parties, which information includes its name and
address and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each of the Loan Parties in accordance with
the Patriot Act and the Beneficial Ownership Regulation. This notice is given in
accordance with the requirements of the Patriot Act and the Beneficial Ownership
Regulation and is effective as to the Lenders and the Administrative Agent.

 

181



--------------------------------------------------------------------------------

Section 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that (a)(i) the services regarding this Agreement
provided by the Agents, the Issuing Banks and/or the Lenders are arm’s-length
commercial transactions between each of the Loan Parties and their respective
Affiliates, on the one hand, and the Agents, the Issuing Banks and the Lenders,
on the other hand, (ii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(iii) each Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) each of the Agents,
the Issuing Banks and the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Loan Parties or any of their respective Affiliates, or any other Person, and
(ii) neither the Agents, the Issuing Banks nor any Lender has any obligation to
any Loan Parties or any of their respective Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Agents, the Issuing Banks,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and each of the Agents, the Issuing Banks and
the Lenders has no obligation to disclose any of such interests to any Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against any Agent, any Issuing Bank or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.18 Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans or Commitments in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Company, the Administrative Agent and such Lender.

Section 10.19 Judgment Currency. (a) If payment is not made in Dollars or if any
court or tribunal shall render a judgment or order for the payment of amounts
due hereunder or under any promissory notes issued pursuant hereto and such
judgment is expressed in a currency other than Dollars, the relevant Loan Party
shall indemnify and hold the relevant Lenders harmless against any deficiency
incurred by such Lenders with respect to the amount received by such Lenders to
the extent the rate of exchange at which Dollars are convertible into the
currency actually received or the currency in which the judgment is expressed
(the “Received Currency”) is not the reciprocal of the rate of exchange at which
the Administrative Agent would be able to purchase Dollars with the Received
Currency, in each case on the Business Day following receipt of the Received
Currency in accordance with normal banking procedures. If the court or tribunal
has fixed the date on which the rate of exchange is determined for the
conversion of the judgment currency into Dollars (the “Currency Conversion
Date”) and if there is a change in the rate of exchange prevailing between the
Currency Conversion Date and the date of receipt by the relevant Lenders, then
the relevant Loan Party will, notwithstanding such judgment or order, pay such
additional amount (if any) as may be necessary to ensure that the amount paid in
the Received Currency when converted at the rate of exchange prevailing on the
date of receipt will produce the amount then due to the relevant Lenders from
such Loan Party hereunder in Dollars.

(b) If a Loan Party shall wind up, liquidate, dissolve or become a debtor in
bankruptcy while there remains outstanding: (i) any amounts owing to the Lenders
hereunder or under the other Loan Documents, (ii) any damages owing to the
Lenders in respect of a breach of any of the terms hereof, or (iii) any judgment
or order rendered in respect of such amounts or damages, such Loan Party shall
indemnify and hold the Lenders harmless against any deficiency in the amounts
received by the Lenders arising or resulting from any variation as between:
(A) the rate of exchange at which Dollars are converted into another currency
(the “Liquidation Currency”) for purposes of such winding-up,

 

182



--------------------------------------------------------------------------------

liquidation, dissolution or bankruptcy with regard to the amount in Dollars due
or contingently due hereunder, under the other Loan Documents or under any
judgment or order to which the relevant obligations hereunder or under the other
Loan Documents shall have been merged and (B) the rate of exchange at which the
Administrative Agent would, in accordance with normal banking procedures, be
able to purchase Dollars with the Liquidation Currency at the earlier of (1) the
date of payment of such amounts or damages and (2) the final date or dates for
the filing of proofs of a claim in a winding-up, liquidation, dissolution or
bankruptcy. As used in the preceding sentence, the “final date” or dates for the
filing of proofs of a claim in a winding-up, liquidation, dissolution or
bankruptcy shall be the date fixed by the liquidator under the applicable law as
being the last practicable date as of which the liabilities of such Loan Party
may be ascertained for such winding-up, liquidation, dissolution or bankruptcy
before payment by the liquidator or other appropriate Person in respect thereof.

(remainder of page left intentionally blank)

 

183



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

HERCULES MERGER SUB LLC

as the Initial Borrower

 

By:

 

/s/ Wei-Sun Teh

 

Name: Wei-Sun Teh

Title: Manager

 

By:

 

/s/ James Cemm

 

Name: James Cemm

Title: Manager

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BUCKEYE PARTNERS, L.P.

as the Company

by BUCKEYE GP LLC, its sole general partner

 

By:

 

/s/ Kevin J. Goodwin

 

Name: Kevin J. Goodwin

Title: Vice President & Treasurer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BUCKEYE ENERGY SERVICES LLC

as Closing Date Additional Borrower

 

By:

 

/s/ Kevin J. Goodwin

 

Name: Kevin J. Goodwin

Title: Vice President & Treasurer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BUCKEYE CARIBBEAN TERMINALS LLC

as Closing Date Additional Borrower

 

By:

 

/s/ Kevin J. Goodwin

 

Name: Kevin J. Goodwin

Title: Vice President & Treasurer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BUCKEYE WEST INDIES HOLDINGS LP

as Closing Date Additional Borrower

by BUCKEYE WEST INDIES HOLDINGS GP LLC, its sole general partner

 

By:

 

/s/ Kevin J. Goodwin

 

Name: Kevin J. Goodwin

Title: Vice President & Treasurer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as the Administrative Agent and the Collateral Agent

 

By:

 

/s/ Nupur Kumar

 

Name: Nupur Kumar

Title: Authorized Signatory

 

By:

 

/s/ Andrew Griffin

 

Name: Andrew Griffin

Title: Authorized Signatory

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as an Issuing Bank, a Term Lender and a Revolving Lender

 

By:

 

/s/ Nupur Kumar

 

Name: Nupur Kumar

Title: Authorized Signatory

 

By:

 

/s/ Andrew Griffin

 

Name: Andrew Griffin

Title: Authorized Signatory

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as an Issuing Bank and a Revolving Lender

 

By:  

/s/ Charles D. Johnston

 

Name: Charles D. Johnston

Title: Authorized Signatory

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as an Issuing Bank and a Revolving Lender

 

By:  

/s/ Christopher DiBiase

 

Name: Christopher DiBiase

Title: Director

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK

as an Issuing Bank only in respect of the Existing Letters of Credit

 

By:  

/s/ Nick Rolf

 

Name: Nick Rolf

Title: Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

as a Revolving Lender

 

By:  

/s/ Trudy Nelson

 

Name: Trudy Nelson

Title: Authorized Signatory

 

By:  

/s/ Donovan C. Broussard

 

Name: Donovan C. Broussard

Title: Authorized Signatory

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG BANK, LTD.

as a Revolving Lender

 

By:  

/s/ Todd Vaubel

 

Name: Todd Vaubel

Title: Director

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED

as a Revolving Lender

 

By:  

/s/ Richard Johnston

 

Name: Richard Johnston

Title: Director

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK

as a Revolving Lender

 

By:  

/s/ Nick Rolf

 

Name: Nick Rolf

Title: Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

as a Revolving Lender

 

By:  

/s/ Brian MacFarlane

 

Name: Brian MacFarlane

Title: Authorized Signatory